Exhibit 10.1

 

 

  

 

 

ACORDO DE INVESTIMENTO

 

entre

 

NCR CORPORATION,

 

SCOPUS INDUSTRIAL S.A.,

 

SCOPUS TECNOLOGIA LTDA.

 

e

 

NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS

PARA AUTOMAÇÃO LTDA.

 

DATADO DE 26 DE JULHO DE 2011

 

 

  

 

EQUITY SUBSCRIPTION AGREEMENT

 

among

 

NCR CORPORATION,

 

SCOPUS INDUSTRIAL S.A.,

 

SCOPUS TECNOLOGIA LTDA.

 

and

 

NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS

PARA AUTOMAÇÃO LTDA.

 

DATED JULY 26, 2011

 

 

 

  

 

 

-1-



--------------------------------------------------------------------------------

ÍNDICE  

ARTIGO I DEFINIÇÕES

     3   

ARTIGO II SUBSCRIÇÃO DE PARTICIPAÇÕES ACIONÁRIAS

     14   

ARTIGO III DECLARAÇÕES E GARANTIAS CONCERNENTES À COMPANHIA E À NCR

     16   

ARTIGO IV DECLARAÇÕES E GARANTIAS DA SCOPUS INDUSTRIAL E SCOPUS

     34   

ARTIGO V COMPROMISSOS

     39   

ARTIGO VI CONDIÇÕES PRECEDENTES

     47   

ARTIGO VII RESCISÃO, RESILIÇÃO E ABANDONO

     50   

ARTIGO VIII INDENIZAÇÃO

     51   

ARTIGO IX GARANTIAS, AJUSTE DE ICMS

     59   

ARTIGO X DISPOSIÇÕES GERAIS

     61   

INDEX  

ARTICLE I DEFINITIONS

     3   

ARTICLE II SUBSCRIPTION OF INTEREST

     14   

ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND NCR

     16   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SCOPUS INDUSTRIAL AND SCOPUS

     34   

ARTICLE V COVENANTS

     39   

ARTICLE VI CONDITIONS PRECEDENT

     47   

ARTICLE VII TERMINATION AND ABANDONMENT

     50   

ARTICLE VIII INDEMNIFICATION

     51   

ARTICLE IX GUARANTEE,ICMS ADJUSTMENT

     60   

ARTICLE X MISCELLANEOUS

     61   

 

ACORDO DE INVESTIMENTO    EQUITY SUBSCRIPTION AGREEMENT Este ACORDO DE
INVESTIMENTO (este “Acordo”) é datado de 26 de Julho de 2011, celebrado por e
entre NCR CORPORATION, uma sociedade por ações organizada segundo as Leis do
Estado de Maryland, com sede no endereço 3097 Satellite Boulevard, Building 700,
na cidade de Duluth, Estado da Geórgia, nos Estados Unidos da América (“NCR”),
SCOPUS INDUSTRIAL S/A, uma sociedade por ações com sede no endereço Avenida
Mutinga, nº 4.105, 1º andar, parte, Prédio Novo, na cidade de São Paulo, Estado
de São Paulo, inscrita perante o CNPJ/MF sob o número 09.227.001/0001-48, neste
ato representada de acordo com o seu Estatuto Social (“Scopus Industrial”),
SCOPUS TECNOLOGIA LTDA., uma sociedade limitada com sede no endereço Avenida
Mutinga, nº 4105 na cidade de São Paulo, no Estado de São Paulo, registrado no
CNPJ/MF sob o número 47.379.565/0001-95, aqui representada de acordo com seu
Contrato Social (“Scopus” e, juntamente com NCR e Scopus Industrial, as
“Partes”), e NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA    This EQUITY
SUBSCRIPTION AGREEMENT (this “Agreement”) is dated July 26, 2011 by and among
NCR CORPORATION, a corporation organized under the laws of the State of
Maryland, with head office at 3097 Satellite Boulevard, Building 700, in the
city of Duluth, State of Georgia, in the United States of America (“NCR”),
SCOPUS INDUSTRIAL S/A, a corporation with head office at Avenida Mutinga, 4.105,
1o andar, parte, Prédio Novo, in the city of São Paulo, in the State of São
Paulo, enrolled before the CNPJ/MF under No. 09.227.001/0001-48, represented
herein pursuant to its Articles of Association (“Scopus Industrial”), SCOPUS
TECNOLOGIA LTDA., a limited liability company with head office at Avenida
Mutinga, No. 4.105, in the city of São Paulo, in the State of São Paulo,
enrolled before the CNPJ/MF under No. 47.379.565/0001-95, represented herein
pursuant to its Articles of Association (“Scopus” and, together with NCR and
Scopus Industrial, the “Parties”), and NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS
PARA AUTOMAÇÃO LTDA., a limited

 

-2-



--------------------------------------------------------------------------------

AUTOMAÇÃO LTDA., uma sociedade limitada com sede no endereço Av. Autáz Mirim,
1.030, Blocos 1 e 2, Distrito Industrial, na cidade de Manaus, no Estado do
Amazonas, registrada no CNPJ/MF sob o número 10.785.567/0001-74, aqui
representada de acordo com seu Contrato Social (“NCR Manaus” ou “Companhia”).   
liability company with head office at Avenida Autáz Mirim, 1.030, Blocos 1 e 2,
Distrito Industrial, in the city of Manaus, in the State of Amazonas, enrolled
before the CNPJ/MF under No. 10.785.567/0001-74, represented herein pursuant to
its Articles of Association (“NCR Manaus” or the “Company”). C O N S I D E R A N
D O:    W I T N E S S E T H: CONSIDERANDO QUE, nesta data, NCR possui
diretamente noventa e nove e 99/100 por cento (99,99%) de todas as quotas
emitidas e em circulação da Companhia; e    WHEREAS, as of the date hereof, NCR
directly owns ninety-nine and 99/100 percent (99.99%) of all the issued and
outstanding quotas of the Company; and CONSIDERANDO QUE, após a transformação da
Companhia de sociedade limitada para sociedade por ações, Scopus Industrial
deseja subscrever, e NCR concorda com a subscrição pela Scopus Industrial de
ações ordinárias da Companhia representando, em Base Pós-Diluição, quarenta e
nove por cento (49%) do total das ações ordinárias da Companhia (a “Participação
Acionária da Scopus Industrial”) de acordo com os termos e sujeito às condições
estabelecidas neste Acordo;    WHEREAS, following the conversion of the Company
from a limitada to corporation (sociedade por ações), Scopus Industrial desires
to subscribe for, and NCR agrees to the subscription by Scopus Industrial of
common shares of the Company representing, on a Post-Diluted Basis, forty-nine
percent (49%) of the total common shares of the Company (the “Scopus Industrial
Equity Interest”) pursuant to the terms and subject to the conditions set forth
in this Agreement; PORTANTO, NO PRESENTE MOMENTO, considerando as mútuas
premissas, obrigações, declarações, garantias e acordos aqui contidos, as
Partes, com intenção de se comprometerem legalmente, acordam o seguinte:    NOW,
THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties,
intending to be legally bound, agree as follows:

ARTIGO I

DEFINIÇÕES

  

ARTICLE I

DEFINITIONS

SEÇÃO 1.1. Definições. (a) Conforme utilizado no presente Acordo, as palavras
“inclui”, “incluem” e “inclusive” não limitam os termos anteriores às palavras e
deverão ser consideradas seguidas pelas palavras “sem limitações”; a palavra
“ou” não é exclusiva; e as palavras e termos “aqui”, “do mesmo”, “por meio
deste”, “a este” e “de acordo com o abaixo” referem-se a este Acordo como um
todo. Qualquer referência a qualquer lei aplicável será considerada também como
se referindo a todas as regras e regulamentos promulgados sob sua hierarquia, a
menos que exigido diferentemente pelo contexto. Sempre que exigido pelo
contexto, qualquer gênero deve incluir qualquer outro gênero, o singular deve
incluir o plural e o plural deve incluir o singular. A menos que exigido
diferentemente pelo contexto, as referências a: (i) Seções e Anexos significam
as Seções de, e os Anexos ao presente Acordo, e (ii) um contrato, instrumento ou
outro documento compreende este mesmo contrato, instrumento ou outro documento,
incluindo alterações, complementações e modificações realizadas até a data de
celebração do    SECTION 1.1. Definitions. (a) As used in this Agreement, the
words “include,” “includes” and “including” do not limit the preceding terms of
words and shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; and the words “herein,” “hereof,” “hereby,” “hereto”
and “hereunder” refer to this Agreement as a whole. Any reference to any
applicable law shall be deemed also to refer to all rules and regulations
promulgated thereunder unless the context otherwise requires. Whenever required
by the context, any gender shall include any other gender, the singular shall
include the plural and the plural shall include the singular. Unless the context
otherwise requires, references to: (i) Sections and Schedules mean the Sections
of, and the Schedules attached to, this Agreement; and (ii) an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified through the date of execution hereof,
unless the context otherwise requires, and thereafter from time to time to the
extent

 

-3-



--------------------------------------------------------------------------------

presente instrumento, a menos que exigido diferentemente pelo contexto, e da
presente data em diante periodicamente, até o limite permitido por este Acordo.
Os Anexos referidos no presente Acordo deverão ser interpretados em conjunto
com, e considerados como parte integrante do presente Acordo, da mesma forma
como se houvessem sido apresentados literalmente neste documento. Os títulos das
Seções ou Anexos estão inseridos apenas para a conveniência de referência e não
devem ser considerados uma parte, ou afetar de forma alguma o significado ou
interpretação deste Acordo. Todos os termos definidos neste Acordo possuem seus
significados definidos quando utilizados em qualquer certificado ou outro
documento preparado e entregue de acordo com este Acordo, por força deste, salvo
se definidos de maneira diversa.    permitted by this Agreement. The Schedules
referred to in this Agreement shall be construed with and deemed an integral
part of this Agreement to the same extent as if they were set forth verbatim
herein. The headings of Sections or Schedules are inserted for convenience of
reference only and shall not be deemed a part of, or affect in any way the
meaning or interpretation of this Agreement. All terms defined in this Agreement
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein. (b) Quando usados
neste Acordo, os termos a seguir deverão ter os significados respectivamente
especificados abaixo.    (b) When used in this Agreement, the following terms
shall have the respective meanings specified therefor below. “Afiliado(a)” de
qualquer Pessoa deverá significar qualquer outra Pessoa que seja, diretamente ou
indiretamente, controladora, controlada por, ou sob controle comum com, esta
Pessoa; desde que, para os propósitos desta definição e deste Acordo, “controle”
(incluindo, com significados correlatos, os termos “controlado por” e “sob
controle comum com”) deverá significar a capacidade de uma Pessoa ou um grupo de
Pessoas de deter, direta ou indiretamente, os direitos que lhes atribui
preponderância nas deliberações sociais e o direito de eleger ou indicar a
maioria dos membros da administração.    “Affiliate” of any Person shall mean
any other Person directly or indirectly controlling, controlled by, or under
common control with, such Person; provided, that, for the purposes of this
definition and this Agreement, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the power
of a Person or a group of Persons to hold, directly or indirectly, the rights
that would grant them preponderance in the corporate deliberations and the right
to elect or appoint the majority of the members of management (administração).
“Autoridades Antitruste” deverão significar a Secretaria de Acompanhamento
Econômico – SEAE, a Secretaria de Direito Econômico e o Conselho Administrativo
de Defesa Econômica – CADE, que possuem jurisdição sobre as transações aqui
contempladas, de acordo com as Leis Antitruste aplicáveis.    “Antitrust
Authorities” shall mean the Secretaria de Acompanhamento Econômico – SEAE, the
Secretaria de Direito Econômico and the Administrative Council for Economic
Defense- CADE, which have jurisdiction with respect to the transactions
contemplated hereby pursuant to applicable Antitrust Laws. “Leis Antitruste”
deverão significar todas as Leis e Ordens, inclusive, mas sem limitação, a Lei
nº 8884/94, criadas e destinadas a, entre outras coisas, restringir ou regular
fusões ou aquisições de companhias estabelecidas ou que operem no Brasil.   
“Antitrust Laws” shall mean all Laws and Orders, including but not limited to
Law No. 8884/94, that are designed or intended, among other things, to restrict
or regulate mergers or acquisitions of companies located or having operations in
Brazil. “Produto ATM” deverá significar o equipamento de caixa automático
(automated teller machine hardware) (que, no mínimo, tenha um cofre e um
dispensador de notas) e programa (software) de operações básicas.    “ATM
Product” shall mean automated teller machine hardware (which, at a minimum, has
a safe and dispenses cash) and basic operating software. “GAAP do Brasil” deverá
significar os princípios de    “Brazilian GAAP” shall mean generally accepted

 

-4-



--------------------------------------------------------------------------------

contabilidade geralmente aceitos no Brasil, aplicados consistentemente.   
accounting principles of Brazil consistently applied. “Dia Útil” deverá
significar qualquer dia exceto Sábado, Domingo ou qualquer outro dia em que
bancos comerciais são obrigados ou autorizados a fechar na cidade de Nova
Iorque, Estado de Nova Iorque, Estados Unidos da América, na cidade de São
Paulo, Estado de São Paulo, Brasil ou na cidade de Manaus, Estado do Amazonas,
Brasil.    “Business Day” shall mean any day except a Saturday, a Sunday or any
other day on which commercial banks are required or authorized to close in the
city of New York, State of New York, United States of America, the city of São
Paulo, State of São Paulo, Brazil or the city of Manaus, State of Amazonas,
Brazil. “CMA” deverá significar o Contrato de Manufatura, datado de 26 de julho
de 2011 (“Data do CMA”), por e entre a Companhia e GSL.    “CMA” shall mean that
certain Contract Manufacturing Agreement, dated as of July 26, 2011 (“CMA
Date”), by and between the Company and GSL. “Contrato” deverá significar
qualquer garantia, licença, acordo, contrato, compromisso ou outro instrumento
que represente ou estabeleça uma concomitância de entendimento e intenção entre
duas (2) ou mais Pessoas com relação aos seus respectivos direitos e/ou
obrigações ou com relação a algo realizado ou a realizar-se, e quaisquer
respectivas alterações.    “Contract” shall mean any guarantee, license,
agreement, contract, commitment, or other instrument that represents or sets
forth a concurrence of understanding and intention between two (2) or more
Persons with respect to their relative rights and/or obligations or with respect
to a thing done or to be done, and any amendments thereto. “Plano de Benefícios
dos Empregados” deverá significar o plano de benefícios de cada empregado,
emprego, bônus ou programa de opções de ações, acordo ou combinação; e cada
encerramento, término, pagamento ou indenização por demissão ou término,
manutenção de salário, acúmulo de férias, férias, subsídios de doença, licença
médica, seguro de saúde, seguro de vida, deficiência, acidente, assistência
social, seguros de saúde, odontológicos ou de vida para aposentados,
participação nos lucros, compensação, previdência, compensação diferida,
aposentadoria precoce, outras aposentadorias ou outros planos, fundos,
programas, acordos, compromissos ou combinações similares patrocinados,
estabelecidos, mantidos e com contribuição, ou exigência de contribuição, ou
geradores de quaisquer passivos atuais ou contingentes, pela Companhia, além dos
exigidos por Leis e/ou Ordens.    “Employee Benefit Plan” shall mean each
employee benefit plan, employment, bonus or stock option program, agreement or
arrangement; and each severance, termination, termination pay or indemnity,
salary continuation, accrued leave, vacation, sick pay, sick leave, medical,
life insurance, disability, accident, welfare benefit, retiree medical, dental
or life insurance, profit-sharing, compensation, pension, deferred compensation,
early retirement, other retirement or other similar plan, fund, program,
agreement, commitment or arrangement sponsored, established, maintained or
contributed to, or required to be contributed to, or with respect to which any
actual or contingent liability is borne, by the Company, other than those
mandated by Laws and/or Orders. “Contencioso Ambiental” deverá significar
qualquer aviso, reivindicação, ação, litígio, investigação (da qual uma
notificação formal e por escrito tenha sido entregue), processo, ação judicial
ou julgamento por qualquer Pessoa surgido a partir de, ou relacionado a, Lei
Ambiental aplicável, incluindo qualquer assunto relacionado a qualquer
(a) infração, contravenção ou violação real, alegada ou suspeita, de qualquer
Lei Ambiental aplicável, (b) falha real ou alegada de possuir, ou cumprir com,
qualquer Autorização cuja posse ou cumprimento seja exigido por qualquer Lei
Ambiental aplicável, (c) presença ou exposição real, alegada ou   
“Environmental Claim” shall mean any actual notice, claim, action, litigation,
investigation (of which formal written notice has been given), suit, proceeding
or judgment by any Person arising under or relating to applicable Environmental
Law, including any such matter relating to any (a) actual, alleged or suspected
breach, contravention or violation of any applicable Environmental Law, (b)
actual or alleged failure to possess or comply with any Permit required to be
possessed or complied with by applicable Environmental Law, (c) actual, alleged
or suspected presence, or exposure to, any wastes or Hazardous

 

-5-



--------------------------------------------------------------------------------

suspeita de poluentes ou Materiais Perigosos, (d) Passivos, obrigações, multas,
ordens, decretos, contratos, acordos, julgamentos ou injunções, legais ou
contratuais, reais ou alegadas, relacionadas a ou surgindo de qualquer Lei
Ambiental aplicável, ou em relação a qualquer Autorização cuja posse ou
cumprimento seja exigido pela Lei Ambiental aplicável, ou (e) prejuízo pessoal,
danos a propriedades, obrigação de garantia financeira, reembolso ou compensação
real, alegada ou suspeita, resultante de quaisquer sub partes (a) a (d).   
Materials, (d) actual or alleged legal, contractual or other liabilities,
obligations, penalties, orders, decrees, agreements, settlements, judgments or
injunctions relating to or arising under applicable Environmental Law or in
connection with any Permit required to be possessed or complied with by
applicable Environmental Law, or (e) actual, alleged or suspected personal
injury, property damage, financial assurance obligation, reimbursement or
compensation resulting from any of the foregoing subparts (a) through (d). “Lei
Ambiental” deverá significar qualquer Lei ou Ordem relacionada à proteção do
meio ambiente, recursos naturais, flora e fauna, ou a manufatura, uso,
transporte, tratamento, armazenagem, descarte, liberação, ou ameaça de liberação
de Materiais Perigosos.    “Environmental Law” shall mean any Law or Order
relating to the protection of the environment, natural resources, flora and
fauna, or the manufacture, use, transport, treatment, storage, disposal, release
or threatened release of Hazardous Materials. “Contrato Governamental” deverá
significar qualquer Contrato (incluindo qualquer autorização de trabalho,
arrendamento, compromisso ou venda ou ordem de compra) entre a Companhia e
qualquer Entidade Governamental representando o fornecimento por parte da
Companhia de bens e serviços para tal Entidade Governamental.    “Government
Contract” shall mean any Contract (including any work authorization, lease,
commitment or sale or purchase order) between the Company and any Governmental
Entity for the supply by the Company of goods and services to such Governmental
Entity. “Entidade Governamental” deverá significar qualquer autoridade
estrangeira, federal, estadual ou municipal ou outra autoridade executiva,
legislativa ou judicial ou tribunal arbitrário com jurisdição na República
Federativa do Brasil assim como qualquer Pessoa na qual uma Entidade
Governamental possua participação.    “Governmental Entity” shall mean any
foreign, federal, state or municipal authority or other executive, legislative
or judicial authority or arbitral tribunal having jurisdiction in the Federal
Republic of Brazil as well as any Person in which a Government Entity has an
equity interest. “GSL” deverá significar NCR Global Solutions Limited, uma
companhia organizada sob as leis da República da Irlanda.    “GSL” shall mean
NCR Global Solutions Limited, a company organized under the laws of the Republic
of Ireland. “Recebíveis da GSL” deverão significar quaisquer montantes devidos
pela GSL para a Companhia quando da Data do Fechamento.    “GSL Receivable”
shall mean any amounts owed by GSL to the Company as of the Closing Date.
“Materiais Perigosos” deverão significar qualquer substância que (a) seja
listada, definida, designada, ou classificada como, ou de outro modo determinada
como “perigosa”, “lixo restrito”, “tóxico”, “contaminante”, “poluente”, “lixo
industrial”, “lixo especial”, “radioativo”, ou palavras de relevância similar
sob ou de acordo com qualquer Lei Ambiental, incluindo quaisquer misturas ou
soluções; e (b) qualquer químico, material, substância ou descarte, exposição ao
qual seja proibida, limitada ou regulada por qualquer Entidade Governamental.   
“Hazardous Materials” shall mean any waste or other substance that (a) is
listed, defined, designated, or classified as, or otherwise determined to be
“hazardous,” “restricted wastes,” “toxic,” “contaminants,” “pollutants,”
“industrial waste,” “special waste,” “radioactive” or words of similar import
under or pursuant to any Environmental Law, including any admixture or solution
thereof; and (b) any other chemical, material, substance or waste , exposure to
which is prohibited, limited or regulated by any Governmental Entity.

 

-6-



--------------------------------------------------------------------------------

“Endividamento” deverá significar, para qualquer Pessoa, o valor de qualquer
obrigação que deva ser refletida como endividamento em um balanço financeiro
consolidado de tal Pessoa, preparado de acordo com o GAAP do Brasil, incluindo,
sem duplicidade: (a) todas as obrigações da Pessoa relativas a dinheiro
emprestado; (b) todas as obrigações da Pessoa evidenciadas por notas,
debêntures, títulos de crédito ou outros instrumentos similares, de cujo
pagamento a Pessoa seja responsabilizada ou responsável como devedor principal;
(c) todas as obrigações de pagamento da Pessoa emitidas ou assumidas para
pagamentos diferidos de preços de compra associados a aquisições, alienações ou
outras combinações de transação de negócios; (d) todas as obrigações de
pagamento da Pessoa como locatária de locações que foram ou deveriam ser, de
acordo com o GAAP do Brasil, registradas como locação de bens do imobilizado;
(e) comprometimentos ou obrigações pelas quais tal Pessoa garanta um credor
contra perda (incluindo contingente de obrigações de reembolso em relação a
cartas de crédito); (f) endividamento garantido por um Gravame em ativos ou
propriedades de tal Pessoa; (g) obrigações ou comprometimentos de uma Pessoa
para reembolsar depósitos ou outros valores avançados por, e devidos a,
terceiros; (h) obrigações de tal Pessoa sob qualquer taxa de juros, moeda ou
outros contratos de compensação de perda; (i) obrigações sob cartas de crédito e
quaisquer outros Contratos relacionados ao empréstimo de dinheiro por, ou
extensão de crédito a, tal Pessoa; (j) qualquer garantia por tal Pessoa a
qualquer das obrigações acima expostas; e (k) todos os tributos e encargos
sociais não pagos, em cada caso conforme incluído nos programas de financiamento
da Entidade Governamental; desde que, contudo, tal termo “Endividamento” não
inclua (i) contas pagas a credores de negócios que não estejam vencidas, (ii)
despesas provisionadas decorrentes do curso ordinário dos negócios ou (iii) aval
de instrumentos negociáveis que sejam colhidos no curso ordinário dos negócios.
   “Indebtedness” shall mean, for any Person, the amount of any obligation that
is required to be reflected as indebtedness on a consolidated balance sheet of
such Person prepared in accordance with Brazilian GAAP, including, without
duplication: (a) all obligations of the Person for borrowed money; (b) all
obligations of the Person evidenced by notes, debentures, bonds, or other
similar instruments, the payment of which the Person is responsible or liable as
primary obligor; (c) all payment obligations of the Person issued or assumed for
deferred purchase price payments associated with acquisitions, divestitures or
other similar business combination transactions; (d) all payment obligations of
the Person as lessee under leases that have been or should be, in accordance
with Brazilian GAAP, recorded as capital leases; (e) commitments or obligations
by which such Person assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit); (f) indebtedness
secured by a Lien on assets or properties of such Person; (g) obligations or
commitments of the Person to repay deposits or other amounts advanced by and
owing to third parties; (h) obligations of such Person under any interest rate,
currency or other hedging agreements; (i) obligations under letters of credit
and any other Contracts relating to the borrowing of money by, or extension of
credit to, such Person; (j) any guarantee by such Person of any of the foregoing
obligations; and (k) all unpaid taxes and social charges, in each case as
included in Governmental Entity refinancing programs; provided, however, that
the term “Indebtedness” shall not include (i) accounts payable to trade
creditors that are not overdue, (ii) accrued expenses arising in the ordinary
course of business or (iii) endorsements of negotiable instruments for
collection in the ordinary course of business. “Propriedade Intelectual” deverá
significar patentes (incluindo, sem limitação, patentes de invenção, modelos de
utilidade e patentes de design), pedidos de patente, desenhos comunitários e
industriais e demais pedidos similares, registros e pedidos de registro de
marcas registradas, marcas de serviço, marcas, logos, nomes comerciais, nomes de
domínios e denominações sociais, incluindo, sem limitação, quaisquer marcas
registradas no Instituto Nacional da Propriedade Intelectual – INPI, e incluindo
todo ágio associado a    “Intellectual Property” shall mean patents (including,
without limitation, utility patents, utility models, and design patents), patent
applications, community and industrial designs and the like, registered and
applications to register trademarks, service marks, trade names, logos,
commercial names, domain names and corporate names, including, without
limitation, any trademarks registered before the Brazilian Intellectual Property
Agency (Instituto Nacional da Propriedade Intelectual – INPI), and including all
goodwill associated

 

-7-



--------------------------------------------------------------------------------

estas, registros ou pedidos de registro de direito autoral junto com direitos
associados de realizar traduções, adaptações, derivações e combinações de
trabalhos de autoria, segredos industriais, qualquer outra propriedade
intelectual, e quaisquer direitos associados.    with the foregoing, registered
and applications to register copyrights, together with associated rights to make
translations, adaptations, derivations and combinations of works of authorship,
trade secrets, any other intellectual property, and any associated rights.
“Conhecimento” deverá significar, quando usado no contexto da NCR, o
conhecimento de fato, sem qualquer obrigação de inquirição, de Elias Rogério da
Silva (em sua capacidade de administrador estatutário da Companhia) e de Robert
Tramontano.    “Knowledge” shall mean, when used in the context of NCR, the
actual knowledge, without any duty of inquiry, of Elias Rogério da Silva (as and
in his capacity as the statutory manager of the Company) and Robert Tramontano.
“Lei” deverá significar qualquer estatuto, lei, decreto, regulamento, regra,
código, exigência ou regra de direito que seja emitido por qualquer Entidade
Governamental (incluindo, sem limitação, as emendas a qualquer Constituição,
leis complementares, leis ordinárias, leis delegadas, medidas provisórias,
decretos, decretos legislativos, resoluções, portarias, circulares,
cartas-circulares e instruções).    “Law” shall mean any statute, law,
ordinance, regulation, rule, code, requirement or rule of law that is issued by
any Governmental Entity (including, without limitation, amendments to any
constitution, leis complementares, leis ordinárias, leis delegadas, medidas
provisórias, decretos, decretos legislativos, resoluções, portarias, circulares,
cartas-circulares and instruções). “Passivos” deverão significar qualquer e
todos os passivos e obrigações, quer acumulados ou fixos, conhecidos ou
desconhecidos, absolutos ou contingentes, vencidos ou não vencidos, determinados
ou determináveis, incluindo aqueles decorrentes de qualquer Lei ou Ordem e
aqueles decorrentes de qualquer Contrato, obrigação, acordo de compromisso ou
empreendimento.    “Liabilities” shall mean any and all liabilities and
obligations, whether accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured or determined or determinable, including those arising
under any Law or Order and those arising under any Contract, agreement,
arrangement, commitment or undertaking. “Gravame” deverá significar todas e
quaisquer garantias, encargos ou direitos de qualquer natureza, inclusive
qualquer caução, penhor, hipoteca, compromisso, fardo, garantia pessoal,
participação, opção, direito de primeira recusa, retenção de título (reserva de
domínio), restrição de voto, direito de preferência, alienação fiduciária ou
cessão fiduciária ou qualquer outro direito real de garantia, cobrança,
arrendamento, licenciamento, servidão, aliança restritiva, ou restrições de
qualquer espécie, incluindo restrição sobre o uso, votação, transferência,
recebimento de renda ou outro exercício dos atributos da propriedade.    “Liens”
shall mean any and all liens, encumbrances, or rights of any nature, including
any caução, penhor, hipoteca, pledge, burden, personal guarantee, hypothecation,
security interest, option, right of first refusal, mortgage, title retention
(reserva de domínio), voting restriction, preemptive right, alienação fiduciária
or cessão fiduciária or any other direito real de garantia, charge, lease,
license, easement, restrictive covenant, or restriction of any kind, including
restriction on the use, voting, transfer, receipt of income or other exercise of
attributes of ownership. “Prejuízo” ou “Prejuízos” deverão significar, sem
duplicação, todas e quaisquer decisões judiciais, sentenças, passivos,
obrigações, prejuízos, diminuição de valor, custos e despesas, juros,
penalidades, multas ou danos, incluindo honorários e despesas razoáveis de
advogados ou especialistas em todos os casos como sofridos de fato e incorridos
por uma Pessoa, mas, para evitar quaisquer dúvidas, excluindo em todos os casos
quaisquer danos indiretos, consecutivo, especulativo    “Loss” or “Losses” shall
mean, without duplication, any and all judgments, awards, liabilities,
obligations, losses, diminution in value, costs and expenses, interest,
penalties, fines or damages, including reasonable fees and expenses of attorneys
or experts, in all cases as actually suffered and incurred by a Person, but, for
the avoidance of doubt, excluding in all cases any indirect, consequential,
speculative damages and/or lost profits.

 

-8-



--------------------------------------------------------------------------------

e/ou lucros cessantes.    “Contrato de Compra e Venda Principal” deverá
significar o contrato de fabricação e fornecimento de ATM’s, celebrado na
presente data e tornando-se eficaz a partir da ocorrência do Fechamento, por e
entre NCR Manaus e Banco Bradesco S.A., instituição financeira com sede no
endereço na “Cidade de Deus”, Vila Yara, cidade de Osasco, Estado de São Paulo,
inscrito no CNPJ/MF sob o nº 60.746.948/0001-12 (“Banco Bradesco”).    “Master
Purchase Agreement” shall mean the agreement for the manufacturing and supply of
ATMs, executed as of the date hereof and becoming effective upon the occurrence
of the Closing, by and between NCR Manaus and Banco Bradesco S.A., financial
institution with head office at “Cidade de Deus”, Vila Yara, city of Osasco,
State of São Paulo, enrolled before the CNPJ/MF under No. 60.746.948/0001-12
(“Banco Bradesco”). “Efeito Material Adverso” deverá significar qualquer evento,
circunstância, desenvolvimento, estado dos fatos, ocorrência ou mudança que,
individualmente ou em conjunto, (a) causou ou poderia razoavelmente vir a causar
um efeito material adverso sobre os negócios, ativos ou condição financeira da
Companhia, ou (b) poderia razoavelmente vir a afetar, material e adversamente, a
capacidade da NCR ou da Companhia de consumar as transações contempladas por
este Acordo e a afetar o Fechamento, além de, em qualquer caso, qualquer evento,
circunstância, desenvolvimento, estado de fatos, ocorrência ou mudança
decorrentes, relacionadas ou resultantes de qualquer dos seguintes, isolada ou
conjuntamente: (i) alterações após a data do presente Acordo em Lei aplicável
(além de mudanças na Lei aplicável que materialmente prejudiquem a capacidade da
Companhia para reivindicar uma porção material dos Benefícios Fiscais), os
requisitos de contabilidade ou princípios ou interpretação destes, (ii) o
anúncio das transações contempladas por este Acordo (incluindo em virtude da
identidade da Scopus ou da Scopus Industrial ou quaisquer planos ou intenções
das Partes ou da Companhia com relação à condução dos negócios da Companhia),
(iii) ações ou omissões da NCR ou da Companhia que sejam exigidas por este
Acordo ou conduzidas com o consentimento prévio e por escrito da Scopus
Industrial, (iv) os eventos e circunstâncias resultantes de alterações nas taxas
de juros praticadas, as taxas de câmbio ou as condições econômicas gerais ou a
ocorrência de outros eventos ou desenvolvimentos que afetem a indústria de
caixas eletrônicos (ATM) e/ou o setor de serviços financeiros, incluindo crise
monetária nacional ou internacional ou crise bancária, (v) qualquer alteração ou
condição que afete, de forma geral, a indústria de caixas eletrônicos (ATM) e/ou
o setor de serviços financeiros no Brasil (além de uma mudança na Lei aplicável
que materialmente prejudique a habilidade geral de participantes da indústria de
reivindicar uma porção material de Benefícios Fiscais anteriormente disponíveis,
que sejam materiais à condução de seus    “Material Adverse Effect” shall mean
any event, circumstance, development, state of facts, occurrence or change that,
individually or in the aggregate, (a) has or would be reasonably likely to have
a material adverse effect on the business, assets or financial condition of the
Company, or (b) would be reasonably likely to materially and adversely affect
the ability of NCR or the Company to consummate the transactions contemplated
hereby and affect the Closing, other than, in any case, any event, circumstance,
development, state of facts, occurrence or change arising out of, relating to or
resulting from any of the following, either alone or in combination: (i) changes
after the date of this Agreement in applicable Law (other than changes in
applicable Law that would materially impair the ability of the Company to claim
a material portion of the Tax Benefits), accounting requirements or principles
or interpretation thereof, (ii) the announcement of the transactions
contemplated by this Agreement (including by reason of the identity of Scopus or
Scopus Industrial or any plans or intentions of the Parties or the Company with
respect to the conduct of the business of the Company), (iii) actions or
omissions of NCR or the Company that are required by this Agreement or taken
with the prior written consent of Scopus Industrial, (iv) events and
circumstances resulting from changes in prevailing interest rates, currency
exchange rates or general economic conditions or the occurrence of other events
or developments affecting the ATM and/or financial services industry, including
any national or international monetary or banking crisis, (v) any change or
condition generally affecting the ATM and/or financial services industry in
Brazil (other than a change in applicable Law that materially impairs the
general ability of industry participants to claim a material portion of
previously available Tax Benefits which are material to the conduct of their
respective businesses), (vi) any failure by the Company to meet any projections,
forecasts or revenue or earnings predictions (other than a failure due to the

 

-9-



--------------------------------------------------------------------------------

respectivos negócios), (vi) qualquer falha pela Companhia para atingir quaisquer
projeções, prognósticos ou previsões de receitas ou lucros (exceto por uma falha
causada pela perda (seja permanente ou temporária) pela Companhia de qualquer
porção material de seus Benefícios Fiscais como resultado de mudança na Lei
aplicável), ou (vii) o início ou continuação de um desastre natural, guerra,
conflitos armados, instabilidade política, atos de terrorismo ou qualquer outra
calamidade local, internacional ou nacional, envolvendo ou não os Estados Unidos
ou o Brasil, desde que, no entanto, o efeito dos acontecimentos, circunstâncias,
desenvolvimentos, estados de fatos, ocorrências ou mudanças nas exclusões
previstas nas cláusulas (iv), (v) e (vii) não devam ser excluídos da definição
de Efeito Material Adverso na medida em que tais eventos, circunstâncias,
acontecimentos, estados de fatos, ocorrências ou mudanças tenham, material e
desproporcionalmente, um maior efeito adverso sobre a Companhia, comparado com
os efeitos adversos que tais acontecimentos, circunstâncias, acontecimentos,
estados de fatos, ocorrências ou mudanças tenham, de maneira geral, em outras
empresas que operem nas mesmas indústrias em que a Companhia opera.    loss
(whether permanent or temporary) by the Company of any material portion of its
Tax Benefits as a result of a change in applicable Law), or (vii) the
commencement or continuation of a natural disaster, war, armed hostilities,
political unrest, acts of terrorism or any other local, international or
national calamity, whether or not involving the United States or Brazil;
provided, however, that the effect of the events, circumstances, developments,
states of facts, occurrences or changes in the exclusions set forth in
clauses (iv), (v) and (vii) shall not be excluded from the definition of
Material Adverse Effect to the extent that such events, circumstances,
developments, states of facts, occurrences or changes materially and
disproportionately have a greater adverse effect on the Company as compared to
the adverse effect that such events, circumstances, developments, states of
facts, occurrences or changes have generally on other companies operating in the
same industries in which the Company operates. “Empréstimo NCR” deverá
significar o Contrato de Empréstimo, datado de 3 de dezembro de 2009, celebrado
entre a Companhia, como tomadora, e NCR, como credora, conforme aditado em 25 de
maio de 2010.    “NCR Loan” shall mean that certain Loan Agreement, dated
December 3, 2009, between the Company, as borrower, and NCR, as lender, as
amended on May 25, 2010. “Ordem” deverá significar qualquer julgamento, decisão,
ordem, liminar, decreto ou mandado de qualquer Entidade Governamental.   
“Order” shall mean any judgment, award, order, injunction, decree or writ of any
Governmental Entity. “Gravames Permitidos” deverá significar (a) Gravames
relacionadas a zoneamento, código de construção ou regulamentos ou restrições
estatutárias de planejamento, servidões, Autorizações, direitos de passagem e
outras restrições ou limitações sobre o uso da propriedade, (b) Gravames sobre
Tributos não vencidos e pagáveis e Tributos que estejam sendo contestados de
boa-fé, para os quais tenham sido constituídas as adequadas reservas,
(c) Gravames decorrentes do curso normal dos negócios para garantir montantes
que não estão vencidos, (d) outros Gravames sobre propriedades que não
prejudiquem o uso continuado de tal propriedade na operação normal dos negócios
da Companhia, conforme atualmente conduzidos, ou o valor de tais propriedades
para o propósito destes negócios, (e) Gravames sobre Endividamento ou Passivos
que estejam refletidos nas    “Permitted Liens” shall mean (a) Liens consisting
of zoning, building code or statutory planning restrictions or regulations,
easements, Permits, rights-of-way and other restrictions or limitations on the
use of real property, (b) Liens for Taxes not yet due and payable and Taxes
which are being contested in good faith, in each case for which adequate
reserves have been made with respect thereto, (c) Liens arising in the ordinary
course of business securing amounts that are not past due, (d) other Liens on
property that do not materially impair the continued use and engagement of such
property in the normal operation of the business of the Company, as currently
conducted, or the value of such property for the purpose of such business, (e)
Liens securing Indebtedness or Liabilities that are reflected in the Financial
Statements, (f) mechanics’, carriers’, workmen’s, repairmen’s, lessors’ and
similar Liens,

 

-10-



--------------------------------------------------------------------------------

Demonstrações Financeiras, (f) Gravames sobre mecânicas, transportadoras,
operários, reparadores, locadores e similares, incorridas no curso normal de
negócios que não sejam relevantes para o negócio, operações e condição
financeira da propriedade da Companhia em questão e que não resultem de uma
quebra, inadimplência ou violação pela Companhia de qualquer contrato ou
qualquer Lei ou Ordem, e (g) restrições à transferência e outras restrições
estabelecidas no Acordo de Acionistas.    incurred in the ordinary course of
business that are not material to the business, operations and financial
condition of the Company property so encumbered and that do not result from a
breach, default or violation by the Company of any Contract or any Law or Order,
and (g) restrictions on transfer and other restrictions set forth in the
Shareholders’ Agreement. “Pessoa” deverá significar e incluir um indivíduo, uma
sociedade, qualquer pessoa jurídica, uma sociedade limitada, uma joint venture,
uma sociedade por ações, uma associação, um fundo fiduciário, fundos de
investimento, um condomínio, uma entidade sem personalidade jurídica, um grupo e
uma Entidade Governamental.    “Person” shall mean and include an individual, a
partnership, any legal entity, a limited partnership, a limited liability
partnership, a joint venture, a corporation, a limited liability company, an
association, a trust, investment funds, a condominium, an unincorporated
organization, a group and a Governmental Entity. “Base Pós-Diluição” deverá ser
entendida como o cálculo de cem por cento (100%) das ações ordinárias emitidas e
em circulação da Companhia após subscrição da Participação Acionária da Scopus
Industrial.    “Post-Diluted Basis” shall be understood as the calculation of
one hundred percent (100%) of the issued and outstanding common shares of the
Company after the subscription of the Scopus Industrial Equity Interest.
“Representantes” de qualquer Pessoa deverão significar os conselheiros de
administração, administradores, diretores, empregados, agentes, advogados,
consultores, conselheiros ou outras Pessoas com poder de representação em nome
desta mesma Pessoa.    “Representatives” of any Person shall mean such Person’s
directors, managers, officers, employees, agents, attorneys, consultants,
advisors or other duly empowered Persons acting on behalf of such Person.
“Acordo de Acionistas” deverá significar o acordo de acionistas a ser celebrado
na Data do Fechamento por e entre NCR, Scopus, Scopus Industrial e a Companhia,
minuta do qual consta do presente Contrato como Anexo I.    “Shareholders’
Agreement” shall mean the shareholders agreement to be executed on the Closing
Date by and among NCR, Scopus, Scopus Industrial and the Company, the form of
which is attached hereto as Schedule I. “Transferência Silva” deverá significar
o resgate pela, ou retorno à Companhia, ou a transferência à NCR, de todas as
quotas em circulação da Companhia detidas por Elias Rogério da Silva, a fim de
que, na data do Fechamento, o Sr. Silva não possua nenhuma participação
acionária na Companhia e a NCR possua todas as quotas de participação acionária
na Companhia.    “Silva Transfer” shall mean the redemption by, or return to,
the Company, or the transfer to NCR, of all outstanding quotas of the Company
owned by Elias Rogério da Silva, such that, as of the time of Closing, Mr. Silva
holds no equity interest in the Company and NCR holds all of the equity interest
in the Company. “Preço de Subscrição” deverá significar R$79.600.000,00 (setenta
e nove milhões e seiscentos mil reais).    “Subscription Price” shall mean
seventy-nine million and six hundred thousand Reais (R$79,600,000.00).
“Subsidiária”, em relação a qualquer Pessoa, deverá significar qualquer Pessoa
na qual a primeira Pessoa possua, diretamente ou indiretamente, qualquer
participação no capital social.    “Subsidiary” shall mean, with respect to any
Person, any Person in which the first Person holds, directly or indirectly, an
equity interest.

 

-11-



--------------------------------------------------------------------------------

“Benefício Fiscal” deverá significar qualquer redução no Tributo (pela imposição
de uma taxa de Tributo especial ou outro meio) especialmente concedida à
Companhia por uma Entidade Governamental.    “Tax Benefit” shall mean any
reduction in Tax (by the imposition of a special Tax rate or otherwise)
specifically granted to the Company by a Governmental Entity. “Tributos” deverá
significar todos os impostos, avaliações, encargos, deveres, taxas, arrecadações
ou outros encargos fiscais governamentais impostos por qualquer autoridade
tributária, incluindo todas as receitas federais, estaduais, municipais,
estrangeiras e outras receitas, receitas brutas, ganhos de capital,
transferência, vendas, propriedades, impostos sobre produtos, licenças, folhas
de pagamento, encargos sociais, previdência, retenção e outros tributos,
avaliações, taxas, deveres, arrecadações ou outros encargos fiscais
governamentais relacionados (pagáveis diretamente ou por retenção na fonte e
exigindo-se ou não de uma Declaração (conforme definido na Seção 3.14 (a)) e
incluindo IRPJ, CSLL, PIS, COFINS, ISS, INSS, IOF, FGTS e outros tributos),
todos os impostos estimados, avaliações de deficiência, adições a impostos,
multas e juros.    “Taxes” shall mean all taxes, assessments, charges, duties,
fees, levies or other governmental tax related charges imposed by any taxing
authority, including all federal, state, municipal, local, foreign and other
income, profits, gross receipts, capital gains, transfer, sales, property,
excise, license, payroll, social security, withholding and other taxes,
assessments, charges, duties, levies or other governmental tax related charges
(whether payable directly or by withholding and whether or not requiring the
filing of a Return (as defined in Section 3.14(a)) and including IRPJ, CSLL,
PIS, COFINS, ISS, INSS, IOF, FGTS and other tributos), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest. “Tecnologia”
deverá significar conceitos, idéias, descobertas, invenções, inovações,
melhorias, métodos, processos, planos, designs, esquemas, desenhos, fórmulas,
especificações, trabalhos de autoria, nomes, palavras, logos e símbolos,
informações confidenciais e proprietárias, know-how, software, informações
técnicas, e outros similares.    “Technology” means concepts, ideas,
discoveries, inventions, innovations, improvements, methods, processes, plans,
designs, schematics, drawings, formulae, specifications, works of authorship,
names, words, logos, and symbols, confidential and proprietary information,
know-how, software, technical information, and the like. (c) Cada um dos
seguintes termos é definido na Seção deste Acordo apresentada em seguida de tal
termo:    (c) Each of the following terms is defined in the section of this
Agreement set forth opposite such term:

 

Termo

   Seção

Reivindicações Acordadas

   8.7(c)

Acordo

   Preâmbulo

Declarações Antitruste

   5.3(b)

Data do Balanço Patrimonial

   3.7(a)

Banco Bradesco

   1.1(b)

Cesta

   8.5

Estatuto Social

   2.3(b)(iv)

CCBC

   10.8(b)

Certificado de Reivindicação

   8.7(a)

Fechamento

   2.3(a)

Data de Fechamento

   2.3(a)

Data do CMA

   1.1(b)

Term

   Section

Agreed Claims

   8.7(c)

Agreement

   Preamble

Antitrust Filings

   5.3(b)

Balance Sheet Date

   3.7(a)

Banco Bradesco

   1.1(b)

Basket

   8.5

By-Laws

   2.3(b)(iv)

CCBC

   10.8(b)

Claim Certificate

   8.7(a)

Closing

   2.3(a)

Closing Date

   2.3(a)

CMA Date

   1.1(b)

 

 

-12-



--------------------------------------------------------------------------------



Fonte Alternativa de Garantia

   8.6

Companhia

   Preâmbulo

IP Associada à Companhia

   3.15(a)

Tecnologia Associada à Companhia

   3.15(a)

Conversão

   6.2(c)

Data Final

   7.1(b)

Receita Bruta de Vendas Domésticas

   9.2(a)

IP da GSL

   3.15(a)

Tecnologia da GSL

   3.15(a)

Fluxo de Crédito de ICMS

   9.2(a)

Declaração Final de ICMS

   9.2(a)

Diferença do Benefício Líquido de ICMS

   9.2(a)

Período de Verificação de ICMS

   9.2(a)

Parte Indenizada

   8.7(a)

Parte Indenizadora

   8.7(a)

Ações Trabalhistas

   3.13(b)

Contencioso

   3.11

Contratos Materiais

   3.21(a)

NCR

   Preâmbulo

Carta de Divulgação da NCR

   Artigo III, caput

Participação Acionária da NCR

   3.3(a)

Parte Indenizada da NCR

   8.2

NCR Manaus

   Preâmbulo

NDA

   5.1(b)

Partes

   Preâmbulo

Autorizações

   3.10

Locações de Imóveis

   3.18(b)

Partes Relacionadas

   3.21(a)(viii)

Declaração

   3.14

Scopus

   Preâmbulo

Scopus Industrial

   Preâmbulo

Carta de Divulgação da Scopus Industrial

   Artigo IV, caput

Participação Acionária da Scopus Industrial

   Preâmbulo

Parte Indenizada da Scopus Industrial

   8.1

Suframa

   6.1(c)

Reivindicação de Terceiro

   8.8(a)

Licenças de Terceiros

   3.15(d)

Collateral Source

   8.6

Company

   Preamble

Company Associated IP

   3.15(a)

Company Associated Technology

   3.15(a)

Conversion

   6.2(c)

End Date

   7.1(b)

Gross Domestic Sales Revenue

   9.2(a)

GSL IP

   3.15(a)

GSL Technology

   3.15(a)

ICMS Credit Inflow

   9.2(a)

ICMS Final Statement

   9.2(a)

ICMS Net Benefit Difference

   9.2(a)

ICMS Verification Period

   9.2(a)

Indemnified Party

   8.7(a)

Indemnifying Party

   8.7(a)

Labor Actions

   3.13(b)

Litigation

   3.11

Material Contracts

   3.21(a)

NCR

   Preamble

NCR Disclosure Letter

   Article III, caput

NCR Equity Interest

   3.3(a)

NCR Indemnified Party

   8.2

NCR Manaus

   Preamble

NDA

   5.1(b)

Parties

   Preamble

Permits

   3.10

Real Property Leases

   3.18(b)

Related Parties

   3.21(a)(viii)

Return

   3.14

Scopus

   Preamble

Scopus Industrial

   Preamble

Scopus Industrial Disclosure Letter

   Article IV, caput

Scopus Industrial Equity Interest

   Preamble

Scopus Industrial Indemnified Party

   8.1

Suframa

   6.1(c)

Third Party Claim

   8.8(a)

Third Party Licenses

   3.15(d)

 

 

-13-



--------------------------------------------------------------------------------

Tecnologia de Terceiros

     3.15 (d) 

Third Party Technology

     3.15 (d) 

 

 

ARTIGO II

SUBSCRIÇÃO DE PARTICIPAÇÕES ACIONÁRIAS

  

ARTICLE II

SUBSCRIPTION OF INTEREST

SEÇÃO 2.1. Subscrição da Participação Acionária da Scopus Industrial. Nos
termos, e sob as condições apresentadas neste Acordo, a Scopus Industrial deverá
subscrever, no Fechamento, a Participação Acionária da Scopus Industrial, livre
e desembaraçada de todos os Gravames.    SECTION 2.1 Subscription of the Scopus
Industrial Equity Interest. On the terms, and subject to the conditions set
forth in this Agreement, Scopus Industrial shall subscribe, at the Closing, for
the Scopus Industrial Equity Interest, free and clear of all Liens. SEÇÃO 2.2.
Preço de Subscrição. No Fechamento, a Scopus Industrial pagará à Companhia, em
consideração à subscrição, e contra a emissão e entrega da Participação
Acionária da Scopus Industrial, conforme disposto na Seção 2.1 acima, o Preço de
Subscrição, pagamento este que deverá ser feito por transferência bancária de
fundos imediatamente disponíveis para uma conta que seja indicada pela
Companhia, por escrito, à Scopus Industrial, com antecedência mínima de 3 (três)
Dias Úteis antes do Fechamento. O Preço de Subscrição deve refletir o preço por
ação ordinária no valor de R$11,1169. Destes R$11,1169, R$1,00 deverão ser
destinados ao capital social e R$10,1169 deverão ser destinados à reserva de
capital.    SECTION 2.2 Subscription Price. At the Closing, Scopus Industrial
shall pay to the Company, in consideration for the subscription, and against
issuance and delivery of the Scopus Industrial Equity Interest set forth in
Section 2.1 above, the Subscription Price, such payment to be made by wire
transfer of immediately available funds to an account which has been designated
by the Company in writing to Scopus Industrial at least three (3) Business Days
prior to the Closing. The Subscription Price shall reflect a price per common
share in the amount of R$11.1169. Out of such R$11.1169, R$1.00 shall be
allocated to corporate capital (capital social) and R$10.1169 shall be allocated
to capital reserve (reserva de capital). SEÇÃO 2.3. Fechamento; Produtos do
Fechamento. (a) Sujeito à satisfação ou renúncia de todas as condições
apresentadas no Artigo VI, o fechamento da subscrição e o pagamento do Preço de
Subscrição referido na Seção 2.1 e na Seção 2.2 (o “Fechamento”) deverá ocorrer
às 10:00 horas (horário de São Paulo) no escritório de Machado, Meyer, Sendacz e
Opice Advogados, com endereço na Av. Brigadeiro Faria Lima, 3144, 11º andar, na
cidade de São Paulo, Estado de São Paulo, Brasil, tão logo quanto praticável,
mas de qualquer maneira dentro de 5 (cinco) Dias Úteis após a última das
condições apresentadas no Artigo VI ser satisfeita ou renunciada (além das
condições que por sua natureza deverão ser satisfeitas no momento do Fechamento,
mas sujeito ao cumprimento ou renúncia destas condições), ou a qualquer outro
momento, data ou local concordados por escrito pelas Partes. Tal data é aqui
definida como “Data do Fechamento”.    SECTION 2.3 Closing; Closing
Deliverables. (a) Subject to the satisfaction or waiver of all of the conditions
set forth in Article VI, the closing of the subscription and payment of the
Subscription Price referred to in Section 2.1 and Section 2.2 (the “Closing”)
shall take place at 10:00 A.M. (São Paulo time) at the offices of Machado,
Meyer, Sendacz e Opice Advogados, located at Av. Brigadeiro Faria Lima, 3144,
11th floor, in the City of São Paulo, State of São Paulo, Brazil, as soon as
practicable, but in any event within five (5) Business Days after the last of
the conditions set forth in Article VI is satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions), or at such other time, date
or place as the Parties hereto shall agree in writing. Such date is herein
referred to as the “Closing Date”. (b) No Fechamento, a NCR deverá:    (b) At
the Closing, NCR shall: (i) entregar à Scopus Industrial um certificado assinado
por um executivo autorizado da NCR, datado da Data do Fechamento, confirmando
que as condições estabelecidas na Seção 6.3 foram cumpridas;    (i) deliver to
Scopus Industrial a certificate signed by an authorized officer of NCR, dated as
of the Closing Date, confirming that the conditions set forth in Section 6.3
have been fulfilled;

 

-14-



--------------------------------------------------------------------------------

(ii) fazer com que a Companhia realize, e participar de, uma assembleia geral de
acionistas da Companhia, a fim de aprovar e fazer com que a Companhia aumente
seu capital social, emitindo novas ações ordinárias representando, numa Base
Pós-Dilução, 49,00% (quarenta e nove por cento) de todas as ações ordinárias
emitidas e em circulação da Companhia (e, para tal, a NCR deve renunciar ao seu
direito de preferência para subscrever a Participação Acionária da Scopus
Industrial);    (ii) cause the Company to hold, and participate in, a general
shareholders’ meeting of the Company in order to approve and cause the Company
to increase its capital stock, issuing new common shares representing, on a
Post-Diluted Basis, forty-nine percent (49.00%) of all of the issued and
outstanding common shares of the Company (and for such purpose, NCR shall waive
its preemptive right to subscribe for the Scopus Industrial Equity Interest);
(iii) celebrar o Acordo de Acionistas da Companhia;    (iii) execute the
Shareholders’ Agreement of the Company; (iv) fazer com que a Companhia realize,
e participar de, uma assembleia geral de acionistas da Companhia (mesma
assembleia geral convocada no item (ii) acima), a fim de (A) aprovar o novo
estatuto da Companhia, cujos termos devem ser conforme estabelecido no Anexo A
ao Acordo de Acionistas (“Estatuto Social”), e (B) nomear os membros do Conselho
de Administração da Companhia, nos termos do Acordo de Acionistas;    (iv) cause
the Company to hold, and participate in, a general shareholders’ meeting of the
Company (the same general meeting called for in subpart (ii) above) in order to
(A) approve the new by-laws of the Company, which terms shall be as set forth in
Exhibit A to the Shareholders’ Agreement (“By-Laws”), and (B) appoint the
members of the Board of Directors of the Company, pursuant to the terms of the
Shareholders’ Agreement; (v) fazer com que a NCR Manaus registre em seu Livro de
Registro de Ações a Participação Acionária da Scopus Industrial, como
propriedade da Scopus Industrial; e    (v) cause NCR Manaus to register in its
share registry book (Livro de Registro de Ações) the Scopus Industrial Equity as
property of Scopus Industrial; and (vi) fazer com que os membros do Conselho de
Administração da Companhia, por esta nomeados nos termos do Acordo de
Acionistas, votem para nomear a Diretoria da Companhia, nos termos do Acordo de
Acionistas.    (vi) cause the members of the Board of Directors of the Company
appointed by it pursuant to the terms of the Shareholders’ Agreement to vote to
appoint the Officers of the Company pursuant to the terms of the Shareholders’
Agreement. (c) No Fechamento, a Scopus Industrial deverá:    (c) At the Closing,
Scopus Industrial shall: (i) efetuar o pagamento do Preço de Subscrição de
acordo com a Seção 2.2 deste Acordo;    (i) effect payment of the Subscription
Price in accordance with Section 2.2 hereof; (ii) entregar à NCR um certificado
assinado por executivo autorizado da Scopus Industrial, datado da Data do
Fechamento, confirmando que as condições estabelecidas na Seção 6.2 foram
cumpridas;    (ii) deliver to NCR a certificate signed by an authorized officer
of Scopus Industrial, dated as of the Closing Date, confirming that the
conditions set forth in Section 6.2 have been fulfilled; (iii) assinar ou causar
a assinatura do boletim de subscrição, subscrevendo a Participação Acionária da
Scopus Industrial;    (iii) execute, or cause to be executed, the subscription
bulletin subscribing for the Scopus Industrial Equity Interest; (iv) celebrar o
Acordo de Acionistas da Companhia;    (iv) execute the Shareholders’ Agreement
of the Company; (v) participar de uma assembleia geral de acionistas da
Companhia (mesma assembleia geral convocada na Seção 2.3(b)(ii) acima), a fim de
(A) subscrever novas ações ordinárias emitidas    (v) participate in, a general
shareholders’ meeting of the Company (the same general meeting called for in
Section 2.3(b)(ii) above) in order to (A) subscribe for newly issued common
shares representing, on Post-

 

-15-



--------------------------------------------------------------------------------

representando, em Base Pós-Diluição, 49,00% (quarenta e nove por cento) de todas
as ações ordinárias emitidas e em circulação da Companhia, e assinar o boletim
de subscrição subscrevendo a Participação Acionária da Scopus Industrial, (B)
aprovar o Estatuto Social, e (C) nomear os membros do conselho de Administração
da Companhia, nos termos do Acordo de Acionistas da Companhia; e    Diluted
Basis, forty-nine percent (49.00%) of all of the issued and outstanding common
shares of the Company, and execute the subscription bulletin subscribing for the
Scopus Industrial Equity Interest, (B) approve the By-Laws, and (C) appoint the
members of the Board of Directors of the Company, pursuant to the terms of the
Shareholders’ Agreement of the Company; and (vi) fazer com que os membros do
Conselho de Administração da Companhia por esta nomeados, nos termos das
disposições do Acordo de Acionistas, votem para a nomeação da Diretoria da
Companhia, nos termos do Acordo de Acionistas.    (vi) cause the members of the
Board of Directors of the Company appointed by it pursuant to the provisions of
the Shareholders’ Agreement to vote to appoint the Officers of the Company
pursuant to the terms of the Shareholders’ Agreement.

ARTIGO III

DECLARAÇÕES E GARANTIAS CONCERNENTES À

COMPANHIA E À NCR

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

REGARDING THE COMPANY AND NCR

Exceto conforme estabelecido na carta de divulgação entregue pela NCR para a
Scopus concomitantemente com a assinatura e entrega deste Acordo (carta de
divulgação esta que lista os itens que devem ser listados pelas várias seções
deste Acordo, e estabelece exceções a, e se destina a qualificar, as
declarações, garantias e outros acordos feitos pela NCR no Artigo III do
presente instrumento e em outras partes deste instrumento (mas não devendo ser
considerada como capazes de expandir de forma alguma o escopo ou efeito de
qualquer de tais declarações, garantias ou outros acordos)) (a “Carta de
Divulgação da NCR”), a partir da presente data e a partir da Data do Fechamento,
a NCR representa e garante à Scopus Industrial, com relação a si mesma e à
Companhia, como disposto abaixo. Assuntos publicados em conformidade com uma
seção da Carta de Divulgação da NCR serão considerados divulgados com relação a
qualquer outra seção do presente Acordo ou da Carta de Divulgação da NCR na
medida em que for facilmente perceptível na Carta de Divulgação da NCR que as
questões ali divulgadas são aplicáveis a outra respectiva seção.    Except as
set forth in the disclosure letter delivered by NCR to Scopus Industrial
concurrently with the execution and delivery of this Agreement (which disclosure
letter lists those items required to be listed by the various sections of this
Agreement, and sets forth exceptions to, and is intended to qualify, the
representations, warranties and other agreements made by NCR in Article III
hereof and elsewhere in this Agreement (but shall not be deemed to expand in any
way the scope or effect of any of such representations, warranties or other
agreements)) (the “NCR Disclosure Letter”), as of the date hereof and as of the
Closing Date, NCR hereby represents and warrants to Scopus Industrial, with
respect to itself and the Company, as set forth below. Matters disclosed
pursuant to one section of the NCR Disclosure Letter shall be deemed disclosed
with respect to any other section of this Agreement or the NCR Disclosure Letter
to the extent it is readily apparent on the face of the NCR Disclosure Letter
that the matters so disclosed are applicable to such other section. SEÇÃO 3.1
Organização e Boa Condição da NCR. A NCR é uma sociedade por ações devidamente
constituída, validamente existente e em situação regular sob as leis do Estado
de Maryland, Estados Unidos da América.    SECTION 3.1 Due Organization and Good
Standing of NCR. NCR is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, United States of America.
SEÇÃO 3.2 Autorização; Não-contravenção. (a) A NCR tem o poder e autoridade
societários necessários e tomou todas as medidas societárias e outras medidas
necessárias para celebrar e entregar este Acordo e todos os outros instrumentos
e acordos a serem   

SECTON 3.2 Authorization; Noncontravention.

(a) NCR has the requisite corporate power and authority and has taken all
corporate and other action necessary to execute and deliver this Agreement and
all other instruments and agreements to be delivered by

 

-16-



--------------------------------------------------------------------------------

entregues pela NCR conforme aqui contemplados, para desempenhar suas obrigações
contratuais de acordo com este Acordo e para consumar as transações contempladas
por este Acordo. A assinatura, entrega e desempenho, pela NCR, deste Acordo e de
todos os outros instrumentos e acordos a serem entregues pela NCR conforme
descritos neste Acordo, a consumação pela NCR das transações contempladas por
meio deste Acordo e o desempenho das obrigações descritas neste Acordo foram, e
no caso de documentos que deverão ser entregues no Fechamento serão, devidamente
autorizados e aprovados por todas as medidas societárias necessárias ou outras
aplicáveis. Este Acordo tem sido, e todos os outros instrumentos e acordos a
serem executados e entregues pela NCR conforme descritos aqui serão, devidamente
assinados e entregues pela NCR. Assumindo que este Acordo constitui uma
obrigação válida e vinculante da Scopus Industrial e Scopus e cada outra Pessoa
(que não a NCR) que seja parte, este Acordo constitui uma obrigação válida e
vinculante da NCR executável contra a NCR em conformidade com seus termos,
exceto se essa execução for limitada por falência, insolvência, reorganização,
moratória, ou outras Leis semelhantes aplicáveis que afetem a execução dos
direitos dos credores em geral. Assumindo que todos os outros instrumentos e
acordos a serem entregues pela NCR conforme aqui descritos constituem obrigações
válidas e vinculativas da Scopus Industrial e da Scopus e de cada outra Pessoa
(que não a NCR) que seja parte, esses instrumentos e acordos constituirão
obrigações válidas e vinculativas da NCR executáveis contra a NCR, em
conformidade com seus termos, exceto quando essa execução puder ser limitada por
falência, insolvência, reorganização, moratória ou outras Leis semelhantes
aplicáveis que afetem a execução dos direitos dos credores em geral.    NCR as
contemplated hereby, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by NCR of this Agreement and all other instruments and
agreements to be delivered by NCR as contemplated hereby, the consummation by it
of the transactions contemplated hereby and thereby and the performance of its
obligations hereunder and thereunder have been, and in the case of documents
required to be delivered at the Closing will be, duly authorized and approved by
all necessary corporate or other action. This Agreement has been, and all other
instruments and agreements to be executed and delivered by NCR as contemplated
hereby will be, duly executed and delivered by NCR. Assuming that this Agreement
constitutes a valid and binding obligation of Scopus Industrial and Scopus and
each other Person (other than NCR) party hereto, this Agreement constitutes a
valid and binding obligation of NCR enforceable against NCR in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally. Assuming that all other instruments
and agreements to be delivered by NCR as contemplated hereby constitute valid
and binding obligations of Scopus Industrial and Scopus and each other Person
(other than NCR) party thereto, such instruments and agreements will constitute
valid and binding obligations of NCR enforceable against NCR in accordance with
their terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally. (b) A assinatura e entrega deste
Acordo e todos os outros instrumentos e acordos a serem entregues pela NCR
conforme aqui descritos, e a consumação das transações contempladas por este
meio, não deverão (i) entrar em conflito com quaisquer das disposições do
certificado de constituição ou estatutos ou documentos equivalentes da NCR ou da
Companhia, em cada caso, conforme alterados até a data deste Acordo, (ii) criar
qualquer Gravame (além dos Gravames Permitidos) sobre quaisquer das propriedades
ou ativos da Companhia ou sobre as ações emitidas pela Companhia e detidas pela
NCR, (iii) entrar em conflito com ou resultar em uma violação de, ou constituir
inadimplência, ou resultar na aceleração de qualquer    (b) The execution and
delivery of this Agreement and all other instruments and agreements to be
delivered by NCR as contemplated hereby do not, and the consummation of the
transactions contemplated hereby and thereby will not (i) conflict with any of
the provisions of the certificate of incorporation or by-laws or equivalent
charter documents of NCR or the Company, in each case as amended to the date of
this Agreement, (ii) create any Lien (other than Permitted Liens) upon any of
the properties or assets of the Company or upon the shares issued by the Company
and held by NCR, (iii) conflict with or result in a breach of, or constitute a
default under, or result in the acceleration of any obligation or loss of any
benefits

 

-17-



--------------------------------------------------------------------------------

obrigação ou perda de quaisquer vantagens sob, qualquer Contrato ou outro
instrumento do qual a Companhia constitua uma Parte, ou pelo qual qualquer de
suas propriedades ou ativos estão vinculados, ou sob qualquer Contrato ou outro
instrumento do qual a NCR é uma Parte (A) nos termos do qual a NCR Manaus
adquira da contraparte (ou contrapartes), ativos, inventário ou serviços, ou
(B), que seja de outro modo necessário para a operação dos negócios da
Companhia, em ambos os casos, exceto se não fossem razoavelmente esperados a
causar, individualmente ou em conjunto, um Efeito Material Adverso, ou (iv)
sujeito (A) aos requisitos aplicáveis das Leis Antitruste e (B) ao recebimento
dos consentimentos, aprovações, autorizações, declarações, registros e
observações referidos na Seção 3.6 da Carta de Divulgação da NCR, contradizendo
qualquer Lei ou qualquer Ordem aplicável à NCR ou à Companhia ou à qual
quaisquer de suas respectivas propriedades ou ativos estejam vinculados.   
under, any Contract or other instrument to which the Company is a party or by
which any of its properties or assets are bound, or under any Contract or other
instrument to which NCR is a party (A) pursuant to which NCR Manaus acquires
from the counterparty (or counterparties) thereto, goods, inventory or services,
or (B) which is otherwise necessary for the operation of the business of the
Company, in either case, except as it would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) subject to
(A) the applicable requirements of the applicable Antitrust Laws and (B) receipt
of the consents, approvals, authorizations, declarations, filings and notices
referred to in Section 3.6 of the NCR Disclosure Letter, contravene any Law or
any Order applicable to NCR or the Company or by which any of their respective
properties or assets are bound. SEÇÃO 3.3   Participação Acionária da NCR.
(a) Na presente data, a NCR possui diretamente noventa e nove e 99/100 por cento
(99,99%) de todas as quotas emitidas e em circulação do capital social da
Companhia (a “Participação Acionária da NCR”). Após a conclusão da Conversão e
da Transferência Silva, a Participação Acionária da NCR deverá representar 100%
(cem por cento) das ações emitidas e em circulação da Companhia. A NCR tem
título bom e válido sobre a Participação Acionária da NCR livre e desembaraçada
de todos e quaisquer Gravames, e é seu beneficiário direto e efetivo a partir de
então. Toda a Participação Acionária da NCR é validamente emitida, totalmente
paga e não sujeita a chamada adicional de capital, livre de direitos de
preferência e livre e desembaraçada de quaisquer Gravames. A Participação
Acionária da NCR foi subscrita pela NCR em conformidade com a Lei aplicável, e
tal subscrição não foi sujeita a qualquer oposição ou reclamação por qualquer
Pessoa. Não existe qualquer Contrato em circulação com nenhuma Pessoa para
comprar, resgatar ou adquirir qualquer Participação Acionária da NCR.    SECTION
3.3 Ownership of NCR Equity Interest. (a) As of the date hereof, NCR directly
owns ninety-nine and 99/100 percent (99.99%) of all the issued and outstanding
quotas of the capital stock of the Company (the “NCR Equity Interest”).
Following the completion of the Conversion and the Silva Transfer, the NCR
Equity Interest shall represent one hundred percent (100%) of the issued and
outstanding shares of the Company. NCR has good and valid title to the NCR
Equity Interest free and clear of any and all Liens, and is the direct record
and beneficial owner thereof. All of the NCR Equity Interest is validly issued,
fully paid and nonassessable, free of preemptive rights and free and clear of
any Liens. The NCR Equity Interest was subscribed by NCR in compliance with
applicable Law, and such subscription has not been subject to any challenge or
claim by any Person. There is no outstanding Contract with any Person to
purchase, redeem or otherwise acquire any of the NCR Equity Interest. (b) A
Companhia não possui, direta ou indiretamente, qualquer valor mobiliário
representando participação em qualquer capital social de qualquer Pessoa, ou em
qualquer capital, posse, propriedade ou participação com voto em qualquer
Pessoa.    (b) The Company does not own, directly or indirectly, any security
representing any interest in the capital stock of any Person, nor other equity,
ownership, proprietary or voting interest in any Person. SEÇÃO 3.4   A
Companhia. (a) A NCR Manaus é uma sociedade empresária limitada e se tornará, na
Data do Fechamento, imediatamente antes do Fechamento, uma    SECTION 3.4 The
Company. (a) NCR Manaus is a limited liability company (sociedade empresária
limitada) and will be, on the Closing Date, immediately

 

-18-



--------------------------------------------------------------------------------

sociedade por ações, devidamente organizada e validamente existente sob as Leis
da República Federativa do Brasil e tem todo o poder e autorizações societários
necessários para possuir, arrendar e operar suas propriedades e para conduzir a
sua atividade como vem sendo conduzida. A NCR Manaus está devidamente
qualificada ou licenciada para conduzir negócios e está em boas condições em
cada jurisdição em que o caráter ou a localização das propriedades possuídas,
arrendadas ou operadas pela NCR Manaus ou a natureza do negócio conduzido pela
NCR Manaus faz tal qualificação necessária, exceto quando a falta de tal
qualificação não teve e não é razoável esperar que venha a ter, individualmente
ou em conjunto, um Efeito Material Adverso. A NCR Manaus não tem Subsidiárias ou
filiais.    prior to the Closing, a corporation (sociedade por ações) duly
organized and validly existing under the Laws of the Federal Republic of Brazil
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. NCR Manaus
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned, leased
or operated by NCR Manaus or the nature of the business conducted by NCR Manaus
makes such qualification necessary, except where the failure to so qualify has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. NCR Manaus does not have any Subsidiaries
or branches. (b) Não há restrições de qualquer natureza que impeçam ou
restrinjam o pagamento de dividendos ou outras distribuições pela Companhia além
das impostas pelas Leis de aplicabilidade geral de suas respectivas jurisdições
de organização ou pelas disposições do Acordo de Acionistas a ser executado pela
NCR, pela Scopus, pela Scopus Industrial e pela Companhia no Fechamento.    (b)
There are no restrictions of any kind that prevent or restrict the payment of
dividends or other distributions by the Company other than those imposed by the
Laws of general applicability of their respective jurisdictions of organization
or by the provisions of the Shareholders’ Agreement to be executed by NCR,
Scopus, Scopus Industrial and the Company at the Closing. SEÇÃO 3.5
Capitalização. (a) As ações emitidas e em circulação da NCR Manaus consistem em
quatorze milhões, novecentos e cinco mil e sessenta e oito Reais (R$
14.905.068,00), divididos em quatorze milhões, novecentas e cinco mil e sessenta
e oito (14.905.068) quotas. Todas as quotas foram validamente emitidas,
totalmente integralizadas e não estão sujeitas a chamada adicional de capital,
livres de direitos de preferência e livres e desembaraçadas de quaisquer
Gravames de qualquer natureza. Na Data do Fechamento, imediatamente antes do
Fechamento, o capital social da Companhia será dividido em 7.452.553 ações
ordinárias e 7.452.515 ações preferenciais, representando todas as participações
emitidas e em circulação da NCR Manaus. No Fechamento, todas as referidas ações
serão validamente emitidas, totalmente integralizadas e não sujeitas a chamada
adicional de capital, livres de direitos de preferência e livres e
desembaraçadas de quaisquer Gravames de qualquer natureza, a não ser que de
outra forma estabelecido neste Acordo ou no Acordo de Acionistas    SECTION 3.5
Capitalization. (a) The issued and outstanding capital stock of NCR Manaus
consists of fourteen million nine hundred five thousand sixty-eight Reais
(R$14,905,068.00) divided into fourteen million nine hundred five thousand
sixty-eight (14,905,068) quotas. All such quotas are validly issued, fully paid
and nonassessable, free of preemptive rights and free and clear of any Liens of
any nature. On the Closing Date, immediately prior to the Closing, the Company’s
capital stock will be divided into 7,452,553 common shares and 7,452,515
preferred shares, being all the issued and outstanding equity interests of NCR
Manaus. At the Closing, all such shares will be validly issued, fully paid and
nonassessable, free of preemptive rights and free and clear of any Liens of any
nature, except as otherwise established in this Agreement or in the Shareholders
Agreement. (b) Salvo o disposto no Acordo de Acionistas a ser celebrado pela
NCR, pela Scopus, pela Scopus Industrial e pela Companhia no Fechamento, ninguém
da Companhia ou da NCR constitui uma parte para qualquer opção, garantia,
direito (incluindo qualquer direito de preferência), subscrição, reivindicação
de    (b) Except for the provisions of the Shareholders’ Agreement to be
executed by NCR, Scopus, Scopus Industrial and the Company at the Closing, none
of the Company or NCR is a party to any outstanding or authorized option,
warrant, right (including any preemptive right), subscription, claim of any
character,

 

-19-



--------------------------------------------------------------------------------

qualquer tipo, acordo, obrigação, valores mobiliários conversíveis ou
permutáveis, autorizados ou em circulação, ou outros compromissos contingentes
ou não, relativos ao capital social ou outras participações ou direitos de voto
na Companhia, nos termos do qual a Companhia é ou pode tornar-se obrigada a
emitir, entregar ou vender ou fazer com que sejam emitidos, entregues ou
vendidos, títulos representantes de uma fração do capital social ou outras
participações ou direitos de voto na Companhia ou quaisquer valores mobiliários
conversíveis em, permutáveis por, ou que comprovem o direito de subscrever ou
adquirir, qualquer participação no capital social ou outras participações ou
direitos de voto na Companhia.    agreement, obligation, convertible or
exchangeable securities, or other commitments contingent or otherwise, relating
to the capital stock or other equity or voting interests in the Company,
pursuant to which the Company is or may become obligated to issue, deliver or
sell or cause to be issued, delivered or sold, securities representing a
fraction of the capital stock or other equity or voting interests in the Company
or any securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any interest in the capital stock or other equity or
voting interests in the Company. (c) A Companhia não possui quaisquer títulos
autorizados ou em circulação, debêntures, notas ou outro Endividamento, os
titulares dos quais tenham direito de voto (ou que sejam conversíveis em,
permutáveis por, ou que comprovem o direito de subscrever ou adquirir títulos
com o direito de voto) com a NCR em qualquer âmbito.    (c) The Company does not
have any authorized or outstanding bonds, debentures, notes or other
Indebtedness, the holders of which have the right to vote (or which are
convertible into, exchangeable for, or evidence the right to subscribe for or
acquire securities having the right to vote) with NCR on any matter. (d) A
Companhia não pagou dividendos ou realizou outras distribuições de lucros ou de
qualquer outra forma de dinheiro para a NCR ou para Elias Rogério da Silva,
ex-quotista da Companhia, ou suas Afiliadas desde 31 de dezembro de 2010.    (d)
the Company has not paid dividends or made other distributions of profits or in
any other way of cash to NCR or to Elias Rogério da Silva, former quotaholder of
the Company, or its Affiliates since December 31, 2010. (e) O contrato social da
Companhia e a primeira, segunda e terceira alterações ao contrato social da
Companhia, datadas de 7 de agosto de 2009, 30 de maio de 2011 e 20 de junho de
2011, respectivamente, são os mais recentes e únicos documentos de incorporação
e alterações ao Contrato Social da Companhia existentes e registram com precisão
os nomes e endereços de NCR e de Elias Rogério da Silva. Na Data do Fechamento,
após a Transferência Silva e a Conversão, o Livro de Registro de Ações da
Companhia evidenciará com precisão o fato de que a NCR é o único e legítimo
proprietário de todas as ações emitidas e em circulação da Companhia.    (e) The
articles of association of the Company and the first, second and third
amendments to the articles of association of the Company, dated as of August
7th, 2009, May 30th, 2011 and June 20th, 2011, respectively, are the latest and
only existing incorporation documents and amendments to the articles of
association of the Company and accurately record the names and addresses of NCR
and of Elias Rogério da Silva. On the Closing Date, following the Silva Transfer
and the Conversion, the share registry book (Livro de Registro de Ações) of the
Company will accurately evidence that NCR is the only and legitimate owner of
all the issued and outstanding shares of the Company. (f) A Seção 3.5(f) da
Carta de Divulgação da NCR contém cópias verdadeiras e completas de (i) todos os
documentos constitutivos da Companhia, e (ii) todas as procurações concedidas
pela Companhia, que estão em pleno vigor e efeito nesta data.    (f) Section
3.5(f) of the NCR Disclosure Letter contains true and complete copies of (i) all
constitutive documents of the Company, and (ii) all powers-of-attorneys granted
by the Company, which are in full force and effect on the date hereof. SEÇÃO 3.6
Consentimentos e Aprovações. Assumindo que todas as Declarações Antitruste
necessárias foram realizadas, exceto conforme estabelecido na Seção 3.6 da Carta
de Divulgação da    SECTION 3.6 Consents and Approvals. Assuming all required
Antitrust Filings are made, except as set forth in Section 3.6 of the NCR
Disclosure Letter, no consent of or filing with any Governmental Entity or any
other

 

-20-



--------------------------------------------------------------------------------

NCR, nenhum consentimento de ou declaração a qualquer Entidade Governamental ou
qualquer outra Pessoa deverá ser obtido ou feito em conexão com a assinatura e
entrega do presente Acordo pela NCR ou a consumação por parte da NCR das
transações contempladas por este Acordo.    Person must be obtained or made in
connection with the execution and delivery of this Agreement by NCR or the
consummation by NCR of the transactions contemplated by this Agreement.

SEÇÃO 3.7 Demonstrações Financeiras; Livros e Registros; Passivos Não
Divulgados; Contas a Receber.

(a) A Seção 3.7(a) da Carta de Divulgação da NCR apresenta cópias verdadeiras e
completas (i) do balanço patrimonial da Companhia para cada um dos dois
exercícios fiscais encerrados em 31 de dezembro de 2010 e 31 de dezembro de
2009, e as respectivas demonstrações de resultado, demonstrações de fluxo de
caixa, demonstrações das origens e aplicações de recursos, e mutações das
demonstrações do patrimônio líquido para cada exercício fiscal, e (ii) dos
balancetes da Companhia, em 30 de junho de 2011 (a “Data de Balanço Patrimonial
da NCR”), para o período de 6 (seis) meses findo naquela data. As demonstrações
financeiras acima referidas, incluindo as respectivas notas explicativas
(coletivamente, as “Demonstrações Financeiras”), exceto quando especificado, e
no caso de Demonstrações Financeiras provisórias, exceto pela ausência de notas
explicativas e sujeitas a ajustes de auditoria normal de fim de ano (que não
irão resultar em uma alteração material), (i) foram preparadas de acordo com os
livros contábeis e outros registros financeiros da Companhia, (ii) apresentam,
em todos os aspectos relevantes, a situação financeira consolidada e resultados
de operações da Companhia a partir da data dos mesmos e para os períodos
abrangidos, (iii) foram preparadas de acordo com o GAAP do Brasil (de acordo com
as respectivas datas das Demonstrações Financeiras) aplicado numa base
consistente com as práticas do passado da Companhia e (iv) incluem todos os
ajustes que são necessários para uma apresentação, em todos os aspectos
materialmente relevantes, da situação financeira consolidada da Companhia e os
resultados das operações da Companhia a partir da data do mesmo e para os
referidos períodos.

  

SECTION 3.7 Financial Statements; Books and Records; Undisclosed Liabilities;
Accounts Receivables.

(a) Section 3.7(a) of the NCR Disclosure Letter sets forth true and complete
copies of (i) the balance sheet of the Company for each of the two fiscal years
ended as of December 31, 2010 and December 31, 2009, and the related statements
of income (demonstrações de resultado), cash flows (demonstrações de fluxo de
caixa), changes in financial position (demonstrações das origens e aplicações de
recursos) and changes in quotaholders’ equity (demonstrações das mutações do
patrimônio liquido) for each such fiscal years, and (ii) the interim unaudited
accounts (balancete) of the Company as at June 30, 2011 (the “Balance Sheet
Date”), for the six (6) month period then ended. The financial statements
referred to above, including the footnotes thereto (collectively, the “Financial
Statements”), except as described therein, and in the case of interim Financial
Statements, except for the absence of notes thereto and subject to normal
year-end audit adjustments (which will not result in a material change thereto),
(i) were prepared in accordance with the books of accounts and other financial
records of the Company, (ii) present, in all material respects, the consolidated
financial condition and results of operations of the Company as of the dates
thereof and for the periods covered thereby, (iii) have been prepared in
accordance with Brazilian GAAP (as of the respective dates of such Financial
Statements) applied on a basis consistent with the past practices of the Company
and (iv) include all adjustments that are necessary for a presentation, in all
material respects, of the consolidated financial condition of the Company and
the results of operations of the Company as of the dates thereof and for the
periods covered thereby.

(b) Os livros contábeis e outros registros financeiros da Companhia: (i)
refletem, em todos os aspectos materiais, todas as receitas e despesas e todos
os ativos e passivos que devem conter, em conformidade com o GAAP do Brasil (de
acordo com as respectivas datas de tais Demonstrações Financeiras) aplicado a
uma base consistente com as práticas passadas da Companhia, e (ii) estão
completos e    (b) The books of account and other financial records of the
Company: (i) reflect, in all material respects, all income and expense and all
assets and liabilities required to be reflected therein in accordance with
Brazilian GAAP (as of the respective dates of such Financial Statements) applied
on a basis consistent with the past practices of the Company; and (ii) are in
all material respects complete and correct, and do not

 

-21-



--------------------------------------------------------------------------------

corretos em todos os aspectos materiais, e não contêm ou refletem quaisquer
incorreções materiais ou discrepâncias.    contain or reflect any material
inaccuracies or discrepancies. (c) Exceto para (i) passivos refletidos ou com
reservas constituídas nas Demonstrações Financeiras; (ii) contas a pagar a
credores e despesas e passivos incorridos após a Data do Balanço Patrimonial, no
curso ordinário dos negócios consistente com as práticas passadas;
(iii) passivos ou obrigações decorrentes de ou em conexão com este Acordo, ou
qualquer das transações contempladas por este meio (incluindo os passivos a
credores e fornecedores relacionados com a aquisição pela Companhia de
inventário, componentes e matérias-primas, em antecipação da produção de caixas
automáticos (ATMs) no âmbito do Contrato de Compra e Venda Principal); e (iv)
passivos ou obrigações na medida em que surjam em conformidade com (mas não como
resultado de uma violação de) os termos do CMA, qualquer Contrato que seja um
Plano de Benefícios dos Empregados, qualquer Contrato que seja uma Locação de
Imóvel, ou quaisquer Contratos ou outros acordos estabelecidos na Seção 3.21 da
Carta de Divulgação da NCR, a Companhia não possui quaisquer Passivos em todos
os casos acima, com exceção dos Passivos que previsivelmente venham a
apresentar, individualmente ou em conjunto, um Efeito Material Adverso.    (c)
Except for (i) liabilities reflected or reserved against in the Financial
Statements; (ii) accounts payable to trade creditors and expenses and
liabilities incurred subsequent to the Balance Sheet Date in the ordinary course
of business consistent with past practice; (iii) liabilities or obligations
arising out of or in connection with this Agreement, or any of the transactions
contemplated hereby (including liabilities to trade creditors and vendors
relating to the acquisition by the Company of inventory, components and raw
materials in anticipation of the production of automated teller machines under
the Master Purchase Agreement); and (iv) liabilities or obligations to the
extent arising in accordance with (but not as a result of a breach of) the terms
of the CMA, any Contract that is an Employee Benefit Plan, any Contract that is
a Real Estate Lease, or any Contracts or other agreements set forth in Section
3.21 of the NCR Disclosure Letter, the Company does not have any Liabilities in
all cases above, other than those Liabilities that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. (d) NCR
apresentou à Scopus uma cópia verdadeira e completa do orçamento da Companhia
para o exercício fiscal de 2011. Tal orçamento, quando de sua preparação,
adequadamente refletiu a visão da Companhia e da NCR quanto à rentabilidade
antecipada dos negócios da Companhia para 2011.    (d) NCR has provided Scopus
with a true and complete copy of the Company’s budget for the fiscal year of
2011. Such budget, at the time of its preparation, fairly reflected the view of
the Company and of NCR as to the anticipated profitability of the business of
the Company for 2011. (e) Os montantes de todos os negócios em curso, contas a
receber e notas fiscais a faturar e outras dívidas devidas à Companhia, devidos
ou registrados nos registros e livros contábeis da Companhia, foram incorridos
no curso normal dos negócios, e a Companhia não pediu qualquer redução material
ou contestou de qualquer forma material quaisquer de tais contas a receber,
notas fiscais não faturadas ou outras dívidas devidas à Companhia (ou contas a
receber decorrentes dos mencionados negócios em curso).    (e) The amounts of
all work-in-process, accounts receivable and unbilled invoices and other debts
owed to the Company due or recorded in the records and books of account of the
Company were incurred in the ordinary course of business, and the Company has
not requested any material reduction or challenged in any material way any of
such accounts receivable or other debts owed to the Company (or accounts
receivable arising from such work-in-process). SEÇÃO 3.8 Ausência de Certas
Mudanças. Exceto conforme divulgado na Seção 3.8 da Carta de Divulgação da NCR,
desde a Data do Balanço Patrimonial, a Companhia tem, em todos os aspectos
materiais, conduzido seus negócios no curso normal e em consonância com práticas
passadas. Como amplificação e não limitação do acima exposto, desde tal data, a
   SECTION 3.8 Absence of Certain Changes. Except as disclosed in Section 3.8 of
the NCR Disclosure Letter, since the Balance Sheet Date, the Company has, in all
material respects, conducted its businesses in the ordinary course and
consistent with past practices. As amplification and not limitation of the
foregoing, since such date, the Company has not: (a) failed to pay any

 

-22-



--------------------------------------------------------------------------------

Companhia não tem: (a) deixado de pagar qualquer credor qualquer quantia
superior a R$10.000,00 devida a tais credores no vencimento; (b) feito qualquer
contribuição a qualquer partido político, candidato político ou qualquer
funcionário de uma Entidade Governamental; (c) firmado acordo ou compromisso
relacionado a qualquer uma das ações anteriores; ou (d) sofrido qualquer Efeito
Material Adverso.    creditor any amount in excess of R$10,000 owed to such
creditor when due; (b) made any contributions to any political Party, political
candidate or any official of a Governmental Entity; (c) agreed or committed to
do any of the foregoing; or (d) suffered any Material Adverse Effect. SEÇÃO 3.9
Cumprimento das Leis. (a) A Companhia está atualmente conduzindo, e tem em todos
os tempos conduzido, sob todos os aspectos materiais, suas operações em
conformidade com todas as Leis e Ordens aplicáveis à Companhia, incluindo as
Leis relacionadas à lavagem de dinheiro e anti-corrupção que são aplicáveis à
Companhia. A Companhia não recebeu qualquer notificação por escrito de que
qualquer violação do exposto acima está sendo alegada.    SECTION 3.9 Compliance
with Laws. (a) The Company is currently conducting, and has at all times
conducted, in all material respects, its operations in compliance with all Laws
and Orders applicable to the Company, including Laws related to anti-money
laundering and anti-corruption that are applicable to the Company. The Company
has not received any written notice that any violation of the foregoing is being
alleged. (b) Exceto conforme definido na Seção 3.9(b) da Carta de Divulgação da
NCR, a Companhia não recebeu cartas de advertência, avisos de resultados
adversos, notificações, comunicações ou documentos similares, de qualquer modo e
na forma escrita, de qualquer Entidade Governamental que afirme a falta de
cumprimento pela Companhia ou por qualquer de seus diretores, administradores ou
empregados, de todas as Leis, Ordens ou exigências regulamentares;
(ii) ameaçando revogar qualquer Autorização necessária para conduzir os negócios
da Companhia; ou (iii) solicitando informações relacionadas com qualquer
investigação real ou potencial ou processo relativos à Companhia.    (b) Except
as set forth in Section 3.9(b) of the NCR Disclosure Letter, the Company has not
received any warning letters, notices of adverse findings, warnings,
communications or similar documents, in any case in written form, from any
Governmental Entity that assert a lack of compliance by the Company or any of
their officers, managers or employees with any applicable Laws, Orders, or
regulatory requirements; (ii) threatening to revoke any Permit required to
conduct the business of the Company; or (iii) requesting information connected
with any potential or actual inquiry or proceeding relating to the Company. (c)
A Companhia não está sujeita a qualquer Ordem de qualquer Entidade Governamental
que restrinja de qualquer forma material a condução de seu negócio.    (c) The
Company is not subject to any Order of any Governmental Entity that restricts in
any material respect the conduct of its business. (d) Nem a Companhia, nem seu
diretor estatutário, nem, pelo Conhecimento da NCR, os empregados e
Representantes da Companhia têm, em nome e/ou em benefício da Companhia (i)
realizado, pago ou recebido qualquer suborno, propina ou outros pagamentos
similares para ou de qualquer Pessoa (incluindo qualquer cliente ou fornecedor)
ou Entidade Governamental para os quais a Lei aplicável impõe uma penalidade,
(ii) realizado ou pago quaisquer contribuições, direta ou indiretamente, a um
partido político ou candidato, ou (iii) dado, oferecido, acordado ou prometido
dar, ou autorizado a doação direta ou indireta, de qualquer dinheiro ou outra
coisa de valor a qualquer um como um incentivo ou recompensa, em    (d) Neither
the Company nor its statutory officer nor, to the Knowledge of NCR, the
employees and Representatives of the Company have, on behalf and/or for the
benefit of the Company (i) made, paid or received any bribes, kickbacks or other
similar payments to or from any Person (including any customer or supplier) or
Governmental Entity for which applicable Law imposes a penalty, (ii) made or
paid any contributions, directly or indirectly, to a political party or
candidate, or (iii) given, offered, agreed or promised to give, or authorized
the giving directly or indirectly, of any money or other thing of value to
anyone as an inducement or reward for favorable action or forbearance from
action or the exercise of influence.

 

-23-



--------------------------------------------------------------------------------

relação a ações favoráveis ou tolerância de ações ou o exercício de influência.
   SEÇÃO 3.10 Autorizações. A Companhia possui todas as autorizações federais,
estaduais e municipais materiais, assim como as aprovações, licenças,
autorizações, certificados, direitos, isenções e ordens de Entidades
Governamentais (coletivamente, as “Autorizações”) que são necessárias para o
funcionamento do negócio da Companhia como presentemente conduzido, ou que são
necessárias para a posse legal de suas respectivas propriedades e bens. A
Companhia está, em todos os aspectos relevantes, em conformidade com todas as
Autorizações. Todas as Autorizações são válidas e não vencidas, canceladas,
encerradas ou retiradas, exceto no caso de términos regulares e cancelamentos
nos termos da Lei. Cada Autorização pode ser renovada no curso normal dos
negócios da Companhia. Qualquer pedido de renovação de qualquer Autorização que
seja devido antes da Data do Fechamento será efetuado ou apresentado
oportunamente pela Companhia antes da Data do Fechamento.    SECTION 3.10
Permits. The Company possesses all material federal, state and municipal
permits, approvals, licenses, authorizations, certificates, rights, exemptions
and orders from Governmental Entities (collectively, the “Permits”) that are
necessary for the operation of the business of the Company as presently
conducted, or that are necessary for the lawful ownership of its respective
properties and assets. The Company is, in all material respects, in compliance
with all such Permits. All such Permits are valid and have not lapsed, been
cancelled, terminated or withdrawn, except for regular terminations and
cancellations pursuant to the Law. Each such Permit can be renewed in the
ordinary course of business by the Company. Any application for the renewal of
any such Permit which is due prior to the Closing Date will be timely made or
filed by the Company prior to the Closing Date. SEÇÃO 3.11 Contencioso. Exceto
conforme estabelecido na Seção 3.11 da Carta de Divulgação da NCR, não há
qualquer pendência, ou, pelo Conhecimento da NCR, ameaça de litígio, ação,
processo legal ou de equidade, ou de qualquer arbitragem ou qualquer outro
processo administrativo, pelo Conhecimento da NCR ou do diretor estatutário da
Companhia, a investigação por, de ou contra qualquer Entidade Governamental ou
qualquer outra Pessoa, contra ou que afetem a Companhia ou suas propriedades,
ativos ou direitos, ou contra a NCR envolvendo o negócio da Companhia
(coletivamente, “Contencioso”), e envolvendo, individualmente ou em conjunto com
respeito a Contencioso decorrente de fatos e circunstâncias semelhantes, um
montante em questão superior a R$100.000,00 ou que tenha causado ou poderia
razoavelmente vir a causar, individualmente ou em conjunto, um Efeito Material
Adverso.    SECTION 3.11 Litigation. Except as set forth in Section 3.11 of the
NCR Disclosure Letter, there is no pending or, to the Knowledge of NCR,
threatened litigation, action, suit, proceeding at law or in equity, or any
arbitration or any administrative or other proceeding or, to the Knowledge of
NCR or the statutory officer of the Company, investigation by, before or against
any Governmental Entity or any other Person, against or affecting the Company or
its properties, assets or rights, or against NCR regarding the business of the
Company (collectively, “Litigation”), involving, individually or in the
aggregate with respect to Litigation arising from similar facts and
circumstances, an amount in issue of more than R$100,000 or which has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. SEÇÃO 3.12 Planos de Benefícios dos Empregados. (a) Na
Seção 3.12(a) da Carta de Divulgação da NCR consta uma lista completa e precisa
de cada Plano de Benefício dos Empregados aos quais a Companhia está vinculada.
   SECTION 3.12 Employee Benefit Plans. (a) Set forth in Section 3.12(a) of the
NCR Disclosure Letter is an accurate and complete list of each Employee Benefit
Plan to which the Company is bound. (b) Todos os benefícios, contribuições e
prêmios relativos a cada Plano de Benefícios dos Empregados foram pagos
oportunamente ou realizados pela Companhia de acordo com os termos do Plano de
   (b) All benefits, contributions and premiums relating to each Employee
Benefit Plan have been timely paid or made by the Company in accordance with the
terms of such Employee Benefit Plan and the

 

-24-



--------------------------------------------------------------------------------

Benefícios dos Empregados em questão e os termos de todas as Leis aplicáveis e
qualquer outro acordo relacionado (exceto para aqueles que estão sendo
contestados pela Companhia em boa fé, tal como definido na Seção 3.12(b) da
Carta de Divulgação da NCR), e nenhum pedido foi feito para renunciar ou adiar o
pagamento de quaisquer benefícios, contribuições ou prêmios que do contrário
devam ser realizados em qualquer Plano de Benefícios dos Empregados.    terms of
all applicable Laws and any related agreement (except for those that are being
contested by the Company in good faith, as set forth in Section 3.12(b) of the
NCR Disclosure Letter), and no request has been made to waive or defer payment
of any benefits, contributions or premiums that would otherwise be required to
be made to any Employee Benefit Plan. (c) Nenhum Plano de Benefícios dos
Empregados prevê seguro de saúde, de vida ou outros benefícios sociais a
aposentados e ex-empregados, e a Companhia não possui qualquer obrigação de
fornecer qualquer benefício a quaisquer aposentados ou ex-empregados ou
empregados ativos após a aposentadoria ou cessação de funções de tais
empregados. Não existem passivos da Companhia com relação a qualquer Plano de
Benefícios dos Empregados que não estejam devidamente acumulados e refletidos,
em todos os aspectos materiais, nas Demonstrações Financeiras de acordo com o
GAAP do Brasil (em vigor na data do presente instrumento).    (c) No Employee
Benefit Plan provides for post-employment or retiree health, life insurance
and/or other welfare benefits, and the Company does not have any obligation to
provide any such benefits to any retired or former employees or active employees
following such employees’ retirement or termination of service. There are no
liabilities of the Company with respect to any Employee Benefit Plan that are
not properly accrued and reflected, in all material respects, in the Financial
Statements in accordance with Brazilian GAAP (as in effect on the date hereof).
SEÇÃO 3.13 Questões Trabalhistas. (a) A Companhia está, a partir da data deste
instrumento, em conformidade, em todos os aspectos relevantes, com cada Lei,
Ordem, acordo, plano, acordo coletivo ou programa aplicável à Companhia
relativos ao trabalho ou relações laborais ou práticas (incluindo os termos e
condições de emprego, relacionamento entre administração e demais empregados,
questões envolvendo carga horária e salários, cálculo e pagamento de salários e
benefícios, e questões de segurança ocupacional e saúde).    SECTION 3.13 Labor
Matters. (a) The Company is, as of the date hereof, in compliance in all
material respects with each Law, Order, agreement, plan, collective bargaining
agreement, or program applicable to the Company relating to labor or employment
relations or practices (including terms and conditions of employment,
management-labor relations, wage and hour issues, calculation and payment of
salary and benefits, and occupational safety and health). (b) Exceto conforme
estabelecido na Seção 3.13(b) da Carta de Divulgação da NCR, (i) não há ações
legais, ações judiciais, arbitragens ou processos administrativos, encargos,
avisos de violações ou avaliações, e para o Conhecimento da NCR ou do diretor
estatutário da Companhia, não há investigações trazidas por ou em nome de, ou de
outra forma envolvendo, qualquer sindicato, empregado ou ex-empregado, qualquer
pessoa suspeita de ser um empregado ou ex-empregado, qualquer candidato a
emprego, ou qualquer classe do exposto acima, ou de qualquer Entidade
Governamental, envolvendo as relações de trabalho ou emprego e as práticas da
Companhia (coletivamente, “Ações Trabalhistas”), significando, individualmente
ou em conjunto com respeito a Ações Trabalhistas decorrentes de fatos e
circunstâncias semelhantes, um montante em questão superior a R$ 100.000,00 ou
que    (b) Except as set forth in Section 3.13(b) of the NCR Disclosure Letter,
(i) there are no legal actions, lawsuits, arbitrations or administrative
proceedings, charges, notices of violations or assessments, and to Knowledge of
NCR or the statutory officer of the Company, there are no investigations brought
by or on behalf of, or otherwise involving, any labor union, current or former
employee, any person alleged to be a current or former employee, any applicant
for employment, or any class of the foregoing, or any Governmental Entity, that
involve the labor or employment relations and practices of the Company
(collectively, “Labor Actions”) involving, individually or in the aggregate with
respect to Labor Actions arising from similar facts and circumstances, an amount
in issue of more than R$100,000 or which have had or would reasonably be
expected to have, individually or

 

-25-



--------------------------------------------------------------------------------

tenham causado ou poderiam razoavelmente vir a causar, individualmente ou em
conjunto, um Efeito Material Adverso, (ii) não há, para o Conhecimento da NCR,
qualquer campanha sindical sendo conduzida em relação a quaisquer empregados da
Companhia, (iii) a Companhia não é parte e não está vinculada a qualquer
negociação coletiva ou contrato semelhante com um sindicato ou organização do
trabalho, nem está atualmente envolvida em qualquer negociação como descrito
acima, (iv) não existem, para o Conhecimento da NCR, ameaças de greves,
bloqueios ou paralisações trabalhistas envolvendo empregados da Companhia, e (v)
todas as contribuições de segurança social, prêmios ou pagamentos exigidos por
Lei aplicável foram realizados quando devidos.    in the aggregate, a Material
Adverse Effect, (ii) there is, to NCR’s Knowledge, no union organization
campaign being conducted with respect to any employees of the Company, (iii) the
Company is not party to and is not bound by any collective bargaining or similar
Contract with a labor union or labor organization, nor is one presently being
negotiated by the Company, (iv) there are no existing or, to the Knowledge of
NCR, threatened strikes, lockouts or other labor stoppages involving employees
of the Company, and (v) all social security contributions, premiums or payments
required to be made by applicable Law have been made when due. (c) Na medida em
que a Companhia contrata prestadores de serviços independentes, consultores,
representantes de vendas ou agentes, trabalhadores temporários, empregados
temporários, empregados terceirizados ou indivíduos semelhantes que não são
empregados da Companhia, tais Pessoas foram devidamente classificadas como tal,
e não como empregados, e não foram retidas e não executaram seus serviços de tal
forma que levaria tais Pessoas a ser, ou ter o direito de ser, classificadas ou
tratadas, ou ter seu status reconhecido, como um empregado da Companhia.    (c)
To the extent that the Company engages independent contractors, consultants,
sales representatives or agents, agency workers, temporary employees, leased
employees or similar individuals who are not employees of the Company, such
Persons have been properly classified as such, and not as employees, and have
not been retained or performed their services in a way that such persons are or
would be entitled to be classified or treated as, or have their status
recognized as, an employee of the Company. SEÇÃO 3.14 Questões Tributárias.
Declarações de Tributos. (a) A Companhia realizou no prazo devido, ou orientou a
realização, ou deverá realizar ou orientar a realização em tempo devido, de
todas as declarações, demonstrações, formulários e relatórios materiais dos
Tributos cuja declaração é necessária para, ou em relação à Companhia na, ou
antes da, Data do Fechamento (levando em consideração qualquer extensão
aplicável ao prazo de cada declaração) (cada, uma “Declaração”). Tais
Declarações são ou, em relação às Declarações a serem realizadas na, ou antes
da, Data do Fechamento, serão corretas e completas em todos os aspectos
materiais.    SECTION 3.14 Tax Matters. Tax Returns. (a) The Company has timely
filed or caused to be filed, or shall timely file or cause to be filed, all
material returns, statements, forms and reports for Taxes that are required to
be filed by, or with respect to, the Company on or prior to the Closing Date
(taking into account any applicable extension of time within which to file)
(each, a “Return”). Such Returns are and, with respect to the Returns to be
filed on or before the Closing Date, will be, correct and complete in all
material aspects. (b) Pagamento de Tributos. Todos os Tributos materiais e
passivos de Tributos da Companhia, que são devidos e pagáveis na, ou antes da,
Data do Fechamento foram (ou serão) pagos no tempo devido, na, ou antes da, Data
do Fechamento ou contabilizados nos livros e registros da Companhia, em
conformidade com o GAAP do Brasil (em vigor na data do presente instrumento),
ou, no caso dos Tributos que a Companhia está contestando em boa-fé, a Companhia
possui uma reserva adequada para tais Tributos. Em caso de    (b) Payment of
Taxes. All material Taxes and Tax liabilities of the Company that are due and
payable on or prior to the Closing Date have been (or will be) timely paid on or
prior to the Closing Date or accrued on the books and records of the Company in
accordance with the Brazilian GAAP (as in effect on the date hereof), or in the
case of Taxes that the Company is contesting in good faith, the Company has an
adequate reserve for such Taxes. In case of accruals for Taxes, appropriate
reserves have been or will be made

 

-26-



--------------------------------------------------------------------------------

acúmulo de Tributos, reservas apropriadas foram ou serão constituídas antes da
Data do Fechamento.    prior to the Closing Date. (c) Benefícios Fiscais. A
Seção 3.14(c) da Carta de Divulgação da NCR apresenta uma lista precisa e
completa de cada Benefício Fiscal da Companhia, inclusive com seus respectivos
termos, estando todos em pleno vigor e efeito e a serem aplicados à Companhia
depois do Fechamento, nos mesmos termos e condições que são atualmente aplicados
à Companhia. Nem a NCR nem a Companhia (A) recebeu notificação de qualquer
Entidade Governamental evidenciando qualquer modificação ou intenção de
modificar tais Benefícios Fiscais, nem (B) tem razões para acreditar que a
aplicabilidade dos Benefícios Fiscais em questão é ou pode vir a ser ameaçada
depois do Fechamento, ou que a Companhia não será capaz de cumprir as condições
para a manutenção dos Benefícios Fiscais. A Companhia está, e estará a partir da
Data do Fechamento, em total conformidade com as condições aplicáveis para a
plena manutenção dos Benefícios Fiscais descritos na Seção 3.14(c) da Carta de
Divulgação da NCR.    (c) Tax Benefits. Section 3.14(c) of the NCR Disclosure
Letter sets forth an accurate and complete list of each Tax Benefit of the
Company, including with their respective terms, which are all in full force and
effect and will continue to apply to the Company after Closing in the same terms
and conditions as currently applicable to the Company. Neither NCR nor the
Company (A) has received any notice from any Governmental Entity evidencing any
modification or intention to modify such Tax Benefits nor (B) has reason to
believe that the applicability of such Tax Benefits are or could be threatened
after the Closing, or that the Company will not be able to comply with the
conditions for the maintenance of the Tax Benefits. The Company is, and will be
as of the Closing Date, in full compliance with the applicable conditions to
fully maintain the Tax Benefits described in Section 3.14(c) of the NCR
Disclosure Letter. (d) Outras Questões Tributárias.    (d) Other Tax Matters.
(i) A Companhia não está contestando qualquer passivo de Tributos da Companhia
com relação a qualquer Entidade Governamental, exceto conforme apresentado na
Seção 3.14(d)(i) da Carta de Divulgação da NCR.    (i) The Company is not
contesting any Tax liabilities of the Company before any Governmental Entity,
except as disclosed in Section 3.14(d)(i) of the NCR Disclosure Letter. (ii) Não
há qualquer Gravame com relação a Tributos sobre os ativos da Companhia, que não
seja um Gravame Permitido, conforme descrito na Seção 3.14(d)(ii) da Carta de
Divulgação da NCR. Não há deficiência, disputa ou reivindicação atualmente
pendentes com relação a quaisquer Tributos da Companhia, e nenhuma Entidade
Governamental ameaçou ou declarou por escrito a sua intenção de afirmar qualquer
deficiência, disputa ou reivindicação, exceto conforme estabelecido na Seção
3.14(d)(ii) da Carta de Divulgação da NCR.    (ii) There are no Liens with
respect to Taxes upon the assets of the Company, other than Permitted Liens
described in Section 3.14(d)(ii) of the NCR Disclosure Letter. There is no
deficiency, dispute, contest or claim currently pending with respect to any
Taxes of the Company, and no Governmental Entity has threatened in writing or
stated its intention in writing to assert any such deficiency, dispute, contest
or claim, except as set forth in Section 3.14(d)(ii) of the NCR Disclosure
Letter. SEÇÃO 3.15 Propriedade Intelectual. (a) A Tecnologia que foi criada ou
desenvolvida antes da Data do CMA por ou para a Companhia (a “Tecnologia
Associada à Companhia”) e a Propriedade Intelectual que surgiu ou surge com
respeito a, ou se baseia em, tal Tecnologia (a “IP Associada à Companhia”) foram
atribuídas à GSL, como confirmado pelos termos do CMA. Além das IP Associada à
Companhia e da Tecnologia Associada à Companhia, a GSL é proprietária    SECTION
3.15 Intellectual Property. (a) The Technology that was created or developed
prior to the CMA Date by or for the Company (the “Company Associated
Technology”) and the Intellectual Property that arose or arises with respect to,
or is based on, such Technology (the “Company Associated IP”) were assigned to
GSL, as confirmed by the terms of the CMA. In addition to Company Associated IP
and Company Associated Technology, GSL owns or is licensed under

 

-27-



--------------------------------------------------------------------------------

ou está licenciada sob outra cobertura de Propriedade Intelectual, e sob
Tecnologia que é usada nos negócios da Companhia conforme conduzidos atualmente
(o “ IP da GSL” e a “Tecnologia da GSL”, respectivamente). Todos os IP da GSL e
Tecnologia da GSL são livres e desembaraçados de quaisquer Gravames (exceto
Gravames Permitidos) que afetariam, em qualquer aspecto material, a capacidade
da GSL para licenciar o IP da GSL ou o uso de Tecnologia da GSL pela Companhia
na condução de seus negócios, como atualmente conduzidos.    other Intellectual
Property covering, and Technology that is used in, the Company’s business as it
is currently conducted (the “GSL IP” and the “GSL Technology”, respectively).
All GSL IP and GSL Technology are free and clear of any Liens (other than
Permitted Liens) that would affect, in any material respect, GSL’s ability to
license the GSL IP to, or use of the GSL Technology by, the Company in the
conduct of its business as it is currently conducted.. (b) De acordo com o CMA,
a GSL licenciou a Companhia sob a IP da GSL, conforme descrito no CMA (incluindo
IP Associada à Companhia), juntamente com o direito de usar a Tecnologia da GSL,
conforme descrito no CMA (incluindo Tecnologia Associada à Companhia), para os
fins aqui descritos (incluindo a condução de seus negócios, como são atualmente
conduzidos). Nos termos do CMA, a Companhia tem direitos suficientes sob a IP da
GSL, incluindo o direito de utilizar a Tecnologia da GSL para a condução dos
negócios da Companhia conforme atualmente conduzidos.    (b) Pursuant to the
CMA, GSL has licensed the Company under the GSL IP as described in the CMA
(including Company Associated IP), along with the right to use the GSL
Technology as described in the CMA (including Company Associated Technology),
for the purposes described therein (including the conduct of its business as it
is currently conducted). Pursuant to the CMA, the Company has sufficient rights
under the GSL IP, including the right to use the GSL Technology, for the Company
to conduct is business as it is presently conducted. (c) Sem limitar a
generalidade da Seção 3.21 deste documento, o CMA é uma obrigação legal, válida
e vinculante da Companhia e da GSL, não estando nem a GSL nem a Companhia em
violação de, ou inadimplentes com relação a, o CMA. A licença e direitos
concedidos à Companhia sob o CMA deverão sobreviver, inalterados, à consumação
da transação contemplada por este Acordo.    (c) Without limiting the generality
of Section 3.21 hereof, the CMA is a legal, valid and binding obligation of the
Company and GSL, neither GSL nor the Company is in breach of, or default under,
the CMA. The license and rights granted to the Company under the CMA shall
survive, unchanged, the consummation of the transaction contemplated by this
Agreement. (d) Com relação à Tecnologia de terceiros (que não Tecnologia da GSL)
que é material para, e utilizado em, o negócio da Companhia como atualmente
conduzido (“Tecnologia de Terceiros”), a Companhia possui os direitos válidos de
Propriedade Intelectual dos respectivos terceiros que possuem a Tecnologia de
Terceiros (desde que estes terceiros possuam direitos válidos sob Propriedade
Intelectual para licenciar a Tecnologia de Terceiros à GSL), para usar a
Tecnologia de Terceiros em seus negócios como atualmente conduzidos, e, salvo o
disposto na Seção 3.15(d)(i) da Carta de Divulgação da NCR, tais direitos devem
sobreviver, inalterados, à consumação da transação contemplada por este Acordo.
A Companhia não está em violação de, ou em inadimplemento com relação a, de
qualquer forma material, desempenho, observância ou cumprimento de qualquer
obrigação, acordo ou condição contida em qualquer contrato nos termos do qual a
Companhia está licenciada sob qualquer Propriedade Intelectual de terceiros para
uso de    (d) With respect to third party Technology (other than GSL Technology)
that is material to, and used in, the business of the Company as presently
conducted (“Third Party Technology”), the Company has valid rights under
Intellectual Property of the respective third parties who own the Third Party
Technology (provided that such third parties have valid rights under
Intellectual Property to license the Third Party Technology to GSL), to use the
Third Party Technology in its business as presently conducted, and, except as
provided in Section 3.15(d)(i) of the NCR Disclosure Letter, such rights shall
survive, unchanged, the consummation of the transaction contemplated by this
Agreement. The Company is not in breach or default, in any material respect, in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in any Contract pursuant to which the Company is licensed
under any third party Intellectual Property to use Third Party Licensed
Technology (“Third Party Licenses”). Section 3.15(d)(ii) of the NCR

 

-28-



--------------------------------------------------------------------------------

Tecnologia de Terceiros Licenciada (“Licenças de Terceiros”). A Seção
3.15(d)(ii) da Carta de Divulgação da NCR fornece uma lista de todas as Licenças
de Terceiros materiais, além daquelas comercialmente disponíveis de software e
outras Tecnologias.    Disclosure Letter provides a list of all of the material
Third Party Licenses, other than those for commercially available off the shelf
software and other Technology. (e) A Companhia tem acesso, e continuará a ter
acesso, à Tecnologia adequada e suficiente, incluindo Tecnologia da GSL e
Tecnologia de Terceiros, para conduzir, em todos os aspectos materiais, seus
negócios, da forma em que são atualmente conduzidos.    (e) The Company has
access to, and will continue to have access to sufficient and adequate
Technology, including GSL Technology and Third Party Technology, to conduct, in
all material respects, its business as it is currently conducted. (f) Salvo
conforme disposto na Seção 3.15(f) da Carta de Divulgação da NCR, a Companhia
não recebeu qualquer notificação por escrito ou reclamação de qualquer Pessoa,
nem está engajada em qualquer processo ou disputa legal em curso, que alegue que
a Companhia está infringindo ou apropriando-se indevidamente de qualquer
Propriedade Intelectual de terceiros. Pelo Conhecimento da NCR, a Companhia não
viola nem se apropria indevidamente de qualquer Propriedade Intelectual de
terceiros.    (f) Except as provided in Section 3.15(f) of the NCR Disclosure
Letter, the Company has not received any written notice or claim from any
Person, nor is it engaged in any ongoing legal proceeding or suit, alleging that
the Company is infringing or misappropriating any third party Intellectual
Property. To NCR’s Knowledge, the Company does not infringe or misappropriate
any third party Intellectual Property. SEÇÃO 3.16 Honorários dos Agentes e
Corretores. Exceto pelos honorários da Atlas Strategic Advisors, LLC (cujos
honorários e despesas serão pagos pela NCR), nenhum agente, corretor, pessoa ou
empresa que atue em nome da NCR ou da Companhia possui, ou deverá possuir,
direito a quaisquer honorários de agente ou corretor, ou comissões da Companhia
ou de qualquer das outras Partes do presente Acordo, ou de qualquer de suas
Afiliadas, em conexão com este Acordo ou com qualquer das transações
contempladas por este meio.    SECTION 3.16 Broker’s or Finder’s Fees. Except
for the fees of Atlas Strategic Advisors, LLC (whose fees and expenses shall be
paid by NCR), no agent, broker, Person or firm acting on behalf of either NCR or
the Company is, or shall be, entitled to any broker’s fees, finder’s fees or
commissions from the Company or any of the other Parties hereto, or from any of
their Affiliates, in connection with this Agreement or any of the transactions
contemplated hereby. SEÇÃO 3.17 Questões Ambientais. A Companhia sempre esteve,
e atualmente está, em conformidade com todos os aspectos materiais de todas as
Leis Ambientais e Autorizações que lhe são exigidos pela Lei Ambiental
aplicável. Não há processos passados, pendentes ou, pelo Conhecimento da NCR,
ameaças de Contencioso Ambiental, ou circunstâncias razoavelmente prováveis para
formar a base de qualquer Contencioso Ambiental por parte de qualquer Entidade
Governamental ou outra Pessoa sob qualquer Lei Ambiental. Pelo Conhecimento da
NCR, não há fatos, circunstâncias ou condições relativas (i) ao negócio passado
ou presente ou operações da Companhia ou qualquer de seus predecessores
(incluindo a eliminação de quaisquer resíduos, Materiais Perigosos ou outros
materiais em qualquer local arrendado pela Companhia sob Locações de Imóveis);
(ii) a quaisquer bens imóveis ou instalações a qualquer momento possuídos,
arrendados ou operados pela Companhia ou qualquer    SECTION 3.17 Environmental
Matters. The Company has been, and currently is, in compliance in all material
aspects with all applicable Environmental Laws and Permits required of it under
applicable Environmental Law. There are no past, pending or, to the Knowledge of
NCR, threatened Environmental Claims, or circumstances reasonably likely to form
the basis of any Environmental Claim by any Governmental Entity or other Person
under any Environmental Law. To NCR’s Knowledge, there are no facts,
circumstances or conditions relating to (i) the past or present business or
operations of the Company or any of its predecessors (including the disposal of
any wastes, Hazardous Materials or other materials at any location leased by the
Company under the Real Property Leases); (ii) any real property or facility at
any time owned, leased, or operated by the Company or any of its predecessors;
(iii) any real property or facility located at the surroundings or neighborhood
of any real property or

 

-29-



--------------------------------------------------------------------------------

de seus predecessores; (iii) a qualquer imóvel ou instalação localizada no
entorno ou vizinhança de qualquer imóvel ou instalação a qualquer momento
possuídos, arrendados ou operados pela Companhia ou qualquer de seus
antecessores, e (iv) a qualquer imóvel ou instalação que a qualquer momento
recebeu resíduos, Materiais Perigosos ou outros materiais da Companhia ou
qualquer dos seus antecessores, que poderiam razoavelmente resultar em um
Passivo material ou obrigação ou dar origem a qualquer processo ou Contencioso
Ambiental material, sob qualquer Lei Ambiental.    facility at any time owned,
leased, or operated by the Company or any of its predecessors; and (iv) any real
property or facility that at any time has received wastes, Hazardous Materials
or other materials from the Company or any of its predecessors, that would
reasonably be expected to result in a material Liability or obligation or give
rise to any material Environmental Claim, proceeding or action, under any
Environmental Law. SEÇÃO 3.18 Imobiliário. (a) A Companhia não possui, em parte
ou em totalidade, qualquer imóvel.    SECTION 3.18 Real Property. (a) The
Company does not own in whole or part any real estate property. (b) A Seção
3.18(b) da Carta de Divulgação da NCR contém uma lista precisa e completa a
partir da presente data de todas as locações de bens imóveis em que a Companhia
é Parte (como locatário, sublocatário, sublocador ou locador) (coletivamente,
“Locações de Imóveis”). Cada Locação de Imóvel é uma obrigação válida e
vinculante da Companhia, e, pelo Conhecimento da NCR, das outras partes da
mesma, e, assumindo que tal Locação de Imóvel é uma obrigação válida e
vinculante das demais partes daquele instrumento, está em pleno vigor e efeito,
sujeita a falência, insolvência, reorganização, moratória ou outras Leis
semelhantes aplicáveis que afetam a execução dos direitos dos credores em geral.
A Companhia não está em condição de inadimplência material ou violação material
de qualquer uma das Locações de Imóveis na data deste Acordo, e pelo
Conhecimento da NCR, nenhuma outra Parte de qualquer uma das Locações de Imóveis
está em condição de inadimplência material ou violação material dos mesmos. Não
existe qualquer condição, estado dos fatos ou eventos que, com o passar do tempo
ou emissão de aviso constituiria inadimplência material pela Companhia em
qualquer uma das Locações de Imóveis. A Companhia não recebeu qualquer
comunicação por escrito do locatário ou locador em qualquer uma das Locações de
Imóveis alegando que a Companhia está em violação em qualquer aspecto relevante
de suas obrigações sob as Locações de Imóveis respectivas devidas e ainda não
pagas, incluindo aluguel ou outras penalidades e/ou encargos devidos mas não
pagos. A Companhia é única na posse dos imóveis locados sob as respectivas
Locações de Imóveis e não atribuiu, sublocou, licenciou, hipotecou ou transmitiu
toda ou qualquer parte de suas respectivas participações em qualquer uma das
Locações de Imóveis ou o dos imóveis locados sob qualquer das Locações de
Imóveis. A Companhia apresentou as Locações de    (b) Section 3.18(b) of the NCR
Disclosure Letter contains an accurate and complete list as of the date hereof
of all leases of real property to which the Company is a party (as lessee,
sublessee, sublessor or lessor) (collectively, the “Real Property Leases”). Each
Real Property Lease is a valid and binding obligation of the Company, and, to
NCR’s Knowledge, the other parties thereto, and, assuming that such Real
Property Lease is a valid and binding obligation of the other parties thereto,
is in full force and effect, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally. The Company is not in material default or material
breach under any of the Real Property Leases or as of the date hereof, and to
NCR’s Knowledge, no other party to any of the Real Property Leases is in
material default or material breach thereof. There exists no condition, state of
facts or event that, with the passage of time or giving of notice would
constitute a material default by the Company under any of the Real Property
Leases. The Company has not received any written communication from the
landlord, sublandlord or lessor under any of the Real Property Leases claiming
that the Company is in breach in any material respect of its obligations under
the respective Real Property Lease due but not yet paid, including due but
unpaid rent or other penalties and/or charges. The Company is in sole possession
of the premises demised under the respective Real Property Leases and has not
assigned, sublet, licensed, mortgaged or otherwise conveyed all or any portion
of their respective interest in any of the Real Property Leases or the premises
demised under any of the Real Property Leases. The Company has presented the
Real Property Leases set forth in Section 3.18(b) of the NCR Disclosure Letter
for filing with the

 

-30-



--------------------------------------------------------------------------------

Imóveis, previstas na Seção 3.18(b) da Carta de Divulgação da NCR para dar
entrada ao registro de imóveis aplicável.    applicable real estate registry.
(c) Exceto para aluguel suplementar ou outros valores estabelecidos nas Locações
de Imóveis, o valor do aluguel estabelecido em cada uma das Locações de Imóveis
é o montante real a ser pago de aluguel e, com exceção de alterações de
arrendamento ou cartas suplementares de locação que foram providenciadas para a
Scopus, não existem contratos ou entendimentos separados com relação às mesmas.
   (c) Except for additional rent or other amounts set forth in the Real
Property Leases, the rental amount set forth in each of the Real Property Leases
is the actual rental amount being paid and, except for lease amendments or rent
side letters which have been provided to Scopus, there are no separate Contracts
or understandings with respect to the same. (d) Exceto conforme divulgado na
Seção 3.18(d) da Carta de Divulgação da NCR, a Companhia não renunciou ou tomou
qualquer ação ou deixou de tomar qualquer ação necessária antes da data deste
documento que anularia o pleno direito de exercer qualquer opção em curso,
direito de primeira oferta ou direito de preferência contido em qualquer das
Locações de Imóveis, incluindo qualquer opção ou direito relativos à compra,
expansão, renovação, prorrogação, rescisão, resilição ou realocação contidas nas
Locações de Imóveis, de acordo com os termos e condições nelas contidas.    (d)
Except as disclosed in Section 3.18(d) of the NCR Disclosure Letter, the Company
has not waived or taken any action or failed to take any action required to be
taken prior to the date hereof which would nullify or void the full right to
exercise any unexpired option, right of first offer or right of first refusal
contained in any of the Real Property Leases, including any such option or right
pertaining to purchase, expansion, renewal, extension, termination or relocation
contained in the Real Property Leases, on the terms and conditions contained
therein. SEÇÃO 3.19 Sistemas. Exceto conforme divulgado na Seção 3.19 da Carta
de Divulgação da NCR, a Companhia é proprietária ou possui (e, no momento
imediatamente após o Fechamento, continuará a ser proprietária e continuará a
possuir) substancialmente todas as licenças ou autorizações para os sistemas de
TI e software utilizados pela Companhia materiais e em relação a, suas
atividades. Exceto conforme estabelecido na Seção 3.19 da Carta de Divulgação da
NCR, os sistemas de TI e software atualmente utilizados pela Companhia para fins
administrativos estão, pelo Conhecimento da NCR, disponíveis no mercado e a
Companhia pode obter novas licenças para continuar a usar tais sistemas de TI e
software após a assinatura de novos acordos de licença em condições de mercado.
   SECTION 3.19 Systems. Except as disclosed in Section 3.19 of the NCR
Disclosure Letter, the Company is the owner of or holds (and, as of the time
immediately following the Closing, will continue to be the owner of and continue
to hold) substantially all licenses or authorizations for the IT systems and
software used by the Company in connection with, and material to, its
activities. Except as set forth in Section 3.19 of the NCR Disclosure Letter,
the material IT systems and software currently used by the Company for
administrative purposes is, to the Knowledge of NCR, available in the market and
the Company can obtain new licenses to continue to use such IT systems and
software upon execution of new license agreements on market conditions. SEÇÃO
3.20 Título de Propriedades Pessoais. A Companhia possui títulos bons e válidos,
ou, no caso de ativos arrendados, um direito de arrendamento válido, livre e
desembaraçado de quaisquer Gravames, exceto pelos Gravames Permitidos, a todas
as propriedades pessoais e ativos materiais, tangíveis e intangíveis, refletidas
nas Demonstrações Financeiras ou posteriormente adquiridas, exceto para as
propriedades e ativos descartados no curso normal dos negócios, de acordo com as
práticas do passado, desde a Data do    SECTION 3.20 Title to Personal
Properties. The Company has good and valid title or, in the case of leased
assets, a valid leasehold interest, free and clear of all Liens, except for
Permitted Liens, to all of the material tangible and intangible personal
property and assets reflected in the Financial Statements or thereafter
acquired, except for properties and assets disposed of in the ordinary course of
business, consistent with past practice, since the Balance Sheet Date. The
Company owns or has the right to use all of

 

-31-



--------------------------------------------------------------------------------

Balanço Patrimonial. A Companhia é proprietária ou tem o direito de usar todas
as propriedades tangíveis pessoais e ativos necessários para a condução de seus
negócios como atualmente conduzidos. Toda propriedade pessoal material tangível
utilizada no negócio da Companhia está em boas condições de funcionamento, salvo
desgaste natural. Exceto conforme estabelecido na Seção 3.20 da Carta de
Divulgação da NCR, nem a NCR, nem qualquer de suas Afiliadas (que não a
Companhia) possui, ou tem o direito de usar, qualquer propriedade pessoal
tangível ou intangível de propriedade ou arrendadas pela Companhia.    the
tangible personal properties and assets necessary for the conduct of its
business as currently conducted. All of the material tangible personal property
used in the business of the Company is in good operating condition, ordinary
wear and tear excepted. Except as set forth in Section 3.20 of the NCR
Disclosure Letter, neither NCR nor any of it Affiliates (other than the Company)
possesses, or has the right to use, any tangible or intangible personal property
owned or leased by the Company. SEÇÃO 3.21 Contratos Materiais. (a) A Seção
3.21(a) da Carta de Divulgação da NCR apresenta uma lista verdadeira e completa
de todos os Contratos abaixo em vigor a partir da presente data, nos termos dos
quais a Companhia está vinculada:    SECTION 3.21 Material Contracts. (a) Set
forth in Section 3.21(a) of the NCR Disclosure Letter is a true and complete
list of all of the following Contracts in effect as of the date hereof pursuant
to which the Company is bound: (i) qualquer Contrato para a compra ou venda de
materiais, suprimentos ou de mercadorias ou a compra ou prestação de serviços
pela Companhia, sob o qual a Companhia fez pagamentos, durante o período de 1º
de janeiro de 2011 a 30 de junho de 2011, de USS50.000,00 ou mais em comissões
ou outra compensação e que não pode ser terminado sem aviso de, pelo menos,
noventa e um (91) dias corridos, sem o pagamento pela Companhia de qualquer
penalidade material;    (i) any Contract for the purchase or sale of materials,
supplies or goods or for the purchase or provision of services by the Company
under which the Company has made payments, during the period from January 1st,
2011 through June 30th, 2011, of $50,000 USD or more in fees or other
compensation and which cannot be terminated on less than ninety-one (91)
calendar days’ notice without payment by the Company of any material penalty;
(ii) qualquer Contrato com os seus 10 maiores clientes (em termos de faturamento
anual) e fornecedores (em termos de pagamentos anuais), que não sejam cobertos
pela cláusula anterior (i);    (ii) any Contract with its 10 largest customers
(in terms of annual revenues) and suppliers (in terms of annual payments), which
is not covered by the foregoing clause (i); (iii) qualquer sociedade, joint
venture ou outro Contrato semelhante envolvendo a partilha de lucros ou despesas
pela Companhia;    (iii) any partnership, joint venture or other similar
Contract involving a sharing of profits or expenses by the Company; (iv)
qualquer Contrato referente à aquisição de qualquer negócio da Companhia (seja
por fusão, venda de participação societária, venda de ativos ou outros) iniciado
nos cinco anos anteriores à data deste Acordo;    (iv) any Contract relating to
the acquisition of any business by the Company (whether by merger, sale of
stock, sale of assets or otherwise) entered into in the five years prior to the
date of this Agreement; (v) qualquer Contrato que limite, em qualquer aspecto
relevante, a liberdade da Companhia para competir em qualquer linha de negócios
ou com qualquer Pessoa ou em qualquer área;    (v) any Contract that limits in
any material respect the freedom of the Company to compete in any line of
business or with any Person or in any area; (vi) qualquer Contrato que a
Companhia tenha terceirizado, ou concordado em terceirizar, qualquer de seus
produtos ou serviços que tenham valor superior a R$100.000,00 anualmente;   
(vi) any Contract under which the Company has outsourced, or agreed to
outsource, any of its products or services having a value in excess of R$100,000
annually;

 

-32-



--------------------------------------------------------------------------------

(vii) qualquer Contrato relativo a qualquer Endividamento, além dos que poderão
surgir em contas de corretagem da Companhia celebrados no curso normal dos
negócios;    (vii) any Contract relating to Indebtedness, other than as may
arise under the Company’s brokerage accounts entered into in the ordinary course
of business; (viii) qualquer Contrato entre a Companhia e quaisquer de suas
Afiliadas, administradores, conselheiros, empregados, acionistas ou Parentes dos
mesmos ou de qualquer acionista da Companhia (coletivamente, “Partes
Relacionadas”), salvo contratos de trabalho e acordos similares firmados com
administradores, diretores e empregados no curso normal dos negócios;    (viii)
any Contract between the Company and any of its Affiliates, officers, directors,
employees, stockholders or Relatives thereof or of any shareholder of the
Company (collectively, “Related Parties”), other than employment Contracts and
similar arrangements entered into with officers, directors and employees in the
ordinary course of business; (ix) qualquer Contrato de acordo com os termos do
qual a Companhia está obrigada a pagar todas as compensações e honorários do
tipo taxa de referência, comissão de corretagem, retrocessão e similares; e   
(ix) any Contract pursuant to which the Company is obligated to pay any referral
fees, finder fees, retrocessions or similar fees or compensation; and (x)
qualquer Contrato Governamental.    (x) any Government Contract. Cada contrato
do tipo descrito nos itens (i) a (xi) é denominado aqui como um “Contrato
Material.” Não obstante qualquer disposição nesta Seção 3.21, “Contrato
Material” não inclui (A) o CMA, (B) qualquer Contrato que seja um Plano de
Benefícios dos Empregados, ou (C) qualquer Contrato que seja uma Locação de
Imóvel.    Each Contract of the type described in clauses (i) through (xi) is
referred to herein as a “Material Contract.” Notwithstanding anything in this
Section 3.21, “Material Contract” shall not include (A) the CMA, (B) any
Contract that is an Employee Benefit Plan, or (C) any Contract that is a Real
Property Lease. (b) Exceto conforme definido na Seção 3.21(b) da Carta de
Divulgação da NCR, (i) cada Contrato Material é uma obrigação legal, válida e
vinculante da Companhia, sujeita à falência, insolvência, reorganização,
moratória ou outras Leis similares aplicáveis que afetem a execução dos direitos
dos credores em geral; (ii) a Companhia não está em violação de, ou inadimplente
em, qualquer Contrato relevante em qualquer aspecto relevante; (iii) a Companhia
não renunciou qualquer direito material contido em qualquer Contrato Material; e
(iv) a Companhia não tem Conhecimento de qualquer aviso de violação, rescisão ou
resilição, total ou parcial, ou pedido de penalidade, rescisão antecipada, ou
pedido de indenização com relação a qualquer Contrato Material por meio da outra
parte ou partes.    (b) Except as set forth in Section 3.21(b) of the NCR
Disclosure Letter, (i) each Material Contract is a legal, valid and binding
obligation of the Company, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally; (ii) the Company is not in breach of, or in default
under, any Material Contract in any material respect; (iii) the Company has not
waived any material right contained in any Material Contract; and (iv) the
Company has no Knowledge of any notice of breach, total or partial termination,
or request of penalty, early termination, or claim for indemnification with
respect to any Material Contract from the other party or parties thereto. (c)
Exceto conforme definido na Seção 3.21(c) da Carta de Divulgação da NCR, não há
qualquer Contrato concedendo a qualquer indivíduo o direito de preferência na
aquisição de qualquer dos ativos primordialmente relacionados aos negócios da
Companhia (salvo no curso normal dos negócios).    (c) Except as set forth in
Section 3.21(c) of the NCR Disclosure Letter, there is no Contract granting any
Person any preferential right to purchase any of the assets primarily relating
to the business of the Company (other than in the ordinary course of business).
SEÇÃO 3.22 Seguro. (a) Consta da Seção 3.22(a) da Carta de Divulgação da NCR uma
lista de (i) todas as    SECTION 3.22 Insurance. (a) Set forth in Section
3.22(a) of the NCR Disclosure Letter is a list of (i) all

 

-33-



--------------------------------------------------------------------------------

apólices de seguro localmente emitidas pelas seguradoras no Brasil das quais a
Companhia é parte ou sob as quais a Companhia, ou qualquer conselheiro ou
diretor da Companhia, está coberto, e (ii) todos os pedidos pendentes de
apólices de seguro pelas quais a Companhia, ou qualquer conselheiro ou diretor
da Companhia, estariam cobertos, se tal apólice fosse emitida.   
locally-admitted policies of insurance issued by insurers in Brazil to which the
Company is a party or under which the Company, or any director or officer of the
Company, is covered, and (ii) all pending applications for policies of insurance
under which the Company, or any director or officer of the Company, would be
covered, if such policy were issued. (b) Exceto conforme estabelecido na Seção
3.22(b) da Carta de Divulgação da NCR, todas as apólices emitidas localmente
pelas seguradoras no Brasil das quais a Companhia seja Parte ou que oferecem
cobertura à Companhia ou a qualquer conselheiro ou diretor da Companhia (i) são
válidas, vigentes, em pleno vigor, efetivas e aplicáveis, ressalvadas a
legislação falimentar, de insolvência, reorganização, moratória ou outras Leis
semelhantes aplicáveis que afetem a execução dos direitos dos credores em geral,
(ii) são emitidas por uma seguradora que é, para o Conhecimento da NCR,
financeiramente sólida e respeitável, (iii) continuarão em pleno vigor e efeito
após a consumação da transação contemplada por este Acordo, e (iv) não prevêem o
ajuste retrospectivo de prêmio ou outro passivo baseado em experiência por parte
da Companhia.    (b) Except as set forth in Section 3.22(b) of the NCR
Disclosure Letter, all locally-admitted policies issued by insurers in Brazil to
which the Company is a party or that provide coverage to the Company or any
director or officer of the Company (i) are valid, outstanding, in full force,
effect and enforceable, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally, (ii) are issued by an insurer that is, to the
Knowledge of NCR, financially sound and reputable, (iii) will continue in full
force and effect following the consummation of the transaction contemplated by
this Agreement, and (iv) do not provide for retrospective premium adjustment or
other experience-based liability on the part of the Company. (c) A Companhia não
possui qualquer (i) recusa de cobertura ou qualquer aviso que concede à defesa
reserva de direitos, ou (ii) aviso de cancelamento ou qualquer outra indicação
de que qualquer apólice de seguro não está mais em pleno vigor ou efeito ou não
será renovada, ou que o emitente de qualquer apólice não está disposto ou capaz
de realizar suas respectivas obrigações.    (c) The Company does not have any
outstanding (i) refusal of coverage or any notice that a defense will be
afforded with reservation of rights, or (ii) notice of cancellation or any other
indication that any insurance policy is no longer in full force or effect or
will not be renewed or that the issuer of any policy is not willing or able to
perform its obligations thereunder. (d) A Companhia pagou todos os prêmios
devidos, e realizou todas as suas obrigações materiais exigidas antes da data
deste Acordo, no âmbito de cada apólice localmente emitida por uma seguradora no
Brasil com a qual a Companhia é parte ou que oferece cobertura à Companhia ou
diretor ou executivo da Companhia.    (d) The Company has paid all premiums due,
and has otherwise performed all of its material obligations which were required
to be performed prior to the date hereof, under each locally admitted policy
issued by an insurer in Brazil to which the Company is a party or that provides
coverage to the Company or director or officer thereof.

ARTIGO IV

DECLARAÇÕES E GARANTIAS DA SCOPUS

INDUSTRIAL E SCOPUS

  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SCOPUS INDUSTRIAL AND SCOPUS

Exceto conforme estabelecido na carta de divulgação entregue pela Scopus
Industrial para a NCR concomitantemente com a assinatura e entrega deste Acordo
(carta de divulgação esta que lista todos os itens que se exige que sejam
listados pelas várias seções    Except as set forth in the disclosure letter
delivered by Scopus Industrial to NCR concurrently with the execution and
delivery of this Agreement (which disclosure letter lists those items required
to be listed by the various sections of this Agreement, and sets

 

-34-



--------------------------------------------------------------------------------

deste Acordo, e que prevê exceções a, e tem a intenção de qualificar, as
declarações, garantias e outros acordos feitos pela Scopus e pela Scopus
Industrial neste Artigo IV e em outras ocasiões deste Acordo (mas que não
deverão expandir, de qualquer forma, o escopo ou efeito de quaisquer tais
declarações, garantias e outros acordos)) (a “Carta de Divulgação da Scopus
Industrial”), a partir da presente data, a Scopus Industrial e a Scopus declaram
e garantem à NCR conforme previsto abaixo. Assuntos publicados em conformidade
com uma seção da Carta de Divulgação da Scopus Industrial serão considerados
divulgados com relação a qualquer outra seção do presente Acordo ou da Carta de
Divulgação da Scopus Industrial na medida em que seja facilmente perceptível na
Carta de Divulgação da Scopus Industrial que as questões nela divulgadas são
aplicáveis a outra respectiva seção.    forth exceptions to, and is intended to
qualify, the representations, warranties and other agreements made by Scopus and
Scopus Industrial in Article IV hereof and elsewhere in this Agreement (but
shall not be deemed to expand in any way the scope or effect of any of such
representations, warranties or other agreements)) (the “Scopus Industrial
Disclosure Letter”), as of the date hereof, Scopus Industrial and Scopus hereby
represent and warrant to NCR as set forth below. Matters disclosed pursuant to
one section of the Scopus Industrial Disclosure Letter shall be deemed disclosed
with respect to any other section of this Agreement or the Scopus Industrial
Disclosure Letter to the extent it is readily apparent on the face of the Scopus
Industrial Disclosure Letter that the matters so disclosed are applicable to
such other section. SEÇÃO 4.1 Organização da Scopus Industrial e Scopus. Scopus
Industrial é uma sociedade por ações e Scopus é uma sociedade empresária
limitada devidamente constituídas e validamente existentes sob as Leis da
República Federativa do Brasil.    SECTION 4.1 Due Organization of Scopus
Industrial and Scopus. Scopus Industrial is a corporation (sociedade por ações)
and Scopus is a limited liability company (sociedade empresária limitada), duly
organized and validly existing under the laws of the Federal Republic of Brazil.
SEÇÃO 4.2 Autorização; Não-contravenção. (a) Scopus Industrial e Scopus têm o
poder e a autoridade societários necessários e tem tomado todas as medidas
societárias e outras medidas necessárias para assinar e formalizar este Acordo e
todos os outros instrumentos e acordos a serem formalizados pela Scopus
Industrial ou Scopus como contemplados neste Acordo, para executar suas
obrigações contratuais de acordo com este Acordo e para consumar as transações
contempladas por este Acordo. A assinatura, entrega e desempenho pela Scopus
Industrial e pela Scopus deste Acordo e de todos os outros instrumentos e
acordos a serem entregues pela Scopus Industrial ou Scopus conforme descritos
neste Acordo, a consumação pela Scopus Industrial ou Scopus das transações
contempladas por este meio e o desempenho de suas obrigações descritas neste
Acordo foram, e no caso de documentos que deverão ser entregues no Fechamento
serão, devidamente autorizados e aprovados por todas as medidas societárias
necessárias da Scopus Industrial e Scopus. Este Acordo foi, e todos os outros
instrumentos e acordos a serem assinados e entregues pela Scopus Industrial e
Scopus conforme aqui descritos serão, devidamente assinados e entregues pela
Scopus Industrial e Scopus. Assumindo que este Acordo constitui uma obrigação
válida e vinculante da NCR e de cada outra Pessoa (que não a Scopus) que seja
parte,    SECTION 4.2 Authorization; Noncontravention. (a) Scopus Industrial and
Scopus have the requisite corporate power and authority and has taken all
corporate or other action necessary to execute and deliver this Agreement and
all other instruments and agreements to be delivered by Scopus Industrial or
Scopus as contemplated hereby, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Scopus Industrial and Scopus of this
Agreement and all other instruments and agreements to be delivered by Scopus
Industrial or Scopus as contemplated hereby, the consummation by it of the
transactions contemplated hereby and thereby and the performance of its
obligations hereunder and thereunder have been, and in the case of documents
required to be delivered at Closing will be, duly authorized and approved by all
necessary corporate action of Scopus Industrial and Scopus. This Agreement has
been, and all other instruments and agreements to be executed and delivered by
Scopus Industrial and Scopus as contemplated hereby will be, duly executed and
delivered by Scopus Industrial and Scopus. Assuming that this Agreement
constitutes a valid and binding obligations of NCR and each other Person (other
than Scopus) party thereto, this Agreement constitutes a

 

-35-



--------------------------------------------------------------------------------

este Acordo constitui uma obrigação válida e vinculante da Scopus Industrial e
da Scopus, executável contra estes, em conformidade com seus termos, exceto se
essa execução for limitada por falência, insolvência, reorganização, moratória
ou outras Leis semelhantes aplicáveis que afetem a execução dos direitos dos
credores em geral, e por princípios gerais equitativos. Assumindo que todos os
outros instrumentos e acordos a serem entregues pela Scopus Industrial e pela
Scopus conforme aqui descritos constituem obrigações válidas e vinculantes da
NCR e cada outra Pessoa conforme aplicável (que não a Scopus), esses
instrumentos e acordos constituem obrigações válidas e vinculantes da Scopus
Industrial e da Scopus executáveis contra estas, em conformidade com seus
termos, exceto quando essa execução puder ser limitada por falência,
insolvência, reorganização, moratória ou outras Leis semelhantes aplicáveis que
afetem a execução dos direitos dos credores em geral e por princípios gerais de
equidade.    valid and binding obligations of Scopus Industrial and Scopus,
enforceable against them in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
generally, and by general equitable principles. Assuming that all other
instruments and agreements to be delivered by Scopus Industrial and Scopus as
contemplated hereby constitute valid and binding obligations of NCR and each
other Person (other than Scopus) party thereto, such instruments and agreements
will constitute valid and binding obligations of Scopus Industrial and Scopus
enforceable against them in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
generally and by general equitable principles. (b) A assinatura e formalização
deste Acordo e de todos os outros instrumentos e acordos a serem entregues pela
Scopus Industrial e pela Scopus conforme aqui contemplados não deverá, e a
consumação das transações contempladas por este meio não deverá, (i) entrar em
conflito com qualquer das disposições do contrato social da Scopus Industrial e
da Scopus, alterados para a data deste Acordo, (ii) entrar em conflito com ou
resultar em violação de, ou constituir inadimplência, ou resultar na aceleração
de qualquer obrigação ou perda de benefícios sob, qualquer Contrato material ou
outro instrumento do qual a Scopus Industrial ou a Scopus sejam parte ou ao qual
a Scopus Industrial ou a Scopus ou qualquer de suas propriedades ou ativos são
vinculados ou (iii) sujeito aos requisitos aplicáveis de quaisquer Leis
Antitruste, violar qualquer Lei ou qualquer Ordem aplicáveis à Scopus Industrial
ou à Scopus ou pelas quais qualquer de suas propriedades ou ativos estejam
vinculados, salvo no caso dos itens (ii) e (iii) acima, tais conflitos,
violações, inadimplência, consentimentos, aprovações, autorizações, declarações,
registros ou avisos que não venham previsivelmente a causar, individualmente ou
em conjunto, um efeito material adverso sobre a capacidade da Scopus Industrial
ou da Scopus de consumar as transações contempladas por este instrumento e de
executar suas obrigações contratuais aqui contempladas.    (b) The execution and
delivery of this Agreement and all other instruments and agreements to be
delivered by Scopus Industrial and Scopus as contemplated hereby do not, and the
consummation of the transactions contemplated hereby and thereby will not,
(i) conflict with any of the provisions of the articles of association (contrato
social) of Scopus Industrial and Scopus, as amended to the date of this
Agreement, (ii) conflict with or result in breach of, or constitute a default
under, or result in the acceleration of any obligation or loss of any benefits
under, any material Contract or other instrument to which Scopus Industrial or
Scopus are a party or by which Scopus Industrial or Scopus or any of their
properties or assets are bound or (iii) subject to the applicable requirements
of any applicable Antitrust Laws, contravene any Law or any Order applicable to
Scopus Industrial or Scopus or by which any of their properties or assets are
bound, except in the case of clauses (ii) and (iii) above, such conflicts,
breaches, defaults, consents, approvals, authorizations, declarations, filings
or notices which would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of Scopus Industrial or
Scopus to consummate the transactions contemplated hereby and to perform its
obligations hereunder and under the other agreements contemplated hereby. SEÇÃO
4.3 Consentimentos e Aprovações. Assumindo que todas as Declarações Antitruste
necessárias foram realizadas e que todos os respectivos    SECTION 4.3 Consents
and Approvals. Assuming all required Antitrust Filings are made and any waiting
periods thereunder have been terminated or expired,

 

-36-



--------------------------------------------------------------------------------

períodos de espera foram encerrados ou expirados, nenhum consentimento ou
declaração a qualquer Entidade Governamental ou qualquer outra Pessoa deve ser
obtido ou feito juntamente com a assinatura e formalização do presente Acordo
pela Scopus Industrial ou pela Scopus, ou a consumação por estas das transações
contempladas por este Acordo, salvo quaisquer consentimentos, aprovações,
autorizações ou registros, que foram obtidos ou feitos ou, se não obtidos ou
feitos, que não venham a ter, previsivelmente, individualmente ou em conjunto,
um efeito material adverso sobre a capacidade da Scopus Industrial ou da Scopus
para consumar as transações aqui contempladas e realizar suas obrigações
previstas no presente instrumento e em outros acordos por este instrumento
previstos.    no consent of or filing with any Governmental Entity or any other
Person, must be obtained or made in connection with the execution and delivery
of this Agreement by Scopus Industrial or Scopus or the consummation by them of
the transactions contemplated by this Agreement, except for any consents,
approvals, authorizations or filings, which have been obtained or made or, if
not made or obtained, would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the ability of Scopus Industrial
or Scopus to consummate the transactions contemplated hereby and to perform
their obligations hereunder and under the other agreements contemplated hereby.
SEÇÃO 4.4 Financiamento. Na Data do Fechamento, a Scopus Industrial terá fundos
suficientes disponíveis (através de contratos de crédito existentes ou de outra
forma) para habilitá-la a consumar a compra das Ações e as outras transações
contempladas por este Acordo.    SECTION 4.4 Financing. On the Closing Date
Scopus Industrial will have sufficient funds available (through existing credit
agreements or otherwise) to enable it to consummate the purchase of the Shares
and the other transactions contemplated by this Agreement. SEÇÃO 4.5
Capitalização. O capital social emitido e em circulação da Scopus Industrial
consiste em mil Reais (R$1.000,00), dividido em mil (1.000) ações. A
titularidade, a partir da presente data, de todas as ações em circulação da
Scopus Industrial está prevista na Seção 4.5 da Carta de Divulgação da Scopus
Industrial.    SECTION 4.5 Capitalization. The issued and outstanding capital
stock of Scopus Industrial consists of one thousand Reais (R$1,000.00) divided
into one thousand shares. The ownership, as of the date hereof, of all of the
outstanding capital stock of Scopus Industrial is as set forth in Section 4.5 of
the Scopus Industrial Disclosure Letter. SEÇÃO 4.6 Ausência de Contencioso
Material. Exceto conforme estabelecido na Seção 4.6 da Carta de Divulgação da
Scopus Industrial, não há qualquer pendência, ou, do Conhecimento da Scopus
Industrial ou da Scopus, ameaça de litígio, ação, disputa, processo legal ou de
equidade, ou qualquer arbitragem ou qualquer outro processo administrativo ou,
do Conhecimento da Scopus Industrial ou Scopus, investigação por, ante ou contra
qualquer Entidade Governamental ou qualquer outra Pessoa, contra ou que afetem a
Scopus Industrial, Scopus ou suas propriedades, ativos ou direitos que tenham
tido ou poderiam razoavelmente vir a ter, individualmente ou em conjunto, um
efeito material adverso sobre a capacidade da Scopus Industrial ou da Scopus
para consumar as transações contempladas por este Acordo e para executar suas
demais obrigações contratuais aqui contempladas.    SECTION 4.6 No Material
Litigation. Except as set forth in Section 4.6 of the Scopus Industrial
Disclosure Letter, there is no pending or, to the knowledge of Scopus Industrial
or Scopus, threatened litigation, action, suit, proceeding at law or in equity,
or any arbitration or any administrative or other proceeding or, to the
knowledge of Scopus Industrial or Scopus, investigation by, before or against
any Governmental Entity or any other Person, against or affecting Scopus
Industrial, Scopus or their properties, assets or rights which has had or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Scopus Industrial or Scopus to consummate the
transactions contemplated hereby and to perform its obligations hereunder and
under the other agreements contemplated hereby. SEÇÃO 4.7 Demonstrações
Financeiras. A Seção 4.7 da Carta de Divulgação da Scopus Industrial    SECTION
4.7 Financial Statements. Section 4.7 of the Scopus Industrial Disclosure Letter
sets forth true and

 

-37-



--------------------------------------------------------------------------------

apresenta cópias verdadeiras e completas (i) dos balanços patrimoniais da Scopus
e da Scopus Industrial para cada um dos dois exercícios fiscais encerrados em 31
de dezembro de 2010 e 31 de dezembro de 2009, e as respectivas demonstrações de
resultado, demonstrações de fluxo de caixa, demonstrações das origens e
aplicações de recursos, e mutações das demonstrações do patrimônio líquido para
cada exercício fiscal, e (ii) dos balancetes da Scopus e da Scopus Industrial em
30 de junho de 2011, pelos 6 (seis) meses findos naquela data. As demonstrações
financeiras acima referidas, incluindo as respectivas notas de rodapé, exceto
quando especificado, e no caso de demonstrações financeiras provisórias, exceto
pela ausência de notas explicativas e sujeitas a ajustes de auditoria normal de
fim de ano (que não irão resultar em uma alteração material), (A) apresentam, em
todos os aspectos relevantes, a situação financeira consolidada e resultados de
operações da Scopus e da Scopus Industrial a partir da data das mesmas e para os
períodos abrangidos, (B) foram preparadas de acordo com o GAAP do Brasil (nas
respectivas datas de tais demonstrações financeiras) aplicado numa base
consistente com as práticas do passado da Scopus e da Scopus Industrial e
(C) incluem todos os ajustes que são necessários para uma apresentação, em todos
os aspectos materialmente relevantes, da situação financeira consolidada da
Scopus e da Scopus Industrial e os resultados das operações da Scopus e da
Scopus Industrial a partir da data do mesmo e para os referidos períodos.   
complete copies of (i) the balance sheets of Scopus and Scopus Industrial for
each of the two fiscal years ended as of December 31, 2010 and December 31,
2009, and the related statements of income (demonstrações de resultado), cash
flows (demonstrações de fluxo de caixa), changes in financial position
(demonstrações das origens e aplicações de recursos) and changes in
quotaholders’ equity (demonstrações das mutações do patrimônio liquido) for each
such fiscal years, and (ii) the interim unaudited accounts (balancete) of Scopus
and Scopus Industrial as at June 30, 2011, for the six months then ended. The
financial statements referred to above, including the footnotes thereto, except
as described therein, and in the case of interim financial statements, except
for the absence of notes thereto and subject to normal year-end audit
adjustments (which will not result in a material change thereto), (A) present,
in all material respects, the consolidated financial condition and results of
operations of Scopus and Scopus Industrial as of the dates thereof and for the
periods covered thereby, (B) have been prepared in accordance with Brazilian
GAAP (as of the respective dates of such Financial Statements) applied on a
basis consistent with the past practices of Scopus and Scopus Industrial and (C)
include all adjustments that are necessary for a presentation, in all material
respects, of the consolidated financial condition of Scopus and Scopus
Industrial and the results of operations of Scopus and Scopus Industrial as of
the dates thereof and for the periods covered thereby. SEÇÃO 4.8 Cumprimento de
Leis.    SECTION 4.8 Compliance with Laws. (a) A Scopus Industrial e a Scopus
estão atualmente conduzindo, e têm em todos os tempos conduzido, sob todos os
aspectos materiais, suas operações em conformidade com todas as Leis e Ordens
aplicáveis à Scopus Industrial e à Scopus, incluindo as Leis relacionadas a
lavagem de dinheiro e anticorrupção que são aplicáveis à Scopus Industrial e à
Scopus. A Scopus Industrial e a Scopus não receberam qualquer notificação por
escrito de que qualquer violação do exposto acima está sendo alegada.    (a)
Scopus Industrial and Scopus are currently conducting, and has at all times
conducted, in all material respects, its operations in compliance with all Laws
and Orders applicable to Scopus Industrial and Scopus, including Laws related to
anti-money laundering and anti-corruption that are applicable to Scopus
Industrial and Scopus. Scopus Industrial and Scopus have not received any
written notice that any material violation of the foregoing is being alleged.
(b) Nem a Scopus Industrial, nem a Scopus nem, de conhecimento da Scopus
Industrial ou Scopus, seus empregados e Representantes têm (i) realizado, pago
ou recebido qualquer suborno, propina ou outros pagamentos similares para ou de
qualquer Pessoa (incluindo qualquer cliente ou fornecedor) ou Entidade
Governamental para os quais a Lei aplicável impõe uma penalidade, (ii) realizado
ou pago quaisquer    (b) Neither Scopus Industrial nor Scopus nor, to the
knowledge of Scopus Industrial or Scopus, its officers, managers, employees and
Representatives, have (i) made, paid or received any bribes, kickbacks or other
similar payments to or from any Person (including any customer or supplier) or
Governmental Entity for which applicable Law imposes a penalty, (ii) made or
paid any contributions, directly or indirectly, to a

 

-38-



--------------------------------------------------------------------------------

contribuições, direta ou indiretamente, a um partido político ou candidato, ou
(iii) dado, oferecido, acordado ou prometido dar, ou autorizado a doação direta
ou indireta, de qualquer dinheiro ou outra coisa de valor a qualquer um como um
incentivo ou recompensa, em relação a ações favoráveis ou tolerância de ações ou
o exercício de influência.

   political party or candidate, or (iii) given, offered, agreed or promised to
give, or authorized the giving directly or indirectly, of any money or other
thing of value to anyone as an inducement or reward for favorable action or
forbearance from action or the exercise of influence.

ARTIGO V

COMPROMISSOS

  

ARTICLE V

COVENANTS

SEÇÃO 5.1 Acesso a Informações sobre Propriedades e Registros. (a) Durante o
período com início na data deste Acordo e término no mais precoce entre a Data
do Fechamento ou a rescisão ou resilição deste Acordo em conformidade com os
seus termos, a NCR deverá fornecer, e deverá fazer com que a Companhia forneça,
com razoável aviso prévio e durante o horário comercial, nos limites permitidos
pelas Leis e Contratos aplicáveis, e sujeita às restrições impostas
periodicamente mediante parecer do advogado para efeitos de cumprimento da lei
de direito à privacidade e antitruste, à Scopus Industrial, e a cada um de seus
Representantes, acesso pleno aos Representantes, propriedades, livros e
registros da Companhia, na medida em que a Scopus Industrial julgar
razoavelmente necessário ou aconselhável para se familiarizar com tais
propriedades e outros assuntos, e, durante tal período, a NCR deverá fornecer
prontamente à Scopus Industrial todos os dados financeiros e operacionais, assim
como qualquer outra informação sobre os negócios, propriedades e funcionários da
Companhia, que a Scopus Industrial venha a justificadamente solicitar; desde que
tal acesso não venha a perturbar injustificadamente o funcionamento da
Companhia.    SECTION 5.1 Access to Information Concerning Properties and
Records. (a) During the period beginning on the date of this Agreement and
ending on the earlier of the Closing Date or the termination of this Agreement
in accordance with its terms, NCR shall, and shall cause the Company to, upon
reasonable prior notice and during regular business hours, to the extent
permitted by applicable Law and Contracts, and subject to the reasonable
restrictions imposed from time to time upon advice of counsel for antitrust and
privacy law compliance purposes, afford Scopus Industrial, and each of its
Representatives, full access to the Representatives, properties, books and
records of the Company to the extent Scopus Industrial reasonably believes
necessary or advisable to familiarize itself with such properties and other
matters and, during such period, NCR shall furnish promptly to Scopus Industrial
all financial and operating data and other information concerning the Company’s
businesses, properties and personnel as Scopus Industrial may reasonably
request; provided, that such access shall not unreasonably disrupt the
operations of the Company. (b) A Scopus Industrial, a Scopus, a NCR e seus
Representantes deverão tratar todas as informações não-públicas obtidas em
conexão com este Acordo e das transações previstas neste Acordo como
confidenciais, em conformidade com os termos do Acordo Mútuo de
Confidencialidade entre a NCR e a Scopus, datado de 3 de dezembro de 2010 (o
“NDA”). Os termos do NDA são incorporados pelo presente Acordo mediante remissão
e permanecerão plenamente em vigor até o Fechamento, ocasião esta em que o NDA
deixará de vigorar. Se este Acordo for, por qualquer razão, terminado
anteriormente à data do Fechamento, o NDA permanecerá plenamente em vigor e
efeito, em conformidade com os seus termos.    (b) Scopus Industrial, Scopus,
NCR and their Representatives shall treat all non-public information obtained in
connection with this Agreement and the transactions contemplated hereby as
confidential in accordance with the terms of the Mutual Non-Disclosure Agreement
between NCR and Scopus, dated December 3, 2010 (the “NDA”). The terms of the NDA
are hereby incorporated by reference and shall continue in full force and effect
until the Closing, at which time such NDA shall terminate. If this Agreement is,
for any reason, terminated prior to the Closing, the NDA shall continue in full
force and effect in accordance with its terms. SEÇÃO 5.2 Condução dos Negócios
da Companhia    SECTION 5.2 Conduct of the Business of the Company

 

-39-



--------------------------------------------------------------------------------

até a Data do Fechamento. (a) NCR concorda que, durante o período iniciado na
data deste Acordo e com término na Data do Fechamento ou na rescisão, resilição
ou término do prazo deste Acordo, em conformidade com os seus termos, salvo (i)
o disposto em contrário por este Acordo, (ii) o exigido pela Lei ou Ordem
aplicável, (iii) o estabelecido na Seção 5.2 da Carta de Divulgação da NCR, (iv)
o contemplado pela Companhia no orçamento de 2011, ou (v) o consentido pela
Scopus Industrial por escrito (tal conteúdo não devendo ser injustificadamente
recusado, condicionado ou atrasado), deverá (A) fazer com que a Companhia (1)
conduza suas operações (incluindo suas práticas de gestão de verbas e capital de
giro) unicamente no curso normal dos negócios, coerente com as práticas
anteriores, e (2) use de esforços comercialmente viáveis para manter intactos a
sua organização comercial, manter disponíveis os serviços de seus diretores e
empregados e manter um relacionamento satisfatório com licenciantes,
fornecedores, distribuidores, clientes e todos aqueles com os quais tenham
relações comerciais; desde que nenhuma ação do tipo permitido pelos termos ou
exceções expressos em qualquer disposição desta Seção 5.2 (incluindo os itens
(1) ao (21) abaixo) seja considerada uma quebra de tal disposição específica,
salvo se tal ação constituísse uma quebra de tal disposição específica, e (B)
fazer com que a Companhia não:    Pending the Closing Date. (a) NCR agrees that
during the period commencing on the date hereof and ending on the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as (i) otherwise expressly contemplated by this Agreement, (ii) required
by applicable Law or Order, (iii) set forth in Section 5.2 of the NCR Disclosure
Letter, (iv) may be contemplated by the Company’s budget for 2011 or (v)
consented to by Scopus Industrial in writing (such consent not to be
unreasonably withheld, conditioned or delayed), it shall (A) cause the Company
to (1) conduct its operations (including its working capital and cash management
practices) only in the ordinary course of business consistent with past
practice, and (2) use its commercially reasonable efforts to preserve intact its
business organization, keep available the services of its officers and employees
and maintain satisfactory relationships with licensors, suppliers, distributors,
clients and others having business relationships with them; provided, however,
that no action of the type permitted by the express terms or exceptions in any
provision of this Section 5.2 (including subparagraphs (1) through (21) below)
shall be deemed a breach of this sentence unless such action would constitute a
breach of such specific provision, and (B) cause the Company not to: (1) altere
ou reafirme seu Contrato Social, salvo para a alteração exigida para fins de
transformar a Companhia em uma Sociedade por Ações antes da Data do Fechamento,
conforme o disposto na Seção 6.2(c) abaixo;    (1) amend or restate its articles
of association, except for the amendment required for purposes of transforming
the Company in to a corporation (sociedade por ações) prior to the Closing Date,
as per the provisions of Section 6.2(c) below; (2) autorize para emissão, emita,
venda ou entregue (A) qualquer capital social da Companhia ou outro título ou
direito de voto na mesma, ou (B) quaisquer títulos conversíveis em, passíveis de
troca por, ou que evidenciem o direito de subscrição ou aquisição de quaisquer
(1) quotas ou outras participações ou direitos de voto na Companhia, ou
(2) títulos conversíveis em, passíveis de troca por, ou que evidenciem o direito
de subscrição ou aquisição de quotas de capital social da Companhia ou outro
direito de voto na Companhia, incluindo direitos, garantias ou opções;    (2)
authorize for issuance, issue, sell or deliver (A) any capital stock of, or
other equity or voting interest in, the Company or (B) any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire any (1) quotas or other equity or voting interest in, the Company, or
(2) securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, quotas of the capital stock of or other equity or
voting interest in the Company including rights, warrants or options; (3)
declare, pague ou reserve qualquer dividendo ou faça qualquer distribuição no
que se refere a, ou divida, combine, resgate, compre ou adquira de qualquer
outro modo quotas de capital social da Companhia, ou outro título ou direito de
voto na    (3) declare, pay or set aside any dividend or make any distribution
with respect to, or split, combine, redeem, purchase or otherwise acquire,
directly or indirectly, any quotas of capital stock or other equity or voting
interest in the Company, or make any other

 

-40-



--------------------------------------------------------------------------------

Companhia, ou faça qualquer outra alteração na estrutura de capital da
Companhia;    change in the capital structure of the Company; (4) aumente a
remuneração a ser paga (incluindo pagamentos, salários, remuneração, bônus,
incentivos, remuneração diferida, participação nos lucros, pensão ou qualquer
outra remuneração ou benefícios) ou que venha a ser paga a qualquer diretor,
gerente, empregado ou agente atual ou antigo da Companhia, salvo (A) os aumentos
que se fizerem necessários em conformidade com os termos de qualquer Plano de
Benefícios dos Empregados estabelecidos na Seção 3.12(a) da Carta de Divulgação
da NCR, (B) os aumentos exigidos nos termos de qualquer contrato individual de
trabalho ou acordo de negociação coletiva estabelecidos na Seção 3.13(b) da
Carta de Divulgação da NCR, e (C) os aumentos salariais feitos no curso normal
dos negócios não ultrapassando R$ 75,000.00 por ano para qualquer indivíduo ou
R$ 500.000,00 no montante total;    (4) increase the compensation payable
(including wages, salaries, compensation, bonuses, incentives, deferred
compensation, profit sharing, pension or any other remuneration or benefits) or
to become payable to any current or former officer, manager, employee or agent
of the Company except for (A) such increases that are required in accordance
with the terms of any Employee Benefit Plan set forth in Section 3.12(a) of the
NCR Disclosure Letter, (B) such increases as are required pursuant to the terms
of any individual employment agreement or collective bargaining agreement set
forth in Section 3.13(b) of the NCR Disclosure Letter, and (C) salary increases
made in the ordinary course of business not exceeding R$ 75,000 per annum for
any individual or R$ 500,000 in the aggregate; (5) faça qualquer pagamento,
distribuição ou acordo de bônus, participação nos lucros, pensão, aposentadoria
ou seguro com qualquer diretor, gerente ou empregado, com exceção feita aos (i)
pagamentos que já foram acordados antes desta data ou são necessários pelos
termos de qualquer Plano de Benefícios dos Empregados estabelecidos na Seção
3.12(a) da Carta de Divulgação da NCR ou são necessários nos termos de qualquer
contrato individual de trabalho ou acordo de negociação coletiva estabelecidos
na Seção 3.12 da Carta de Divulgação da NCR; ou (ii) pagamentos, distribuições
ou diligências não excedentes a R$50.000,00 por ano, individualmente, ou
R$200.000,00 no montante total.    (5) make any bonus, profit sharing, pension,
retirement or insurance or benefit payment, distribution or arrangement to or
with any officer, manager or employee except for (i) payments that were already
accrued prior to the date hereof or are required by the terms of any Employee
Benefit Plan set forth in Section 3.12(a) of the NCR Disclosure Letter or are
required pursuant to the terms of any individual employment agreement or
collective bargaining agreement set forth in Section 3.12 of the NCR Disclosure
Letter, or (ii) for payments, distributions or arrangements not exceeding
R$50,000 per annum for any individual or R$200,000 in the aggregate; (6) adote,
firme, altere ou encerre qualquer Plano de Benefícios dos Empregados ou qualquer
negociação, remuneração ou outro plano, acordo, fundo, ou política coletiva para
o benefício de quaisquer diretores, gerentes ou empregados;    (6) establish,
adopt, enter into, amend or terminate any Employee Benefit Plan or any
collective bargaining, compensation or other plan, agreement, fund, policy or
arrangement for the benefit of any officers, managers or employees; (7) além do
curso normal dos negócios, consistente com as práticas passadas, (A) firme
qualquer Contrato que, se celebrado antes desta data seria necessário estar
estabelecido na Seção 3.21(a) da Carta de Divulgação da NCR ou comprometer-se ou
concordar (seja ou não tal Contrato, compromisso ou acordo juridicamente
vinculante) em firmar qualquer Contrato desta natureza, ou (B) altere
materialmente ou encerre qualquer Contrato Material ou qualquer Locação de
Imóvel;    (7) other than in the ordinary course of business consistent with
past practice, (A) enter into any Contract which, if entered into prior to the
date hereof would be required to be set forth in Section 3.21(a) of the NCR
Disclosure Letter or commit or agree (whether or not such Contract, commitment
or agreement is legally binding) to enter into any such Contract, or (B)
materially amend or terminate any Material Contract or any Real Property Lease;
(8) permita que quaisquer dos seus ativos sejam    (8) permit any of its assets
to be subject to any

 

-41-



--------------------------------------------------------------------------------

sujeitos a qualquer Gravame (exceto Gravames Permitidos) não divulgada na Carta
de Divulgação da NCR;    Lien (other than Permitted Liens) not already disclosed
in the NCR Disclosure Letter; (9) venda, transfira, loque, subloque, licencie ou
de qualquer outro modo disponha de quaisquer ativos materiais ou propriedades,
exceto (A) para vendas de inventário no curso normal dos negócios, compatíveis
com as práticas anteriores, (B) para locações ou licenças não-exclusivas
acordadas no curso normal dos negócios compatíveis com as práticas anteriores, e
(C) em conformidade com acordos existentes em vigor antes da assinatura do
presente Acordo;   

(9) sell, transfer, lease, sublease, license or otherwise dispose of any
material assets or properties except for (A) sales of in

ventory in the ordinary course of business consistent with past practice, (B)
non-exclusive leases or licenses entered into in the ordinary course of business
consistent with past practice, and (C) pursuant to existing agreements in effect
prior to the execution of this Agreement;

(10) adquira qualquer negócio, linha de negócio ou Pessoa por fusão ou
consolidação, compra de substancialmente todos ativos ou investimentos de
capital próprio, ou por qualquer outra forma, em uma única transação ou uma
série de transações relacionadas, ou firme qualquer Contrato, Carta de Intenções
ou acordo similar (seja ou não exequível) em relação ao disposto acima;    (10)
acquire any business, line of business or Person by merger or consolidation,
purchase of substantially all assets or equity interests, or by any other
manner, in a single transaction or a series of related transactions, or enter
into any Contract, letter of intent or similar arrangement (whether or not
enforceable) with respect to the foregoing; (11) (A) faça qualquer despesa de
capital (que não seja consistente com o orçamento de 2011 da Companhia
previamente disponibilizados para a Scopus) ou compromisso, ou firme qualquer
locação operacional superior a R$375.000,00, individualmente, ou R$1.875.000,00,
no montante total; (B) adquira quaisquer bens ou propriedades (exceto inventário
no curso normal dos negócios, compatível com a prática) acima de R$375.000,00,
individualmente, ou R$1.875.000,00, no montante total, ou (C) firme qualquer
Contrato, carta de intenções ou acordo semelhante (seja ou não exeqüível) em
relação ao disposto acima;    (11) (A) make any capital expenditure (other than
consistent with the Company’s budget for 2011) or commitment therefor or enter
into any operating lease in excess of R$375,000 individually or R$1,875,000 in
the aggregate (B) acquire any assets or properties (other than inventory in the
ordinary course of business consistent with practice) in excess of R$375,000
individually or R$1,875,000 in the aggregate, or (C) enter into any Contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to the foregoing; (12) aumente ou reduza (ou deixe de aumentar ou
reduzir, de acordo com os padrões aplicáveis do GAAP do Brasil e em consonância
com as práticas anteriores) o valor de um ativo material, ou reavalie qualquer
ativo material;    (12) write down or write up (or fail to write down or write
up, in accordance with applicable standards of Brazilian GAAP and consistent
with past practices) the value of any material asset or revalue any material
asset; (13) exceto conforme exigido pelo GAAP do Brasil ou uma Entidade
Governamental, faça qualquer mudança em qualquer método de contabilidade,
prática contábil, ou prática de auditoria;    (13) except as required by
Brazilian GAAP or a Governmental Entity, make any change in any method of
accounting, accounting practice or auditing practice; (14) mude, realize ou
revogue qualquer eleição Tributária material ou liquide e/ou comprometa qualquer
passivo tributário; altere qualquer método material de contabilidade relativo a
Tributos (exceto se exigido pelo GAAP do Brasil ou uma Entidade Governamental);
prepare qualquer declaração fiscal de    (14) change, make or revoke any
material Tax election or settle and/or compromise any material Tax liability;
change any material method of accounting with respect to Taxes (except as may be
required by Brazilian GAAP or a Governmental Entity); prepare any Returns in a
manner which is inconsistent in any

 

-42-



--------------------------------------------------------------------------------

maneira que seja inconsistente em qualquer aspecto material com as práticas
anteriores da Companhia no que diz respeito ao tratamento de itens em tais
declarações; incorra em qualquer responsabilidade material decorrente de
Tributos para além do curso normal dos negócios, ou apresente uma Declaração
materialmente alterada ou um pedido de restituição material de Tributos com
respeito à renda, às operações ou à propriedade da Companhia; firme ou
materialmente altere qualquer Contrato com uma Entidade Governamental relativo a
Tributos, ou rea

lize qualquer prorrogação ou dispensa de restrições no lançamento ou cobrança de
qualquer Imposto;

   material respect with the past practices of the Company with respect to the
treatment of items on such Returns; incur any material liability for Taxes other
than in the ordinary course of business, or file a materially amended Return or
a claim for a material refund of Taxes with respect to the income, operations or
property of the Company; enter into or materially amend any Contract with a
Governmental Entity relating to Taxes, or execute any extension or waiver of
restrictions on the assessment or collection of any Tax; (15) pague, quite,
liquide ou satisfaça quaisquer ações, Passivos, inclusive com relação a qualquer
dos pontos previstos na Seção 3.11 da Carta de Divulgação da NCR que não sejam
(A) pagamentos, quitações, transações ou satisfações no curso normal dos
negócios e consistentes com a prática anterior de Passivos refletidos ou
inscritos em reserva nas Demonstrações Financeiras; e (B) pagamentos, quitações,
transações ou satisfações não excedentes a R$50.000,00, individualmente, ou
R$250.000,00, no montante total;    (15) pay, discharge, settle or satisfy any
actions, Liabilities, including with respect to any of the matters set forth in
Section 3.11 of the NCR Disclosure Letter other than (A) payments, discharges,
settlements or satisfactions in the ordinary course of business and consistent
with past practice of Liabilities reflected or reserved against in the Financial
Statements, and (B) payments, discharges, settlements or satisfactions not
exceeding R$50,000, individually, or R$250,000, in the aggregate; (16) incorra,
assuma, garanta ou modifique qualquer Endividamento;    (16) incur, assume,
guarantee or modify any Indebtedness; (17) realize qualquer empréstimo,
adiantamento ou contribuição de capital para, ou investimentos em, qualquer
outra Pessoa (que não adiantamentos de despesas de viagem ou similares a seus
empregados no curso normal dos negócios consistente com as práticas anteriores);
   (17) make any loans, advances or capital contributions to, or investments in,
any other Person (other than travel and similar advances to its employees in the
ordinary course of business consistent with past practice); (18) faça qualquer
contribuição a qualquer partido político, candidato político ou qualquer
funcionário de uma Entidade Governamental;    (18) make any contributions to any
political party, political candidate or any official of a Government Entity;
(19) tome parte em qualquer prática de negócio que seja proibida ou prevista
como conduta criminal sob as Leis do Brasil, o que inclui (a título de exemplo)
crimes definidos sob a Lei Brasileira como “prevaricação,” “peita” ou “suborno,”
“concussão,” “peculato,” “contra a economia popular,” “contra a ordem
tributária,” crimes contra o meio ambiente e crimes que, mediante condenação,
proibiriam acesso a cargos públicos ou a administração de companhias abertas;   
(19) engage in business practices that are prohibited or proscribed as criminal
under Brazilian Law, which includes (by way of example) crimes defined under
Brazilian Law as “prevaricação,” “peita” or “suborno,” “concussão,” “peculato,”
“contra a economia popular,” “contra a ordem tributária,” crimes against the
environment, and crimes that would, upon conviction, forbid access to public
positions or to management of publicly-traded companies.; (20) realize qualquer
ação que viole as Leis anti-lavagem de dinheiro e anticorrupção aplicáveis, ou
dê, ofereça, concorde ou prometa dar, ou autorize a doação direta ou
indiretamente, de qualquer dinheiro ou outra coisa de valor a alguém como um
incentivo ou    (20) take any action that would violate applicable anti-money
laundering and anti-corruption Laws or otherwise give, offer, agree or promise
to give, or authorize the giving directly or indirectly, of any money or other
thing of value to anyone as an inducement or

 

-43-



--------------------------------------------------------------------------------

recompensa para uma ação favorável ou tolerância para com uma ação ou o
exercício de influência; e    reward for favorable action or forbearance from
action or the exercise of influence; and (21) planeje, anuncie, implante ou
efetue qualquer redução em pessoal, demissão, programa de aposentadoria
antecipada, programa de demissão ou outro programa ou esforço de rescisão ou
resilição do vínculo laboral dos empregados da Companhia (exceto rescisões ou
resilições de contrato de trabalho rotineiras).    (21) plan, announce,
implement or effect any reduction in force, lay-off, early retirement program,
severance program or other program or effort concerning the termination of
employment of employees of the Company (other than routine employee
terminations). (b) A NCR se certificará que a NCR Manaus tenha todas as apólices
de seguro presentemente mantidas com relação à Companhia e seus respectivos
ativos e propriedades, ou substituições ou renovações adequados, em pleno vigor
e efeito até o término dos negócios na Data do Fechamento.    (b) NCR shall
cause NCR Manaus to keep all insurance policies currently maintained with
respect to the Company and their respective assets and properties, or suitable
replacements or renewals, in full force and effect through the close of business
on the Closing Date.

SEÇÃO 5.3 Esforços Comercialmente Razoáveis; Declarações Antitruste;
Consentimentos.

(a) Sujeitas aos termos e condições contidos nesta Seção 5.3, as Partes devem, e
a NCR deve fazer com que a Companhia também o faça, cooperar e utilizar de seus
respectivos esforços comercialmente razoáveis para tomar, ou fazer com que sejam
tomadas, todas as medidas adequadas, e para fazer, ou garantir que sejam feitas,
todas as notificações necessárias, adequadas ou aconselháveis sob as Leis
aplicáveis para consumar e tornar eficazes as operações contempladas no presente
Acordo, incluindo os seus respectivos esforços comercialmente razoáveis para
obter, antes da Data do Fechamento, todas as Autorizações, consentimentos,
aprovações, autorizações, qualificações e Ordens de Entidades Governamentais e
partes em Contratos com a Companhia que forem necessários para a consumação das
transações contempladas pelo presente Acordo e para cumprir as condições para a
consumação das transações contempladas por este meio estabelecidas na Seção
6.1(c) e Seção 6.3; desde que nenhum Endividamento de dinheiro emprestado seja
reembolsado, exceto se exigido nos termos do contrato de empréstimo aplicável, e
nenhum Contrato Material deverá ser alterado para aumentar o montante a pagar
pela Companhia a esse título ou de outra forma para ser substancialmente mais
oneroso para a Companhia, com o objetivo de obter tal consentimento, aprovação
ou autorização, sem antes obter a aprovação por escrito da Scopus Industrial,
para não ser indevidamente protelada, condicionada ou retida.

  

SECTION 5.3 Commercially Reasonable Efforts; Antitrust Filings; Consents.

(a) Subject to the terms and conditions contained in this Section 5.3, the
Parties shall, and NCR shall cause the Company to, cooperate and use their
respective commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to make, or cause to be made, all filings necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement, including their respective
commercially reasonable efforts to obtain, prior to the Closing Date, all
Permits, consents, approvals, authorizations, qualifications and Orders of
Governmental Entities and parties to Contracts with the Company as are necessary
for consummation of the transactions contemplated by this Agreement and to
fulfill the conditions to consummation of the transactions contemplated hereby
set forth in Section 6.1(c) and Section 6.3; provided, that no Indebtedness for
borrowed money shall be repaid, except as otherwise required pursuant to the
terms of the applicable loan agreement, and no Material Contract shall be
amended to increase the amount payable by the Company thereunder or otherwise to
be materially more burdensome to the Company, to obtain any such consent,
approval or authorization, without first obtaining the written approval of
Scopus Industrial, not to be unreasonably delayed, conditioned or withheld.

(b) As Partes deverão realizar os seus respectivos esforços comercialmente
razoáveis para prontamente notificar ou fazer com que sejam notificados, no
prazo    (b) The Parties shall use their respective commercially reasonable
efforts to promptly file or cause to be filed, within fifteen (15) Business Days
from

 

-44-



--------------------------------------------------------------------------------

de 15 (quinze) Dias Úteis a partir desta data, todos as notificações exigidas
pelas Leis Antitruste que as Partes razoavelmente determinarem de boa-fé serem
necessárias ou apropriadas para consumar as transações contempladas por este
Acordo (coletivamente, as “Declarações Antitruste”), deverão consultar e
cooperar uma com a outra na preparação de tais notificações, e deverão informar
prontamente umas às outras sobre qualquer comunicação material recebida de
qualquer Autoridade Antitruste a respeito das transações contempladas por este
Acordo. A Scopus Industrial deverá revisar e discutir com antecedência, e
considerar de boa fé, os pontos de vista da NCR a respeito de qualquer proposta
escrita ou comunicação oral material com qualquer Autoridade Antitruste. A
Scopus Industrial e a NCR deverão partilhar em uma base de 50%-50% as taxas de
notificação que devem ser pagas em relação a qualquer Declaração Antitruste. A
Scopus Industrial e a NCR, cada uma, deverão arcar com os custos de seus
respectivos advogados e consultores ligados às Declarações Antitruste.    the
date hereof, all required filings under Antitrust Laws that the Parties
reasonably determine in good faith to be necessary or appropriate to consummate
the transactions contemplated by this Agreement (collectively, the “Antitrust
Filings”), shall consult and cooperate with each other in the preparation of
such filings, and shall promptly inform each other of any material communication
received from any Antitrust Authority regarding the transactions contemplated by
this Agreement. Scopus Industrial shall review and discuss in advance, and
consider in good faith the views of NCR in connection with any proposed written
or material oral communication with any Antitrust Authority. Scopus Industrial
and NCR shall share on a 50%-50% basis the filing fees required to be paid in
connection with any Antitrust Filing. Each of Scopus Industrial and NCR shall
bear the costs of its respective lawyers and consultants in connection with the
Antitrust Filings. (c) No caso de uma Autoridade Antitruste impor quaisquer
restrições à consumação das transações contempladas por este Acordo, as Partes
devem buscar de boa fé chegar a um acordo sobre ajustes ao presente Acordo e/ou
às transações contempladas neste Acordo, sempre realizando os seus melhores
esforços a fim de cumprir com a decisão da Autoridade Antitruste e completar as
transações contempladas neste instrumento.    (c) In case an Antitrust Authority
imposes any restrictions on the consummation of the transactions contemplated by
this Agreement, the Parties shall seek in good faith to agree on adjustments to
this Agreement and/or to the transactions contemplated herein, always exerting
their best efforts in order to comply with the Antitrust Authority’s decision
and complete the transactions contemplated hereby. SEÇÃO 5.4 Anúncios Públicos.
Tanto a NCR, de um lado, quanto a Scopus, de outro lado, deverão cada uma
(a) consultar a outra antes de emitir qualquer comunicado de imprensa ou de
outra forma fazer qualquer declaração pública com relação às transações
contempladas por este Acordo, (b) fornecer à outra, para análise, uma cópia de
qualquer comunicado de imprensa ou declaração pública e (c) não emitir qualquer
comunicado de imprensa ou fazer qualquer declaração pública antes de tal
consulta e revisão e do recebimento da autorização prévia da outra, a menos que
exigido por Lei aplicável ou Ordem ou regulamentos de qualquer bolsa de valores
aplicável, caso em que a Parte obrigada a fazer o comunicado ou declaração
deverá, na medida do possível, conceder à NCR (se a outra Parte que deva
realizar o comunicado ou a declaração for a Scopus ou a Scopus Industrial), ou
Scopus e Scopus Industrial (se a parte que deva realizar o comunicado ou a
declaração for a NCR), tempo suficiente para comentar sobre tal comunicado ou   
SECTION 5.4 Public Announcements. NCR, on the one hand, and Scopus, on the other
hand, shall each (a) consult with the other before issuing any press release or
otherwise making any public statement with respect to the transactions
contemplated by this Agreement, (b) provide to the other for review a copy of
any such press release or public statement and (c) not issue any such press
release or make any such public statement prior to such consultation and review
and the receipt of the prior consent of the other, unless required by applicable
Law or Order or regulations of any applicable stock exchange, in which case the
Party required to make the release or statement shall, to the extent
practicable, allow NCR (if the Party required to make the release or statement
is Scopus or Scopus Industrial), or Scopus and Scopus Industrial (if the Party
required to make the release or statement is NCR), reasonable time to comment on
such release or announcement in advance of such issuance.

 

-45-



--------------------------------------------------------------------------------

declaração antes de sua publicação.    SEÇÃO 5.5 Notificação de Certas Questões.
(a) Da presente data até a Data do Fechamento, a NCR notificará a Scopus
Industrial, imediatamente após ser notificada sobre (i) qualquer ação material,
processo, reivindicação ou procedimento ligado às transações contempladas por
este Acordo, iniciados contra a NCR ou contra a Companhia; (ii) a ocorrência ou
não ocorrência de qualquer fato ou evento que possa impedir que qualquer
condição estabelecida no Artigo IV seja cumprida; (iii) a descoberta de qualquer
fato ou circunstância que, ou a ocorrência ou não ocorrência de qualquer evento
cuja ocorrência ou não ocorrência, para Conhecimento da NCR, pudesse levar
qualquer declaração ou garantia feita pela NCR contida no presente Acordo (A)
que é qualificada como materialidade ou Efeito Material Adverso (conforme for o
caso), a ser falsa e (B) que não é assim qualificada, a ser falsa em qualquer
aspecto material; (iv) qualquer aviso ou outra comunicação de qualquer Pessoa
que alegue que o consentimento de tal Pessoa seja ou possa ser necessário no que
diz respeito às transações contempladas por este Acordo; ou (v) a ocorrência ou
não ocorrência de qualquer evento, circunstância, evolução, estado dos fatos,
ocorrência ou mudança que possa, individualmente ou em conjunto, resultar em um
Efeito Material Adverso.    SECTION 5.5 Notification of Certain Matters. (a)
From the date hereof through the Closing Date, NCR shall notify Scopus
Industrial, promptly after being notified of (i) any material actions, suits,
claims or proceedings in connection with the transactions contemplated by this
Agreement commenced against NCR or against the Company, (ii) the occurrence or
non-occurrence of any fact or event which would be reasonably likely to cause
any condition set forth in Article VI not to be satisfied, (iii) the discovery
of any fact or circumstance that, or the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would cause, to NCR’s
Knowledge, any representation or warranty made by NCR contained in this
Agreement (A) that is qualified as to materiality or Material Adverse Effect (as
the case may be) to be untrue and (B) that is not so qualified to be untrue in
any material respect, (iv) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement, or (v) the occurrence or
non-occurrence of any event, circumstance, development, state of facts,
occurrence or change that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. (b) Scopus Industrial
notificará a NCR, imediatamente após ser notificada sobre (i) qualquer ação
material, processo, reivindicação ou procedimento ligado às transações
contempladas por este Acordo, iniciados contra a Scopus Industrial; (ii) a
ocorrência ou não ocorrência de qualquer fato ou evento que possa levar qualquer
condição prevista no Artigo VI a não se cumprir; (iii) a descoberta de qualquer
fato ou circunstância, ou a ocorrência ou não ocorrência de qualquer evento cuja
ocorrência ou não ocorrência, possa levar qualquer declaração ou garantia feita
pela Scopus Industrial ou pela Scopus contida no presente Acordo (A) que é
qualificada como materialidade, a ser falsa e (B) que não é assim qualificada, a
ser falsa em qualquer aspecto material; (iv) qualquer aviso ou outra comunicação
de qualquer Pessoa que alegue que o consentimento de tal Pessoa seja ou possa
ser necessário no que diz respeito às transações contempladas por este Acordo;
ou (v) a ocorrência ou não ocorrência de qualquer evento, circunstância,
evolução, estado dos fatos, ocorrência ou mudança que possa, individualmente ou
em conjunto, resultar em um Efeito Material Adverso.    (b) Scopus Industrial
shall notify NCR, promptly after being notified of (i) any material actions,
suits, claims or proceedings in connection with the transactions contemplated by
this Agreement commenced against Scopus Industrial, (ii) the occurrence or
non-occurrence of any fact or event which would be reasonably likely to cause
any condition set forth in Article VI not to be satisfied, (iii) the discovery
of any fact or circumstance that, or the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would cause any representation
or warranty made by Scopus Industrial or Scopus contained in this Agreement
(A) that is qualified as to materiality to be untrue and (B) that is not so
qualified to be untrue in any material respect, (iv) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement,
or (v) the occurrence or non-occurrence of any event, circumstance, development,
state of facts, occurrence or change that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

-46-



--------------------------------------------------------------------------------

SEÇÃO 5.6 Criação e Emissão de Ações Preferenciais. As Partes concordam que,
como parte de, e em relação à Conversão, a NCR terá o direito de converter
7.452.515 de suas quotas existentes de emissão da Companhia em 7.452.515 ações
preferenciais, sem valor nominal, de emissão da Companhia (o restante das quotas
detidas pela NCR a serem convertidas em ações ordinárias da Companhia). As ações
preferenciais não terão direito de voto, não serão convertidas em ações
ordinárias (ou em qualquer outra forma de participação no capital social da
Companhia), e terão os direitos, características e restrições que estão
previstas no Anexo 5.6 a este Acordo.    SECTION 5.6 Creation and Issuance of
Preferred Shares. The Parties agree that, as a part of and in connection with
the Conversion, NCR shall be entitled to convert 7,452,515 of its existing
quotas in the Company into 7,452,515 preferred shares, with no par value, of the
Company (the remaining quotas held by NCR to be converted into common shares of
the Company). The preferred shares shall not have voting rights, shall not be
convertible into common shares (or any other form of equity of the Company), and
will have such other rights, characteristics and restrictions as are set forth
on Schedule 5.6 to this Agreement. SEÇÃO 5.7 Conversão do Recebível GSL. NCR e a
Companhia deverão tomar todas as ações necessárias para fazer com que o
Recebível GSL seja convertido em caixa da Companhia, no mais tardar, no 45º
(quadragésimo quinto) dia corrido após a Data do Fechamento.    SECTION 5.7
Conversion of GSL Receivable. NCR and the Company shall take such action as is
necessary to cause the GSL Receivable to be converted to cash of the Company no
later than the forty-fifth (45th) calendar day following the Closing Date.
ARTIGO VI
CONDIÇÕES PRECEDENTES    ARTICLE VI
CONDITIONS PRECEDENT SEÇÃO 6.1 Condições para as Obrigações de Cada Parte.
(a) As respectivas obrigações de NCR e Scopus Industrial para consumar as
transações aqui contempladas estão sujeitas à satisfação ou renúncia, por
escrito, pela NCR e pela Scopus, no dia ou antes da Data do Fechamento, de cada
uma das seguintes condições:    SECTION 6.1 Conditions to the Obligations of
Each Party. (a) The respective obligations of NCR and Scopus Industrial to
consummate the transactions contemplated hereby are subject to the satisfaction
or waiver in writing by NCR and Scopus Industrial, at or before the Closing
Date, of each of the following conditions: (b) Injunções; Ilegalidade. Nenhuma
Entidade Governamental deverá ter emitido, promulgado, registrado ou executado
qualquer Lei ou Ordem (que seja final e não passível de recurso e que não tenha
sido anulada, retirada ou revogada), tornando ilegais, restringindo ou
proibindo, sob qualquer aspecto material, ou de outra forma proibindo as
transações contempladas por este Acordo.    (b) Injunctions; Illegality. No
Governmental Entity shall have issued, enacted, entered, promulgated or enforced
any Law or Order (that is final and non-appealable and that has not been
vacated, withdrawn or overturned) making illegal, restraining or enjoining in
any material respect, or otherwise prohibiting the transactions contemplated by
this Agreement. (c) Aprovações Governamentais; Consentimentos. Todas as
autorizações, as isenções e aprovações de Entidades Governamentais divulgadas na
Seção 3.6 da Carta de Divulgação da NCR ou na Seção 4.3 da Carta de Divulgação
da Scopus Industrial (exceto a aprovação das Autoridades Antitruste) ou que são
necessárias para consumar as transações aqui contempladas deverão ter expirado,
encerrado, sido realizadas ou sido obtidas.    (c) Governmental Approvals;
Consents. All consents, waivers and approvals from Governmental Entities
disclosed in Section 3.6 of the NCR Disclosure Letter or Section 4.3 of the
Scopus Industrial Disclosure Letter (other than approval from the Antitrust
Authorities) or that are otherwise required to consummate the transactions
contemplated hereby shall have expired, been terminated, been made or been
obtained. (d) Autorização da Superintendência da Zona Franca de Manaus -
“Suframa”. Os Benefícios Fiscais    (d) Authorization of the Superintendence of
the Free Zone of Manaus (Superintendência da Zona Franca

 

-47-



--------------------------------------------------------------------------------

descritos na Seção 3.14(c) da Carta de Divulgação da NCR permanecerão em pleno
vigor e efeito em todos os aspectos materiais, e a Companhia não deverá ter
recebido notificação por escrito do início, após a presente data, por qualquer
Entidade Governamental de qualquer investigação formal que possa resultar em
prejuízo material ou revogação permanente, ou qualquer ação que possa
materialmente prejudicar ou permanentemente revogar, uma porção material de tais
Benefícios Fiscais. Adicionalmente, a Companhia deverá ter recebido da Suframa a
confirmação de que a transformação da Companhia em sociedade por ações tenha
sido devidamente autorizada pela Suframa.    de Manaus – “Suframa”). The Tax
Benefits described in Section 3.14(c) of the NCR Disclosure Letter shall remain
in full force and effect in all material respects, and the Company shall not
have received written notice of the commencement, following the date hereof, by
any Governmental Entity of any formal investigation that would lead to the
material impairment or permanent revocation of, or any action to materially
impair or permanently revoke, a material portion of any such Tax Benefits. In
addition, the Company shall have received from Suframa the confirmation that the
transformation of the Company into a corporation (sociedade por ações) has been
duly authorized by Suframa. SEÇÃO 6.2 Condições para as Obrigações da Scopus
Industrial. As obrigações da Scopus Industrial para consumar as transações neste
contempladas estão sujeitas à satisfação ou renúncia por parte da Scopus
Industrial, no dia ou antes da Data do Fechamento, das seguintes condições:   
SECTION 6.2 Conditions to the Obligations of Scopus Industrial. The obligations
of Scopus Industrial to consummate the transactions contemplated hereby are
subject to the satisfaction or waiver by Scopus Industrial on or prior to the
Closing Date of the following further conditions: (a) Declarações, Garantias e
Acordos. (i) As declarações e garantias da NCR contidas neste Acordo deverão ser
verdadeiras e corretas (sem dar efeito a qualquer classificador de materialidade
nelas contidas) em todos os aspectos materialmente relevantes, da data de sua
confecção (exceto que aquelas declarações e garantias que são feitas
expressamente em uma data específica devem ser verdadeiras e corretas (sem dar
efeito a qualquer classificador de materialidade nelas contidas) em todos os
aspectos relevantes somente a partir de tal data), e (ii) as obrigações e os
acordos contidos no presente Acordo a serem cumpridos pela NCR em, ou antes de,
o Fechamento deverão ter sido cumpridos pela NCR em todos os seus aspectos
materiais, e a Scopus Industrial deverá ter recebido um certificado da NCR para
tal efeito, assinado pela NCR e um diretor devidamente autorizado da Companhia.
   (a) Representations, Warranties and Covenants. (i) The representations and
warranties of NCR contained in this Agreement shall be true and correct (without
giving effect to any materiality qualifier therein) in all material respects
when made (except that those representations and warranties that are made
expressly as of a specific date shall be true and correct (without giving effect
to any materiality qualifier therein) in all material respects only as of such
date), and (ii) the covenants and agreements contained in this Agreement to be
complied with by the NCR at or before the Closing shall have been complied with
by NCR in all material respects, and Scopus Industrial shall have received a
certificate from NCR to such effect signed by NCR and a duly authorized officer
of the Company. (b) Ausência de Efeito Material Adverso. Nenhum Efeito Material
Adverso deverá ter ocorrido a partir da data deste Acordo.    (b) Absence of
Material Adverse Effect. No Material Adverse Effect shall have occurred since
the date of this Agreement and be continuing. (c) Transformação da Companhia em
uma Sociedade por Ações. A Companhia terá sido transformada em uma sociedade por
ações, todos os seus documentos societários, incluindo, sem limitação, o
estatuto social da Companhia, Livro de Registro de Ações, Livro de Registro de
Transferência de Ações, Livro de Registro de Ata de Assembleia Geral, Livro de
Registro de Ata de Reunião do Conselho de Administração, Livro de Registro de
Ata de Reunião da    (c) Transformation of the Company into a Corporation. The
Company shall have been transformed into a corporation (sociedade por ações),
all of its corporate documents, including but not limited to the Company’s
by-laws, share registry book (Livro de Registro de Ações), share transfer
registry book (Livro de Registro de Transferência de Ações), minutes of
shareholders’ meeting registry book (Livro de Registro de Ata de Assembleia
Geral), minutes of board of

 

-48-



--------------------------------------------------------------------------------

Diretoria, e Livro de Presença de Acionistas deverão ter sido devidamente
alterados/emitidos e registrados na Junta Comercial com a respectiva emissão de
seu número de registro como sociedade por ações (NIRE), e todas as quotas em
circulação da Companhia devem ter sido convertidas para ações ordinárias e
preferenciais da sociedade por ações (a ser referido coletivamente como a
“Conversão”).    directors’ meeting registry book (Livro de Registro de Ata de
Reunião do Conselho de Administração), minutes of board of officers’ meeting
registry book (Livro de Registro de Ata de Reunião da Diretoria) and attendance
book (Livro de Presença de Acionistas) shall have been duly amended/issued and
registered before the Board of Trade with the respective issuance of its
registration number as a corporation (sociedade por ações) (NIRE), and all
existing outstanding quotas of the Company shall have been converted to common
and preferred shares of the corporation (the foregoing being collectively
referred to as the “Conversion”). (d) Transferência Silva. A Transferência Silva
deverá ter ocorrido.    (d) Silva Transfer. The Silva Transfer shall have taken
place. As condições anteriores são para o benefício exclusivo da Scopus
Industrial, e podem ser dispensadas pela Scopus Industrial, no todo ou em parte,
a qualquer momento e periodicamente, a critério exclusivo da Scopus Industrial.
O não exercício pela Scopus Industrial, a qualquer momento, de qualquer dos
direitos acima mencionados não deve ser considerado uma renúncia de tal direito,
e cada direito acima deve ser considerado como um direito contínuo que pode ser
afirmado em qualquer momento e periodicamente.    The foregoing conditions are
for the sole benefit of Scopus Industrial, and may be waived by Scopus
Industrial, in whole or in part, at any time and from time to time in the sole
discretion of Scopus Industrial. The failure by Scopus Industrial at any time to
exercise any of the foregoing rights shall not be deemed a waiver of any such
right and each such right shall be deemed an ongoing right that may be asserted
at any time and from time to time.. SEÇÃO 6.3 Condições para as Obrigações da
NCR. As obrigações da NCR para consumar as transações neste contempladas estão
sujeitas à satisfação ou renúncia, por parte da NCR, no dia ou antes da Data de
Fechamento, das seguintes condições adicionais:    SECTION 6.3 Conditions to the
Obligations of NCR. The obligations of NCR to consummate the transactions
contemplated hereby are subject to the satisfaction or waiver by NCR, on or
prior to the Closing Date, of the following further conditions: (a) Declarações,
Garantias e Acordos. (i) As declarações e garantias da Scopus Industrial e da
Scopus contidas neste Acordo deverão ser verdadeiras e corretas (sem dar efeito
a qualquer classificador de materialidade nelas contidas) em todos os aspectos
materialmente relevantes, da data de sua confecção (exceto que aquelas
declarações e garantias que são feitas expressamente em uma data específica
devem ser verdadeiras e corretas (sem dar efeito a qualquer classificador de
materialidade nelas contidas) em todos os aspectos relevantes somente a partir
de tal data), e (ii) as obrigações e acordos contidos no presente Acordo a serem
cumpridos pela Scopus Industrial em ou antes do Fechamento deverão ter sido
cumpridos pela Scopus Industrial em todos os seus aspectos materiais, e a NCR
deverá ter recebido um certificado da Scopus Industrial para tal efeito,
assinado por um diretor devidamente autorizado por ela.    (a) Representations,
Warranties and Covenants. (i) The representations and warranties of Scopus
Industrial and Scopus contained in this Agreement shall be true and correct
(without giving effect to any materiality qualifier therein) in all material
respects when made (except that those representations and warranties that are
made expressly as of a specific date shall be true and correct (without giving
effect to any materiality qualifier therein) in all material respects only as of
such date), and (ii) the covenants and agreements contained in this Agreement to
be complied with by Scopus Industrial at or before the Closing shall have been
complied with by Scopus Industrial in all material respects, and NCR shall have
received a certificate from Scopus Industrial to such effect signed by a duly
authorized officer thereof.

(b) Contrato de Compra e Venda Principal. O

   (b) Master Purchase Agreement. The Master

 

-49-



--------------------------------------------------------------------------------

Contrato de Compra e Venda Principal deverá ter se tornado efetivo de acordo com
seus termos.    Purchase Agreement shall have become effective in accordance
with its terms. As condições anteriores são para o benefício exclusivo da NCR, e
podem ser dispensadas pela NCR, no todo ou em parte, a qualquer momento e
periodicamente, a critério exclusivo da NCR. O não exercício pela NCR, a
qualquer momento, de qualquer dos direitos acima mencionados não deve ser
considerado uma renúncia de tal direito, e cada direito acima deve ser
considerado como um direito contínuo que pode ser afirmado em qualquer momento e
periodicamente.    The foregoing conditions are for the sole benefit of NCR, and
may be waived by NCR, in whole or in part, at any time and from time to time in
the sole discretion of NCR. The failure, by NCR, at any time to exercise any of
the foregoing rights shall not be deemed a waiver of any such right and each
such right shall be deemed an ongoing right that may be asserted at any time and
from time to time. SEÇÃO 6.4 Não Cumprimento das Condições de Fechamento. Nem a
Scopus Industrial nem a NCR poderão alegar o não cumprimento de qualquer
condição estabelecida neste Artigo VI, caso o não cumprimento seja imputado à
não atuação, ou caso referida Parte tenha se omitido de envidar esforços
comercialmente razoáveis para que o Fechamento ocorresse.    SECTION 6.4
Frustration of Closing Conditions. Neither Scopus Industrial nor NCR may rely on
the failure of any condition set forth in this Article VI to be satisfied if
such failure was caused by such Party’s failure to act in good faith or such
Party’s failure to use its commercially reasonable efforts to cause the Closing
to occur. ARTIGO VII
RESCISÃO, RESILIÇÃO E ABANDONO    ARTICLE VII
TERMINATION AND ABANDONMENT SEÇÃO 7.1 Rescisão; Resilição. Este Acordo pode ser
rescindido e as transações aqui contempladas abandonadas a qualquer momento
antes do Fechamento, ora pela NCR, ora pela Scopus Industrial, se:    SECTION
7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing by either
NCR or Scopus Industrial, if: (a) qualquer tribunal ou outra Entidade
Governamental houver emitido, aprovado, promulgado ou executado qualquer Lei ou
Ordem (que seja final e não passível de recurso e que não tenha sido retirada ou
revogada), tornando ilegais, restringindo ou proibindo, sob qualquer aspecto
material, ou proibindo as transações contempladas por este Acordo; ou    (a) any
court or other Governmental Entity shall have issued, enacted, promulgated or
enforced any Law or Order (that is final and non-appealable and that has not
been withdrawn or overturned) making illegal, restraining or enjoining in any
material respect, or otherwise prohibiting the transactions contemplated by this
Agreement; or (b) A Data do Fechamento não houver ocorrido em ou antes de 31 de
dezembro de 2011 (a “Data Final”), desde que, nenhuma das Partes possa rescindir
este Acordo nos termos da presente Seção 7.1(b) se a Parte rescisória deixou de
cumprir qualquer obrigação do presente Acordo tendo desta forma sido a causa de,
ou resultado em, falha de cumprimento do Fechamento em ou antes de tal data.   
(b) the Closing Date shall not have occurred on or prior to December 31st, 2011
(the “End Date”); provided, that neither Party may terminate this Agreement
pursuant to this Section 7.1(b) if the failure of the terminating Party to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date. SEÇÃO 7.2 Efeito de Rescisão ou Resilição. Em caso de rescisão ou
resilição deste Acordo conforme a Seção 7.1 acima, o presente Acordo deverá
tornar-se nulo e não terá qualquer efeito, exceto no que se refere às
disposições da, e qualquer responsabilidade ou obrigação prevista na, Seção
5.1(b) (parte final apenas),    SECTION 7.2 Effect of Termination. In the event
of the termination of this Agreement pursuant to Section 7.1 above, this
Agreement shall become void and have no effect, except that the provisions of,
and any liability or obligation contemplated under, Section 5.1(b) (final
sentence only), this Section 7.2, and Section 10.1,

 

-50-



--------------------------------------------------------------------------------

esta Seção 7.2 e a Seção 10.1, Seção 10.3, Seção 10.4, Seção 10.5, Seção 10.6,
Seção 10.8, Seção 10.9 e Seção 10.10 sobreviverão à rescisão ou resilição deste
Acordo, e não haverá responsabilidade por parte da NCR ou Scopus Industrial,
salvo se, se a referida rescisão ou resilição resulta da violação intencional e
material por uma das Partes de qualquer das suas declarações, garantias,
obrigações ou acordos estabelecidos neste Acordo, então a parte infratora deverá
ser totalmente responsável por qualquer e todos os danos causados à outra Parte
como resultado de tal violação ou falta.    Section 10.3, Section 10.4, Section
10.5, Section 10.6, Section 10.8, Section 10.9 and Section 10.10 shall survive
the termination of this Agreement, and there shall be no liability hereunder on
the part of any NCR or Scopus Industrial; provided, that if any such termination
results from the intentional and material breach by a Party of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, then such breaching party shall be fully liable for any and all
damages of the other party as a result of such breach or failure. Artigo VIII
INDENIZAÇÃO    ARTICLE VIII
INDEMNIFICATION SEÇÃO 8.1 Indenização pela NCR. Sujeita às demais disposições do
Article VIII, a partir e depois do Fechamento, a NCR concorda e deverá indenizar
e isentar a Scopus Industrial e suas Afiliadas (incluindo, após o Fechamento, a
Companhia), administradores, diretores, empregados, agentes, sucessores e
cessionários permitidos (cada, um “Parte Indenizada da Scopus Industrial”)
contra eventuais Prejuízos efetivamente sofridos, incorridos ou pagos
diretamente por uma Parte Indenizada da Scopus Industrial, decorrentes ou
resultantes de, sem duplicidade: (a) qualquer imprecisão ou qualquer violação de
qualquer declaração ou garantia feita pela NCR em relação ao Artigo III;
(b) qualquer violação de qualquer obrigação ou acordo pela NCR contidos neste
Acordo; ou (c) qualquer ato, fato ou omissão da Companhia, de qualquer de seus
acionistas, diretores, agentes, representantes ou empregados, ou qualquer de
suas Afiliadas, que tenha ocorrido antes da Data do Fechamento (ainda que as
consequências de tais atos, fatos ou omissões ocorram após a Data do
Fechamento).    SECTION 8.1 Indemnification by NCR. Subject to the other
provisions of this Article VIII, from and after the Closing, NCR agrees to and
shall indemnify and hold harmless Scopus Industrial and its Affiliates
(including, after the Closing, the Company), officers, directors, employees,
agents, successors and permitted assignees (each, a “Scopus Industrial
Indemnified Party”) against any Losses actually suffered, incurred or paid
directly by a Scopus Industrial Indemnified Party, arising out of or resulting
from, without duplication: (a) any inaccuracy in or any breach of any
representation or warranty made by NCR in Article III; (b) any breach of any
covenant or agreement by NCR contained in this Agreement; ou (c) any act, fact
or omission of the Company, any of its equityholders, officers, agents,
representatives or employees, or any of its Affiliates, that occurred prior to
the Closing Date (even if the consequences of such act, fact or omission occur
after the Closing Date). SEÇÃO 8.2 Indenização pela Scopus Industrial. Sujeita
às outras disposições do Artigo VIII, a partir e depois do Fechamento, a Scopus
Industrial concorda e deverá indenizar e isentar a NCR e suas Afiliadas
(incluindo a Companhia), administradores, diretores, empregados, agentes,
sucessores e cessionários permitidos (cada, um “Parte Indenizada da NCR”) contra
eventuais Prejuízos efetivamente sofridos, incorridos ou pagos diretamente por
uma Parte Indenizada da NCR, decorrentes ou resultantes de, sem duplicidade:
(a) qualquer imprecisão ou qualquer violação de qualquer declaração ou garantia
feita pela Scopus Industrial ou Scopus em relação ao Artigo IV; ou (b) qualquer
violação de qualquer obrigação ou acordo pela Scopus Industrial contidos neste
Acordo.    SECTION 8.2 Indemnification by Scopus Industrial. Subject to the
limitations set forth in this Article VIII, from and after the Closing, Scopus
Industrial agrees to and shall indemnify and hold harmless NCR and its
Affiliates (including the Company), officers, directors, employees, agents,
successors and permitted assigns (each, a “NCR Indemnified Party”) against any
Losses actually suffered, incurred or paid directly by a NCR Indemnified Party
arising out of or resulting from, without duplication: (a) any inaccuracy in or
any breach of any representation or warranty made by Scopus Industrial or Scopus
in Article IV; or (b) any breach of any covenant or agreement by Scopus
Industrial contained in this Agreement.

 

-51-



--------------------------------------------------------------------------------

SEÇÃO 8.3 Sobrevivência das Obrigações de Indenizar. (a) As Partes e a Companhia
concordam que a NCR será responsável pelas obrigações de indenizar nos termos da
Seção 8.1 somente pelos seguintes períodos de tempo (exceto se uma demanda por
um Prejuízo devidamente submetidas anteriormente ao lapso do período de tempo
aplicável que permanecerão válidas após o término do período de tempo
aplicável): (i) por demandas por indenização de Prejuízos (A) de questões
perante, ou determinadas por, uma corte trabalhista brasileira de jurisdição
competente, (B) o assunto ou objeto do assunto que iria, se fosse submetido a
uma ação legal, estar dentro da jurisdição de uma corte brasileira, (C) para
questões envolvendo proteção do meio ambiente, recursos naturais, flora e fauna,
ou a manufatura, uso, transporte, tratamento, estoque, destinação, disposição ou
disposição ameaçada de Materiais Perigosos, ou (D) decorrentes ou resultantes de
qualquer imprecisão ou quebra de qualquer declaração ou garantia feita pela NCR
na Seção 3.12, Seção 3.13 e Seção 3.17, 5 (cinco) anos contados da Data do
Fechamento; (ii) por demandas por indenização de Prejuízos (A) para questões
perante, ou determinadas por, uma corte tributária brasileira de jurisdição
competente, (B) o assunto ou objeto do assunto que iria, se fosse submetido a
uma ação legal, estar dentro da jurisdição de uma corte tributária brasileira,
(C) por atos, fatos ou omissões que resultem na perda ou suspensão (seja
temporária ou permanente) de qualquer dos Benefícios Fiscais (mas, para tais
atos, fatos ou omissões, somente conforme relacionados à perda ou suspensão de
qualquer dos Benefícios Fiscais), ou (D) decorrentes ou resultantes de qualquer
imprecisão ou quebra de qualquer declaração ou garantia feita pela NCR na Seção
3.14, 6 (seis) anos contados da Data do Fechamento; (iii) por qualquer
imprecisão ou quebra das declarações e garantias contidas na Seção 3.1, Seção
3.2, Seção 3.3, Seção 3.4(a) ou Seção 3.5, a prescrição aplicável; e (iv) por
todas as demais demandas por indenização de Prejuízos decorrentes de, ou
relacionadas a, qualquer ato, fato ou omissão de qualquer outra natureza, ou por
imprecisão ou quebra de qualquer das declarações, garantias, obrigações ou
acordos da NCR sob este Acordo não especificamente referenciadas acima, 2 (dois)
anos contados da Data do Fechamento.   

SECTION 8.3 Survival of Indemnity Obligations.

(a) The Parties and the Company agree that NCR shall be responsible for
indemnity obligations under Section 8.1 only for the following time periods
(except that a claim for a Loss properly submitted prior to the lapse of the
applicable time period shall remain valid after the applicable time period has
elapsed): (i) for claims of indemnity for Losses (A) for matters before or
determined by a Brazilian labor court of competent jurisdiction, (B) the subject
or subject matter of which would, if it were the subject of a legal action, be
under the jurisdiction of a Brazilian labor court, (C) for matters involving the
protection of the environment, natural resources, flora and fauna, or the
manufacture, use, transport, treatment, storage, disposal, release or threatened
release of Hazardous Materials, or (D) arising out or resulting from any
inaccuracy in or any breach of any representation or warranty made by NCR in
Section 3.12, 3.13 and 3.17, five (5) years counted as of the Closing Date; (ii)
for claims of indemnity for Losses (A) for matters before or determined by a
Brazilian Tax court of competent jurisdiction, (B) the subject or subject matter
of which would, if it were the subject of a legal action, be under the
jurisdiction of a Brazilian tax court, (C) for acts, facts or omissions that
result in the loss or suspension (whether temporary or permanent) of any of the
Tax Benefits (but, for such acts, facts or omissions, only as they relate to the
loss or suspension of any of the Tax Benefits), or (D) arising out or resulting
from any inaccuracy in or any breach of any representation or warranty made by
NCR in Section 3.14, six (6) years counted as of the Closing Date; (iii) for any
inaccuracy in or any breach of the representations and warranties contained in
Section 3.1, Section 3.2, Section 3.3, Section 3.4(a) or Section 3.5, the
applicable statute of limitations; and (iv) for all other claims of indemnity
for Losses derived from, or related to, any act, fact or omission of any other
nature whatsoever, or from the inaccuracy or breach of any of NCR’s
representations, warranties, covenants or agreements under this Agreement not
otherwise specifically referenced in subparts (i) through (iii) above, two (2)
years counted as of the Closing Date.

(b) As Partes e a Companhia concordam que a Scopus Industrial será responsável
pelas obrigações de indenizar nos termos da Seção 8.2 somente pelos seguintes
períodos de tempo (exceto se uma demanda por um Prejuízo devidamente submetida
anteriormente    (b) The Parties and the Company agree that Scopus Industrial
shall be responsible for indemnity obligations under Section 8.2 only for the
following time periods (except that a claim for a Loss properly submitted prior
to the lapse of the applicable time period shall remain

 

-52-



--------------------------------------------------------------------------------

ao lapso do período de tempo aplicável permaneça válida após o
término do período de tempo aplicável):    valid after the applicable time
period has elapsed): (i) por qualquer imprecisão ou quebra das declarações e
garantias contidas na Seção 4.1, Seção 4.2, Seção 4.3, Seção 4.4 e Seção 4.5, a
prescrição aplicável; e    (i) for any inaccuracy in or any breach of the
representations and warranties contained in Section 4.1, Section 4.2, Section
4.3, Section 4.4 and Section 4.5, the applicable statute of limitations; and
(ii) por todas as demais demandas por indenização de Prejuízos decorrentes de,
ou relacionados a, qualquer imprecisão ou quebra de qualquer das declarações,
garantias, obrigações e acordos da Scopus Industrial sob este Acordo, 2 (dois)
anos contados da Data do Fechamento.    (ii) for all other claims of indemnity
for Losses derived from or related to any inaccuracy or breach of any of Scopus
Industrial’s representations, warranties, covenants or agreements under this
Agreement, two (2) years counted as of the Closing Date. (c) Nenhuma Pessoa será
responsável por qualquer pedido de indenização sob o Artigo VIII, a menos que um
Certificado de Reivindicação seja entregue pela Pessoa que busca indenização à
Pessoa de quem a indenização é cobrada antes do término do período de
sobrevivência aplicável, caso em que a declaração, garantia, obrigação ou acordo
objeto de tal pedido deverá sobreviver, na extensão das reivindicações descritas
no referido Certificado de Reivindicação apenas, até que tal reivindicação seja
resolvida, o montante dos Prejuízos resultantes de tal violação tendo ou não
sido definitivamente determinado no momento em que o aviso é dado.    (c) No
Person shall be liable for any claim for indemnification under Article VIII
unless a Claim Certificate is delivered by the Person seeking indemnification to
the Person from whom indemnification is sought prior to the expiration of the
applicable survival period, in which case the representation, warranty, covenant
or agreement which is the subject of such claim shall survive, to the extent of
the claims described in such Claim Certificate only, until such claim is
resolved, whether or not the amount of the Losses resulting from such breach has
been finally determined at the time the notice is given. SEÇÃO 8.4 Divulgação.
As obrigações de indenização da NCR estabelecidas na Seção 8.1 são assumidas
pela NCR sem relação com qualquer informação relativa à NCR e à Companhia
divulgada à Scopus Industrial ou à Scopus por, ou em nome, da NCR no dia ou
antes da presente data, incluindo qualquer informação contida nos respectivos
Anexos, na Carta de Divulgação da NCR ou divulgado em consonância com a Seção
5.5(a) deste instrumento, e independentemente de expressa como uma exceção para
a precisão de qualquer declaração, garantia, obrigação ou acordo, sendo acordado
pelas partes que as responsabilidades da NCR sob, e os direitos e recursos da
Scopus Industrial em relação a, as declarações, garantias, obrigações, acordos
ou obrigações de indenização sob a Seção 8.1 deste instrumento não serão
afetados por renúncia, pela Scopus, de qualquer condição prevista na Seção 6.2
deste instrumento, ou por qualquer Conhecimento da Scopus Industrial ou da
Scopus relativos à Companhia (real, construtivo ou imputado), quer adquiridos
por meio do exercício de auditoria (due diligence) que a Scopus tenha conduzido
com relação à NCR e à Companhia, quer de outra forma. Sem limitação da
generalidade do acima exposto, a responsabilidade da    SECTION 8.4 Disclosure.
The indemnification obligations of NCR set forth in Section 8.1 are assumed by
NCR without regard to any information concerning NCR and the Company disclosed
to Scopus Industrial or Scopus by or on behalf of NCR on or prior to the date
hereof, including any such information contained in the Schedules hereto, in the
NCR Disclosure Letter or disclosed pursuant to Section 5.5(a) hereof, and
whether or not expressed as an exception to the accuracy of any such
representation, warranty, covenant or agreement, it being agreed by the Parties
that the liability of NCR under, and the rights and remedies of Scopus
Industrial in respect of, the representations, warranties, covenants, agreements
or indemnification obligations under Section 8.1 hereof shall not be affected by
the waiver by Scopus of any condition set forth in Section 6.2 hereof, or any
knowledge of Scopus Industrial or Scopus relating to the Company (actual,
constructive or imputed), whether acquired through the due diligence exercise
that Scopus has conducted with respect to NCR and the Company or otherwise.
Without limiting the generality of the foregoing, the liability of NCR under,
and the rights and remedies of Scopus Industrial in respect of,

 

-53-



--------------------------------------------------------------------------------

NCR sob, e os direitos e medidas da Scopus Industrial a respeito de, as
obrigações, os acordos e as obrigações de indenizar nos termos da Seção 8.1(c)
deste instrumento não deverão ser afetadas pelo Conhecimento (ou falta de
Conhecimento) da Companhia a respeito de qualquer ato, fato ou omissão do qual
resulte um Prejuízo indenizável.    the covenants, agreements or indemnification
obligations under Section 8.1(c) hereof shall not be affected by any Knowledge
of the Company (or lack thereof) with respect to any act, fact or omission from
which a Loss indemnifiable thereunder results. SEÇÃO 8.5 Limitação em
Indenização. Não obstante qualquer disposição em contrário contida neste Acordo,
exceto conforme expressamente previsto abaixo nesta Seção 8.5: (i) nem a Scopus
Industrial nem a NCR, conforme o caso, serão responsáveis por qualquer pedido de
indenização nos termos da Seção 8.1(a) e (c) ou na Seção 8.2(a), conforme o
caso, a menos que o valor total de Prejuízos que podem ser recuperados a partir
da NCR ou da Scopus Industrial através de tais reclamações, conforme o caso,
seja igual ou superior a quinhentos mil reais (R$500.000,00) (a “Cesta”), caso
em que a NCR ou a Scopus Industrial, conforme o caso, serão responsáveis por
todo o montante dos Prejuízos incorridos (incluindo a Cesta); e (ii) o montante
máximo agregado de Prejuízos indenizáveis para o qual a NCR ou a Scopus,
conforme o caso, serão responsáveis nos termos do presente Artigo VIII seja um
montante igual a R$17.975.000; desde que as limitações estabelecidas nesta Seção
8.5 não se apliquem aos Prejuízos incorridos por (A) Scopus Industrial ou a
Companhia relacionados a, ou resultantes de, qualquer violação de qualquer
declaração ou garantia da NCR na Seção 3.1, Seção 3.2, Seção 3.3, Seção 3.4(a),
ou Seção 3.5, ou (B) NCR com relação a, ou resultante de qualquer violação de
qualquer declaração ou garantia da Scopus Industrial e da Scopus de acordo com a
Seção 4.1, Seção 4.2, Seção 4.3, Seção 4.4 e Seção 4.5, assim como Seção 2.2.
Não haverá obrigação de indenizar nos termos da Seção 8.1 ou Seção 8.2 qualquer
Prejuízo, na medida em tal Prejuízo tenha sido previsto no cálculo do Valor de
Resgate (conforme esse termo é definido no Acordo de Acionistas) das ações
preferenciais, ou no cálculo da Diferença do Benefício de ICMS Líquido conforme
regulado sob a Seção 9.2 deste instrumento, em qualquer caso em uma base de
dólar por dólar. Qualquer responsabilidade de indenização deve ser determinada
sem duplicação de recuperação, seja por conta de uma violação de mais de uma
declaração, garantia, obrigação ou acordo, conforme aplicável, seja por outra
razão. A partir de e após o Fechamento, o único recurso disponível para qualquer
Parte ou qualquer outra Parte Indenizada da Scopus Industrial ou Parte
Indenizada da NCR para qualquer disputa em    SECTION 8.5 Limitation on
Indemnification. Notwithstanding anything to the contrary contained in this
Agreement, except as expressly set forth below in this Section 8.5: (i) neither
Scopus Industrial nor NCR, as the case may be, shall be liable for any claim for
indemnification pursuant to Section 8.1(a) and (c) or Section 8.2(a), as the
case may be, unless and until the aggregate amount of Losses which may be
recovered from NCR or Scopus Industrial for all such claims against it, as the
case may be, equals or exceeds five hundred thousand Reais (R$500,000) (the
“Basket”), in which case NCR or Scopus Industrial, as the case may be, shall be
liable for the entire amount of Losses incurred (including the Basket); and (ii)
the maximum aggregate amount of indemnifiable Losses for which NCR or Scopus
Industrial, as the case may be, shall be liable under this Article VIII shall be
an amount equal to R$17,975,000; provided that, the limitations set forth in
this Section 8.5 shall not apply to Losses incurred by (A) Scopus Industrial or
the Company in connection with or arising from any breach of any representation
or warranty of NCR in Section 3.1, Section 3.2, Section 3.3, Section 3.4(a), or
Section 3.5, or (B) NCR in connection with or arising from any breach of any
representation or warranty of Scopus Industrial and Scopus under Section 4.1,
Section 4.2, Section 4.3, Section 4.4 and Section 4.5, as well as Section 2.2.
There shall be no obligation to indemnify under Section 8.1 or Section 8.2 for
any Loss to the extent such Loss was taken into account in the calculation of
the Redemption Price (as such term is defined in the Shareholders’ Agreement) of
the preferred shares hereof, or the calculation of the ICMS Net Benefit
Difference as regulated under Section 9.2 hereof, in each case on a
dollar-for-dollar basis. Any liability for indemnification hereunder shall be
determined without duplication of recovery, whether by reason of a breach of
more than one representation, warranty, covenant or agreement, as applicable, or
otherwise. From and after the Closing, the exclusive remedy available to any
Party or any other Scopus Industrial Indemnified Party or NCR Indemnified Party
for any dispute in connection with this Agreement or the transactions
contemplated hereby (whether in contract, tort, statutory claim or otherwise,
and

 

-54-



--------------------------------------------------------------------------------

relação a este Acordo ou as transações por este contempladas (seja por contrato,
ato ilícito, reivindicação legal ou não, e se decorrentes, relacionadas a, ou
que de outra forma digam respeito a qualquer violação ou alegada violação, das
declarações, garantias, obrigações ou acordos neste Acordo) deverá ser tal como
previsto no presente Artigo VIII. Não obstante qualquer disposição em contrário
no presente Acordo, sob nenhuma circunstância pode uma das Partes recuperar
danos indiretos, consequenciais, especulativos e/ou lucros cessantes.    whether
arising out of, relating to, or otherwise in respect of any breach, or alleged
breach, of the representations, warranties, covenants or agreements in this
Agreement) shall be as provided in this Article VIII. Notwithstanding anything
to the contrary in this Agreement, under no circumstances may a party recover
indirect, consequential, speculative damages and/or lost profits. SEÇÃO 8.6
Prejuízos Líquidos de Seguro, etc. O montante de qualquer Prejuízo para o qual a
indenização é aplicada segundo a Seção 8.1 ou a Seção 8.2 deverá ser líquido de
(i) quaisquer acréscimos específicos ou reservas nas Demonstrações Financeiras
referidas na Seção 3.7, (ii) quaisquer montantes recuperados pela Parte
Indenizada (líquidos de quaisquer custos de investigação das reivindicações e
cobrança), de acordo com qualquer indenização por ou acordo de indenização com
qualquer Pessoa (além do presente Acordo), (iii) quaisquer proventos de seguro
(líquidos de qualquer custo de investigação ou cobrança), recebidos como
compensação contra tal Prejuízo através de apólices de seguro contratadas pela
NCR ou pela Companhia antes da Data do Fechamento (cada fonte de recuperação
referida nas cláusulas (ii) e (iii), uma “Fonte Alternativa de Garantia”). Se o
montante a ser saldado com relação a uma Fonte Alternativa de Garantia de
qualquer pagamento requerido nos termos da Seção 8.1 ou Seção 8.2 é recebido
após o pagamento pela Parte Indenizadora de qualquer valor de outra forma a ser
pago à Parte Indenizada nos termos do presente Artigo VIII, a Parte Indenizada
deverá ressarcir a Parte Indenizadora prontamente após tal recebimento, pelo
montante que a Parte Indenizadora não teria tido que pagar de acordo com este
Artigo VIII se o referido recebimento houvesse ocorrido no momento do referido
pagamento.    SECTION 8.6 Losses Net of Insurance, etc. The amount of any Loss
for which indemnification is provided under Section 8.1 or Section 8.2 shall be
net of (i) any specific accruals or reserves on the Financial Statements
referenced in Section 3.7, (ii) any amounts recovered by the Indemnified Party
(net of any costs of investigation of the underlying claim and of collection)
pursuant to any indemnification by or indemnification agreement with any Person
(other than this Agreement), and (iii) any insurance proceeds (net of any costs
of investigation of the underlying claim and of collection) received as an
offset against such Loss under insurance policies contracted by NCR or the
Company prior to the Closing Date (each source of recovery referred to in
clauses (ii) and (iii), a “Collateral Source”). If the amount to be netted
hereunder in connection with a Collateral Source from any payment required under
Section 8.1 or Section 8.2 is received after payment by the Indemnifying Party
of any amount otherwise required to be paid to an Indemnified Party pursuant to
this Article VIII, the Indemnified Party shall repay to the Indemnifying Party,
promptly after such receipt, any amount that the Indemnifying Party would not
have had to pay pursuant to this Article VIII had such receipt occurred at the
time of such payment. SEÇÃO 8.7 Procedimento de Indenização. (a) Dentro de 15
(quinze) Dias Úteis após a ocorrência de qualquer Prejuízo por qualquer Pessoa
intitulada à referida Indenização de acordo com a Seção 8.1 ou Seção 8.2 (uma
“Parte Indenizada”), incluindo qualquer reivindicação por uma Pessoa conforme
descrito na Seção 8.8, que pode dar origem a uma indenização, a Parte Indenizada
deve entregar à Parte da qual a Indenização é requerida (a “Parte Indenizadora”)
um certificado (um “Certificado de Reivindicação”), sendo que tal Certificado de
Reivindicação deverá:    Section 8.7 Indemnification Procedure. (a) Within
fifteen (15) Business Days after the incurrence of any Losses by any Person
entitled to indemnification pursuant to Section 8.1 or Section 8.2 (an
“Indemnified Party”), including, any claim by a Person described in Section 8.8,
which might give rise to indemnification hereunder, the Indemnified Party shall
deliver to the Party from which indemnification is sought (the “Indemnifying
Party”) a certificate (a “Claim Certificate”), which Claim Certificate shall:

 

-55-



--------------------------------------------------------------------------------

(i) estabelecer que a Parte Indenizada pagou ou prevê que irá incorrer em
passivos sobre Prejuízos para os quais tal Parte Indenizada tem direito a
indenização nos termos do presente Acordo; e    (i) state that the Indemnified
Party has paid or anticipates it will incur liability for Losses for which such
Indemnified Party is entitled to indemnification pursuant to this Agreement; and
(ii) especificar (e ter anexos todos os documentos comprobatórios, incluindo
toda a correspondência relacionada a qualquer Reivindicação de Terceiros com
relação ao Prejuízo alegado) cada item individual do Prejuízo incluído no
montante declarado, a data em que tal item tem que ser pago, a base para
qualquer reclamação de indenização (incluindo, se for o caso, as declarações
específicas, garantias, obrigações ou acordos aqui alegados terem sido violados
pela Parte Indenizadora) e o cálculo do montante ao qual tal Parte Indenizada
afirma ter direito.    (ii) specify (and have annexed thereto all supporting
documentation, including any correspondence in connection with any Third Party
Claim for claimed Losses) each individual item of Loss included in the amount so
stated, the date such item has to be paid, the basis for any indemnity claim
(including, if applicable, the specific representations, warranties, covenants
or agreements herein alleged to have been breached by the Indemnifying Party)
and the computation of the amount to which such Indemnified Party claims to be
entitled hereunder. A Parte Indenizada ao fazer a reivindicação deverá ser
obrigada a indicar apenas o que é exigido nos itens (i) e (ii) acima e não será
obrigada a admitir ou negar a validade dos fatos ou circunstâncias resultantes
em tal reivindicação. No evento de a Companhia incorrer em um Prejuízo pelo qual
a Scopus Industrial tem o direito de demandar indenização em nome da Companhia,
sob os termos da Seção 8.1 deste instrumento, o período de 15 (quinze) dias
corridos previsto na primeira parte desta Seção 8.7(a) deverá iniciar-se na data
em que a Scopus Industrial, pela primeira vez, tenha conhecimento de que a
Companhia incorreu em um Prejuízo.    The Indemnified Party making the claim
shall be required to state only what is required in subsections (i) and (ii)
above and shall not be required to admit or deny the validity of the facts or
circumstances out of which such claim arose. In the event of the incurrence of a
Loss by the Company for which Scopus Industrial is entitled to make a claim for
indemnification on the Company’s behalf under Section 8.1 hereof, the fifteen
(15) calendar day period set forth in the first sentence of this Section 8.7(a)
shall begin on the date on which Scopus Industrial first becomes aware that the
Company has incurred the Loss. (b) No caso de a Parte Indenizadora se opor à
indenização de uma Parte Indenizada em relação a qualquer reivindicação ou
reivindicações especificadas em qualquer Certificado de Reivindicação, a Parte
Indenizadora, no prazo de 10 (dez) dias corridos após o recebimento pela Parte
Indenizadora de Certificado de Reivindicação, deverá entregar à Parte Indenizada
um aviso para este efeito, especificando em detalhe razoável a base para tal
objeção, e a Parte Indenizadora e a Parte Indenizada deverão, no prazo de 30
(trinta) dias corridos após a data da recepção pela Parte Indenizada de tal
objeção, empreender uma tentativa em boa fé para chegar a um acordo sobre os
direitos de ambas as partes com relação a cada uma de tais reivindicações a que
a Parte Indenizadora se opôs. Se a Parte Indenizada e a Parte Indenizadora
obtiverem sucesso em chegar a um acordo sobre os respectivos direitos com
relação a qualquer de tais reivindicações, a Parte Indenizada e a Parte
Indenizadora deverão prontamente preparar e assinar um memorando estabelecendo
tal acordo. Caso a Parte Indenizada e a Parte Indenizadora sejam incapazes de
concordar    (b) In the event that the Indemnifying Party shall object to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Claim Certificate, the Indemnifying Party shall, within ten
(10) calendar days after receipt by the Indemnifying Party of such Claim
Certificate, deliver to the Indemnified Party a notice to such effect,
specifying in reasonable detail the basis for such objection, and the
Indemnifying Party and the Indemnified Party shall, within the thirty (30)
calendar day period beginning on the date of receipt by the Indemnified Party of
such objection, attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims to which the Indemnifying Party
shall have so objected. If the Indemnified Party and the Indemnifying Party
shall succeed in reaching agreement on their respective rights with respect to
any of such claims, the Indemnified Party and the Indemnifying Party shall
promptly prepare and sign a memorandum setting forth such agreement. Should the
Indemnified Party and the Indemnifying Party be unable to agree as to any
particular item or items or amount or amounts within

 

-56-



--------------------------------------------------------------------------------

quanto a qualquer item ou itens particulares ou valor ou valores dentro desse
período, então a Parte Indenizada poderá apresentar a disputa à arbitragem,
conforme estabelecido na Seção 10.8.    such time period, then the Indemnified
Party shall be permitted to submit such dispute to arbitration as set forth in
Section 10.8. (c) Reivindicações para Prejuízos especificadas em qualquer
Certificado de Reivindicação para o qual uma Parte Indenizadora não se opuser
por escrito, no prazo de 10 (dez) dias corridos do recebimento do Certificado de
Reivindicação, reivindicações de Prejuízos cobertas por um memorando de
entendimento da natureza descrita na Seção 8.7(b), e reivindicações de Prejuízos
cuja validade e valor tenham sido sujeitos a determinação por arbitragem como
descrito na Seção 8.7(b) ou que tenham sido resolvidos com o consentimento da
Parte Indenizadora conforme descrito na Seção 8.8, serão aqui referidos como,
coletivamente, “Reivindicações Acordadas”. Dentro de 5 (cinco) Dias Úteis da
determinação de qualquer Reivindicação Acordada, a Parte Indenizadora deverá
pagar à Parte Indenizada um montante igual ao indicado na Reivindicação
Acordada, via transferência de fundos imediatamente disponíveis para a conta ou
contas designadas pela Parte Indenizada em aviso à Parte Indenizadora, emitido
no mínimo 2 (dois) Dias Úteis antes do pagamento.    (c) Claims for Losses
specified in any Claim Certificate to which an Indemnifying Party does not
object in writing within ten (10) calendar days of receipt of such Claim
Certificate, claims for Losses covered by a memorandum of agreement of the
nature described in Section 8.7(b), and claims for Losses the validity and
amount of which have been the subject of determination by arbitration as
described in Section 8.7(b) or which have been settled with the consent of the
Indemnifying Party, as described in Section 8.8, are hereinafter referred to,
collectively, as “Agreed Claims”. Within five (5) Business Days of the
determination of the amount of any Agreed Claim, the Indemnifying Party shall
pay to the Indemnified Party an amount equal to the Agreed Claim by wire
transfer in immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party not
less than two (2) Business Days prior to such payment. SEÇÃO 8.8 Reivindicações
de Terceiros. (a) Se qualquer Parte Indenizada receber qualquer notificação ou
intimação em relação a, ou tomar conhecimento da afirmação de qualquer
reivindicação ou do início de, qualquer ação por parte de terceiros com relação
a uma questão sujeita a indenização (uma “Reivindicação de Terceiros”), e se tal
Parte Indenizada pretende buscar indenização, o aviso do mesmo deve ser entregue
à Parte Indenizadora o mais rapidamente possível, mas de qualquer forma, dentro
de um terço (1/3) do período disponível para a defesa de tal reivindicação; com
a observação de que, a falta de aviso não exonera a Parte Indenizadora de suas
obrigações, exceto na medida em que tenha prejudicado materialmente (através da
perda de direitos substantivos ou defesas) por tal falha; considerando que,
adicionalmente, a falta de notificar a Parte Indenizadora não a exonera de
qualquer responsabilidade que ela possa ter com relação a uma Parte Indenizada
nos termos do presente Artigo VIII; e considerando que, além disso, se a
Companhia receber esta Reivindicação de Terceiros, e a Scopus Industrial tiver o
direito de demandar indenização em nome da Companhia, sob os termos da Seção 8.1
deste instrumento, em relação a tal Reivindicação de Terceiros, o tempo em que a
Scopus Industrial deverá    SECTION 8.8 Third Party Claims. (a) If any
Indemnified Party receives any notice or summons regarding, or becomes aware of
the assertion of any claim or the commencement of, any action by a third party
with respect to a matter subject to indemnity hereunder (a “Third Party Claim”),
and if such Indemnified Party intends to seek indemnity with respect thereto
hereunder, notice thereof shall be given to the Indemnifying Party as promptly
as possible, but in any event within one third (1/3) of the period available for
the defense of such claim; provided, that the failure to so notify shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
it has been materially prejudiced (through the forfeiture of substantive rights
or defenses) by such failure; provided, further, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party otherwise under this Article VIII; and provided, further,
that if the Company receives such Third Party Claim, and Scopus Industrial is
entitled to make a claim for indemnification on the Company’s behalf under
Section 8.1 hereof in respect of such Third Party Claim, the time in which
Scopus Industrial must provide notice thereof to NCR under this Section 8.8(a)
shall be the later of one third

 

-57-



--------------------------------------------------------------------------------

providenciar a notificação da NCR sobre tal reivindicação, de acordo com esta
Seção 8.8(a), será o mais tardio de 1/3 (um terço) do período disponível para a
defesa de tal demanda e 15 (quinze) dias corridos após a data em que a Scopus
Industrial, pela primeira vez, tomar conhecimento da Reivindicação de Terceiro.
   (1/3) of the period available for the defense of such claim and fifteen (15)
calendar days following the date on which Scopus Industrial first becomes aware
of the Third Party Claim. (b) Se uma Reivindicação de Terceiros for apresentada
ou afirmada contra uma Parte Indenizada e tal Parte Indenizada decidir buscar
indenização a esse respeito, notificando a Parte Indenizadora nos termos da
Seção 8.7(a), a Parte Indenizadora poderá, após a recepção da notificação da
Parte Indenizada, (i) reter assessoria razoavelmente satisfatória para a Parte
Indenizada (assessoria que não deve, sem o consentimento da Parte Indenizada, ao
mesmo tempo representar a Parte Indenizadora com relação à Reivindicação de
Terceiros) para representar a Parte Indenizada e quaisquer outros direitos a uma
indenização nos termos da Seção 8.1 ou Seção 8.2, conforme aplicável, que a
Parte Indenizadora possa designar em tal processo e pagar as taxas e despesas de
tal processo e de tal assessoria relacionadas com tal procedimento, quando
incorridos, ou (ii) mediante notificação por escrito à Parte Indenizada,
notificação que deve incluir a concordância por escrito da Parte Indenizadora de
que a Parte Indenizada tem direito a indenização nos termos da Seção 8.1 ou
Seção 8.2, conforme o caso, por tal Reivindicação de Terceiros, assumir a defesa
do mesmo, desde que a assessoria da Parte Indenizadora seja razoavelmente
satisfatória para a Parte indenizada e que a Parte Indenizadora realize tal ação
(incluindo a emissão de um título, depósito ou outra garantia conforme exigido
pela Lei ou Ordem aplicável) que possa ser necessária para impedir qualquer ação
de excussão de um ônus contra ou penhora de propriedade e/ou ativos da Parte
Indenizada para o pagamento de tal reivindicação. Em qualquer procedimento desse
tipo, onde a Parte Indenizadora optou por assessoria da Parte Indenizada de
acordo com o item (i) desta Seção 8.8(b), a Parte Indenizadora pode, por sua
própria despesa, também participar de, mas não controlar, a defesa e condução de
Reivindicação de Terceiros. Para qualquer procedimento desse tipo, onde a Parte
Indenizadora assumiu a defesa do mesmo nos termos da subitem (ii) desta Seção
8.8(b), qualquer Parte Indenizada terá o direito de manter a sua própria
assessoria, mas os custos e honorários de advogados devem ser cobertos pela
Parte Indenizada, a menos que (A) a Parte Indenizadora e a Parte Indenizada
tenham acordado em contrário; (B) a Parte Indenizada tenha motivos para
concluir, mediante parecer escrito da    (b) If a Third Party Claim shall be
brought or asserted against an Indemnified Party and it shall have elected to
seek indemnity with respect thereto by notifying the Indemnifying Party thereof
pursuant to Section 8.7(a), the Indemnifying Party may, following receipt of
such notice from the Indemnified Party, (i) retain counsel reasonably
satisfactory to the Indemnified Party (which counsel shall not, without the
consent of the Indemnified Party, simultaneously represent the Indemnifying
Party in connection with such Third Party Claim) to represent the Indemnified
Party and any others entitled to indemnification pursuant to Section 8.1 or
Section 8.2, as applicable, that the Indemnifying Party may designate in such
proceeding and pay the fees and expenses of such proceeding and of such counsel
related to such proceeding, as incurred, or (ii) upon written notice to the
Indemnified Party, which notice includes the Indemnifying Party’s written
agreement that the Indemnified Party is entitled to indemnification pursuant to
Section 8.1 or Section 8.2, as applicable, for such Third Party Claim, assume
the defense thereof; provided, that the Indemnifying Party’s counsel is
reasonably satisfactory to the Indemnified Party and that the Indemnifying Party
takes such action (including the posting of a bond, deposit or other security as
required by applicable Law or Order) as may be necessary to prevent any action
to foreclose a lien against or attachment of the property and/or assets of the
Indemnified Party for payment of such claim. In any such proceeding for which
the Indemnifying Party has selected counsel for the Indemnified Party in
accordance with subpart (i) of this Section 8.8(b), the Indemnifying Party may,
at its own expense, also participate in, but not control, the defense and
handling of such Third Party Claim. In any such proceeding for which the
Indemnifying Party has assumed the defense thereof in accordance with subpart
(ii) of this Section 8.8(b), any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary; (B) the
Indemnified Party shall have reasonably concluded, upon the written advice of
legal counsel, that there may be legal defenses available to it

 

-58-



--------------------------------------------------------------------------------

assessoria jurídica, que podem existir defesas legais ao seu dispor que são
diferentes ou em adição àqueles disponíveis para a Parte Indenizadora, ou (C) as
partes nomeadas em qualquer procedimento (incluindo as partes pleiteadas)
incluam tanto a Parte Indenizadora quanto a Parte indenizada, e a representação
de ambas as Partes pela mesma assessoria seria inapropriado devido a reais ou
potenciais interesses divergentes entre as Partes.    that are different from or
in addition to those available to the Indemnifying Party; or (C) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. (c) A Parte Indenizadora não deverá se
responsabilizar por qualquer transação de qualquer procedimento efetuado sem o
seu consentimento por escrito. Nenhuma Parte Indenizadora poderá, sem o
consentimento por escrito da Parte Indenizada, efetuar a transação de qualquer
Reivindicação de Terceiros pendente ou ameaçada, com respeito à qual a Parte
Indenizada emita notificação por escrito à Parte Indenizadora nos termos do
Seção 8.7(a), a menos que tal transação (i) inclua uma liberação incondicional
de tal Parte Indenizada, em forma e conteúdo razoavelmente satisfatórios para
tal Parte Indenizada, de toda a responsabilidade sobre as reivindicações que são
o objeto do processo, quer tal responsabilidade apresente-se na forma de danos
monetários ou outras formas que não o pagamento de dinheiro, e (ii) não incluam
qualquer declaração ou a qualquer admissão de culpa, culpabilidade ou de uma
omissão de ação por ou em nome de qualquer Parte Indenizada.    (c) The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent. No Indemnifying Party shall, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened Third Party Claim with respect to which the Indemnified Party
provided written notice to the Indemnifying Party under Section 8.7(a), unless
such settlement (i) includes an unconditional release of such Indemnified Party,
in form and substance reasonably satisfactory to such Indemnified Party, from
all liability on claims that are the subject matter of such proceeding, whether
such liability is in the form of monetary damages or remedies other than the
payment of money, and (ii) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party. (d) A Parte Indenizadora e a Parte Indenizada devem cooperar uma com a
outra em todos os aspectos razoáveis relacionados à defesa de qualquer
Reivindicação de Terceiros, inclusive a disponibilização de registros sobre a
Reivindicação de Terceiros e fornecimento, sob o custo da Parte Indenizadora, de
empregados da Parte Indenizada que possam ser necessários para a preparação da
defesa de qualquer Reivindicação de Terceiros ou para depoimento como
testemunhas em qualquer processo relativo à Reivindicação de Terceiros.    (d)
The Indemnifying Party and the Indemnified Party shall cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including making available records relating to such Third Party Claim and
furnishing, at the expense of the Indemnifying Party, such employees of the
Indemnified Party as may be reasonably necessary for the preparation of the
defense of any such Third Party Claim or for testimony as witnesses in any
proceeding relating to such Third Party Claim. (e) Todo e qualquer pagamento de
indenização relacionado a uma Reivindicação de Terceiros deverá ser efetuado em
reais e imediatamente disponível em 10 (dez) dias corridos após a decisão final
e definitiva (decisão transitada em julgado) ter sido publicada em relação ao
assunto relevante.    (e) Any and all indemnification payments in connection
with a Third Party Claim shall be made in Brazilian Reais and immediately
available funds ten (10) calendar days after a final and definitive decision
(decisão transitada em julgado) is published in connection with the relevant
matter. ARTIGO IX
GARANTIAS, AJUSTE DE ICMS    ARTICLE IX
GUARANTEE, ICMS ADJUSTMENT

 

-59-



--------------------------------------------------------------------------------

SEÇÃO 9.1 Garantias. A Scopus garante à NCR, por meio deste Acordo, de forma
irrevogável e incondicional, enquanto principal obrigada, o total pagamento e
execução de cada e todas as obrigações da Scopus Industrial sob este Acordo, e
renuncia a quaisquer direitos ou benefícios que possua ou venha a possuir em
decorrência dos artigos 827, 828, 829, 834, 835, 837, 838 e 839 do Código Civil
Brasileiro (Lei nº 10.406 de 10 de janeiro de 2002 e alterações posteriores).   
SECTION 9.1 Guarantee. Scopus hereby irrevocably and unconditionally guarantees
to NCR, as main obligor, the full payment and performance of each and all of the
obligations of Scopus Industrial hereunder and waives any rights or benefits
that it may now or hereafter have under articles 827, 828, 829, 834, 835, 837,
838 and 839 of the Brazilian Civil Code (Law nº 10.406, of January 10, 2002, as
amended from time to time). SEÇÃO 9.2 Ajuste do ICMS. (a) Dentro de 90 (noventa)
dias corridos após 31 de dezembro de 2012, NCR e Scopus Industrial deverão fazer
com que a Companhia prepare e entregue à NCR e à Scopus Industrial, uma
declaração revisada pelo Auditor Independente (a “Declaração Final de ICMS”),
que deverá conter (i) a quantia agregada, expressa em Reais, de todos os
créditos de incentivo de ICMS (Imposto sobre Circulação de Mercadorias e
Serviços) registrada pela Companhia a partir de, e inclusive, 01 de julho de
2011 a, e inclusive, 31 de dezembro de 2012 (o “Período de Verificação de
ICMS”), indicando todos os volumes relacionados de caixa e montante total dos
créditos de incentivo de ICMS, expresso em reais, recebidos pela Companhia
durante esse período (a “Fluxo de Crédito de ICMS”); (ii) o valor dos reais
pagamentos de PIS e COFINS feitos pela Companhia em relação ao Fluxo de Crédito
de ICMS durante o Período de Verificação de ICMS (os “Impostos PIS e COFINS”);
(iii) um valor equivalente a (A) o valor do Fluxo de Crédito de ICMS menos
(B) os Impostos de PIS e COFINS (tal valor, o “Fluxo de Crédito de ICMS
Ajustado”); (iv) a receita total bruta gerada pela Companhia pelas vendas de
Produtos ATM realizadas no Brasil durante o Período de Verificação de ICMS
(“Receita Bruta de Vendas Domésticas”); (v) o quociente do Fluxo de Crédito de
ICMS Ajustado dividido pela Receita Bruta de Vendas Domésticas (o “Percentual
Ajustado do Benefício de Crédito de ICMS”); e (vi) um montante igual ao
Percentual Ajustado do Benefício de Crédito de ICMS menos 0,0505 (o resultado de
tal subtração, expressado em porcentagem, a “Diferença de Benefício Líquido de
ICMS”).    SECTION 9.2 ICMS Adjustment. (a) Within ninety (90) calendar days
after December 31, 2012, NCR and Scopus Industrial shall cause the Company to
prepare and deliver to NCR and Scopus Industrial a statement reviewed by the
Independent Auditor (the “ICMS Final Statement”), which shall include (i) the
aggregate amount, expressed in Reais, of all stimulus credits of ICMS (Imposto
sobre Circulação de Mercadorias e Serviços) recorded by the Company from and
including July 1st, 2011 to and including December 31, 2012 (such period, the
“ICMS Verification Period”), indicating all related volumes of cash and the
aggregate amount of ICMS stimulus credits, expressed in Reais, received by the
Company during such period (the “ICMS Credit Inflow”); (ii) the amount of actual
payments of PIS and COFINS taxes made by the Company in respect of all the ICMS
Credit Inflow during the ICMS Verification Period (the “PIS and COFINS Taxes”);
(iii) an amount equal to (A) the amount of the ICMS Credit Inflow minus (B) the
PIS and COFINS Taxes (such amount, the “Adjusted ICMS Credit Inflow”); (iv) the
aggregate gross revenue generated by the Company from sales of ATM Products
performed within Brazil during the ICMS Verification Period (“Gross Domestic
Sales Revenue”); (v) the quotient of the Adjusted ICMS Credit Inflow divided by
the Gross Domestic Sales Revenue (the “Adjusted Percentage of ICMS Credit
Benefit”), and (viii) an amount equal to the Adjusted Percentage of ICMS Credit
Benefit less 0.0505 (the result of such subtraction, expressed as a percentage,
the “ICMS Net Benefit Difference”). (b) Caso a Diferença de Benefício Líquido de
ICMS seja um número negativo, NCR deverá, dentro de 30 (trinta) dias corridos
contados do recebimento, pelas Partes, da Declaração Final de ICMS, pagar à
Scopus Industrial, em fundos imediatamente disponíveis, um montante determinado
pela seguinte fórmula: (Diferença de Benefício Líquido de ICMS x (-1) x    (b)
In case the ICMS Net Benefit Difference is a negative number, NCR shall, within
30 (thirty) calendar days counted from the receipt by the Parties of the ICMS
Final Statement, pay to Scopus Industrial in immediately available funds an
amount determined by the following formula: (ICMS Net Benefit Difference x (-1)
x R$5,000,000) x 100; provided, that in no case shall

 

-60-



--------------------------------------------------------------------------------

R$5.000.000,00) x 100; desde que, em nenhuma hipótese deverá o pagamento, se
existente, a ser feito pela NCR nos termos desta Seção 9.2(b) exceder
R$5.000.000,00.    the payment, if any, to be made by NCR under this Section
9.2(b) exceed R$5,000,000.

Artigo X

Disposições Gerais

  

Article X

Miscellaneous

SEÇÃO 10.1 Custos e Despesas. Exceto conforme estabelecido neste documento,
todos os custos e despesas incorridos com relação a este Acordo e à consumação
das transações contempladas por este meio (incluindo, mas sem limitação,
honorários pagos a consultores, advogados, corretores bem como as despesas de
viagem) serão pagas pela Parte que incorrer em tais custos e despesas.   
SECTION 10.1 Fees and Expenses. Except as set forth herein, all costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby (including but not limited to, fees paid to
advisors, lawyers, brokers as well as out-of-pocket travel expenses) shall be
paid by the Party incurring such costs and expenses. SEÇÃO 10.2 Extensão;
Renúncia. Sujeita às limitações expressamente aqui descritas, a qualquer momento
antes do Fechamento, uma Parte poderá (a) estender o tempo para a realização de
quaisquer obrigações ou outros atos de outra Parte, (b) renunciar a qualquer
falha nas declarações e garantias contidas neste documento relativas a outra
Parte ou em qualquer certificado, documento ou escrito do presente Acordo
relativos a outra Parte ou (c) dispensar o cumprimento de qualquer dos acordos
ou condições aqui contidos. Qualquer concordância por parte de qualquer Parte a
tal extensão ou renúncia só será válida se estabelecida em um instrumento
escrito assinado por ou em nome de tal Parte. Nenhuma falha ou atraso por parte
de qualquer Parte no exercício de qualquer direito deverá prejudicar tal direito
ou ser interpretado como uma renúncia, ou aquiescência, a qualquer violação de
qualquer declaração, garantia, obrigação ou acordo, nem deverá qualquer
exercício único ou parcial de qualquer direito impedir outros exercícios futuros
ou adicionais deste ou de qualquer outro direito.    SECTION 10.2 Extension;
Waiver. Subject to the express limitations herein, at any time prior to the
Closing, a Party hereto may (a) extend the time for the performance of any of
the obligations or other acts of the other Party hereto, (b) waive any
inaccuracies in the representations and warranties contained herein by the other
Party or in any document, certificate or writing delivered pursuant hereto by
such other party or (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of any Party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by or on behalf of such Party. No failure or delay on the part of any
party hereto in the exercise of any right hereunder shall impair such right or
be construed as a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right. SEÇÃO 10.3 Notificações. (a) Todas as notificações,
comunicações e/ou avisos em relação a este Acordo devem ser dirigidos às Partes
e à Companhia, através de carta registrada, fax, e-mail ou qualquer outro meio
com comprovante de recebimento, para os endereços indicados abaixo, sendo cada
uma das Partes e a Companhia obrigadas a comunicar, através da forma escrita, à
outra Parte e a Companhia, qualquer alteração no endereço e/ou dados indicados
abaixo:    SECTION 10.3 Notices. (a) All notices, communications and/or
notifications in connection with this Agreement shall be addressed to the
Parties and the Company, through registered mail, fax, e-mail or any other means
with proof of receipt, to the addresses indicated below, being each Party and
the Company obliged to communicate, through written form, to the other Party and
the Company, any alterations in the address and/or data indicated below: Se para
NCR, para:    If to NCR, to: NCR Corporation    NCR Corporation

 

-61-



--------------------------------------------------------------------------------

3097 Satellite Boulevard

Building 700

Duluth, Georgia 30096

USA

Tel. No.:(937) 445-5000

Fax No.:(404) 487-8949

E-mail: lawnotices@ncr.com

Attn.: General Counsel

  

3097 Satellite Boulevard

Building 700

Duluth, Georgia 30096

USA

Tel. No.:(937) 445-5000

Fax No.:(404) 487-8949

E-mail: lawnotices@ncr.com

Attn.: General Counsel

com uma cópia (que não constituirá notificação ou

citação) para:

  

with a copy (which shall not constitute notice or service

of process) to:

Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga

Advogados

  

Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga

Advogados

Av. Joaquim Eugênio de Lima, 447

CEP 01403-001

São Paulo, SP – Brasil

Aos cuidados: Rodrigo Figueiredo Nascimento

Email: rodrigo@mattosfilho.com.br

  

Av. Joaquim Eugênio de Lima, 447

CEP 01403-001

São Paulo, SP – Brazil

Attn: Rodrigo Figueiredo Nascimento

Email: rodrigo@mattosfilho.com.br

Se para Scopus Industrial, para:

   If to Scopus Industrial, to:

Scopus Industrial S/A

Av. Mutinga, 4130 05110-000 Jardim Santo Elias – São

Paulo/SP

Tel. No.: (11) 3909-3586

Fax No.: (11) 3904-0804

Email: scopusindustrial@scopus.com.br

Attn.: Diretoria

  

Scopus Industrial S/A

Av. Mutinga, 4130 05110-000 Jardim Santo Elias – São

Paulo/SP

Tel. No.: (11) 3909-3586

Fax No.: (11) 3904-0804

Email: scopusindustrial@scopus.com.br

Attn.: Diretoria

com uma cópia (que não constituirá notificação ou

citação) para:

  

with a copy (which shall not constitute notice or service

of process) to:

Machado, Meyer, Sendacz e Opice Advogados

Av. Brigadeiro Faria Lima, 3144, 11º andar

CEP 01451-000

São Paulo - SP

Aos cuidados.: Sr. Flavio Meyer

Email: fmeyer@machadomeyer.com.br

  

Machado, Meyer, Sendacz e Opice Advogados

Av. Brigadeiro Faria Lima, 3144, 11º andar

CEP 01451-000

São Paulo - SP

Attn.: Sr. Flavio Meyer

Email: fmeyer@machadomeyer.com.br

Se para Scopus, para:    If to Scopus, to:

Scopus Tecnologia Ltda.

Av. Mutinga, 4130 05110-000 Jardim Santo Elias – São

Paulo/SP

Tel. No.: (11) 3909-3586

Fax No.: (11) 3904-0804

Email: scopusindustrial@scopus.com.br

Attn.: Diretoria

  

Scopus Tecnologia Ltda.

Av. Mutinga, 4130 05110-000 Jardim Santo Elias – São

Paulo/SP

Tel. No.: (11) 3909-3586

Fax No.: (11) 3904-0804

Email: scopusindustrial@scopus.com.br

Attn.: Diretoria

com uma cópia (que não constituirá notificação ou

citação) para:

  

with a copy (which shall not constitute notice or service

of process) to:

 

-62-



--------------------------------------------------------------------------------

Machado, Meyer, Sendacz e Opice Advogados

Av. Brigadeiro Faria Lima, 3144, 11º andar

CEP 01451-000

São Paulo - SP

Aos cuidados.: Sr. Flavio Meyer

Email: fmeyer@machadomeyer.com.br

  

Machado, Meyer, Sendacz e Opice Advogados

Av. Brigadeiro Faria Lima, 3144, 11º andar

CEP 01451-000

São Paulo - SP

Attn.: Sr. Flavio Meyer

Email: fmeyer@machadomeyer.com.br

Se para a Companhia, para:    If to the Company, to:

Av. Autaz Mirim, 1.030, Blocos 1 e 2, Distrito Industrial

Manaus, AM – Brazil

Attention: John A. Gregg

Email: JG185122@ncr.com

  

Av. Autaz Mirim, 1.030, Blocos 1 e 2, Distrito Industrial

Manaus, AM – Brazil

Attention: John A. Gregg

Email: JG185122@ncr.com

(b) Notificações enviadas por múltiplos meios, cada um cumprindo com as
disposições deste Acordo, serão consideradas como recebidas no período mais
breve definido por este Acordo.    (b) Notices sent by multiple means, each of
which is in compliance with the provisions of this Agreement will be deemed to
have been received at the earliest time provided for by this Agreement. SEÇÃO
10.4 Acordo Integral. Este Acordo, juntamente com os Anexos do presente
instrumento, a Carta de Divulgação da NCR e a Carta de Divulgação da Scopus
Industrial, contém todo o entendimento das Partes em relação ao assunto aqui
contido e substitui todos os acordos e entendimentos anteriores, orais e
escritos, com respeito a este assunto.    SECTION 10.4 Entire Agreement. This
Agreement, together with the Schedules and Exhibits hereto, the NCR Disclosure
Letter and the Scopus Industrial Disclosure Letter, contains the entire
understanding of the Parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements and understandings, oral and written,
with respect thereto. SEÇÃO 10.5 Efeito de Vinculação; Benefício; Cessão. O
presente Acordo reverterá em benefício e vincula as Partes deste e seus
sucessores e cessionários. Nem este Acordo nem quaisquer dos direitos,
interesses ou obrigações aqui contidos poderão ser cedidos por qualquer das
Partes deste Acordo sem o consentimento prévio por escrito da outra Parte, desde
que, a Scopus Industrial seja capaz de ceder este Acordo, assim como quaisquer
de seus direitos, interesses ou obrigações descritos neste Acordo a qualquer
Pessoa integralmente detida, direta ou indiretamente, pelo Banco Bradesco, e
desde que a Scopus permaneça como um devedor subsidiário para todos os fins do
presente Acordo, e desde que, adicionalmente, a NCR seja capaz de ceder este
Acordo, bem como quaisquer dos seus direitos, interesses ou obrigações a
qualquer Pessoa totalmente detida, direta ou indiretamente, pela NCR e desde que
a NCR permaneça como um devedor subsidiário para todos os fins do presente
Acordo. Qualquer tentativa de cessão em violação desta Seção 10.5 será sem
efeito.    SECTION 10.5 Binding Effect; Benefit; Assignment. This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
permitted successors and assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
hereto without the prior written consent of the other party; provided, that
Scopus Industrial shall be able to assign this Agreement, as well as any of its
rights, interests or obligations hereunder to any Person wholly owned, directly
or indirectly, by Banco Bradesco, and provided Scopus remains as a subsidiary
obligor for all purposes of this Agreement; and provided, further, that NCR
shall be able to assign this Agreement, as well as any of its rights, interests
or obligations hereunder to any Person wholly owned, directly or indirectly by
NCR and provided NCR remains as a subsidiary obligor for all purposes of this
Agreement. Any attempted assignment in violation of this Section 10.5 will be
void. SEÇÃO 10.6 Alteração e Modificação. Este Acordo não poderá ser alterado
salvo com instrumento por escrito assinado por todas as Partes deste Acordo.   
SECTION 10.6 Amendment and Modification. This Agreement may not be amended
except by a written instrument executed by all Parties to this Agreement.

 

-63-



--------------------------------------------------------------------------------

SEÇÃO 10.7 Vias. Este Acordo poderá ser assinado em diversas vias, cada qual
considerada como uma original.    SECTION 10.7 Counterparts. This Agreement may
be executed in several counterparts, each of which shall be deemed to be an
original. SEÇÃO 10.8 Lei Aplicável, Resolução de Disputas e Jurisdição. (a) Este
Acordo deverá ser governado e interpretado de acordo com as leis da República
Federativa do Brasil.    SECTION 10.8 Applicable Law, Dispute Resolution and
Jurisdiction. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Federative Republic of Brazil. (b) As Partes e a
Companhia concordam que qualquer disputa decorrente ou relacionada a este
Acordo, e as transações aqui contempladas, ou a violação de qualquer destes,
será resolvida por arbitragem. O procedimento arbitral deverá estar de acordo
com as regras da Câmara de Arbitragem e Mediação da Câmara de Comércio
Brasil-Canadá (“CCBC”).    (b) The Parties and the Company agree that any
Dispute arising out of or relating to this Agreement, and the transactions
contemplated hereby, or the breach of any of the foregoing shall be settled by
arbitration. The arbitration proceeding shall be in accordance with the rules of
the Arbitration and Mediation Chamber of the Chamber of Commerce Brazil-Canada
(the “CCBC”). (c) O tribunal arbitral será composto por três (3) árbitros, dos
quais um (1) será nomeado pela NCR, 1 (um) pela Scopus Industrial e o terceiro,
que atuará como presidente, será escolhido pelos árbitros apontados pelas duas
partes, ou, no caso dos árbitros nomeados pelas partes forem incapazes de
designar o terceiro árbitro, o terceiro árbitro será nomeado pelo presidente da
CCBC acordo com as regras de arbitragem da câmara de comércio.    (c) The
arbitration tribunal shall consist of three (3) arbitrators, of whom one (1)
shall be nominated by NCR, one (1) by Scopus Industrial and the third, who shall
serve as chairman, shall be chosen by the two Party-appointed arbitrators, or,
in the event the Party-appointed arbitrators are unable to designate the third
arbitrator, the third arbitrator shall be appointed by the president of CCBC
according to the rules of arbitration of such chamber of commerce. (d) O local
da arbitragem será a cidade de São Paulo, Estado de São Paulo, Brasil. A língua
da arbitragem será o Português.    (d) The place of arbitration shall be the
city of São Paulo, State of São Paulo, Brazil. The language of the arbitration
shall be Portuguese. (e) O laudo dos árbitros será final e vinculativo. As
Partes e a Companhia renunciam a qualquer direito de recorrer, na medida em que
o direito de recorrer pode ser legalmente dispensado.    (e) The award of the
arbitrators shall be final and binding. The Parties and the Company waive any
right to appeal, to the extent that a right to appeal may lawfully be waived.
(f) O tribunal arbitral tem a autoridade de conceder qualquer reparação, de
acordo com os termos deste Acordo e da lei aplicável, incluindo, sem limitação,
medida cautelar provisória ou permanente e execução específica de qualquer
obrigação aqui criada. Sem prejuízo da validade desta cláusula arbitral, as
Partes e a Companhia podem por meio desta buscar assistência judicial e/ou
reparação, se e quando necessário, para o fim exclusivo de: (i) fazer cumprir as
obrigações que requerem execução específica; e (ii) buscar medidas coercitivas
ou cautelares ou de procedimentos de natureza preventiva, provisória ou
permanente, antes da constituição do tribunal arbitral entendendo-se que, após a
realização dos procedimentos de execução obrigatória ou específica requeridos,
retorna ao tribunal arbitral a autoridade plena e exclusiva para decidir sobre
todas e quaisquer questões, sejam relacionadas ao    (f) The arbitration
tribunal shall have the authority to award any remedy of relief in accordance
with the terms of this Agreement and the applicable law including, without
limitation, provisional or permanent injunctive relief and specific performance
of any obligation created hereunder. Without prejudice to the validity of this
arbitration clause, the Parties and the Company hereby may seek judicial
assistance and/or relief, if and when necessary, for the sole purposes of: (i)
enforcing obligations that admit, forthwith, specific performance; and (ii)
applying for coercive or precautionary measures or procedures of a preventive,
provisional or permanent nature prior to the constitution of the arbitral
tribunal it being understood that, upon accomplishment of the mandatory or
specific enforcement procedures sought, it shall be returned to the arbitration
tribunal to be

 

-64-



--------------------------------------------------------------------------------

procedimento cautelar ou relacionadas com o mérito, que causou a execução
mandatória ou específica da reivindicação, e qualquer ação do tipo não deve ser
interpretada como uma renúncia do procedimento arbitral pelas Partes e pela
Companhia. Qualquer das Partes, e a Companhia, da arbitragem podem decidir
procurar assistência judicial, como descrito acima, em qualquer tribunal de
jurisdição competente. A apresentação de qualquer medida ao abrigo desta Seção
10.8 não implica qualquer renúncia à cláusula de arbitragem ou à plena
jurisdição do Tribunal Arbitral.    established full and exclusive authority to
decide on all and any issues, whether related to precautionary procedure or
related to the merits, which has caused the mandatory or specific enforcement
claim; and any such action shall not be construed as a waiver of the arbitration
proceedings by the Parties and the Company. Any of the Parties and the Company
to the arbitration may decide to seek judicial assistance as described above in
any court of competent jurisdiction. The filing of any measure under this clause
does not entail any waiver to the arbitration clause or to the full jurisdiction
of the Arbitral Tribunal. (g) Até ao limite máximo permitido pela Lei aplicável,
o procedimento arbitral e o laudo dos árbitros devem ser mantidos em
confidencialidade pelas Partes e pela Companhia. No entanto, (i) uma violação
deste dever de confidencialidade não deverá afetar a exequibilidade deste Acordo
a arbitragem ou o laudo dos árbitros, e (ii) a apresentação pelas Partes do
presente Acordo e/ou laudo dos árbitros para um tribunal não serão consideradas
como violação deste dever de confidencialidade, na medida em que tal
apresentação seja necessária para fazer cumprir a disposição deste Artigo e/ou o
laudo dos árbitros.    (g) To the fullest extent permitted by applicable law,
the arbitration proceeding and the arbitrators’ award shall be maintained
confidential by the Parties and the Company. However, (i) a violation of this
confidentiality covenant shall not affect the enforceability of this Agreement
to arbitrate or the arbitrators’ award, and (ii) the presentation by the Parties
of this Agreement and/or of the arbitrators’ award to court shall not be deemed
a violation of this confidentiality covenant, to the extent that such
presentation is necessary to enforce the provision of this Article and/or the
arbitrators’ award. (h) A fim de facilitar a resolução completa das disputas
relacionadas, e, a pedido de qualquer das Partes no procedimento arbitral, o
tribunal arbitral poderá, no prazo de 20 (vinte) dias corridos de tal pedido,
consolidar o procedimento arbitral com qualquer outro procedimento arbitral
envolvendo qualquer Parte ou a Companhia. Os árbitros não devem consolidar tais
arbitragens, a menos que eles determinem que (A) existem questões de fato ou de
direito comuns aos procedimentos, de modo que um procedimento consolidado seria
mais eficiente do que procedimentos separados, e (B) nenhuma Parte seria
prejudicada como resultado da tal consolidação através de demora injustificada,
conflito de interesses ou de outra forma.    (h) In order to facilitate the
comprehensive resolution of related disputes, and upon request of any party to
the arbitration proceeding, the arbitration tribunal may, within twenty (20)
calendar days of such request, consolidate the arbitration proceeding with any
other arbitration proceeding involving any of the Parties and the Company
hereto. The arbitrators must not consolidate such arbitrations unless they
determine that (i) there are issues of fact or law common to the proceedings, so
that a consolidated proceeding would be more efficient than separate
proceedings, and (ii) no party hereto would be prejudiced as a result of such
consolidation through undue delay, conflict of interest or otherwise. (i) Todas
as despesas (incluindo, mas não se limitando, aos honorários de árbitros e
advogados) relacionadas ao procedimento arbitral serão custeadas conforme
determinado no procedimento arbitral.    (i) All expenses (including, but not
limited, the arbitrators’ and attorneys fees) related to the arbitration
proceeding shall be borne as determined in the arbitration proceeding. SEÇÃO
10.9 Divisibilidade. Se qualquer termo, disposição, acordo ou restrição contida
neste Acordo for considerada por um tribunal de jurisdição competente ou outra
autoridade como inválida, nula, inexequível ou contra a sua política de
regulamentação, o restante dos termos, disposições, acordos e restrições
contidas este    SECTION 10.9 Severability. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained in this

 

-65-



--------------------------------------------------------------------------------

Acordo permanecerão válidos e obrigatórios e não devem de modo algum serem
afetados, prejudicados ou invalidados, e este Acordo deverá ser reformado,
interpretado e executado em tal jurisdição, como se termo, disposição, acordo ou
restrição inválida, ilegal ou inaplicável nunca houvessem sido neste contidas.
   Agreement shall remain in valid and binding and shall in no way be affected,
impaired or invalidated, and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable term,
provision, covenant or restriction or any portion thereof had never been
contained herein. SEÇÃO 10.10 Execução Específica; Limitação de Danos. As Partes
concordam que danos irreparáveis ocorreriam no caso de qualquer das disposições
do presente Acordo não serem realizadas de acordo com seus termos específicos ou
fossem violadas ou ameaçadas de violação e que a concessão de indenizações em
dinheiro seria inadequada, nesse caso. Assim, reconhece-se que as Partes terão
direito a uma Ordem para desempenhos específicos de prevenção de violações do
presente Acordo e para fazer cumprir especificamente os termos e disposições
deste Acordo.    SECTION 10.10 Specific Enforcement; Limitation on Damages. The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. Accordingly, it is
acknowledged that the Parties shall be entitled to an Order for specific
performance to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement. SEÇÃO 10.11 Títulos. Os títulos
contidos neste Acordo são apenas para referência e não devem afetar de forma
alguma o significado ou interpretação deste Acordo.    SECTION 10.11 Headings.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
SEÇÃO 10.12 Língua. O presente Acordo está sendo celebrado em forma bicolunada,
em Inglês e Português. A versão em Português do Acordo presente nesta forma
bicolunada somente é incluída para fins de tradução. No evento de qualquer
conflito na interpretação dos termos em, ou qualquer inconsistência,
discrepância ou contradição entre, as versões em Inglês e em Português do
Acordo, a versão em Inglês deverá, em todos os casos, prevalecer.    SECTION
10.12 Language. This Agreement is being executed in a bi-colunated form, in
English and Portuguese. The Portuguese version of the Agreement set forth in
this bi-colunated form is included for translation purposes only. In the event
of any conflict in the interpretation of the terms in, or any inconsistency,
discrepancy or contradiction between, the English and Portuguese versions of the
Agreement, the English version shall, in all cases, prevail. SEÇÃO 10.13
Rubricas. As Partes e a Companhia concordam que todas as páginas deste Acordo e
seus Anexos deverão ser rubricados. Para tal propósito, NCR e a Companhia
indicam Rodrigo Figueiredo Nascimento; e Scopus Industrial e Scopus indicam
(i) Yara Piauilino, Vinicius Augusto Andrade ou Vilson Fontoura da Silva; e
(ii) Denise Prieto de Souza.    SECTION 10.13 Initials. The Parties and the
Company agree that all pages of this Agreement and is Schedules shall be
initialed. For such purpose, NCR and the Company appoint Rodrigo Figueiredo
Nascimento; and Scopus Industrial and Scopus appoint (i) Yara Piauilino,
Vinicius Augusto Andrade or Vilson Fontoura da Silva; and (ii) Denise Prieto de
Souza. (Página de assinaturas a seguir)    (Signature page follows)

 

-66-



--------------------------------------------------------------------------------

EM TESTEMUNHO DO QUE, NCR, Scopus Industrial, Scopus e a Companhia fizeram com
que este Acordo fosse celebrado por seus respectivos diretores para tanto
devidamente autorizados, na data acima disposta.    IN WITNESS WHEREOF, NCR,
Scopus Industrial, Scopus and the Company have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, all as of the
date first above written. São Paulo, 26 de julho de 2011.    São Paulo, July 26,
2011.

NCR CORPORATION

 

        /s/ John G. Bruno                     Nome:       Name: John G. Bruno
Cargo:       Title: EVP

SCOPUS INDUSTRIAL S.A.

 

/s/ Candido Leonelli                       /s/ Marcelo
Frantini                     Nome: Candido Leonelli   Name: Marcelo Frantini
Cargo: Presidente   Title: Director

SCOPUS TECNOLOGIA LTDA.

 

/s/ Candido Leonelli                       /s/ Marcelo
Frantini                     Nome: Candido Leonelli   Name: Marcelo Frantini
Cargo: Presidente   Title: Director

NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO LTDA.

 

/s/ Elias Rogério da Silva                       /s/ Elias Rogério da
Silva                     Nome: Elias Rogério da Silva   Name: Elias Rogério da
Silva Cargo: Country Manager
            NCR Brasil Ltda.  

Title: Country Manager

            NCR Brasil Ltda.

 

TESTEMUNHAS / WITNESSES

 

1. /s/ Ellen M. de Anir                       2.
                                                              Nome: Ellen maria
de Anir   Name:

RG: 48.454.531.0

 

ID:

 

-67-



--------------------------------------------------------------------------------

ANEXO I

ACORDO DE ACIONISTAS

 

SCHEDULE I

SHAREHOLDER’S AGREEMENT

 

 

   

 

ACORDO DE ACIONISTAS     SHAREHOLDERS’ AGREEMENT entre     among SCOPUS
TECNOLOGIA LTDA.     SCOPUS TECNOLOGIA LTDA. SCOPUS INDUSTRIAL S/A.     SCOPUS
INDUSTRIAL S/A. NCR CORPORATION,     NCR CORPORATION, e     and [NCR BRASIL –
INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO S/A.]1     [NCR BRASIL – INDÚSTRIA DE
EQUIPAMENTOS PARA AUTOMAÇÃO S/A.]2 [—], 2011     [—], 2011    

 

   

 

 

1 Nome da pessoa jurídica e informações de registro a serem examinadas para
refletir conversão de LTDA. para S.A.

2 Entity name and registration information to be revised to reflect conversion
from LTDA. to. S.A.

 

I-1



--------------------------------------------------------------------------------

  

 

ÍNDICE  

CONSIDERANDOS

     I-3   

ARTIGO I—INTERPRETAÇÃO E DEFINIÇÕES

     I-4   

ARTIGO II—FINALIDADE

     I-14   

ARTIGO III—COMPROMISSOS E DECLARAÇÕES DOS ACIONISTAS

     I-15   

ARTIGO IV—AÇÕES E CAPITAL SOCIAL

     I-20   

ARTIGO V—ASSEMBLEIAS DE ACIONISTAS

     I-25   

ARTIGO VI—CONSELHO DE ADMINISTRAÇÃO

     I-30   

ARTIGO VII—DIRETORIA EXECUTIVA

     I-33   

ARTIGO VIII—ASPECTOS GERAIS SOBRE TRANFERÊNCIAS

     I-36   

ARTIGO IX—RESTRIÇÕES DE TRANSFERÊNCIA

     I-37   

ARTIGO X—DIREITO DE PRIMEIRA OFERTA

     I-39   

ARTIGO XI—DIREITO DE PREFERÊNCIA

     I-43   

ARTIGO XII—DIREITO DE VENDA CONJUNTA

     I-45   

ARTIGO XIII—OPÇÕES

     I-46   

ARTIGO XIV—PRAZO E RESCISÃO

     I-53   

ARTIGO XV—RESOLUÇÃO DE CONTROVÉRSIAS

     I-53   

ARTIGO XVI—OUTRAS OBRIGAÇÕES

     I-56   

ARTIGO XVII—GARANTIA SCOPUS

     I-59   

INDEX  

RECITALS

     I-3   

ARTICLE I—CONSTRUCTION AND DEFINITIONS

     I-4   

ARTICLE II—PURPOSE

     I-14   

ARTICLE III—SHAREHOLDERS’ COVENANTS AND REPRESENTATIONS

     I-15   

ARTICLE IV—SHARES AND CORPORATE CAPITAL

     I-20   

ARTICLE V—SHAREHOLDERS MEETINGS

     I-25   

ARTICLE VI—BOARD OF DIRECTORS

     I-30   

ARTICLE VII—BOARD OF OFFICERS

     I-33   

ARTICLE VIII—GENERAL ASPECTS ABOUT TRANSFERS

     I-36   

ARTICLE IX—TRANSFER RESTRICTIONS

     I-37   

ARTICLE X—RIGHT OF FIRST OFFER

     I-39   

ARTICLE XI—RIGHT OF FIRST REFUSAL

     I-43   

ARTICLE XII—TAG-ALONG RIGHT

     I-45   

ARTICLE XIII—OPTIONS

     I-46   

ARTICLE XIV—TERM AND TERMINATION

     I-53   

ARTICLE XV—DISPUTE RESOLUTION

     I-53   

ARTICLE XVI—OTHER OBLIGATIONS

     I-56   

ARTICLE XVII—SCOPUS GUARANTY

     I-59   

 

 

  

 

 

ACORDO DE ACIONISTAS    SHAREHOLDERS’ AGREEMENT O presente acordo de acionistas
(“Acordo”) é celebrado no dia [—] de [—] de 2011, por e entre:    This
shareholders’ agreement (hereinafter the “Agreement”) is made and entered into
as of the [—] day of [—], 2011, by and among: (1) SCOPUS TECNOLOGIA LTDA.,
sociedade de responsabilidade limitada com sede na Av. Mutinga, n.º 4.105, na
cidade de São Paulo, Estado de São Paulo, inscrita no CNPJ/MF sob o n.º
47.379.565/0001-95, neste ato representada na forma do seu contrato social
(“Scopus”);    (1) SCOPUS TECNOLOGIA LTDA., a limited liability company with
head office at Av. Mutinga, No. 4.105, in the city of São Paulo, State of São
Paulo, enrolled before the CNPJ/MF under No. 47.379.565/0001-95, represented
herein pursuant to its Articles of Association (“Scopus”); (2) SCOPUS INDUSTRIAL
S/A, subsidiária integral da Scopus, com sede na Avenida Mutinga, 4.105, 1º
andar, parte, Prédio Novo, na cidade de São Paulo, Estado de São Paulo, inscrita
no CNPJ/MF sob o n.º 09.227.001/0001-48, neste ato representada na forma do seu
estatuto social (“Scopus Industrial”);    (2) SCOPUS INDUSTRIAL S/A, a
wholly-owned subsidiary corporation of Scopus with head office at Avenida
Mutinga, 4.105, 1o andar, parte, Prédio Novo, in the city of São Paulo, in the
State of São Paulo, enrolled before the CNPJ/MF under No. 09.227.001/0001-48,
represented herein pursuant to its By-laws (“Scopus Industrial”); (3) NCR
CORPORATION, sociedade organizada segundo as leis do Estado de Maryland, com
sede na 3097 Satellite Boulevard, Building 700, na cidade de Duluth, Estado da
Georgia, nos Estados Unidos da América (“NCR” e, em conjunto com a Scopus
Industrial, doravante denominadas “Acionistas”);    (3) NCR CORPORATION, a
corporation organized under the laws of the State of Maryland, with head office
at 3097 Satellite Boulevard, Building 700, in the city of Duluth, State of
Georgia, in the United States of America (“NCR” and, together with Scopus
Industrial, hereinafter referred to as “Shareholders”);

 

I-2



--------------------------------------------------------------------------------

(4) [NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO S.A.], sociedade por
ações com sede na Avenida Autáz Mirim, 1.030, Blocos 1 e 2, Distrito Industrial,
na cidade de Manaus, no Estado do Amazonas, inscrita no CNPJ/MF sob o nº
10.785.567/0001-74, neste ato representada neste ato nos termos de seu estatuto
social (“Companhia” e, em conjunto com os Acionistas e Scopus, doravante
denominados “Partes”);    (4) [NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA
AUTOMAÇÃO S.A.], a corporation with head office at Avenida Autáz Mirim, 1.030,
Blocos 1 e 2, Distrito Industrial, in the city of Manaus, in the State of
Amazonas, enrolled before the CNPJ/MF under No. 10.785.567/0001-74, represented
herein pursuant to its Articles of Association (the “Company” and, together with
the Shareholders AND Scopus, hereinafter referred to as “Parties”);
CONSIDERANDOS    RECITALS CONSIDERANDO QUE a Scopus, Scopus Industrial, NCR e a
Companhia assinaram em 26 de julho de 2011 um contrato de subscrição de
participação (“Acordo de Investimento”) por meio do qual (i) no Fechamento
(conforme definido no Acordo de Investimento), a Scopus Industrial tornou-se
proprietária legitima de 7.160.296 ações ordinárias emitidas pela Companhia,
representando 49% (quarenta e nove por cento) do seu capital social votante; e
(ii) a NCR permaneceu proprietária legitima de 7.452.553 ações ordinárias
emitidas pela Companhia, representando 51% (cinquenta e um por cento) de seu
capital social com direito a voto, e 7.452.515 ações preferenciais emitidas pela
Companhia, representando 100% (cem por cento) das ações preferenciais emitidas e
em circulação pela Companhia.    WHEREAS Scopus, Scopus Industrial, NCR and the
Company executed on July 26, 2011, an equity subscription agreement (“Investment
Agreement”) by means of which (i) at the Closing (as defined in the Investment
Agreement), Scopus Industrial became the legitimate owner of 7,160,296 common
shares issued by the Company, representing forty nine percent (49%) of its
voting equity capital; and (ii) NCR remained the legitimate owner of 7,452,553
common shares issued by the Company, representing fifty-one percent (51%) of its
voting equity capital, and 7,452,515 preferred shares issued by the Company,
representing one hundred percent (100%) of the total outstanding shares of the
Company’s preferred stock. CONSIDERANDO QUE a Scopus Industrial e a NCR são os
únicos acionistas da Companhia a partir desta data.    WHEREAS Scopus Industrial
and NCR are the sole shareholders of the Company on the date hereof.
CONSIDERANDO QUE os Acionistas desejam celebrar o presente Acordo para reger
determinados direitos, deveres e obrigações como acionistas diretos da
Companhia.    WHEREAS the Shareholders desire to enter into this Agreement to
govern certain of their rights, duties and obligations as direct shareholders of
the Company. CONSIDERANDO QUE a Scopus Industrial é uma subsidiária integral da
Scopus, e a Scopus deseja, em caráter irrevogável e incondicional, garantir à
NCR o pagamento integral e o cumprimento de cada uma das obrigações da Scopus
Industrial nesse Acordo.    WHEREAS Scopus Industrial is a wholly-owned
subsidiary of Scopus, and Scopus desires to irrevocably and unconditionally
guarantee to NCR the full payment and performance of each and all of the
obligations of Scopus Industrial hereunder. RESOLVEM, AS PARTES, por estarem de
acordo com os termos e condições aqui estabelecidos e com outras considerações
relevantes, e cujo recebimento é acusado expressamente neste instrumento, as
Partes têm entre si justas e contratadas, nos termos do Artigo 118 da Lei
6.404/76, conforme alterada (a “Lei das    NOW, THEREFORE, in consideration of
the covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree, pursuant to section 118 of Law 6,404/76, as amended, (the
“Brazilian Corporations Law”), as follows:

 

I-3



--------------------------------------------------------------------------------

Sociedades por Ações”), o seguinte:    ARTIGO I - INTERPRETAÇÃO E DEFINIÇÕES   
ARTICLE I - CONSTRUCTION AND DEFINITIONS SEÇÃO 1.1. Interpretação. Conforme
utilizadas neste Acordo, as palavras “inclui”, “incluir”, “incluindo” e
“inclusive” não limitam os termos precedentes e serão consideradas como sendo
acompanhadas pelas palavras “sem se limitar a”; a palavra “ou” não é exclusiva;
e as palavras “no presente instrumento”, “por meio deste instrumento”, “neste
ato” e “este instrumento” referem-se ao presente Acordo como um todo. Qualquer
referência a qualquer legislação aplicável será também considerada uma
referência a todas as normas e regulamentações promulgadas a partir delas, salvo
se o contexto exigir o contrário. Sempre que exigido pelo contexto, qualquer
gênero compreenderá outro gênero, o singular compreenderá o plural e o plural
compreenderá o singular. Salvo se o contexto exigir o contrário, as referências
a: (a) Seções e Anexos correspondem às Seções e aos Anexos deste Acordo; e
(b) um contrato, instrumento ou outro documento corresponde ao referido
contrato, instrumento ou outro documento, conforme alterado, aditado e
modificado na data de assinatura, salvo se o contexto exigir o contrário e, a
partir de então, de tempos em tempos, conforme permitido por este Acordo. Os
Anexos contidos neste Acordo serão interpretados e considerados como parte
integral deste Acordo como se houvessem sido estabelecidos literalmente neste
instrumento. Os cabeçalhos das Seções ou Anexos são inseridos unicamente para
facilitar a referência e não serão considerados parte do Acordo ou afetarão de
qualquer forma o significado ou a interpretação deste Acordo. Todos os termos
definidos neste Acordo possuem os significados definidos quando utilizados em
qualquer certificado ou outro documento elaborado ou entregue nos termos deste
instrumento, exceto se definido de outra forma.    SECTION 1.1. Construction. As
used in this Agreement, the words “include,” “includes” and “including” do not
limit the preceding terms of words and shall be deemed to be followed by the
words “without limitation”; the word “or” is not exclusive; and the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Any reference to any applicable law shall be deemed also to refer to
all rules and regulations promulgated thereunder unless the context otherwise
requires. Whenever required by the context, any gender shall include any other
gender, the singular shall include the plural and the plural shall include the
singular. Unless the context otherwise requires, references to: (a) Sections and
Schedules mean the Sections of, and the Schedules attached to, this Agreement;
and (b) an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified through the
date of execution, unless the context otherwise requires, and thereafter from
time to time to the extent permitted by this Agreement. The Schedules referred
to in this Agreement shall be construed with and deemed an integral part of this
Agreement to the same extent as if they were set forth verbatim herein. The
headings of Sections or Schedules are inserted for convenience of reference only
and shall not be deemed a part of, or affect in any way the meaning or
interpretation of this Agreement. All terms defined in this Agreement have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein. SEÇÃO 1.2. Alguns
Termos Definidos. Para fins deste Acordo, salvo se o contexto exigir o
contrário, os seguintes termos terão os significados a seguir:    SECTION 1.2.
Certain Defined Terms. For purposes of this Agreement, unless the context
requires otherwise, the following terms shall have the following meanings:
“Empresa de Auditoria Contábil” deverá significar o escritório brasileiro de uma
das seguintes empresas de auditoria contábil, a ser selecionado mediante mútuo
acordo entre NCR e Scopus Industrial: Ernst & Young ou Deloitte Touche Tohmatsu.
   “Accounting Firm” shall mean the Brazilian office of one of the following
accounting firms, to be selected by mutual agreement between NCR and Scopus
Industrial: Ernst & Young or Deloitte Touche Tohmatsu.

 

I-4



--------------------------------------------------------------------------------

“Afiliada” significa qualquer Pessoa que, direta ou indiretamente, controle,
seja controlada por ou esteja sob Controle comum de outra Pessoa.    “Affiliate”
shall mean any Person directly or indirectly controlling, controlled by, or
under common Control with another Person. “Produto ATM” significa um hardware de
caixa eletrônico automático (que, pelo menos, tenha um cofre e libere dinheiro)
e software de operação básica.    “ATM Product” shall mean automated teller
machine hardware (which, at a minimum, has a safe and dispenses cash) and basic
operating software. “ATM” significa um Produto ATM fornecido, instalado e
coberto por um programa de garantia.    “ATM” shall mean an ATM Product as
delivered, installed and covered by a warranty program. “Conselho de
Administração” significa o conselho de administração da Companhia.    “Board of
Directors” shall mean the Company’s board of Directors. “Diretoria Executiva”
significa a diretoria executiva da Companhia.    “Board of Officers” shall mean
the Company’s board of Officers. “BR GAAP” significa os princípios contábeis
geralmente aceitos no Brasil.    “BR GAAP” shall mean accounting principles
generally accepted in Brazil. “RO do Bradesco” significa, em qualquer período
determinado, a RO da Companhia resultante das vendas feitas para o Bradesco e
suas Subsidiárias qualificadas nos termos do Contrato Principal de Compra e
Venda.    “Bradesco OI” shall mean, for any particular period, the Company’s OI
derived from sales made to Bradesco and its qualifying Subsidiaries under the
Master Purchase Agreement. “Bradesco” significa o Banco Bradesco S.A.,
instituição financeira brasileira com sede na Cidade de Deus, Vila Yara, na
cidade de Osasco, no Estado de São Paulo, inscrita no CNPJ/MF sob o nº
60.746.948/0001-12.    “Bradesco” shall mean Banco Bradesco S.A., a Brazilian
financial institution with head office at Cidade de Deus, Vila Yara, in the city
of Osasco, in the State of São Paulo, enrolled before the CNPJ/MF under No.
60.746.948/0001-12. “Brasil” significa a República Federativa do Brasil.   
“Brazil” shall mean the Federative Republic of Brazil. “Banco Central do Brasil”
significa o Banco Central do Brasil.    “Brazilian Central Bank” shall mean the
Central Bank of Brazil. “Dia útil” significa qualquer dia no qual os bancos não
sejam obrigados ou não tenham autorização por lei para fechar na cidade de São
Paulo, Estado de São Paulo, Brasil ou na cidade de Manaus, Estado do Amazonas,
Brasil.    “Business Day” shall mean any day on which banks are not required or
authorized by law to close in the city of São Paulo, State of São Paulo, Brazil
or in the city of Manaus, State of Amazonas, Brazil. “Caixa” significa, com
relação à Companhia e para fins do cálculo do Endividamento Líquido, o montante
em dinheiro detido pela Companhia.    “Cash” shall mean, with respect to the
Company for purposes of the calculation of Net Debt hereunder, the amount of the
Company’s cash. “Equivalentes de Caixa” significa (a) quaisquer investimentos ou
valores mobiliários de curto prazo, altamente avaliados e altamente líquidos,
prontamente conversíveis em valores conhecidos em moeda corrente, sem aplicação
de multa e que, por estarem    “Cash Equivalents” shall mean (a) any short-term,
highly-rated, and highly-liquid investments or securities readily convertible to
known amounts of cash without penalty and so near maturity that they present
insignificant risk of change in value, and (b) during the

 

I-5



--------------------------------------------------------------------------------

tão próximos do seu vencimento, apresentam risco insignificante de alteração de
valor, e (b) no período de 45 (quarenta e cinco dias) seguintes à presente data,
a parcela do Recebível da GSL que ainda não tenha sido convertida em dinheiro.
   forty-five (45) day period following the date hereof, such portion of the GSL
Receivable as has not then been converted to cash. “CCBC” significa a Câmara de
Comércio Brasil Canadá.    “CCBC” shall mean the Brazil-Canada Chamber of
Commerce (Câmara de Comércio Brasil Canada). “Presidente” significa o presidente
do Conselho de Administração.    “Chairman” shall mean the chairman of the Board
of Directors. “Parente Próximo” significa (a) um companheiro(a) de união
estável; (b) filhos; (c) filhos do companheiro(a) de união estável;
(d) dependentes; (e) dependentes do companheiro de união estável.    “Close
Member of the Family” shall mean (a) a domestic partner; (b) children; (c)
children of domestic partner; (d) dependants; (e) dependants of domestic
partner. “Equivalentes de Caixa no Fechamento” significa, na Data do Fechamento,
(i) quaisquer investimentos ou valores mobiliários detidos pela Companhia, de
curto prazo, altamente avaliados e altamente líquidos, prontamente conversíveis
em valores conhecidos em moeda corrente, sem multa e que, por estarem tão
próximos do vencimento, apresentam risco insignificante de alteração de valor; e
(ii) o Recebível da GSL líquido de custos e despesas (incluindo Tributos)
eventualmente devidos pela Companhia por ocasião de sua conversão em Caixa.   
“Closing Cash Equivalents” shall mean, on the Closing Date, (i) any short-term,
highly-rated, and highly-liquid investments or securities held by the Company,
which are readily convertible to known amounts of cash without penalty and are
so near maturity that they present insignificant risk of change in value, and
(ii) the GSL Receivable, net of any costs and expenses (including Taxes) that
may be due by the Company upon its conversion into Cash. “Caixa no Fechamento”
significa, com relação à Companhia e para fins do cálculo da Dívida Líquida no
Fechamento, o montante em dinheiro detido pela Companhia na Data de Fechamento.
   “Closing Cash” shall mean, with respect to the Company for purposes of the
calculation of Closing Net Debt hereunder, the amount of the Company’s cash on
the Closing Date. “Data de Fechamento” significa a data do presente Acordo.   
“Closing Date” shall mean the date hereof. “Dívida no Fechamento” significa, com
relação à Companhia para fins do cálculo da Dívida Líquida no Fechamento
prevista neste instrumento, o valor de qualquer obrigação que, na Data de
Fechamento, deva ser refletida como endividamento em um balanço patrimonial
consolidado da Companhia, preparado de acordo com o BR GAAP, incluindo, sem
duplicidade: (a) todas as obrigações da Companhia decorrentes de empréstimos em
dinheiro; (b) todas as obrigações da Companhia evidenciadas por notas,
debêntures, títulos ou outros instrumentos similares, cuja responsabilidade pelo
pagamento como devedor principal seja da Pessoa; (c) todas as obrigações de
pagamento da Companhia emitidas ou assumidas para pagamentos diferidos de   
“Closing Debt” shall mean, with respect to the Company for purposes of the
calculation of the Closing Net Debt hereunder, the amount of any obligation
that, on the Closing Date, is required to be reflected as indebtedness on a
consolidated balance sheet of the Company prepared in accordance with BR GAAP,
including, without duplication: (a) all obligations of the Company for borrowed
money; (b) all obligations of the Company evidenced by notes, debentures, bonds,
or other similar instruments, the payment of which the Person is responsible or
liable as primary obligor; (c) all payment obligations of the Company issued or
assumed for deferred purchase price payments associated with acquisitions,
divestitures or other similar transactions;

 

I-6



--------------------------------------------------------------------------------

preços de compra associados a aquisições, alienações ou outras operações
similares; (d) todas as obrigações de pagamento da Companhia como locatária em
locações que foram ou deveriam ser, de acordo com o BR GAAP, registradas como
arrendamento mercantil financeiro; (e) compromissos ou obrigações pelas quais a
Companhia garanta um credor contra perda (incluindo obrigações de contingente de
reembolso em relação a cartas de crédito); (f) endividamento garantido por um
Gravame em ativos ou bens da Companhia; (g) obrigações ou comprometimentos da
Companhia de devolver depósitos ou outros valores adiantados por, e devidos a,
terceiros; (h) obrigações da Companhia sob qualquer taxa de juros, moeda ou
outros contratos de hedge; (i) obrigações decorrentes de cartas de crédito e
quaisquer outros contratos relacionados a empréstimo de dinheiro por, ou
extensão de crédito para, a Companhia; (j) todo IOF e imposto de renda
brasileiro associado aos pagamentos feitos em relação ao Empréstimo NCR, seja
antes, durante ou após o Fechamento; (k) quaisquer impostos sobre salários,
impostos sobre a renda e contribuições sociais que sejam incorridos pela
Companhia antes do Fechamento, mas para os quais a Companhia não tenha efetuado
provisões; (l) qualquer garantia pela Companhia a qualquer das obrigações acima
expostas; e (m) todos os tributos e encargos sociais não pagos, em cada caso
conforme incluído nos programas de financiamento da Entidade Governamental;
desde que o termo “Dívida no Fechamento” não inclua (i) contas pagas a credores
comerciais que não estejam vencidas, (ii) despesas acumuladas decorrentes do
curso normal dos negócios ou (iii) endosso de instrumentos negociáveis para
cobrança no curso normal dos negócios.    (d) all payment obligations of the
Company as lessee under leases that have been or should be, in accordance with
BR GAAP, recorded as capital leases; (e) commitments or obligations by which the
Company assures a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit); (f) indebtedness secured by a
Lien on assets or properties of the Company; (g) obligations or commitments of
the Company to repay deposits or other amounts advanced by and owing to third
parties, (h) obligations of the Company under any interest rate, currency or
other hedging agreements; (i) obligations under letters of credit and any other
contracts relating to the borrowing of money by, or extension of credit to, the
Company; (j) all IOF and Brazilian income taxes associated with payments made on
the NCR Loan, whether before, on or following the Closing, (k) any payroll
taxes, income taxes, social security taxes that are incurred by the Company
prior to the Closing but for which the Company has not made accruals; (l) any
guarantee by the Company of any of the foregoing obligations; (m) all unpaid
taxes and social charges, in each case as included in Governmental Entity
refinancing programs; provided, however, that the term “Closing Debt” shall not
include (i) accounts payable to trade creditors that are not overdue,
(ii) accrued expenses arising in the ordinary course of business or
(iii) endorsements of negotiable instruments for collection in the ordinary
course of business. “Dívida Líquida no Fechamento” significa (a) a Dívida no
Fechamento menos (b) o Caixa no Fechamento mais o Equivalente ao Caixa no
Fechamento da Companhia.    “Closing Net Debt” shall mean (a) Closing Debt minus
(b) Closing Cash plus Closing Cash Equivalents of the Company. “RO da Companhia”
significa, em qualquer período específico, à RO total da Companhia no referido
período.    “Company OI” shall mean, for any particular period, the total OI of
the Company for such period. “Remuneração” significa, com relação a qualquer
Diretor, o montante total do salário base do Diretor em questão, bônus
(participação e dinheiro) e benefícios adicionais (i.e.: perquisites).   
“Compensation” shall mean, with respect to any Officer, the aggregate amount of
such Officer’s base salary, bonus (equity and cash) and fringe benefits (i.e.,
perquisites). “Controle” significa o poder de uma Pessoa ou de um grupo de
Pessoas de deter, direta ou indiretamente, os direitos que lhes outorgariam
preferência nas    “Control” shall mean the power of a Person or a group of
Persons to hold, directly or indirectly, the rights that would grant them
preponderance in the corporate

 

I-7



--------------------------------------------------------------------------------

deliberações da empresa e o direito de eleger ou indicar a maioria dos membros
da administração.    deliberations and the right to elect or appoint the
majority of the members of management (administração). “Conselheiro” significa a
um membro do Conselho de Administração.    “Director” shall mean a member of the
Board of Directors. “Dólar” ou “Dólares” ou “US$” significa a moeda válida dos
Estados Unidos da América.    “Dollar” or “Dollars” or “US$” shall mean the
lawful currency of the United States of America. “EBITDA” significa os lucros
antes da dedução de juros, tributos, depreciação e amortização, sendo tais itens
determinados conforme o BR GAAP aplicados de forma consistente com as práticas
passadas da Companhia (desde que tais práticas sejam consistentes com o BR
GAAP).    “EBITDA” shall mean earnings before deduction of interest, taxes,
depreciation and amortization, with such items being determined in accordance
with BR GAAP applied on a basis consistent with the past practices of the
Company (to the extent such practices are consistent with BR GAAP). “Autoridade
Governamental” significa qualquer autoridade, agência, órgão, árbitro, tribunal,
comissão, ou qualquer outro órgão governamental, regulador ou auto-regulador,
federal, estadual, municipal, nacional, estrangeiro ou supranacional, ou
qualquer bolsa de valores reconhecida que tenha autoridade sobre a Companhia
e/ou seu negócio.    “Governmental Authority” shall mean any federal, state or
local, domestic, foreign or supranational governmental, administrative,
regulatory or self-regulatory authority, agency, court, arbitrator, tribunal,
commission or other governmental, regulatory or self-regulatory entity or any
recognized stock exchange which exercises authority over the Company and/or its
business. “Recebível da GSL” significa qualquer montante devido pela GSL à
Companhia, a partir desta data.    “GSL Receivable” shall mean any amounts owed
by GSL to the Company as of this date. “GSL” significa NCR Global Solutions
Limited, companhia organizada sob as leis da República da Irlanda.    “GSL”
shall mean NCR Global Solutions Limited, a company organized under the laws of
the Republic of Ireland. “Endividamento” significa, para qualquer Pessoa, o
valor de qualquer obrigação que deva ser refletida como endividamento no balanço
patrimonial consolidado de tal Pessoa, elaborado de acordo com o BR GAAP,
incluindo, mas sem duplicidade: (a) todas as obrigações de longo prazo
decorrentes de empréstimos em dinheiro; (b) todas as obrigações da Pessoa
evidenciadas por notas, debêntures, títulos ou outros instrumento similares,
cuja responsabilidade pelo pagamento como devedor principal seja da Pessoa;
(c) todas as obrigações de pagamento da Pessoa, emitidas ou assumidas em
decorrência de pagamento diferido do preço de compra associado a aquisições,
alienações ou outras operações similares; (d) todos os tributos e contribuições
sociais devidas, em cada caso, conforme incluído pela Autoridade Governamental
nos programas de parcelamento fiscal; (e) todas as obrigações de pagamento da
Pessoa como locatária em locações que    “Indebtedness” shall mean, for any
Person, the amount of any obligation that is required to be reflected as
indebtedness on a consolidated balance sheet of such Person prepared in
accordance with BR GAAP, including, without duplication: (a) all long term
obligations of the Person for borrowed money; (b) all obligations of the Person
evidenced by notes, debentures, bonds, or other similar instruments, the payment
of which the Person is responsible or liable as primary obligor; (c) all payment
obligations of the Person issued or assumed for deferred purchase price payments
associated with acquisitions, divestitures or other similar transactions; (d)
all unpaid taxes and social charges, in each case as included in Governmental
Entity refinancing programs (parcelamento fiscal); (e) all payment obligations
of the Person as lessee under leases that have been or should be, in accordance
with BR GAAP, recorded as capital leases; (f) commitments

 

I-8



--------------------------------------------------------------------------------

foram ou deveriam ser, conforme o BR GAAP, registradas como arrendamento
mercantil financeiro; (f) compromissos ou obrigações por meio dos quais a Pessoa
em questão garante um credor contra perdas (inclusive eventuais obrigações de
reembolso decorrentes de cartas de crédito); (g) endividamento garantido por um
Gravame dos ativos ou bens de tal Pessoa; (h) obrigações ou compromissos da
Pessoa de devolver depósitos ou outros valores antecipados por, e devidos a,
terceiros; (i) obrigações da Pessoa em questão decorrentes de juros, câmbio ou
outro contrato de hedge; (j) obrigações decorrentes de cartas de crédito e
quaisquer outros Contratos relacionados ao empréstimo de dinheiro por meio de
crédito por, ou extensão de crédito para, tal Pessoa; e (k) qualquer garantia
por tal Pessoa das obrigações listadas acima, contanto que, o termo
“Endividamento” não inclua (i) contas a pagar a credores comerciais que não
estejam vencidas; (ii) despesas acumuladas decorrentes do curso normal dos
negócios; (iii) endosso de instrumentos negociáveis para cobrança no curso
normal dos negócios; ou (iv) o Valor de Resgate das Ações Preferenciais; ou (v)
qualquer crédito ou empréstimo pendente em favor da NCR que resulte do resgate
das Ações Preferenciais nos termos da Seção 4.2(d) deste Acordo.    or
obligations by which such Person assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit); (g)
indebtedness secured by a Lien on assets or properties of such Person; (h)
obligations or commitments of the Person to repay deposits or other amounts
advanced by and owing to third parties; (i) obligations of such Person under any
interest rate, currency or other hedging agreements; (j) obligations under
letters of credit and any other Contracts relating to the borrowing of money by,
or extension of credit to, such Person; and (k) any guarantee by such Person of
any of the foregoing obligations; provided, however, that the term
“Indebtedness” shall not include: (i) accounts payable to trade creditors that
are not overdue; (ii) accrued expenses arising in the ordinary course of
business; (iii) endorsements of negotiable instruments for collection in the
ordinary course of business; or (iv) the Redemption Value of the Preferred
Shares; or (v) any outstanding credit or loan in favor of NCR that results from
the redemption of the Preferred Shares pursuant to Section 4.2(d) hereof.
“Auditores Independentes” significa a KPMG Auditores Independentes.   
“Independent Auditors” shall mean KPMG Auditores Independentes. “Prazo Inicial
do Contrato Principal de Compra e Venda” significa o período que se inicia na
data de celebração do Contrato Principal de Compra e Venda e se encerra no dia
30 de junho de 2016.    “Initial Term of the Master Purchase Agreement” shall
mean the period beginning on the date of execution of the Master Purchase
Agreement and ending on June 30, 2016. “IPCA” significa o Índice Nacional de
Preços ao Consumidor Amplo calculado pelo Instituto Brasileiro de Geografia e
Estatística – IBGE.    “IPCA” shall mean the Índice Nacional de Preços ao
Consumidor Amplo calculated by Instituto Brasileiro de Geografia e Estatística –
IBGE. “Gravame” significa qualquer ônus, demanda, opção, direito de compra,
direito de conversão, direito de permuta, direito de credor, penhor, hipoteca ou
contrato que crie as referidas restrições ou restrições semelhantes de qualquer
tipo ou natureza.    “Lien” shall mean any encumbrance, claim, option, purchase
right, conversion right, exchange right, creditors’ right, pledge, mortgage or
agreement that creates such restrictions or similar restrictions of any kind or
nature. “Contrato Principal de Compra e Venda” significa o contrato para a
fabricação e fornecimento de ATMs, celebrado em 26 de julho de 2011, entre a
Companhia e o Bradesco, juntamente com o Contrato de Compra e Venda de Produtos
ATM, Instalação, Garantia, Serviços e Outras Avenças celebrado com o Bradesco,
cuja cópia    “Master Purchase Agreement” shall mean the agreement for the
manufacturing and supply of ATMs, executed as of July 26, 2011, by and between
the Company and Bradesco, together with the Bradesco ATM Products Purchase and
Sale, Installation, Warranty, Services and Other Covenants Agreement,

 

I-9



--------------------------------------------------------------------------------

encontra-se anexada ao Contrato Principal de Compra e Venda.    attached as a
schedule to the Master Purchase Agreement. “Mútuo NCR” significa o Contrato de
Mútuo, celebrado em 3 de dezembro de 2009, entre a Companhia, como mutuária, e a
NCR, como mutuante, conforme aditivo datado de 25 de maio de 2010.    “NCR Loan”
shall mean that certain Loan Agreement, dated December 3, 2009, between the
Company, as borrower, and NCR, as lender, as amended on May 25, 2010. “Dívida
Líquida” significa o (a) Endividamento da Companhia menos (b) Caixa mais
Equivalentes de Caixa da Companhia, sempre no momento em que a Dívida Líquida
for calculada.    “Net Debt” shall mean (a) Indebtedness of the Company minus
(b) Cash plus Cash Equivalents of the Company, each as of the time that Net Debt
is calculated. “Diretor” significa um diretor estatutário de “nível c” da
Companhia.    “Officer” shall mean a statutory “c-level” officer of the Company.
“RO” significa o resultado operacional (determinado pela dedução das Despesas
Operacionais das Receitas Operacionais) calculado de acordo com o BR GAAP.   
“OI” shall mean operating income (determined by deducting Operating Expenses
from Operating Revenues) as calculated in accordance with BR GAAP. “Despesas
Operacionais” significa: (a) os custos de mercadorias vendidas; (b) as despesas
com vendas, gerais e administrativas; (c) a depreciação e amortização; e
(d) outras despesas; exceto despesas decorrentes de juros e imposto de renda.   
“Operating Expenses” shall mean the: (a) costs of goods sold; (b) selling,
general and administrative expenses; (c) depreciation and amortization; and (d)
other expenses; but excluding interest expense and income taxes. “Receita
Operacional” significa a receita das operações.    “Operating Revenues” shall
mean revenues from operations. “Pessoa” significa uma pessoa física, pessoa
jurídica, sociedade, companhia, entidade, trustes, joint venture, parceria,
associação, fundo, condomínio, organização internacional ou multilateral ou
outra entidade pública, privada ou de economia mista, bem como os respectivos
sucessores e cessionários, ou outra entidade ou Autoridade Governamental.   
“Person” shall mean an individual, company, corporation, entity, trust, joint
venture, partnership, association, fund, condominium, international or
multilateral organization or other public, private or private and public entity,
as well as its successors and transferees, or another entity or Governmental
Authority. “Proporção das Ações Preferenciais” significa para qualquer Acionista
que detenha Ações Preferenciais e em qualquer tempo, a proporção do número
agregado de Ações Preferenciais detidas por tal Acionista em relação ao número
de Ações Ordinárias então detidas por tal Acionista.    “Preferred Share Ratio”
shall mean, for any Shareholder that holds preferred shares and at any given
time, the ratio of the aggregate number of preferred shares then held by such
Shareholder to the aggregate number of common shares then held by such
Shareholder. “Reputação Pública” significa a percepção global da população em
geral (conforme demonstrado por notícias no The Wall Street Journal ou
publicações de importância e circulação similar nos Estados Unidos ou no Brasil,
ou reportagens de negócios divulgadas por veículos de mídia reconhecidos
nacionalmente nos Estados Unidos ou no Brasil) do caráter, marca e    “Public
Reputation” shall mean the overall perception of people in general (as evidenced
in written news reports in The Wall Street Journal or publications of similar
import and circulation in the United States or Brazil, or reports of
nationally-recognized business news media outlets in the United States or
Brazil) of a Person’s character, brand and image, taken as a whole.

 

I-10



--------------------------------------------------------------------------------

imagem de uma Pessoa, quando consideradas como um todo.    “Práticas
Questionáveis de Negócios” significa as práticas de negócios que são proibidas
ou classificadas como criminosas conforme a Legislação Brasileira, que incluem
(a título exemplificativo) crimes definidos na Legislação Brasileira como
prevaricação, peita, ou suborno, concussão, peculato, contra a economia popular,
contra a ordem tributária, crimes contra o meio ambiente e crimes que, em caso
de condenação, proíbam a ocupação de cargos públicos ou de administração em
companhias abertas.    “Questionable Business Practices” shall mean business
practices that are prohibited or proscribed as criminal under Brazilian Law,
which includes (by way of example) crimes defined under Brazilian Law as
“prevaricação,” “peita” or “suborno,” “concussão,” “peculato,” “contra a
economia popular,” “contra a ordem tributária,” crimes against the environment,
and crimes that would, upon conviction, forbid access to public positions or to
management of publicly-traded companies. “Real” ou “Reais” ou “R$” significa a
moeda corrente no Brasil.    “Real” or “Reais” or “R$” shall mean the lawful
currency of Brazil. “Parte Relacionada” significa a parte que: (a) é Controlada
por uma entidade ou Controla uma entidade (incluindo Controle comum, Controle
conjunto, influência significativa); (b) é uma Afiliada das entidades citadas em
(a); (c) é uma joint venture, em que a entidade é um investidor; (d) é um membro
chave da equipe de administração de pessoal de uma pessoa jurídica; (e) é
Parente Próximo de qualquer parte mencionada em (a) ou (d) acima; (f) é uma
pessoa jurídica Controlada (Controlada conjuntamente, significativamente
influenciada) por qualquer parte mencionada em (d) ou (e); ou (g) é um plano de
benefício pós-emprego para o benefício de funcionários de uma pessoa jurídica ou
de uma Parte Relacionada da entidade.    “Related Party” shall mean a party
that: (a) is Controlled by an entity, or Controls an entity (including common
Control, joint Control, significant influence); (b) is an Affiliate of the
entities referred in (a); (c) is a joint venture, where the entity is a
venturer; (d) is a member of key management personnel of an entity; (e) is a
Close Member of the Family of any party mentioned in (a) or (d) above; (f) is an
entity Controlled (jointly Controlled, significantly influenced) by any party
mentioned in (d) or (e); or (g) is a post-employment benefit plan for the
benefit of employees of an entity or a Related Party of the entity. “Empresa de
Carteira Relacionada” significa qualquer Afiliada do Bradesco que esteja
envolvida em qualquer linha de negócios na qual a Companhia esteja, na presente
data, envolvida, ou na qual a Companhia se envolva no futuro.    “Related
Portfolio Company” shall mean any Affiliate of Bradesco that is engaged in any
line of business in which the Company is, on the date hereof, engaged, or in
which the Company becomes, in the future, engaged. “Comprador de ATM Relevante”
significa uma pessoa jurídica que: (a) possua operações bancárias de varejo no
Brasil; (b) compre ATMs fabricadas no Brasil; (c) possua uma base de ATM
intalada no Brasil de pelo menos 5.000 (cinco mil) ATMs; e (d) tenha total de
ativos no Brasil superior a R$100 bilhões.    “Relevant ATM Purchaser” shall
mean an entity that (a) has retail banking operations in Brazil, (b) buys ATMs
manufactured in Brazil, (c) has an existing ATM install base in Brazil of at
least five thousand (5,000) ATMs, and (d) has total assets in Brazil in excess
of R$100 billion. “Representantes” significa, em relação a qualquer Pessoa, os
seus conselheiros de administração, administradores, diretores, empregados,
agentes, advogados, consultores, conselheiros ou outras Pessoas com poderes de
representação em nome da Pessoa em    “Representatives” of any Person shall mean
such Person’s directors, managers, officers, employees, agents, attorneys,
consultants, advisors or other duly empowered Persons acting on behalf of such
Person.

 

I-11



--------------------------------------------------------------------------------

questão.    “Assembleia de Acionistas” significa a assembleia geral de
acionistas da Companhia.    “Shareholders Meeting” shall mean the general
shareholders meeting of the Company. “Subsidiária” significa qualquer pessoa
jurídica (incluindo, mas sem limitação, qualquer tipo de sociedade) cujos
valores mobiliários ou outras participações societárias com poder de voto
ordinário suficiente para eleger a maioria dos administradores ou outras pessoas
que desempenhem funções semelhantes sejam, à época, direta ou indiretamente,
detidos por uma Pessoa ou, de outra forma, direta ou indiretamente, Controlados
(conforme estabelecido na definição de Afiliada) pela referida Pessoa.   
“Subsidiary” shall mean any entity (including without limitation any
partnership) of which securities or other ownership interests having ordinary
voting power sufficient to elect a majority of the administrators
(administradores) or other persons performing similar functions are at the time
directly or indirectly owned by a Person or otherwise is directly or indirectly
Controlled (as defined in the definition of Affiliate) by such Person. “SUFRAMA”
significa a Superintendência da Zona Franca de Manaus, a autoridade brasileira
responsável pela administração da Zona Franca de Manaus.    “SUFRAMA” shall mean
Superintendência da Zona Franca de Manaus, the Brazilian authority responsible
for the administration of the Manaus Free Trade Area. “Terceiro” significa
qualquer Pessoa que: (a) não seja parte deste Acordo; (b) não seja uma Afiliada
de, ou de outra forma Afiliada a, qualquer Parte deste Acordo; e (c) não seja
uma Parte Relacionada de qualquer Parte deste Acordo.    “Third Party” shall
mean any Person that is (a) not a party to this Agreement, (b) not an Affiliate
of, or otherwise Affiliated with, any Party to this Agreement, and (c) not a
Related Party of any Party to this Agreement. “Empresa de Carteira Não
Relacionada” significa qualquer Afiliada do Bradesco que não esteja envolvida em
qualquer linha de negócios na qual a Companhia, na presente data, esteja
envolvida, ou na qual a Companhia se envolva no futuro.    “Unrelated Portfolio
Company” shall mean any Affiliate of Bradesco that is not engaged in any line of
business in which the Company is, on the date hereof, engaged, or which the
Company becomes, in the future, engaged. “Não Solicitada” significa, com relação
a qualquer oferta, oral ou escrito, de uma Pessoa para adquirir Ações Ordinárias
de um Acionista, uma oferta de boa-fé que não seja ativa ou intencionalmente
incentivada pelo referido Acionista, suas Afiliadas ou seus respectivos
representantes.    “Unsolicited” shall mean, with respect to any offer, whether
oral or written, of a Person to purchase the Common Shares of a Shareholder, a
bona fide offer that is neither actively nor knowingly encouraged by such
Shareholder, its Affiliates or their respective representatives. SEÇÃO 1.3.
Índice de Termos Definidos. Cada um dos seguintes termos é definido na seção
deste Acordo estabelecido ao lado do referido termo:    SECTION 1.3. Index to
Defined Terms. Each of the following terms is defined in the section of this
Agreement set forth opposite such term:

 

Termo

   Seção

Acordo

   Preâmbulo

Lei das Sociedades por Ações

   Considerandos

Plano de Negócios

   4.4(a)

Estatuto Social

   3.2

Diretor Presidente

   7.1

Balanço Patrimonial de Fechamento

   4.2(f)

Term

   Section

Agreement

   Preamble

Brazilian Corporations Law

   Recitals

Business Plan

   4.4(a)

By-laws

   3.2

CEO

   7.1

Closing Balance Sheet

   4.2(f)

 

 

 

I-12



--------------------------------------------------------------------------------

Notificação de Disputa de Dívida Líquida de Fechamento

   4.2(g)

Demonstração de Fechamento

   4.2(f)

Ações Ordinárias

   4.2(a)

Companhia

   Preâmbulo

Valor Patrimonial da Companhia

   10.1(a)

Direito de Opção de Venda por Controle de Competidor

   13.2(a)(viii)

Informações Confidenciais

   3.5(a)

Direito de Opção de Compra por Controle

   13.2(a)(ii)

Direito de Opção de Venda por Controle

   13.2(a)(i)

Controvérsia

   15.2

Data Final do Resgate

   4.2(c)

Avaliador Independente

   10.1(b)

Auditor Independente

   13.1(a)

Direito de Opção de Compra por Insolvência

   13.2(a)(iii)

Acordo de Investimento

   Preâmbulo

IPO

   5.3(xiii)

Período de Restrição

   9.1

Direito de Opção de Compra do Contrato Principal de Compra e Venda

   13.2(a)(v)

NCR

   Preâmbulo

Direito de Opção de Compra por Divulgação da NCR

   13.2(a)(iv)

Notificação do Início do Processo de Transferência

   11.1(d)

Oferta

   11.1(a)

Acionista Ofertado

   11.1(a)

Acionista Ofertante

   11.1(a)

Período do Direito de Opção RO

   13.1(b)

Direito de Opção de Venda RO

   13.1(b)

Preço de Venda RO

   13.1(e)

Partes

   Preâmbulo

Transferência Permitida

   9.1

Ações Preferenciais

   4.2(a)

Preço da Participação Acionária Total

   10.1(a)

Valor de Resgate

   4.2(d)

Direito de Opção de Compra por Dano à Reputação

   13.2(x)

Direitos de Opção por Dano à Reputação

   13.2(x)

Direito de Opção de Venda por Dano à Reputação

   13.2(a)(ix)

Direito

   13.2(b)

Direito da Primeira Oferta

   10.1(d)

Período de Avaliação do Direito de Primeira Oferta

   10.1(d)

Notificação de Direito de Primeira

   10.1(c)(ii)

Closing Net Debt Dispute Notice

   4.2(g)

Closing Statement

   4.2(f)

Common Shares

   4.2(a)

Company

   Preamble

Company Equity Value

   10.1(a)

Competitor Control Put Option Right

   13.2(a)(viii)

Confidential Information

   3.5(a)

Control Call Option Right

   13.2(a)(ii)

Control Put Option Right

   13.2(a)(i)

Dispute

   15.2

Final Redemption Date

   4.2(c)

Independent Appraiser

   10.1(b)

Independent Auditor

   13.1(a)

Insolvency Call Option Right

   13.2(a)(iii)

Investment Agreement

   Preamble

IPO

   5.3(xiii)

Lock Up Period

   9.1

Master Purchase Agreement Call Option Right

   13.2(a)(v)

NCR

   Preamble

NCR Disclosure Call Option Right

   13.2(a)(iv)

Notice of Commencement of Transfer Process

   11.1(d)

Offer

   11.1(a)

Offered Shareholder

   11.1(a)

Offering Shareholder

   11.1(a)

OI Put Option Period

   13.1(b)

OI Put Option Right

   13.1(b)

OI Put Price

   13.1(e)

Parties

   Preamble

Permitted Transfer

   9.1

Preferred Shares

   4.2(a)

Price for the Total Equity Interest

   10.1(a)

Redemption Value

   4.2(d)

Reputational Harm Call Option Right

   13.2(x)

Reputational Harm Option Rights

   13.2(x)

Reputational Harm Put Option Right

   13.2(a)(ix)

Right

   13.2(b)

Right of First Offer

   10.1(d)

Right of First Offer Evaluation Period

   10.1(d)

 

 

 

I-13



--------------------------------------------------------------------------------

Oferta

  

Notificação de Renúncia ao Direito de Primeira Oferta

   10.1(e)

Direito de Preferência

   11.1(b)

Período de Avaliação do Direito de Preferência

   11.1(b)

Notificação de Direito de Preferência

   11.1(a)

Notificação de Renúncia ao Direito de Preferência

   11.1(c)

Scopus

   Preâmbulo

Direito de Divulgação da Opção de Venda da Scopus

   13.2(a)(iv)

Scopus Industrial

   Preâmbulo

Notificação de Opção de Venda da Scopus

   10.1(e)

Direito de Opção de Venda da Scopus

   10.1(e)

Direito de Opção de Compra por Acordo

   13.2(a)(vi)

Acionistas

   Preâmbulo

Ações

   4.1

SRC

   6.8(b)

Notificação de Venda Conjunta

   12.1(b)

Direito de Venda Conjunta

   12.1(a)

Direito de Opção de Compra por Rescisão

   13.2(a)(vii)

Participação Acionária Total

   9.2

Transferência

   8.1

Right of First Offer Notice

   10.1(c)(ii)

Right of First Offer Rejection Notice

   10.1(e)

Right of First Refusal

   11.1(b)

Right of First Refusal Evaluation Period

   11.1(b)

Right of First Refusal Notice

   11.1(a)

Right of First Refusal Rejection Notice

   11.1(c)

Scopus

   Preamble

Scopus Disclosure Put Option Right

   13.2(a)(iv)

Scopus Industrial

   Preamble

Scopus Put Notice

   10.1(e)

Scopus Put Right

   10.1(e)

Settlement Call Option Right

   13.2(a)(vi)

Shareholders

   Preamble

Shares

   4.1

SRC

   6.8(b)

Tag-Along Notice

   12.1(b)

Tag-Along Right

   12.1(a)

Termination Call Option Right

   13.2(a)(vii)

Total Equity Interest

   9.2

Transfer

   8.1

 

 

 

ARTIGO II - FINALIDADE    ARTICLE II - PURPOSE SEÇÃO 2.1. Finalidade do Acordo.
A finalidade deste Acordo é estabelecer a estrutura geral que rege o
relacionamento entre os Acionistas e a Companhia e seus respectivos sucessores e
cessionários no que diz respeito às suas posições de acionistas da Companhia. Os
princípios ora estabelecidos representam a essência da intenção das Partes e
deverão ser, a todo e qualquer tempo, observados pelos Acionistas e pela
Companhia que, neste ato compromete-se em cumpri-los.    SECTION 2.1. Purpose of
Agreement. The purpose of this Agreement is to establish the general framework
governing the relationship between and among the Shareholders and the Company
and their respective successors and transferees with respect to their capacities
as shareholders of the Company. The principles set forth herein are of the
essence of the intent of the Parties and shall, at all times, be observed by and
among the Shareholders and the Company, which hereby promise to abide by them.
SEÇÃO 2.2. Atividades da Companhia. (a) A Companhia atuará na fabricação e venda
de Produtos ATM e nas atividades de industrialização, desenvolvimento,
transformação, compra, aquisição, alienação, venda, distribuição, juntamente com
todas as atividades necessárias e apropriadas; consignação, licenciamento e
arrendamento mercantil de equipamentos e programas de informática dentro do
setor de automação e tecnologia de informações e, em    SECTION 2.2.(a)
Activities of the Company. The Company shall engage in the manufacturing and
selling of ATM Products and the activities of industrialization, development,
transformation, purchase, acquisition, alienation, sale, distribution, together
with all activities necessary and appropriate; consignation, licensing and
leasing of computing equipment and programs within the industry of automation
and information technology and, in general, the commercialization of all type of

 

I-14



--------------------------------------------------------------------------------

geral, a comercialização de todos os tipos de equipamentos, máquinas e
aparelhos, bem como todos os tipos de produtos, matéria prima, peças e outros
materiais, direta ou indiretamente necessários para o desenvolvimento,
industrialização e comercialização dos produtos acima citados.    equipments,
machines and devices, as well as all type of products, raw materials, parts and
other materials, directly or indirectly necessary for the development,
industrialization and commercialization of the above referenced products. (b)
Nesta data, a atividade da Companhia consiste na fabricação e venda de Produtos
ATM e outras atividades contidas na “linha de negócios” de serviços financeiros
(conforme o termo encontra-se descrito na Seção 5.3(a)(vi) deste Acordo).    (b)
As of the date hereof, the Company’s business consists of the manufacture and
sale of ATM Products and other activities within the financial services “line of
business” (as that term is described in Section 5.3(a)(vi) hereof). SEÇÃO 2.3.
Exclusividade. Pelo prazo de vigência desde Contrato, salvo se de outra forma
acordado por escrito entre os Acionistas, todos os Produtos ATM a serem vendidos
no Brasil, tanto pela NCR ou pela Scopus, seja por elas mesmas ou por meio de
suas respectivas Afiliadas (incluindo a Scopus Industrial e a NCR Brasil Ltda.),
deverão ser fabricados ou montados ou importados pela Companhia, desde que as
atividades descritas acima não exijam a fabricação ou montagem de componentes ou
matérias primas para Produtos ATM no Brasil; e, ainda, que a venda e/ou
fornecimento de partes de reposição para Produtos ATM pela NCR ou pela Scopus
(ou qualquer de suas Afiliadas) não constitua oferta para a venda de Produtos
ATM para os fins desta Seção 2.3; e, ainda, que o marketing e a venda de
Produtos ATM no Brasil sejam conduzidos em conformidade com o Contrato de
Comissão de Vendas e Subcontratação de Serviços, datado de 26 de julho de 2011,
celebrado entre a Companhia e a NCR Brasil Ltda., e o Contrato de Fabricação,
datado de 26 de julho de 2011, celebrado entre a Companhia e a GSL.    SECTION
2.3. Exclusivity. During the term of this Agreement, unless otherwise agreed in
writing by the Shareholders, all ATM Products to be offered for sale within
Brazil by either NCR or Scopus, whether by itself or through any of its
respective Affiliates (including Scopus Industrial and NCR Brasil Ltda.), shall
be manufactured or assembled by, or imported through, the Company; provided,
that the foregoing shall not require the manufacture or assembly of component
parts or raw materials for ATM Products within Brazil; provided, further, that
the sale and/or provision of service parts for ATM Products by NCR or Scopus (or
any of their Affiliates) shall not constitute the offer for sale of ATM Products
for purposes of this Section 2.3; and provided, further, that the marketing and
sale of ATM Products within Brazil shall be conducted in accordance with that
certain Sales Commissionaire and Service Subcontract Agreement, dated July 26,
2011, between the Company and NCR Brasil Ltda., and that certain Contract
Manufacturing Agreement, dated July 26, 2011, between the Company and GSL.
ARTIGO III - COMPROMISSOS E DECLARAÇÕES DOS ACIONISTAS    ARTICLE III -
SHAREHOLDERS’ COVENANTS AND REPRESENTATIONS SEÇÃO 3.1. Obrigações dos
Acionistas. As Partes comprometem-se a cumprir integralmente suas obrigações
previstas neste Acordo, e assim certificam e atestam que qualquer ação tomada
pelas Partes que viole este Acordo será nula e sem efeito. Independentemente do
acima exposto, os Acionistas atuarão com mútua colaboração e boa-fé. Cada um dos
Acionistas compromete-se e concorda em votar, e fazer com que seus
representantes votem, todas as Ações Ordinárias que detém para realizar e dar
efeito aos termos e condições deste Acordo, e também em atuar de acordo com as
disposições deste Acordo. O    SECTION 3.1. Shareholders’ Obligations. The
Parties undertake to comply with and to fully perform their obligations
hereunder, and thus recognize and acknowledge that any action taken by the
Parties in breach of this Agreement shall be null and void. Without limiting the
generality of the foregoing, the Shareholders shall cooperate with each other in
good-faith. Each of the Shareholders covenants and agrees that it shall vote,
and cause its representatives to vote, all Common Shares that it holds in order
to accomplish and give effect to the terms and conditions of this Agreement, and
that it shall otherwise act in

 

I-15



--------------------------------------------------------------------------------

presidente da Assembleia Geral de Acionistas não aceitará votos que violem os
termos e condições deste Acordo, conforme disposto no parágrafo 8 do Artigo 118
da Lei das Sociedades por Ações.    accordance with the provisions of this
Agreement. The chairman of any Shareholders Meeting will not accept votes that
breach the terms and conditions of this Agreement, as provided in paragraph
eight of Article 118 of the Brazilian Corporations Law. SEÇÃO 3.2. Estatuto
Social. Imediatamente após a assinatura deste Acordo, os Acionistas realizarão
uma Assembleia Geral de Acionistas da Companhia e exercerão os respectivos
direitos de voto para aprovar o novo Estatuto Social da Companhia na forma do
Apêndice A anexado a este instrumento (doravante denominado “Estatuto Social”).
O Estatuto Social estará de acordo com as disposições deste Acordo. Na hipótese
de qualquer conflito entre as disposições deste instrumento e do Estatuto
Social, as disposições deste Acordo prevalecerão, e os Acionistas convocarão uma
Assembleia Geral de Acionistas para alterar o Estatuto Social, adequando-o às
disposições estabelecidas neste Acordo.    SECTION 3.2. By-Laws. Immediately
following the execution hereof, the Shareholders will hold a general
Shareholders’ Meeting of the Company and will exercise their respective voting
rights to approve the new By-Laws of the Company in the form of Exhibit A hereto
(hereafter referred to as the “By-Laws”). The By-Laws shall observe the
provisions of this Agreement. In case of any conflict between the provisions
hereof and of the By-Laws, the provisions of this Agreement shall prevail, and
the Shareholders shall call a general Shareholders Meeting to amend the By-Laws
in order to conform the By-Laws with the provisions set forth in this Agreement.
SEÇÃO 3.3. Princípios Aplicáveis. Nos termos da legislação vigente, os
princípios contidos neste Acordo serão refletidos no Estatuto Social e em
quaisquer outros acordos de acionistas, ou alterações feitas a eles, a serem
celebrados pelos Acionistas, simultânea ou posteriormente à assinatura deste
Acordo. Os Acionistas, neste ato, expressamente reconhecem que as disposições de
qualquer acordo serão interpretadas de acordo com os princípios ora
estabelecidos. Os Acionistas concordam em tomar todas as medidas necessárias
para conduzir os negócios da Companhia de acordo com os mais altos padrões de
práticas de negócios, obrigações fiduciárias, governança corporativa e
conformidade com as leis.    SECTION 3.3. Governing Principles. To the extent
permitted by law, the principles contained in this Agreement shall be reflected
in the By-Laws and any other shareholders agreements, or amendments thereto, to
be entered into by the Shareholders, either contemporaneously with or subsequent
to the execution of this Agreement. The Shareholders hereby expressly
acknowledge that the provisions of any such agreements shall be construed in
accordance with the principles set forth herein. The Shareholders agree to use
their best and diligent efforts to conduct the Company’s business in accordance
with the highest standards for business practices, fiduciary duties, corporate
governance and compliance with laws. SEÇÃO 3.4. Declarações e Garantias dos
Acionistas. A Scopus e a Scopus Industrial declaram e garantem à NCR, e a NCR
declara e garante à Scopus e à Scopus Industrial, em cada caso, de forma
individual e separadamente que:    SECTION 3.4. Representations and Warranties
of the Shareholders. Scopus and Scopus Industrial each represent and warrant to
NCR, and NCR represents and warrants to Scopus and Scopus Industrial, in each
case individually and on a non-joint and several basis, that: (a) Possui plena
capacidade, poderes, aprovação e consentimento para celebrar este Acordo e para
assumir, cumprir e executar as tarefas e obrigações previstas neste Acordo.   
(a) It has full capacity and authorization, approval and consent to enter into
this Agreement and to assume, comply with and perform the duties and obligations
provided for herein. (b) A assunção e execução das obrigações deste instrumento
não resultam e não deverão resultar em uma violação, inadimplência ou
transgressão, de qualquer tipo e em qualquer nível, de qualquer    (b) The
assumption and performance of the obligations herein do not result and shall not
result in a breach, default or violation of any kind and in any degree of any
agreement, declaration, representation

 

I-16



--------------------------------------------------------------------------------

contrato, declaração, representação ou qualquer outro instrumento celebrado ou
fornecido por tal Parte, ou ainda referente a qualquer Pessoa com a qual esteja
obrigada ou sujeita, exceto no caso em que não limite ou afete de forma adversa
em qualquer aspecto relevante a sua capacidade de assumir e cumprir com todas as
obrigações deste Acordo.    or any other instrument entered into or provided by
it or in respect of any Person to whom it is bound or subject, except as would
not limit or adversely affect, in any material respect, its ability to enter
into and fully comply with its obligations hereunder. (c) Este Acordo foi livre
e legalmente celebrado por tal Parte e constitui obrigação legítima, válida,
eficaz e vinculante de tal Parte, exequível contra tal Parte, de acordo com os
termos e com os limites estabelecidos neste Acordo, salvo nos casos em que a
referida exequibilidade for limitada pela legislação vigente sobre falência,
insolvência, reorganização, moratória ou outras leis semelhantes que afetem a
execução dos direitos de credores de forma geral.    (c) This Agreement was
freely and legally agreed to and entered into by it and constitutes the lawful,
valid, effective and binding obligation of it, enforceable against it pursuant
to the terms and to the extent set forth in this Agreement, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally. (d) No caso da Scopus Industrial e da NCR, estes são os detentores
legítimos das Ações, registradas em seu nome de acordo com a legislação
aplicável, e suas Ações estão livres e desembaraçadas de todos e quaisquer
Gravames, salvo aqueles impostos por este Acordo.    (d) In the case of Scopus
Industrial and NCR, it is the lawful owner of the Shares, registered in its name
in accordance with applicable law, and its Shares are free and clear of any and
all Liens other than those imposed by this Agreement. SEÇÃO 3.5. Obrigações de
Confidencialidade. (a) Cada Acionista e a Scopus tratarão (e farão com que seus
representantes, agentes, membros do conselho de administração, diretores e
empregados atuem da mesma maneira) de forma confidencial quaisquer informações
que pertençam, estejam relacionadas, ou de qualquer outra forma, sejam
referentes à Companhia e/ou a este Acordo (incluindo informações relativas aos
ativos ou passivos da Companhia; negócio(s) real(is) ou proposto(s); informações
financeiras históricas e projetadas; orçamentos; serviços; produtos; segredos
comerciais; técnicas; processos; operações; know-how; estratégias; projeções;
conceitos; ideias; planos de marketing; clientes existentes ou potenciais;
funcionários; fornecedores ou provedores; declarações e registros tributários,
e/ou métodos e técnicas próprios de planejamento tributário; e relacionamentos
com Terceiros e outras informações de Terceiros), fornecidas antes ou após a
data deste Acordo, independentemente da forma por meio da qual essas informações
forem transmitidas ou mantidas, e todas as anotações, relatórios, análises,
compilações, estudos, arquivos ou outros documentos ou material de qualquer
natureza, preparados pela Companhia ou por outros, que contenham, reflitam e
sejam baseados, de qualquer outra forma, nessas informações    SECTION 3.5.
Confidentiality Obligations. (a) Each Shareholder and Scopus shall (and shall
cause its representatives, agents, directors, officers and employees to) treat
as confidential any information belonging to, relating to or otherwise
concerning the Company and/or this Agreement (including information regarding
the Company’s assets or liabilities; actual and proposed business(es);
historical and projected financial information; budgets; services; products;
trade secrets; techniques; processes; operations; know-how; strategies;
forecasts; concepts; ideas; marketing plans; existing or potential customers;
employees; vendors or suppliers; tax returns, tax records, and/or proprietary
tax planning methods and techniques; and relationships with Third Parties and
other Third Party information), whether furnished before or after the date of
this Agreement, regardless of the form in which such information is communicated
or maintained, and all notes, reports, analyses, compilations, studies, files or
other documents or material of any nature whatsoever, whether prepared by the
Company or others, which are based on, contain or otherwise reflect such
information (collectively, “Confidential Information”). The term “Confidential
Information” also shall include the terms and provisions of this Agreement and
the Investment Agreement, but shall not include information for which it is
possible to demonstrate and evidence that it (i) is

 

I-17



--------------------------------------------------------------------------------

(coletivamente “Informações Confidenciais”). O termo “Informações Confidenciais”
incluirá, também, os termos e condições deste Acordo e do Acordo de
Investimento, mas não incluirá informações para as quais seja possível
demonstrar e comprovar que: (i) estão ou se tornaram disponíveis ao público, de
outra forma que não resultado de uma divulgação pelo Acionista ou pela Scopus
(conforme aplicável) em violação a este Acordo; (ii) estavam disponíveis ao
Acionista ou à Scopus (conforme aplicável), ou tenham se tornado disponíveis ao
Acionista ou à Scopus (conforme aplicável), de forma não confidencial, a partir
de outra fonte que não seja a Companhia, seus agentes ou representantes, desde
que a fonte dessas informações não estivesse obrigada por um contrato de
confidencialidade com a Companhia, seus agentes ou representantes, com respeito
a esse material, ou de qualquer outra forma proibida de transmitir as
informações ao Acionista ou à Scopus (conforme aplicável) por uma obrigação
contratual, jurídica ou fiduciária; ou (iii) o Acionista ou a Scopus (conforme
aplicável) desenvolveu de forma independente sem referência às informações ou a
qualquer resultado delas decorrentes.    or became available to the public,
other than as a result of a disclosure by the Shareholder or Scopus (as
applicable) in breach of this Agreement; (ii) was available to the Shareholder
or Scopus (as applicable), or has become available to the Shareholder or Scopus
(as applicable), on a non-confidential basis from a source other than the
Company, its agents or representatives, provided that the source of such
information was not bound by a confidentiality agreement with the Company, its
agents or representatives with respect to such material, or otherwise prohibited
from transmitting the information to the Shareholder or Scopus (as applicable)
by a contractual, legal or fiduciary obligation; or (iii) the Shareholder or
Scopus (as applicable) independently developed without reference to the
information or any derivative thereof. (b) Sem limitação à generalidade da Seção
3.5(a) acima, nem a Scopus e nem a Scopus Industrial fornecerão, proverão ou, de
qualquer outra forma, disponibilizarão ao Acionista Controlador da Scopus (ou
seja, Bradesco, qualquer Afiliada do Bradesco ou qualquer membro do conselho de
administração, diretor, funcionário ou representante de qualquer dos
anteriormente citados) qualquer Informação Confidencial. A Scopus e a Scopus
Industrial tomarão ou farão com que sejam tomadas essas medidas de acordo com o
necessário para assegurar a conformidade com suas obrigações na sentença
anterior. Para evitar qualquer dúvida, o anteriormente citado não afetará o
direito do Bradesco às referidas informações da Companhia que estiverem
especificadas pelo Contrato Principal de Compra e Venda.    (b) Without limiting
the generality of Section 3.5(a) above, neither Scopus nor Scopus Industrial
shall furnish, provide or otherwise make available to the Controlling
shareholder of Scopus (i.e., Bradesco, any Affiliate of Bradesco, or any
director, officer, employee or representative of any of the foregoing) any
Confidential Information. Scopus and Scopus Industrial shall take or cause to be
taken such actions as are necessary to ensure compliance with their obligations
in the foregoing sentence. For the avoidance of doubt, the foregoing shall not
affect the right of Bradesco to such information of the Company as is specified
by the Master Purchase Agreement. (c) Independentemente das proibições
estabelecidas na Seção 3.5(b) acima, a Scopus e/ou a Scopus Industrial podem
fornecer ao Bradesco: (i) as referidas informações financeiras e as informações
relacionadas que sejam razoavelmente necessárias para permitir a preparação das
demonstrações financeiras consolidadas e relatórios relacionados do Bradesco; e
(ii) as referidas informações (que serão fornecidas de forma anônima) conforme
sejam razoavelmente necessárias para que o Bradesco possam avaliar uma    (c)
Notwithstanding the prohibitions set forth in Section 3.5(b) above, Scopus
and/or Scopus Industrial may provide to Bradesco (i) such financial and related
information as is reasonably necessary to permit the preparation of Bradesco’s
consolidated financial statements and related reports, and (ii) such information
(which shall be provided on a no-name basis) as may be reasonably necessary for
Bradesco to evaluate a request from the Company for additional capital
investment by the Shareholders; provided, that

 

I-18



--------------------------------------------------------------------------------

solicitação da Companhia para investimentos adicionais de capital pelos
Acionistas; contanto que, nesse caso, a Scopus ou a Scopus Industrial, conforme
aplicável, forneça somente as Informações Confidenciais razoavelmente
necessárias, segundo seu próprio julgamento de boa-fé, para a expressa
finalidade para a qual estão sendo fornecidas, e assegurará que o Bradesco use
as referidas Informações Confidenciais somente para a finalidade para a qual
estão sendo fornecidas, tratando-as de forma confidencial e não divulgando as
referidas Informações Confidenciais (exceto por meio de suas demonstrações
financeiras consolidadas, conforme exigido pelos BR GAAP).    in each case,
Scopus or Scopus Industrial, as applicable, shall provide only that portion of
the Confidential Information that is reasonably necessary, in its good faith
judgment, for the express purpose for which it is being provided, and shall
ensure that Bradesco will use such Confidential Information only for the express
purpose for which it is being provided, and will treat as confidential and not
disclose such Confidential Information (other than through its consolidated
financial statements, as required under BR GAAP). (d) Periodicamente, por meio
de solicitação por escrito da NCR, a Scopus e /ou Scopus Industrial deverão
emitir à NCR um certificado, devidamente assinado por seu Diretor Financeiro,
certificando o cumprimento das obrigações reguladas na
Seção 3.5(a) até (c) acima.    (d) From time to time, at the written request of
NCR, Scopus and/or Scopus Industrial shall issue to NCR a certificate, duly
executed by its Chief Financial Officer, certifying compliance with the
obligations regulated under Sections 3.5(a) through (c) above. (e) Para evitar
dúvidas, a atuação de um indivíduo como um membro do conselho de administração,
diretor, empregado ou representante do Bradesco ou de suas Afiliadas, e também
como membro do conselho de administração, diretor, empregado ou representante da
Scopus, não será, por si só, considerada uma violação pela Scopus ou pela Scopus
Industrial das obrigações descritas na Seção 3.5(a) até (c) acima; contanto que
a Scopus e/ou a Scopus Industrial tenham tomado (ou possam, imediatamente após a
ocorrência dessas alegações, fazer com que sejam tomadas) todas as medidas
necessárias para assegurar o cumprimento das obrigações estabelecidas na Seção
3.5(a) até (c) acima por esse indivíduo.    (e) For the avoidance of doubt, the
engagement of an individual as a director, officer, employee or representative
of Bradesco or any of its Affiliates, and also as a director, officer, employee
or representative of Scopus, shall not, in and of itself, be considered as a
breach by Scopus or Scopus Industrial of the obligations described in Sections
3.5(a) through (c) above; provided that Scopus and/or Scopus Industrial shall
have taken (or shall, promptly following the occurrence of such state of facts,
cause to be taken) all such actions as are necessary to ensure compliance with
the obligations established in Sections 3.5(a) through (c) above by such
individual. (f) As obrigações de confidencialidade da Scopus e da Scopus
Industrial dispostas neste Acordo permanecerão válidas pelo período de 3 (três)
anos após a Scopus Industrial deixar de ser acionista da Companhia e as
obrigações de confidencialidade da NCR dispostas neste Acordo permanecerão
válidas pelo período de 3 (três) anos após a NCR deixar de ser acionista da
Companhia.    (f) The confidentiality obligations of Scopus and Scopus
Industrial under this Agreement shall survive during the three (3) year period
after Scopus Industrial ceases to be a shareholder of the Company, and the
confidentiality obligations of NCR under this Agreement shall survive during the
three (3) year period after NCR ceases to be a shareholder of the Company. SEÇÃO
3.6. Dividendos. (a) Os dividendos devidos periodicamente em relação às Ações
Preferenciais deverão ser declarados e pagos pela Companhia, na data, no valor e
conforme as condições estabelecidas no Estatuto Social da Companhia.    SECTION
3.6. Dividends. (a) Dividends with respect to such of the Preferred Shares as
may be outstanding from time to time shall be declared and paid by the Company
at such times, in such amounts and subject to such conditions as are set forth
in the Company’s By-Laws.

 

I-19



--------------------------------------------------------------------------------

(b) Sujeito, em qualquer caso, ao disposto na Seção 3.6(a) e nos termos e
condições que regulam as Ações Preferenciais (conforme estabelecido no Estatuto
Social), os dividendos poderão ser declarados e pagos em relação às Ações
Ordinárias quando assim determinado pelos Acionistas (de acordo com a Seção
5.3), levando-se em conta, dentre outros aspectos, as dívidas da Companhia ainda
não quitadas no momento, os ativos e passivos da Companhia, a projeção das
necessidades futuras de caixa da Companhia e as exigências da legislação
aplicável (inclusive as regulamentações de incentivos fiscais da SUFRAMA); desde
que, salvo se de outra forma acordado pelos Acionistas, levando-se em conta e
sujeito a, dentre outros, posição de fluxo de caixa livre positivo da Companhia
no ano civil aplicável, bem como as exigências de capitalização geral da
Companhia que podem ser exigidas pelos clientes da Companhia então existentes ou
por clientes potenciais da Companhia em relação aos quais o Diretor Presidente e
Diretor de Marketing da Companhia tenham determinado que uma venda pela
Companhia seja razoavelmente possível ou provável em até 12 (doze) meses, a
Companhia deverá distribuir anualmente, pelo menos, 25% (vinte e cinco por
cento) dos lucros acumulados passíveis de distribuição da Companhia (conforme
regulamentado pela Lei das Sociedades por Ações) aos Acionistas.    (b) Subject
in all cases to Section 3.6(a) and the terms of the Preferred Shares (as set
forth in the By-Laws), dividends may be declared and paid with respect to the
Common Shares at such times as are determined by the Shareholders (in accordance
with Section 5.3), taking into account, among other things, the then-unpaid
debts of the Company, the assets and liabilities of the Company, the Company’s
projected future cash needs and the requirements of applicable law (including
the SUFRAMA tax incentives regulations); provided, that unless otherwise agreed
to by the Shareholders, subject to and taking into account, among other things,
the positive free cash flow position of the Company in the applicable calendar
year, as well as overall Company capitalization requirements that may be
required by then-existing customers or clients of the Company or by potential
customers or clients of the Company with respect to whom the Company’s Chief
Executive Officer and Chief Marketing Officer have determined that a sale by the
Company is reasonably likely or probable within twelve (12) months, the Company
shall annually distribute at least twenty-five percent (25%) of the Company’s
accrued distributable profits (as regulated by the Brazilian Corporations Law)
to the Shareholders. ARTIGO IV - AÇÕES E CAPITAL SOCIAL    ARTICLE IV - SHARES
AND CORPORATE CAPITAL SEÇÃO 4.1. Todas as Ações Obrigadas Pelo Acordo. Todas as
ações do capital social da Companhia detidas pelos Acionistas na presente data e
aquelas que possam vir a ser detidas por eles no futuro, inclusive como
consequência de, mas não limitadas a, direitos, opções, conversões, aquisições,
bônus, desdobramentos ou grupamentos (“Ações”) estarão sujeitas a este Acordo.
   SECTION 4.1. All Shares Bound By the Agreement. All shares of the corporate
capital of the Company owned by the Shareholders on the date hereof and those
that may be owned by them in the future, including as a consequence of, but not
limited to, warrants, options, conversions, acquisitions, bonus, splits or
reverse splits (“Shares”) shall be subject to this Agreement. SEÇÃO 4.2. Capital
Social da Companhia. (a) O capital social emitido e em circulação da Companhia é
de R$22.065.364,00, dividido em 22.065.364 Ações, sendo 14.612.849 ações
ordinárias com direito a voto (“Ações Ordinárias”) e 7.452.515 ações
preferenciais, sem direito a voto (“Ações Preferenciais”), todas as quais sem
valor nominal, distribuídas entre os Acionistas, de acordo com o seguinte:   
SECTION 4.2. Company’s Corporate Capital. (a) The issued and outstanding
corporate capital of the Company is R$22,065,364.00, divided into 22,065,364
Shares, being 14,612,849 common voting shares (“Common Shares”) and 7,452,515
preferred, non-voting shares (“Preferred Shares”), all with no par value,
distributed between the Shareholders as follows:

 

I-20



--------------------------------------------------------------------------------

Acionista

   Ações
Ordinárias      % Ações
Ordinárias     Ações Pref.      %
Ações
Pref.  

NCR

     7.452.553         51 %      7.452.515         100 % 

Scopus

     7.160.296         49 %      0         0 % 

Shareholder

   Common
Shares      %
Common
Shares     Preferred
Shares      %
Preferred
Shares  

NCR

     7,452,553         51 %      7,452,515         100 % 

Scopus

     7,160,296         49 %      0         0 % 

 

 

(b) Os Acionistas concordam, em caráter irrevogável e irretratável, que as Ações
Preferenciais, em nenhuma hipótese (incluindo, mas não se limitando, resultante
do não pagamento pela Companhia dos dividendos devidos em qualquer valor e por
qualquer período de tempo), (i) adquirirão qualquer direito de voto, e, no caso
em que as Ações Preferenciais adquiram, a qualquer tempo, qualquer direito de
voto, a NCR concorda, em caráter irrevogável e irretratável, em não exercer o
referido direito, desde que, para evitar quaisquer dúvidas, caso as Ações
Preferenciais sejam, por meio de qualquer reorganização, permuta de ações ou
evento similar que tenha sido aprovado pelos Acionistas conforme os termos deste
Acordo, convertidas em, ou permutadas por, participação acionária com direito de
voto na Companhia, os termos e condições contidos nesta Seção 4.2(b) não
poderão, de qualquer forma, afetar o direito e a capacidade da NCR de exercer
todo e qualquer direito político decorrente da referida conversão ou troca; e
(ii) terão o direito de participar em aumentos de capital decorrentes da
capitalização das reservas de lucro. Além disso, na hipótese de qualquer emissão
de novas ações pela Companhia (ou de títulos conversíveis em novas ações da
Companhia), a NCR deverá renunciar ao direito de preferência que possui em razão
da propriedade de Ações Preferenciais (artigo 171 da Lei das Sociedades por
Ações) para subscrever novas ações ou títulos conversíveis da Companhia, desde
que, no caso das Ações Preferenciais serem, por meio de qualquer reorganização,
permuta de ações ou evento similar que tenha sido aprovado pelos Acionistas
conforme os termos deste Acordo, convertidas em, ou permutadas por, participação
com direito de voto ou outra participação acionária na Companhia, as disposições
anteriores deste item não afetarão, de qualquer forma, o direito ou a capacidade
da NCR de exercer qualquer direito de preferência que possua conforme as
condições de tal participação com direito de voto ou outra participação
acionária detida na Companhia.    (b) The Shareholders irrevocably and
unconditionally agree that the Preferred Shares shall, under no circumstances
(including, without limitation, as a result of the failure of the Company to pay
dividends thereon in any amount and for whatever period), (i) acquire any voting
right and, in the event that the Preferred Shares acquire, at any time, any
voting rights, NCR irrevocably and unconditionally agrees not to exercise any
such right, provided, that, for the avoidance of doubt, if the Preferred Shares
are, through any reorganization, share exchange or other similar event which has
been approved by the Shareholders in accordance with the terms of this
Agreement, converted into or exchanged for voting equity of the Company, the
foregoing provisions of this Section 4.2(b) shall in no way affect the right or
ability of NCR to exercise any and all voting rights associated therewith; and
(ii) have the right to take part in increases in share capital derived from the
capitalization of reserves or profits. NCR shall in any issuance of new shares
by the Company, or of securities convertible into new shares of the Company,
waive the preemptive right it has due to ownership of Preferred Shares (Article
171 of the Brazilian Corporations Law) to subscribe for new shares or
convertible securities of the Company; provided, that, if the Preferred Shares
are, through any reorganization, share exchange or other similar event which has
been approved by the Shareholders in accordance with the terms of this
Agreement, converted into or exchanged for voting or other equity of the
Company, the foregoing provisions of this sentence shall in no way affect the
right or ability of NCR to exercise any preemptive right it has under the terms
of such voting or other equity. (c) Conforme seus próprios termos, as Ações
Preferenciais são resgatáveis, somente na sua    (c) Pursuant to their terms,
the Preferred Shares are redeemable, only in full, at the discretion of NCR, at
any

 

I-21



--------------------------------------------------------------------------------

totalidade, ao exclusivo critério da NCR, a qualquer tempo após o segundo
aniversário da Data de Fechamento e se encerrando em 20 de Dezembro de 2013
(“Data Final do Resgate”). Os Acionistas concordam que, caso quaisquer das Ações
Preferenciais permaneçam em circulação após a Data Final do Resgate, os
Acionistas deverão realizar uma Assembleia Geral de Acionistas e votar de forma
a aprovar o resgate imediato de todas, e não menos que todas, as Ações
Preferenciais remanescentes.    time starting after the second anniversary of
the Closing Date and ending on December 20, 2013 (“Final Redemption Date”). The
Shareholders agree that, if any Preferred Shares remain outstanding after the
Final Redemption Date, the Shareholders shall hold a general shareholders’
meeting and vote so as to approve the immediate redemption of all, and no less
than all, of the then-outstanding Preferred Shares. (d) O valor total de resgate
agregado para todas as Ações Preferenciais (“Valor de Resgate”) será determinado
da seguinte forma:    (d) The aggregate redemption value for of all the
Preferred Shares (“Redemption Value”) shall be determined as follows: Valor de
Resgate = R$79.600.000,00 – Dívida Líquida no Fechamento.    Redemption Value =
R$79,600,000.00 – Closing Net Debt. (e) O pagamento do Valor de Resgate deverá
ocorrer em até 5 (cinco) Dias Úteis contados da data do efetivo
exercício/declaração do resgate, em Reais e em fundos imediatamente disponíveis.
Caso no momento do pagamento do Valor de Resgate a Companhia não possua o saldo
necessário em moeda corrente para cumprir com a sua obrigação de pagar o Valor
de Resgate, a Companhia deverá:    (e) The payment of the Redemption Value shall
occur within five (5) Business Days counted from the date of the actual
exercise/declaration of the redemption, in Reais and immediately available
funds. If at the time of payment of the Redemption Value the Company does not
have the necessary cash balance to fulfill its obligation to pay the Redemption
Value in cash, the Company shall: (i) pagar a maior parte do Valor de Resgate
que sua receita em dinheiro, no momento do pagamento, permita; e    (i) pay the
maximum portion of the Redemption Value that its cash proceeds available at the
time of the payment allows for; and (ii) tomar todas as medidas necessárias para
que a parcela remanescente do Valor de Resgate se torne crédito da NCR contra a
Companhia, e converter tal crédito em um mútuo da NCR para a Companhia, com taxa
de juros anual igual à taxa de juros média sendo paga pela Companhia em seus
contratos pendentes de mútuo e crédito e, ainda, sendo devido e pagável pela
Companhia para a NCR, tão logo seja razoavelmente possível.    (ii) take such
action as is necessary to cause the remaining portion of the Redemption Value to
become a credit of NCR against the Company, and to convert such credit into a
loan from NCR to the Company, bearing an annual interest rate equal to the
average of the interest rates then being paid by the Company on its
then-outstanding loans and credit agreements, and being due and payable by the
Company to NCR as soon as reasonably practicable thereafter. Para evitar
dúvidas, será permitido que a Companhia contraia dívidas, sujeita aos termos da
Seção 5.3(a)(ix), para fins de angariar fundos a serem destinados ao resgate das
Ações Preferenciais.    For the avoidance of doubt, it shall be permissible for
the Company to incur indebtedness, subject to the terms of Section 5.3(a)(ix),
for the purpose of raising cash proceeds in connection with the redemption of
the Preferred Shares. (f) Para fins de determinar a Dívida Líquida no
Fechamento, dentro do prazo de 90 (noventa) dias corridos após a Data de
Fechamento, os Acionistas deverão fazer com que a Companhia prepare e    (f) For
purposes of determining the Closing Net Debt, within ninety (90) calendar days
after the Closing Date, the Shareholders shall cause the Company to prepare and
deliver to the Shareholders a statement

 

I-22



--------------------------------------------------------------------------------

entregue aos Acionistas uma demonstração de resultados datada da Data de
Fechamento revisada pelo Auditor Independente (“Demonstração de Fechamento”),
que deverá incluir (i) um balanço patrimonial consolidado da Companhia na Data
de Fechamento preparado de acordo com o BR GAAP (conforme esteja em vigor na
Data de Fechamento), em Reais (“Balanço Patrimonial de Fechamento”); (ii) uma
declaração, baseada nos itens de linha aplicáveis derivados do Balanço
Patrimonial de Fechamento, estabelecendo em razoável detalhe o cálculo do
montante total da Dívida Líquida de Fechamento, em Reais, calculada com base nas
definições estabelecidas neste instrumento e de acordo com o método descrito no
Anexo 4.2(f) do presente Acordo. Adicionalmente, a Companhia deve fazer com que
fique razoavelmente disponível aos Acionistas, bem como a seus Representantes,
os indivíduos primariamente responsáveis pelo cálculo da Dívida Líquida de
Fechamento, e os materiais de suporte relevantes em relação aos itens de linha
do balanço patrimonial aplicáveis, com o propósito de determinar o Caixa de
Fechamento, Equivalentes de Caixa de Fechamento e Dívida de Fechamento, de forma
a fornecer assistência razoável aos Acionistas em relação a sua revisão dos
mesmos.    dated as of the Closing Date reviewed by the Independent Auditors
(the “Closing Statement”), which shall include (i) a consolidated balance sheet
of the Company on the Closing Date prepared in accordance with Brazilian GAAP
(as in effect on the Closing Date), in Reais (“Closing Balance Sheet”); (ii) a
statement, based on the applicable line items derived from the Closing Balance
Sheet, setting forth in reasonable detail a calculation of the aggregate amount
of the Closing Net Debt, in Reais, calculated using the definitions set forth
herein and pursuant to the method described Schedule 4.2(f) hereto. The Company
shall also make reasonably available to the Shareholders and their
Representatives, the individuals primarily responsible for calculation of the
Closing Net Debt, and the relevant supporting materials in connection with the
applicable balance sheet line items for purposes of determining Closing Cash,
Closing Cash Equivalents and Closing Debt, to provide reasonable assistance to
the Shareholders in connection with their review thereof. (g) No caso da Scopus
Industrial ou da NCR não concordar com a Dívida Líquida de Fechamento
apresentada pelos Auditores Independentes (conforme definida na Demonstração de
Fechamento), a parte discordante deverá enviar à outra, no prazo de 10 (dez)
Dias Úteis contados do recebimento da Demonstração de Fechamento, uma
notificação por escrito sobre a disputa, que deverá determinar em detalhes
razoáveis os itens e valores controversos (“Notificação de Disputa de Dívida
Líquida de Fechamento”). Caso a NCR e a Scopus Industrial não entreguem
tempestivamente a Notificação de Disputa de Dívida Líquida de Fechamento, as
Partes e a Companhia serão obrigadas a aceitar o cálculo da Dívida Líquida de
Fechamento disposto na Demonstração de Fechamento, e tal cálculo será final,
conclusivo e vinculante aos Acionistas e à Companhia.    (g) In case Scopus
Industrial or NCR disagrees with the Closing Net Debt presented by the
Independent Auditors (as set forth in the Closing Statement), it shall send to
the other, within ten (10) Business Days after receipt of the Closing Statement,
a written notice of dispute, which sets forth in reasonable detail the items and
amounts it disputes (the “Closing Net Debt Dispute Notice”). If neither NCR nor
Scopus Industrial timely delivers a Closing Net Debt Dispute Notice, the Parties
and the Company shall be deemed to have accepted the calculation of the Closing
Net Debt set forth in the Closing Statement, and such calculation shall be
final, conclusive and binding on the Shareholders and the Company. (h) Caso,
dentro do período de 15 (quinze) Dias Úteis contados da entrega tempestiva de
uma Notificação de Disputa de Dívida Líquida de Fechamento, os Acionistas não
forem capazes de resolver os itens em disputa, então os itens em disputa poderão
ser submetidos tanto pela Scopus Industrial, como pela NCR, à Empresa    (h) If,
within the fifteen (15) Business Day period following timely delivery of a
Closing Net Debt Dispute Notice, the Shareholders are not able to resolve the
disputed items, then the items in dispute may be submitted by either Scopus
Industrial or NCR to the Accounting Firm. The Accounting Firm shall be required

 

I-23



--------------------------------------------------------------------------------

de Auditoria Contábil. Os Acionistas deverão requerer à Empresa de Auditoria
Contábil que forneça uma determinação dos itens em disputa aplicáveis dentro de
30 (trinta) dias corridos, contados do requerimento à Empresa de Auditoria
Contábil, cuja determinação deverá ser feita por escrito e prever, em razoável
detalhe, o seu embasamento. A Empresa de Auditoria Contábil, que deverá
funcionar somente como especialista e não como árbitro, deverá determinar, com
base nas apresentações pelos Acionistas e seus respectivos Representantes, e nos
materiais de suporte relevantes em relação aos itens de linha do balanço
patrimonial aplicáveis com o propósito de determinação de Caixa no Fechamento,
Equivalentes de Caixa no Fechamento e Dívida no Fechamento, somente aqueles
assuntos em disputa especificamente dispostos na Notificação de Disputa de
Dívida Líquida de Fechamento. Para resolver qualquer item disputado, a Empresa
de Auditoria Contábil deverá obedecer aos princípios previstos nesta Seção 4.2 e
os termos definidos no presente instrumento, e não deverá conceder a qualquer
item, qualquer valor superior ao maior valor possível aplicável a tal item
demandado pela NCR ou pela Scopus Industrial. A determinação da Empresa de
Auditoria Contábil deverá ser final, conclusiva e vinculante entre os Acionistas
e a Companhia, e cada um dos Acionistas e a Companhia concordam que qualquer
foro na devida jurisdição pode julgar sobre o assunto, de forma a executar a
determinação da Empresa de Auditoria Contábil. As taxas e despesas da Empresa de
Auditoria Contábil deverão ser pagas 100% pela Parte que entregar a Notificação
de Disputa de Dívida Líquida de Fechamento.    to render a determination of the
applicable disputed items within thirty (30) calendar days after the referral of
the matter to the Accounting Firm, which determination must be in writing and
must set forth, in reasonable detail, the basis therefor. The Accounting Firm,
which shall function only as an expert and not as an arbitrator, shall
determine, based on presentations by the Shareholders and their respective
Representatives, and the relevant supporting materials in connection with the
applicable balance sheet line items for purposes of determining Closing Cash,
Closing Cash Equivalents and Closing Debt, only those issues in dispute
specifically set forth in the Closing Net Debt Dispute Notice. In resolving any
disputed item, the Accounting Firm shall be bound by the principles set forth in
this Section 4.2 and the defined terms used herein and shall not assign a value
to any item that is greater than the greatest value for such item claimed by
either NCR or Scopus Industrial or that is less than the smallest value for such
item claimed by either NCR or Scopus Industrial. The determination of the
Accounting Firm shall be final, conclusive and binding upon the Shareholders and
the Company, and each of the Shareholders and the Company agree that any court
having proper jurisdiction may enter a judgment against it to enforce the
determination of the Accounting Firm. The fees and expenses of the Accounting
Firm shall be paid 100% by the Party who delivers the Closing Net Debt Dispute
Notice. SEÇÃO 4.3. Contribuições Adicionais de Capital. Nenhum Acionista é
obrigado a fazer contribuição de capital adicional à Companhia, mas qualquer
Acionista ou ambos podem fazer contribuição de capital adicional conforme
determinado pelos Acionistas de acordo com a Seção 5.3 abaixo. A contribuição do
capital adicional pode ser realizada em dinheiro ou em ativos, sendo que o valor
dos ativos será determinado por um laudo de avaliação previamente aprovado pelos
Acionistas de acordo com as disposições vigentes da Lei das Sociedades por
Ações. Na hipótese de uma contribuição adicional de capital ser realizada de
forma desigual por acordo de ambos Acionistas, a participação em Ações
Ordinárias de cada Acionista será ajustada para refletir essas contribuições
desiguais.    SECTION 4.3. Additional Capital Contributions. Neither Shareholder
shall be required to contribute any additional capital to the Company, but
either Shareholder, or both Shareholders, may contribute additional capital as
determined by the Shareholders in accordance with Section 5.3 below. The
additional capital may be contributed either in cash or assets, with the amount
of such contribution of assets to be determined by an appraisal report, approved
in advance by the Shareholders in accordance with the applicable provisions of
the Brazilian Corporations Law. In the event additional capital is contributed
unequally by agreement of both Shareholders, the Common Share ownership of each
Shareholder shall be adjusted to reflect such unequal contributions.

 

I-24



--------------------------------------------------------------------------------

SEÇÃO 4.4. Plano de Negócios Anual. (a) O plano de negócios da Companhia para o
ano civil de 2011 está anexado a este documento como Apêndice B.1. Até 31 de
outubro de 2011 e 31 de outubro de cada ano civil subsequente, a Diretoria
Executiva deverá preparar e enviar ao Presidente do Conselho de Administração da
Companhia uma proposta de plano de negócios e orçamento para o próximo ano civil
completo (“Plano de Negócios”), em relação à qual a Diretoria deverá, dentre
outras coisas, considerar, como referência geral, as projeções estimadas para a
Companhia nos próximos 5 anos (2012-2016), cuja cópia completa encontra-se anexa
ao presente como Apêndice B.2. Cada Plano de Negócios assim proposto deverá
conter as estimativas de boa-fé da Diretoria Executiva, dentre outros aspectos,
sobre receitas, despesas, investimentos de capital e despesas com serviço da
dívida (se houver) para o ano civil seguinte, com detalhes suficientes para o
ano civil a que se referem.    SECTION 4.4. Annual Business Plan. (a) The
business plan for the Company for the 2011 calendar year is attached hereto as
Exhibit B.1. No later than October 31, 2011 and October 31 of each subsequent
calendar year, the Board of Officers shall prepare and submit to the Chairman of
the Company a proposed business plan and budget for the following full calendar
year (the “Business Plan”), in connection with which the Board of Officers
shall, among other things, consider as a general reference, the 5-year estimated
projections (2012-2016) of the Company, a complete copy of which is attached
hereto as Exhibit B.2. Each Business Plan so proposed shall contain the Board of
Officers’ good faith estimates of, among other things, the revenues, expenses,
capital expenditures and debt service expenses (if any) for the coming calendar
year, in reasonable detail for the calendar year to which it relates. (b) O
Presidente do Conselho de Administração da Companhia convocará, após o
recebimento de cada Plano de Negócios, uma Assembleia Geral Extraordinária de
acordo com a Seção 5.2 deste Acordo, a ser realizada até 15 de dezembro do mesmo
ano civil, com a finalidade de examinar e aprovar o Plano de Negócios. O voto
exigido para a aprovação do Plano de Negócios na ocasião de referida Assembleia
de Acionistas deverá estar de acordo com as disposições da Seção 5.3 deste
Acordo. Na hipótese de o Plano de Negócios não ser aprovado pelo número de votos
necessário segundo a Seção 5.3 deste Acordo na referida Assembleia de
Acionistas, o Plano de Negócios consistirá do plano de negócios para o exercício
atual na ocasião (sem considerar os efeitos da taxa de câmbio entre Dólar –
Real), conforme ajustado para possibilitar o crescimento com base no crescimento
projetado no produto interno bruto para o Brasil para o próximo ano civil
(preços constantes, moeda nacional) conforme emitido pelo Banco Central do
Brasil (atualmente denominada pesquisa “Focus”).    (b) The Chairman of the
Company shall, following receipt of each Business Plan, call an extraordinary
Shareholders Meeting in accordance with Section 5.2 hereof, to be held no later
than December 15 of the same calendar year, for the purpose of reviewing and
approving the Business Plan. The vote required to approve the Business Plan at
such Shareholders Meeting shall be in accordance with the provisions of Section
5.3 hereof. In the event that the Business Plan is not approved by the requisite
vote under Section 5.3 hereof at such Shareholders Meeting, then the business
plan shall consist of the business plan for the then-current year (neutral of US
Dollar – Brazilian Reais foreign exchange effects), as adjusted to allow for
growth based on the projected growth in gross domestic product for Brazil for
the following calendar year (constant prices, national currency) as issued by
the Brazilian Central Bank (currently named “Focus” survey). ARTIGO
V—ASSEMBLEIAS DE ACIONISTAS    ARTICLE V - SHAREHOLDERS MEETINGS SEÇÃO 5.1.
Assembleias Gerais Ordinárias da Companhia. As Assembleias de Acionistas serão
ou assembleias ordinárias, as quais devem ser realizadas no período de até 4
(quatro) meses após o final de cada exercício fiscal, para deliberar sobre
assuntos dispostos na Lei das Sociedades por Ações; ou assembleias
extraordinárias, a serem realizadas sempre que os    SECTION 5.1. General
Shareholders Meetings of the Company. The Shareholders Meetings shall be either
ordinary meetings, which shall be held within the four (4) month period
following the end of each fiscal year, to decide on matters provided for in the
Brazilian Corporations Law; or extraordinary meetings, to be held whenever
required by the affairs of the Company. Each

 

I-25



--------------------------------------------------------------------------------

assuntos da Companhia exigirem. Cada Ação Ordinária dará ao seu detentor o
direito a um voto na Assembleia de Acionistas da Companhia. As deliberações na
Assembleia de Acionistas, salvo se disposto em contrário na Lei das Sociedades
por Ações ou neste Acordo, serão adotadas pelos Acionistas que representem a
maioria do capital votante.    Common Share shall grant the registered holder
thereof the right to one vote in the Shareholders Meetings of the Company. The
deliberations in the Shareholders Meetings, except as provided for by the
Brazilian Corporations Law or in this Agreement, shall be adopted by
Shareholders representing the majority of the voting capital. SEÇÃO 5.2.
Procedimentos de Convocação. As Assembleias de Acionistas serão convocadas pelo
Presidente, sempre que conveniente ou necessário (com a apresentação da ordem do
dia a ser tratada e decidida e os documentos correspondentes), cumprindo todas
as formalidades exigidas pela Lei das Sociedades por Ações e pelo Estatuto
Social. Desde que o quorum para a condução dos negócios na assembleia seja
atingido, as Assembleias de Acionistas serão presididas pelo Presidente da
Companhia ou, em sua ausência, por um membro da administração (Conselho de
Administração ou Diretoria Executiva) escolhido pelo Presidente ou, se isso não
for possível, pelo restante dos membros do Conselho de Administração, sempre por
escrito. O Presidente de cada Assembleia de Acionistas nomeará um dos
participantes para servir como secretário da Assembleia de Acionistas.   
SECTION 5.2. Call Procedures. The Shareholders Meetings shall be called by the
Chairman, whenever convenient or necessary (with presentation of the agenda to
be addressed and decided and the corresponding documents), complying with all
formalities required by the Brazilian Corporations Law and by the By-Laws.
Provided that a quorum for conducting business at the meeting is achieved, the
Shareholders Meetings shall be presided over by the Chairman of the Company or,
in his absence, by a member of the administration (Board of Directors or Board
of Officers) chosen by him or, upon failure by him to do so, by the remainder of
the Directors, in any case in writing. The President of each Shareholders
Meeting shall appoint one of the attendees to serve as secretary of the
Shareholders Meeting. SEÇÃO 5.3. Aprovação Qualificada dos Acionistas. (a) A
Companhia (seja por si própria ou por meio de suas Subsidiárias) não pode tomar
as medidas a seguir a menos que a referida medida seja previamente aprovada pelo
voto afirmativo de Acionistas representando pelo menos 80% (oitenta por cento)
das Ações Ordinárias emitidas da Companhia:    SECTION 5.3. Qualified
Shareholder Approval. (a) The Company (whether by itself or through any of its
Subsidiaries) may not take any of the following actions unless such action is
approved in advance by the affirmative vote of Shareholders representing at
least eighty percent (80%) of the outstanding Common Shares of the Company: (i)
alteração do Estatuto Social, exceto alterações decorrentes da Seção 3.2 deste
Acordo e alterações que, na opinião razoável do consultor jurídico externo da
Companhia, sejam necessárias de acordo com a legislação aplicável;    (i)
amending the By-Laws, other than amendments pursuant to Section 3.2 hereof and
amendments that, in the reasonable opinion of the Company’s outside counsel, are
required by applicable law; (ii) aprovação das demonstrações financeiras anuais
da Companhia (que serão preparadas de acordo com os BR GAAP);    (ii) approving
the Company’s yearly financial statements (which are to be prepared in
accordance with BR GAAP); (iii) declaração, pagamento, ou outra forma de
realizar ou de aprovar e estabelecer prazos de pagamento de recursos
relacionados a qualquer dividendo ou outra distribuição (inclusive juros sobre
capital próprio) a serem feitos aos Acionistas da Companhia, com exceção dos
dividendos feitos em conformidade com e sujeitos aos temos e condições das   
(iii) declaring, paying or otherwise making, or approving and establishing the
payment terms of any funds in respect of, any dividend or other distribution
(including interest on equity) to be made to the Shareholders of the Company,
other than such dividends as are made in accordance with, and subject to, the
terms of the Preferred Shares, as set forth in the

 

I-26



--------------------------------------------------------------------------------

Ações Preferenciais, conforme disposto no Estatuto Social;    By-Laws; (iv)
estabelecimento de reservas de capital pela Companhia, com exceção das reservas
de capital contempladas no Acordo de Investimento ou de outras formas
necessárias para possibilitar o resgate das Ações Preferenciais;    (iv) setting
of capital reserves by the Company, other than such capital reserves as are
specifically contemplated by the Investment Agreement or otherwise required to
enable the redemption of the Preferred Shares; (v) definição da Remuneração
anual global da Diretoria Executiva (ficando estabelecido que se tal Remuneração
anual global não for aprovada pelo voto necessário de Acionistas de acordo com
esta Seção 5.3(v), ela será determinada de acordo com a Seção 7.3(a));    (v)
establishing the annual aggregate Compensation for the Board of Officers (it
being understood that if such annual aggregate Compensation is not approved by
the requisite Shareholder vote in accordance with this Section 5.3(v), it shall
be determined in accordance with Section 7.3(a)); (vi) aprovação (A) do Plano de
Negócios (ficando estabelecido que se o Plano de Negócios não for aprovado pelo
voto necessário dos Acionistas de acordo com esta Seção 5.3(vi), ele será
determinado de acordo com a Seção 4.4(b)), (B) de qualquer aumento nos custos e
despesas anuais totais (inclusive despesas de capital) da Companhia em valor
superior a 5% dos custos e despesas anuais totais conforme estabelecidos no
Plano de Negócios; (C) da transferência pela Companhia de qualquer ativo com um
valor contábil superior a 5% do valor contábil total dos ativos da Companhia;
(D) de uma mudança nas “linhas do negócio” conduzido pela Companhia, conforme
descrito no Plano de Negócios, sendo certo que, para fins de esclarecimento,
“linha de negócios”, conforme utilizado nesta Seção 5.3(a)(vi) significa a linha
de negócios, conforme tal termo é compreendido no contexto da estrutura
societária da NCR (i.e.: Serviços Financeiros, Varejo e Hospitalidade ou
Assistência de Saúde), sendo a fabricação de Produtos ATM parte da linha de
negócios de Serviços Financeiros, ou (E) de qualquer modificação a uma atividade
contemplada pelo Plano de Negócios, que o resultado seja a redução nas receitas
em valor superior a 5%;    (vi) approving (A) the Business Plan (it being
understood that if the Business Plan is not approved by the requisite
Shareholder vote in accordance with this Section 5.3(vi), it shall be determined
in accordance with Section 4.4(b)), (B) any increase in the aggregate annual
costs and expenses (including capital expenses) of the Company in excess of 5%
of the aggregate annual costs and expenses as set forth in the Business Plan,
(C) the transfer by the Company of any asset with a book value in excess of 5%
of the total book value of the Company’s assets, (D) a change in the “lines of
the business” conducted by the Company as such are contemplated by the Business
Plan, it being understood, for the avoidance of doubt, that a “line of business”
as used in this Section 5.3(a)(vi) shall mean a line of business as such term is
currently understood in the context of NCR’s corporate structure (e.g. Financial
Services, Retail and Hospitality or Healthcare), the manufacture and sale of ATM
Products being a part of the Financial Services line of business), or (E) any
change to an activity contemplated by the Business Plan, the result of which
would be reduction in revenues in excess of 5%; (vii) aumento ou redução do
capital social da Companhia; desdobramentos (inclusive grupamentos) do capital
social da Companhia; resgate da ações em circulação da Companhia (com exceção de
qualquer resgate, total ou parcial, de Ações Preferenciais, que seja conduzido
conforme e sujeito aos termos e condições do Estatuto Social; ou emissão ou
venda de qualquer dos valores mobiliários da Companhia, conversíveis ou não em
ações da Companhia:    (vii) increasing or reducing the Company’s capital stock;
splitting (including by reverse split) the Company’s capital stock; redeeming
the outstanding equity of the Company (other than any full or partial redemption
of the Preferred Shares which is conducted in accordance with, and subject to,
the terms thereof, as set forth in the By-Laws); or issuing or selling any of
the Company’s securities, whether or not convertible into equity of the Company;
(viii) eleição ou destituição de qualquer dos membros    (viii) electing and
removing of any of the members of

 

I-27



--------------------------------------------------------------------------------

do Conselho de Administração ou do Conselho Fiscal da Companhia, se houver,
sujeito às disposições estabelecidas no Artigo VI abaixo;    the Board of
Directors and of the Fiscal Committee (Conselho Fiscal) of the Company, if any,
subject to the provisions set forth in Article VI below; (ix) incorrer (i.e.,
tornando-se responsável ou sujeito a) em qualquer Endividamento da Companhia em
montante que possa causar, no momento em que tal Endividamento for contraído, a
razão entre a então atual Dívida Líquida da Companhia e seu EBITDA no período de
12 meses imediatamente anterior a exceder 2,50.    (ix) incurring (i.e.,
becoming liable for or subject to) any Indebtedness of the Company in an amount
that would cause, at the time such Indebtedness is incurred, the ratio of the
Company’s then-current Net Debt to its EBITDA for the immediately preceding 12
month period, to exceed 2.50; (x) envolvimento em qualquer consolidação,
reorganização, joint venture, sociedade, subscrição pela Companhia de qualquer
participação em qualquer Pessoa (exceto subsidiária integral), cisão, troca de
ações, combinação de negócios (por meio de aquisição de ativos, participação no
capital, ou de qualquer outra forma, exceto pela aquisição pela Companhia de
estoque ou outros bens no curso normal dos negócios) ou operações de
incorporação envolvendo a Companhia, bem como a incorporação de ações de
qualquer outra sociedade pela Companhia, bem como a transformação da Companhia
em um tipo diferente de sociedade;    (x) engaging in any consolidation,
reorganization, joint venture, equity partnership, subscription by the Company
of any equity interest in any Person (other than a wholly-owned subsidiary),
spin-off, share exchanges, business combination (by acquisition of assets,
equity securities or otherwise other than the acquisition by the Company of
inventory or other assets in the ordinary course of business) or merger
transactions involving the Company, as well as the merger of shares of any other
company by the Company, as well as the conversion of the Company into a
different corporate type; (xi) alienação ou penhora de qualquer parte das
instalações da Companhia, ou qualquer parte dos equipamentos e outros bens
necessários naquelas instalações (exceto dos bens e estoques alienados no curso
normal dos negócios), em qualquer caso, com um valor contábil superior a 6 % do
valor contábil total dos ativos da Companhia, exceto por gravames resultantes de
empréstimos ou Endividamento que tenha sido aprovado ou seja permitido nos
termos do da Seção 5.3(ix);    (xi) disposing of or encumbering any portion of
the Company’s facilities, or any portion of equipment and other goods needed in
those facilities (other than goods and inventory disposed of in the ordinary
course of business), in either case with a book value in excess of 6% of the
total book value of the Company’s assets, other than encumbrances incurred in
connection with borrowings or Indebtedness that is approved in accordance with,
or permitted pursuant to, the terms of Section 5.3(ix); (xii) celebração de
novos contratos ou modificação do prazo de qualquer dos contratos existentes
entre a Companhia e qualquer de suas Partes Relacionadas, exceto (A) pelo
pagamento do Mútuo NCR ou pela conversão do Recebível da GSL em dinheiro,
(B) pelos contratos resultantes de empréstimos e endividamento que sejam
permitidos nos termos da Seção 5.3(ix) em termos menos favoráveis para a
Companhia que aqueles contidos no contrato de mútuo para capital de giro ou
facilidade de crédito de Terceiro assegurado pela Companhia após a data deste
Acordo, e (C) pelas modificações e atualizações anuais e periódicas que estejam
expressamente contempladas pelos termos de qualquer desses contratos (sendo
certo que, em qualquer caso, os Acionistas farão todo o possível para    (xii)
entering into new contracts, or modifying any term of any existing contract, in
each case between the Company and any of its Related Parties, other than (A) the
repayment of the NCR Loan or the conversion of the GSL Receivable to cash, (B)
contracts entered into in connection with borrowings or indebtedness that is
permitted pursuant to the terms of Section 5.3(ix) on terms that are no less
favorable to the Company than those contained in the working capital loan
agreement or credit facility first secured by the Company from a Third Party
following the date hereof, and (C) annual and other periodic modifications and
updates as are expressly contemplated by the terms of any such existing contract
(it being understood that in any event the Shareholders shall endeavor to ensure
that any

 

I-28



--------------------------------------------------------------------------------

assegurar que qualquer desses contratos ou modificações sejam celebrados e
modificados de acordo com os melhores interesses da Companhia (por exemplo, em
condições que não sejam mais prejudiciais à Companhia que aquelas prevalecentes
no mercado) e segundo bases equitativas;    such contracts or modifications will
be entered into or modified in the best interest of the Company (e.g., under
conditions that are not more detrimental to the Company than those prevailing in
the market) and on an arms’ length basis; (xiii) envolvimento em uma oferta
pública inicial (“IPO”) das ações da Companhia;    (xiii) engaging in an initial
public offering (“IPO”) of the Company’s equity; (xiv) requerimento de falência
ou requerimento de uma reestruturação judicial ou extrajudicial; ou    (xiv)
requesting bankruptcy or requesting a judicial or extrajudicial restructuring;
or (xv) término, dissolução e extinção da Companhia, nomeando e removendo
liquidantes e a avaliação de suas contas correspondentes.    (xv) winding-up,
dissolving and extinguishing of the Company, appointing and removing liquidators
and the appreciation of their corresponding accounts. (b) As Partes reconhecem e
concordam que as disposições da Seção 5.3(vi) acima não deverão impedir a
exploração comercial pela Companhia, exclusivamente em caráter imaterial de
“prova de conceito” (i.e.: tentativa) de produtos, serviços ou soluções, seja
dentro ou fora das então atuais linhas de negócios da Companhia, contempladas no
então atual Plano de Negócios, desde que tal exploração comercial não resulte em
um aumento nos custos anuais agregados superiores aos parâmetros financeiros
estabelecidos na Seção 5.3(vi); e, ainda, desde que para a comercialização de
tais produtos, serviços ou soluções seja necessário o quorum qualificado
disposto nesta Seção 5.3. As Partes também reconhecem e concordam que o
pagamento do Mútuo NCR, conforme os seus termos e condições, e a conversão pela
Companhia do Recebível da GSL em dinheiro, não estarão sujeitos à aprovação dos
Acionistas segundo os termos desta Seção 5.3.    (b) The Parties acknowledge and
agree that the provisions of Section 5.3(vi) above shall not prohibit the
commercial exploration by the Company, solely on an immaterial “proof of
concept” (i.e., trial) basis, of products, services or solutions, either within
or outside of the Company’s then-current lines of business as contemplated in
the Company’s then-current Business Plan; provided, that such commercial
exploration does not result in an increase in aggregate annual costs and
expenses or the transfer of any asset in excess of the financial parameters set
forth in Section 5.3(vi); and provided, further, that the commercialization of
any such products, services or solutions shall require a Shareholder qualified
vote under this Section 5.3. The Parties also acknowledge and agree that the
repayment of the NCR Loan, in accordance with its current terms, and the
conversion by the Company of the GSL Receivable to cash, shall not be subject to
Shareholder approval under this Section 5.3. (c) Os Acionistas concordam que
qualquer aditamento aos direitos e deveres das Ações Preferenciais da Companhia
deverá ser aprovado pelo voto afirmativo dos Acionistas que detentores de 100%
(cem por cento) das Ações Ordinárias de emissão da Companhia.    (c) The
Shareholders agree that any amendment to the rights and obligations of the
Company’s Preferred Shares shall be approved by the affirmative vote of
Shareholders representing one hundred percent (100%) of the outstanding common
shares of the Company. SEÇÃO 5.4. Alterações nos Volumes Iniciais de Ações. Na
hipótese de a Scopus Industrial tornar-se a detentora direta de mais de 50%
(cinquenta por cento) das ações com direito a voto em circulação da Companhia,
os Acionistas, neste ato, concordam em alterar de boa-fé as disposições
aplicáveis deste Acordo, de forma que, desde que mantenha participação no
capital social votante da Companhia igual ou superior a    SECTION 5.4. Changes
in Initial Equities. In the event Scopus Industrial becomes a direct owner of
greater than fifty percent (50%) of the outstanding voting equity of the
Company, then the Shareholders hereby agree to amend in good faith the
applicable provisions of this Agreement, so that, as long as it continues to
hold greater than fifty percent (50%) of the outstanding voting equity of the
Company, (a) Scopus Industrial is

 

I-29



--------------------------------------------------------------------------------

50% (cinquenta por cento), (a) a Scopus Industrial tenha o direito de nomear e
eleger um membro além dos membros nomeados e eleitos pela NCR para o Conselho de
Administração e (b) a Scopus Industrial tenha os direitos da NCR segundo os
Artigos VI e VII deste Acordo e, por outro lado, a NCR terá os direitos da
Scopus Industrial segundo os Artigos VI e VII deste Acordo    entitled to
appoint and elect one member more than the members appointed and elected by NCR
to the Board of Directors and (b), Scopus Industrial will have the rights of NCR
under Articles VI and VII of this Agreement and, on the other hand, NCR will
have the rights of Scopus Industrial under Articles VI and VII of this Agreement
ARTIGO VI - CONSELHO DE ADMINISTRAÇÃO    ARTICLE VI - BOARD OF DIRECTORS SEÇÃO
6.1. Composição do Conselho de Administração. (a) O Conselho de Administração
consistirá de 5 (cinco) membros (desde que os Acionistas possam, periodicamente,
acordar mutuamente em um número mais alto de membros, cujo número maior deverá,
em qualquer caso, ser um número ímpar de membros), com possibilidade de eleição
e destituição a qualquer momento pela aprovação do número necessário de
Acionistas em Assembleia de Acionistas devidamente convocada; contanto que a NCR
tenha o direito de nomear 3 (três) membros do Conselho de Administração e a
Scopus Industrial tenha o direito de nomear 2 (dois) membros do Conselho de
Administração. Os Acionistas concordam e se comprometem a tomar todas as medidas
necessárias para fazer com que esses membros do Conselho de Administração sejam
eleitos conforme regulamentado e previsto neste Acordo. A NCR terá o direito de
indicar e eleger um membro a mais que os membros indicados e eleitos pela Scopus
Industrial exceto quando a Scopus Industrial tornar-se detentora de mais de 50%
(cinquenta por cento) das ações com direito a voto em circulação da Companhia
quando as disposições da Seção 5.4 serão observadas.    SECTION 6.1. Composition
of the Board of Directors. (a) The Board of Directors shall consist of five (5)
members (provided that the Shareholders may, from time to time, mutually agree
on a higher number of members, which higher number shall, in any case, be an odd
number of members), eligible and removable at any time by the requisite
Shareholder approval at any duly called Shareholders Meeting; provided that, NCR
shall have the right to appoint three (3) members of the Board of Directors and
Scopus Industrial shall have the right to appoint two (2) members of the Board
of Directors. The Shareholders covenant and agree to take any and all actions as
may be required to cause such members of the Board of Directors to be elected as
regulated under this Agreement. NCR shall always be entitled to appoint and
elect one member more than the members appointed and elected by Scopus
Industrial, except in the event where Scopus Industrial becomes owner of greater
than fifty percent (50%) of the outstanding voting equity of the Company when
the provisions of Section 5.4 shall be observed. (b) Com relação a qualquer
nomeação pela Scopus Industrial de qualquer membro do Conselho de Administração
(inclusive de acordo com a Seção 6.1(a) acima), a Scopus Industrial não terá o
direito de nomear indivíduos que sejam, no momento da nomeação, e destituirá
imediatamente quaisquer indivíduos que em seguida à nomeação se tornem, membros
do conselho de administração, diretores, funcionários ou representantes de
Empresa da Carteira Relacionada. Para evitar dúvidas, o anteriormente citado não
impedirá a Scopus Industrial de nomear algum indivíduo para o Conselho de
Administração da Companhia que seja um membro do conselho de administração,
diretor, funcionário ou representante de uma Empresa de Carteira Não
Relacionada.    (b) In connection with any appointment by Scopus Industrial of
any members to the Board of Directors (including in accordance with Section
6.1(a) above), Scopus Industrial shall not be entitled to appoint individuals
who are, at the time of appointment, and shall promptly remove any individuals
who following appointment become, directors, officers, employees or
representatives of Related Portfolio Companies. For the avoidance of doubt, the
foregoing shall not prevent Scopus Industrial from appointing any individual to
the Board of Directors of the Company who is director, officer, employee or
representative of an Unrelated Portfolio Company.

 

I-30



--------------------------------------------------------------------------------

SEÇÃO 6.2. Presidente do Conselho de Administração. O Conselho de Administração
elegerá o Presidente, cujas funções incluem, entre outras, o direito de
convocar, presidir e realizar as Assembleias de Acionistas, bem como presidir e
conduzir assuntos/deliberações de reuniões do Conselho de Administração e a
coordenação de outras atividades do Conselho de Administração.    SECTION 6.2.
Chairman. The Board of Directors shall elect the Chairman, whose functions
include, among others, the right to call, preside over and conduct the
Shareholders Meetings, as well as preside over and conduct the
affairs/deliberations of the Board of Directors’ meetings, and coordinate other
activities of the Board of Directors. SEÇÃO 6.3. Substituição No Evento de
Renúncia ou Invalidez Permanente. No evento de invalidez permanente ou renúncia
de qualquer membro do Conselho de Administração durante a duração do mandato do
cargo para o qual foi eleito, seu substituto será nomeado pelo Acionista que
nomeou o membro que renunciou ou que ficou inválido. Os Acionistas se
comprometem e concordam em tomar todas as medidas necessárias para fazer com que
esses membros do Conselho de Administração sejam substituídos e eleitos conforme
regulamentado neste Acordo.    SECTION 6.3. Replacement In the Event of
Resignation or Permanent Disability. In the event of a permanent disability or
resignation of any member of the Board of Directors during the term of office
for which he or she was elected, his or her substitute shall be appointed by the
Shareholder that had appointed the member who has resigned or become disabled.
The Shareholders covenant and agree to take any and all actions as may be
required to cause the replacement and election of any such members of the Board
of Directors, as regulated under this Agreement. SEÇÃO 6.4. Substituição No
Evento de Ausência ou Incapacidade Temporária. No evento de invalidez ou
ausência temporária, o membro do Conselho de Administração temporariamente
portador de incapacidade física ou ausente pode nomear outro membro do Conselho
de Administração para votar no nome do membro temporariamente portador de
incapacidade física ou ausente.    SECTION 6.4. Replacement In the Event of
Absence or Temporary Disability. In the event of temporary disability or
absence, the member of the Board of Directors temporarily disabled or absent may
appoint another member of the Board of Directors to vote in the name of the
temporarily disabled or absent member. SEÇÃO 6.5. Duração do Mandato. A duração
do mandato de membros do Conselho de Administração será de 2 (dois) anos e
reeleições serão permitidas.    SECTION 6.5. Term of Office. The term of office
of the members of the Board of Directors shall be of two (2) years, and
reelection shall be permitted. SEÇÃO 6.6. Reuniões do Conselho de Administração.
O Conselho de Administração reunir-se-á de forma ordinária pelo menos uma vez
por mês, em até 15 (quinze) Dias Úteis em seguida ao final de cada mês, de
acordo com o calendário a ser aprovado pelo Conselho de Administração,
independentemente de a convocação de alguma dessas reuniões agendadas tiver sido
feita separadamente; ficando entendido que, se essas reuniões ordinárias
precisarem ser realizadas em outra data, os membros do Conselho de Administração
terão que ser convocados, por escrito, com pelo menos 5 (cinco) Dias Úteis de
notificação prévia, ou realizarão reuniões extraordinárias, sempre que
necessário. As reuniões extraordinárias do Conselho de Administração serão
convocadas pelo Presidente, seu substituto ou    SECTION 6.6. Board of
Directors’ Meetings. The Board of Directors shall meet, ordinarily, at least
once a month, within the fifteen (15) Business Days following the end of each
month, in accordance with the calendar to be approved by the Board of Directors,
regardless of whether any such regularly scheduled meeting has been separately
called; it being understood that, if any such ordinary meeting needs to be held
on another date, the members of the Board of Directors shall have to be
summoned, in writing, with at least five (5) Business Days notice in advance, or
shall meet in extraordinary meetings, whenever necessary. The extraordinary
meetings of the Board of Directors shall be called by the Chairman, his or her
substitute, or any two members of the Board of Directors together, with

 

I-31



--------------------------------------------------------------------------------

quaisquer dois membros do Conselho de Administração em conjunto, com pelo menos
5 (cinco) Dias Úteis de notificação prévia antes da respectiva reunião e
apresentando a agenda a ser tratada e decidida bem como a documentação
correspondente. Independentemente das formalidades da convocação de reuniões do
Conselho de Administração estabelecidas nesta Seção 6.6, o Conselho de
Administração será considerado devidamente convocado para a reunião, se todos os
membros do Conselho de Administração da Companhia estiverem presentes nesta
reunião. As reuniões do Conselho de Administração serão abertas com a presença
da maioria de seus membros existentes. As reuniões do Conselho de Administração
serão presididas pelo Presidente ou, em sua ausência, por um membro do Conselho
de Administração escolhido por ele ou, se isso não for possível, pelo restante
dos membros do Conselho de Administração, sempre por escrito. As deliberações do
Conselho de Administração serão adotadas pela maioria de seus membros, e nenhum
deles terá o voto de Minerva em caso de um empate. As reuniões podem ser
realizadas por teleconferência, videoconferência ou qualquer outro método de
comunicação, e a participação por meio de algum desses métodos será considerada
como uma participação na reunião. Os membros da Diretoria Executiva que
participam de forma remota de reuniões da Diretoria Executiva confirmarão seus
votos, na data da reunião, por fac-símile ou correio eletrônico (e-mail)
identificando inequivocamente o remetente.    at least five (5) Business Days
notice in advance of the respective meeting and presenting the agenda to be
addressed and decided as well as the corresponding documentation. Regardless of
the formalities to summon the Board of Directors’ meetings set forth in this
Section 6.6, the Board of Directors shall be considered duly summoned for a
meeting if all the members of the Board of Directors of the Company are present
at such meeting. The meetings of the Board of Directors shall be opened with the
presence of the majority of its existing members. The meetings of the Board of
Directors shall be presided over by the Chairman or, in his absence, by a member
of the Board of Directors chosen by him or, upon failure by him to do so, by the
remainder of the Directors, in any case in writing. The deliberations of the
Board of Directors shall be adopted by the majority of its members, and none of
them shall have the casting vote in case of a tie. The meetings may be held by
teleconference, videoconference or any other method of communication, and
participation by any such method shall be considered as an attendance at the
meeting. The members of the Board of Directors that participate remotely of a
Board of Directors’ meeting shall confirm their vote, on the date of the
meeting, by fax or electronic mail (e-mail) identifying unequivocally the
sender. SEÇÃO 6.7. Responsabilidades Fiduciárias do Conselho de Administração.
Todos os membros do Conselho de Administração estarão, em virtude de sua posição
como Conselheiros, sujeitos a todas as responsabilidades fiduciárias na Lei das
Sociedades por Ações, inclusive: (i) sua obrigação segundo a Lei das Sociedades
por Ações de se declarar impedido e/ou abster-se de votar no caso de um
conflito; e (ii) obrigações de confidencialidade segundo a Lei das Sociedades
por Ações com relação a informações confidenciais e proprietárias da Companhia,
inclusive, entre outras, as obrigações de confidencialidade descritas na Seção
3.5 acima.    SECTION 6.7. Board of Directors’ Fiduciary Duties. All members of
the Board of Directors shall, by virtue of their positions as Directors, be
subject to all fiduciary duties established in the Brazilian Corporations Law,
including (i) their obligation under the Brazilian Corporations Law to recuse
themselves and/or refrain from voting in the event of a conflict; and (ii)
obligations of confidentiality under the Brazilian Corporations Law with respect
to the confidential and proprietary information of the Company, including, but
not limited to, the confidentiality obligations described in Section 3.5 above.
SEÇÃO 6.8. Comissão. (a) Exceto conforme disposto pela Seção 6.8(b) deste, as
comissões do Conselho de Administração podem ser criadas pelo Conselho de
Administração a critério do conselho; contanto que o Diretor de Marketing seja
um membro    SECTION 6.8. Committees. (a) Except as provided by Section 6.8(b)
hereof, committees of the Board of Directors may be created by the Board of
Directors in its discretion; provided, that the Chief Marketing Officer shall be
a member of any such committees.

 

I-32



--------------------------------------------------------------------------------

de um das referidas comissões.    (b) A Companhia terá uma Comissão de
Realização de Soluções (“SRC”) não estatutária constituída para examinar,
discutir e fazer recomendações sobre estratégias de “lançamento de mercado”,
inclusive, ente outras, desenvolvimento de produto, administração de produto,
tendências de mercado e desenvolvimento de negócios. A SRC incluirá o número de
membros que for determinado periodicamente pela Diretoria Executiva (esse número
não será superior a 10 (dez)). O Conselho de Administração nomeará os membros da
SRC, que podem incluir, segundo critérios do Conselho de Administração,
funcionários e diretores ou membros do Conselho de Administração da Companhia;
desde que o SRC inclua, em todos os momentos, o Diretor de Marketing, que também
desempenhará a função de Presidente da comissão. O estatuto social da SRC, com
detalhes sobre suas funções e responsabilidades, entre outros, é parte deste
Acordo como Apêndice C.    (b) The Company shall have a standing non-statutory
Solutions Realization Committee (“SRC”), to consider, discuss and make
recommendations regarding “go to market” strategies, including but not limited
to product development, product management, market trends and business
development. The SRC shall include such number of members as is determined from
time to time by the Board of Directors (such number not to exceed ten (10)). The
Board of Directors shall appoint the members of the SRC, which may include, in
the discretion of the Board of Directors, employees, and officers or directors
of the Company; provided, that the SRC shall at all times include the Chief
Marketing Officer, who shall also serve as the committee’s Chairman. The written
charter of the SRC, specifying in detail its functions and duties, among other
things, is part of this Agreement as Exhibit C. SEÇÃO 6.9. Remuneração dos
Conselheiros. Os membros do Conselho de Administração da Companhia não terão o
direito de receber remuneração, contanto que as despesas razoáveis decorrentes
do desempenho de suas responsabilidades sejam reembolsadas pela Companhia até o
valor total de US$ 50.000 ao ano.    SECTION 6.9. Compensation of Directors. The
members of the Board of Directors of the Company shall not be entitled to
receive any remuneration, provided that reasonable out-of-pocket expenses
incurred in connection with the fulfillment of their duties shall be reimbursed
by the Company up to, on an annual basis, the aggregate amount of US$ 50,000.
ARTIGO VII – DIRETORIA EXECUTIVA    ARTICLE VII - BOARD OF OFFICERS SEÇÃO 7.1.
Diretoria Executiva. A representação e os negócios ordinários da Companhia serão
conduzidos por uma Diretoria Executiva constituída de, no mínimo 2 (dois) e no
máximo 6 (seis) Diretores, que incluirão um Diretor Presidente (“Diretor
Presidente”), um Diretor Financeiro, um Diretor de Marketing, um Diretor
Técnico, um Diretor de Compras e um Diretor de Operações. As descrições
específicas de cada cargo deverão estar descritas integralmente no Estatuto
Social.    SECTION 7.1. Board of Officers. The representation and the ordinary
business of the Company shall be carried out by a Board of Officers composed of,
at least two (2) and no more than six (6) Officers, which shall include a Chief
Executive Officer (“CEO”), a Chief Financial Officer, a Chief Marketing Officer,
a Chief Technical Officer, a Chief Procurement Officer and a Chief Operations
Officer. The specific descriptions for each such position shall be fully
described in the By-Laws. SEÇÃO 7.2. Eleição dos Diretores. (a) Salvo se
estabelecido abaixo na Seção 7.2(b), os Diretores serão eleitos, substituídos e
destituídos pelo Conselho de Administração. Os Diretores serão eleitos por um
período de 2 (dois) anos e ocuparão o cargo até que seus sucessores sejam
devidamente nomeados e qualificados. A reeleição dos diretores será permitida. É
uma condição para a indicação de qualquer candidato a    SECTION 7.2. Election
of the Officers. (a) Except as set forth below in Section 7.2(b), the Officers
shall be elected, replaced and removed by the Board of Directors. Officers shall
be elected for a term of two (2) years and shall hold such office until their
successors are duly appointed and qualified. Reelection of officers shall be
permitted. It shall be a condition to the appointment of any candidate to a
position on the

 

I-33



--------------------------------------------------------------------------------

um cargo na Diretoria que tal candidato celebre o então padrão contrato de
trabalho e contratos relacionados (os termos de tal contrato e demais contratos
relacionados serão substancialmente similares àqueles dos diretores da
Companhia).    Board of Officers that such candidate execute NCR’s then-standard
employment letter and related agreements (the terms of such letter and
agreements being substantially consistent for similarly situated Company
officers). (b) Os Acionistas instruirão seus Conselheiros nomeados a eleger como
Diretor de Marketing a pessoa física que, de tempos em tempos, for escolhida de
acordo com o procedimento abaixo. Da mesma forma, os Acionistas instruirão seus
Conselheiros nomeados a destituir o Diretor de Marketing mediante solicitação
escrita da Scopus (tal solicitação para fornecer, em detalhes razoáveis, a razão
para tal solicitação de destituição, com referencia específica, quando
aplicável, aos elementos, se houver, do então atual perfil da posição para
Diretor de Marketing que não foram satisfatoriamente atendidos pelo Diretor de
Marketing destituído.    (b) The Shareholders shall direct their appointed
Directors to elect as the Chief Marketing Officer the individual that is from
time to time chosen according to the following procedure. Likewise, the
Shareholders shall direct their appointed Directors to dismiss the Chief
Marketing Officer upon written request from Scopus (any such request to provide,
in reasonable detail, the reasons for such requested dismissal, with specific
reference, whenever applicable, to the elements, if any, of the then-current
position profile for the Chief Marketing Officer that were not satisfactorily
met by the dismissed Chief Marketing Officer). (i) Pelo menos 30 dias antes da
eleição da Diretoria (ou, no caso da eleição da primeira Diretoria eleita após a
data de celebração do presente Acordo, no caso de prazo mais curto, o quanto
antes à eleição de tal Diretoria que seja razoavelmente praticável) ou, no caso
de um pedido de renúncia durante o mandato ou destituição do Diretor de
Marketing, tão logo seja razoavelmente praticável, o Diretor Presidente da
Companhia deverá criar e apresentar para a Scopus Industrial um perfil detalhado
do cargo (descrição do trabalho) para o cargo de Diretor de Marketing.    (i) At
least 30 days prior to the election of the Board of Officers (or, in the case of
the first Board of Officers elected following the date hereof, if shorter, as
far in advance of the election of such Board of Officers as is reasonably
practicable) or, in the event of an in-term resignation or dismissal of the
Chief Marketing Officer, as soon as reasonably practicable thereafter, the CEO
of the Company shall create and present to Scopus Industrial a detailed position
profile (job description) for the position of Chief Marketing Officer. (ii) A
Scopus Industrial e o Diretor Presidente, a partir de então, consultarão um ao
outro pelo prazo não superior a 15 (quinze) dias corridos para refinar e
finalizar o perfil do cargo e os requisitos associados ao referido cargo.   
(ii) Scopus Industrial and the CEO shall thereafter consult with each other for
no more than fifteen (15) calendar days to refine and finalize the position
profile and the requirements associated therewith. (iii) A Scopus Industrial, a
partir de então, proporá ao Diretor Presidente um candidato para o cargo de
Diretor de Marketing cuja experiência e formação estarão, no melhor entendimento
e boa-fé da Scopus Industrial, tão consistentes com o perfil do cargo quanto
possível, e incluirão, juntamente com a referida proposta, um curriculum vitae
abrangente, com nome completo, nacionalidade, estado civil, profissão, número da
cédula de identidade, número do CPF, formação acadêmica e experiência
profissional do candidato.    (iii) Scopus Industrial shall thereafter propose
to the CEO a candidate for the position of the Chief Marketing Officer whose
experience characteristics and background shall, in the good faith belief of
Scopus Industrial, be as consistent with the position profile as possible, and
shall, along with such proposal, include a comprehensive resume, with complete
name, nationality, marital status, profession, identity number, tax registration
number, education and professional carreer of the candidate. (iv) O Diretor
Presidente da Companhia terá o direito de    (iv) The CEO of the Company shall
be entitled to

 

I-34



--------------------------------------------------------------------------------

entrevistar o candidato indicado durante um período de 10 (dez) Dias Úteis após
recebimento das informações especificadas na item (iii) acima. Além disso,
durante tal período, o Diretor Presidente, de boa-fé, analisará o candidato
proposto pela Scopus Industrial e terá o direito de não aceitar essa nomeação,
nesse caso, o Diretor Presidente deverá entregar uma notificação escrita de tal
rejeição para a Scopus Industrial, que deverá descrever com grau razoável de
detalhes os motivos dessa decisão.    interview the appointed individual during
a ten (10)-Business Day period following receipt of the information specified in
the foregoing item (iii). Also, during such period, the CEO shall, in good
faith, analyze the candidate proposed by Scopus Industrial and shall have the
right to not accept such nomination, in which case the CEO shall provide written
notice of such rejection to Scopus Industrial, which notice shall describe in
reasonable detail the grounds for such decision. (v) Scopus Industrial terá,
após o recebimento de qualquer notificação por escrito de rejeição (A) o direito
de discutir com o Diretor Presidente as razões de tal rejeição; e/ou (B) o
direito de nomear outros indivíduos (um de cada vez) para o cargo de Diretor de
Marketing e, no caso de uma segunda indicação, os procedimentos dos itens
(iii) e (iv) acima deverão ser observados. Na hipótese da Scopus Industrial e o
Diretor Presidente iniciarem os procedimentos descritos nesta Seção 7.2(b), o
Diretor Presidente não poderá rejeitar mais de 2 (dois) candidatos propostos
pela Scopus Industrial. O Diretor Presidente terá o direito de entrevistar, mas
não poderá rejeitar, o terceiro candidato indicado pela Scopus Industrial, sendo
que tal candidato será eleito como Diretor de Marketing pelo Conselho de
Administração.    (v) Scopus Industrial shall, following receipt of any such
written notice of rejection (A) have the right to discuss with the CEO the
reasons for such rejection, and/or (B) be entitled to appoint another individual
(one at a time) for the position of Chief Marketing Officer and, in case of the
second appointment, the procedures of items (iii) and (iv) above shall be
observed. On each occasion that Scopus Industrial and the CEO engage in the
procedure described in this Section 7.2(b), the CEO may not reject more than two
(2) candidates proposed by Scopus Industrial; the CEO shall be entitled to
interview, but shall not be entitled to reject, the third candidate appointed by
Scopus Industrial, and such candidate shall be elected as Chief Marketing
Officer by the Board of Directors. (vi) Ao identificar os candidatos, a Scopus
Industrial levará em consideração a elegibilidade do candidato sob os termos e
condições da lei aplicável e em nenhuma hipótese a Scopus Industrial indicará um
candidato que seja um atual empregado, representante ou agente do Bradesco.   
(vi) When identifying candidates, Scopus Industrial shall consider an
individual’s eligibility under the terms and conditions of applicable law, and
in no case shall Scopus Industrial propose a candidate that is a current
employee, representative or agent of Bradesco. SEÇÃO 7.3. Remuneração dos
Diretores. (a) A Remuneração anual total da Diretoria Executiva para o ano civil
de 2011 encontra-se estabelecida no Anexo 7.3(a). A Remuneração anual total da
Diretoria Executiva para 2012 e para cada ano civil subsequente será aprovada
pelo voto dos Acionistas de acordo com a Seção 5.3 deste instrumento. Na
hipótese de a Remuneração anual total da Diretoria Executiva não ser aprovada
pelo voto exigido previsto na Seção 5.3 deste instrumento, antes da data em que
a Assembleia Anual de Acionistas da Companhia para o referido ano civil
aplicável seja realizada, a Remuneração anual total da Diretoria Executiva para
o ano civil em questão será a Remuneração anual total do ano anterior, conforme
reajustada pela variação do IPCA durante o período aplicável.    SECTION 7.3.
Compensation of Officers. (a) The annual aggregate Compensation for the Board of
Officers for the 2011 calendar year is as set forth in Schedule 7.3(a). The
annual aggregate Compensation for the Board of Officers for the 2012 and each
subsequent calendar year shall be approved by the vote of the Shareholders in
accordance with Section 5.3 hereof. In the event that the annual aggregate
Compensation of the Board of Officers is not approved by the requisite vote
under Section 5.3 hereof, prior to the date in which the Annual Shareholders
Meeting of the Company for the applicable calendar year is held, then the annual
aggregate Compensation for the Board of Officers for such calendar year shall be
the prior year’s annual aggregate Compensation, as adjusted by the variation of
IPCA over the applicable period.

 

I-35



--------------------------------------------------------------------------------

(b) O Conselho de Administração distribuirá a Remuneração anual total para a
Diretoria Executiva entre cada um dos Diretores individuais; desde que a
Remuneração dos Diretores pessoas físicas esteja baseada em e em conformidade
com as políticas de remuneração vigentes da NCR para empregados em situações
semelhantes, com ajustes razoáveis para as condições e os termos do mercado
local.    (b) The Board of Directors shall allocate the annual aggregate
Compensation for the Board of Officers among each of the individual Officers;
provided, that the Compensation of the individual Officers shall be based on and
consistent with then-current NCR compensation policies for similarly situated
employees, with reasonable adjustments for local market conditions and terms.
ARTIGO VIII – ASPECTOS GERAIS SOBRE TRANFERÊNCIAS    ARTICLE VIII - GENERAL
ASPECTS ABOUT TRANSFERS SEÇÃO 8.1. Restrições para Transferência. Exceto se
expressamente previsto neste Acordo, nenhum Acionista transferirá, venderá,
outorgará uma opção para venda, onerará, empenhará, concederá um direito de uso,
ou por qualquer outro método, negociará qualquer das Ações dos Acionistas nem
outorgará direitos de preferência para a subscrição de novas ações ou valores
mobiliários conversíveis em Ações da Companhia (“Transferência”).    SECTION
8.1. Restrictions to Transfer. Except as expressly provided for in this
Agreement, no Shareholder shall transfer, sell, grant an option to sell,
encumber, pledge, grant a right of use, or by any other method negotiate any of
such Shareholder’s Shares or grant preemptive rights for subscription of new
shares or securities convertible into Shares of the Company (“Transfer”). SEÇÃO
8.2. Exceção à Restrição para Transferências. As restrições estabelecidas neste
Acordo para Transferir Ações não serão aplicáveis às Transferência Permitidas
(conforme o disposto na Seção 9.1)    SECTION 8.2. Carve-out on Transfers. The
restrictions set forth in this Agreement to Transfer Shares shall not be
applicable to Permitted Transfers (as provided for in Section 9.1). SEÇÃO 8.3.
Ônus sobre Ações. Transferências de Ações, direitos de preferência para a
subscrição de ações ou valores mobiliários conversíveis, ou a criação de
Gravames sobre essas ações e valores mobiliários em violação deste Acordo serão
considerados nulos e sem efeito, e a Companhia não os registrará nos livros
corporativos da Companhia.    SECTION 8.3. Encumbrances of Shares. Transfers of
Shares, preemptive rights for the subscription of shares or convertible
securities, or the creation of Liens thereon in breach of this Agreement shall
be null and void and the Company shall not register them in the Company’s
corporate books. SEÇÃO 8.4. Transferências entre Acionistas. Qualquer
Transferência de Ações regulamentada neste Acordo nos termos do Artigo XIII (ou
seja, entre os Acionistas conforme o Artigo XIII) será regulamentada por meio de
um contrato de compra que estabeleça declarações e garantias, conforme
estabelecido no Anexo 8.4(i) e obrigações de indenização pelo Acionista que se
retira, conforme estabelecido no Anexo 8.4(ii), em favor da Companhia e do
Acionista remanescente (e suas respectivas Afiliadas, diretores, membros do
conselho de administração, empregados, agentes, sucessores e cessionários). Além
das representações e garantias e indenizações a serem estabelecidas em qualquer
contrato de compra e venda para a Transferência pela Scopus Industrial para a
NCR sob qualquer disposição deste Acordo, deverá obedecer o    SECTION 8.4.
Transfers between the Shareholders. Any Transfer of Shares regulated under this
Agreement under Article XIII (i.e., between the Shareholders under Article XIII)
shall be regulated by means of a purchase agreement providing for
representations and warranties as set forth in Schedule
8.4(i) and indemnification obligations by the departing Shareholder as set forth
in Schedule 8.4(ii), in favor of the Company and the remaining Shareholder (and
its respective Affiliates, officers, directors, employees, agents, successors
and assigns). In addition, the representations and warranties and indemnities to
be set forth in any purchase agreement for the Transfer by Scopus Industrial to
NCR under any other provision of this Agreement shall be as set forth in
Schedule 8.4(i) and Schedule 8.4(ii), respectively.

 

I-36



--------------------------------------------------------------------------------

disposto no Anexo 8.4(i) e Anexo 8.4(ii), respectivamente.    ARTIGO IX –
RESTRIÇÕES À TRANSFERÊNCIA    ARTICLE IX - TRANSFER RESTRICTIONS SEÇÃO 9.1.
Período de Restrição. Durante o período de 5 (cinco) anos a contar da data deste
Acordo (“Período de Restrição”), nenhum Acionista terá permissão de, direta ou
indiretamente, Transferir qualquer participação acionária da Companhia,
inclusive por meio de uma transferência de direitos de preferência para a
subscrição de ações ou de valores mobiliários conversíveis, ou da criação de
Gravames sobre essas ações ou valores mobiliários; desde que um Acionista possa,
mediante notificação escrita a outro Acionista, transferir toda ou qualquer
parte de sua participação acionária a qualquer outra subsidiária integral,
direta ou indireta, da NCR e/ou da Scopus ou para a Scopus, desde que esse
cessionário concorde, por escrito, antes da referida Transferência, em se tornar
uma parte deste Acordo e em observar incondicionalmente os termos e condições
deste Acordo (“Transferência Permitida”). Com relação a qualquer Transferência
Permitida, o Acionista cedente e o cessionário serão tratados como uma única
parte para todos os fins, inclusive para o exercício de seus respectivos
direitos e o exercício pelo Acionista que não está transferindo os seus direitos
(inclusive seus direitos sob o Artigo XIII deste Contrato) previstos neste
Acordo.    SECTION 9.1. Lockup. During the term of five (5) years counted from
the date of this Agreement (“Lock Up Period”), no Shareholder shall be allowed
to directly or indirectly Transfer any equity of the Company including by means
of a transfer of preemptive rights for the subscription of shares or convertible
securities, or the creation of Liens thereon; provided that a Shareholder may,
upon written notice to the other Shareholder, Transfer all or any portion of its
equity to any other direct or indirect wholly-owned subsidiary of NCR and/or
Scopus or to Scopus, provided that such transferee agrees in writing, prior to
such Transfer, to become a party to this Agreement and to unconditionally abide
by the terms and conditions hereof (a “Permitted Transfer”). In connection with
any Permitted Transfer, the transferring Shareholder and the transferee shall be
treated as one sole party for all purposes, including the exercise of any of
their respective rights and the exercise by the non-transferring Shareholder of
its rights (including its rights under Article XIII hereof), under this
Agreement. SEÇÃO 9.2. Ausência de Transferências Parciais. Salvo mediante o
consentimento prévio e escrito dos Acionistas, qualquer Transferência de Ações,
direitos de preferência para a subscrição de Ações e/ou de valores mobiliários
conversíveis em ou exercíveis com relação às Ações por um Acionista sob este
Acordo, que não seja uma Transferência Permitida, constituirá uma Transferência
de todas, e não menos do que todas, as Ações, direitos de preferência para a
subscrição de Ações e valores mobiliários conversíveis em ou exercíveis com
relação às Ações (todos os referidos valores mobiliários e direitos,
“Participação Acionária Total”) que o referido Acionista detiver.    SECTION
9.2. No Partial Transfers. Except with the prior written consent of the
Shareholders, any Transfer of Shares, preemptive rights for the subscription of
Shares and/or securities convertible into or exercisable for Shares by a
Shareholder pursuant to this Agreement, other than a Permitted Transfer, shall
be a Transfer of all, and not less than all, of the Shares, preemptive rights
for the subscription of Shares and securities convertible into or exercisable
for Shares (all such securities and rights, the “Total Equity Interest”) that it
then holds. SEÇÃO 9.3. Confidencialidade das Informações da Companhia. Para que
qualquer Terceiro interessado em adquirir a Participação Acionária Total detida
por qualquer dos Acionistas em uma Transferência permitida segundo este Acordo
tenha acesso às informações relativas à Companhia, o Acionista vendedor fará com
que o referido Terceiro assine um    SECTION 9.3. Confidentiality of Company
Information. In order for any Third Party interested in acquiring the Total
Equity Interest held by any of the Shareholders in a Transfer permitted by the
terms of this Agreement to gain access to information related to the Company,
the selling Shareholder shall cause such Third Party to execute a
confidentiality agreement

 

I-37



--------------------------------------------------------------------------------

contrato de confidencialidade substancialmente na forma do Anexo D deste Acordo,
antes de permitir tal acesso.    substantially in the form of Exhibit D hereto,
prior to permitting such access. SEÇÃO 9.4. Adesão ao Acordo de Acionistas. Com
relação a qualquer Transferência de uma Participação Acionária Total por um
Acionista a um Terceiro, o referido Terceiro terá o direito, mediante fechamento
dessa Transferência, de se tornar uma parte deste Acordo de Acionistas, exceto
no que se refere à Seção 2.3, às Seções 3.5(b) a 3.5(e), Seção 7.2(b), Seção
9.1, Seção 10.1, Seção 13.1, Seção 13.2(a)(i) à 13.2(a)(ii), Seção 13.2(a),(v) a
(vii) e, Seção 13.2(b), as quais não serão aplicáveis.    SECTION 9.4. Adherence
to Shareholders’ Agreement. In connection with any Transfer of a Total Equity
Interest by a Shareholder to a Third Party, the Third Party shall be entitled
upon closing of such Transfer, to become a party to this Shareholders Agreement,
except for Section 2.3,
Sections 3.5(b) to 3.5(e), Section 7.2(b), Section 9.1, Section 10.1, Section
13.1, Section 13.2(a)(i) to 13.2(a)(ii), Section 13.2(a)(v) to (viii) and
Section 13.2(b), which shall not be applicable. SEÇÃO 9.5. Processo de
Transferência As Partes concordam que qualquer processo, seja formal ou
informal, conduzido pela Parte (ou seus representantes ou agentes) para
solicitar ofertas para Transferir sua Participação Acionária Total (incluindo
sob a Seção 10.1 e Seção 11.1 deste Contrato) deverá ser conduzido por meio de
um processo particular organizado, e a Parte conduzindo tal processo (ou em nome
de quem tal processo esteja sendo conduzido), deverá utilizar de esforços
razoáveis para garantir a confidencialidade de tal processo.    SECTION 9.5.
Transfer Process. The Parties agree that any process, whether formal or
informal, conducted by a Party (or its representatives or agents) to solicit
offers to Transfer its Total Equity Interest (including under Section 10.1 and
Section 11.1 hereof) shall be conducted through an organized and private
process, and the Party conducting such process (or on behalf of whom such
process is being conducted), shall use its reasonable best efforts to ensure the
confidentiality of such process. SEÇÃO 9.6. Ações Preferenciais. As Ações
Preferenciais, tampouco as Ações Ordinárias detidas pelos detentores de Ações
Preferenciais poderão ser Transferidas independentemente. Um Acionista que detém
Ações Preferenciais somente poderá Transferir suas Ações Ordinárias ou
preferenciais se tal Transferência (i) envolver uma Transferência simultânea
para a mesma Pessoal de (a) Ações Ordinárias com (b) um montante de Ações
Preferenciais igual à Proporção de Ações Preferenciais multiplicado pelo número
de Ações Ordinárias Transferidas e (ii) seja de outra forma permitido por este
Contrato. Qualquer transferência de Ações Preferenciais ou Ações Ordinárias que
não seja de acordo com as restrições acima descritas será nula e sem efeito e
não deverá ser registrada no livro de registro de ações da Companhia. Não
obstante o disposto em contrário nesta Seção 9.6, a Companhia poderá resgatar as
Ações Preferenciais independentemente em um resgate permitido por e conduzido de
acordo com a Seção 4.2 e com os termos de tais Ações Preferenciais. As
restrições acima somente serão efetivas pelo período de tempo em que as Ações
Preferenciais existirem.    SECTION 9.6. Preferred Shares. Neither the Preferred
Shares nor the Common Shares held by the holders of Preferred Shares may be
Transferred by themselves. A Shareholder that holds Preferred Shares may only
Transfer their Common Shares or Preferred Shares if such Transfer (i) involves a
simultaneous Transfer, to the same Person, of (a) Common Shares with (b) an
amount of Preferred Shares equal to the Preferred Share Ratio multiplied by the
number of Common Shares Transferred and (ii) is otherwise permitted under this
Agreement. Any purported Transfer of a Preferred Share or Common Share held by a
holder of Preferred Shares other than in accordance with the foregoing
restrictions shall be null and void and shall not be recorded in the share
registry book of the Company. Notwithstanding anything to the contrary in this
Section 9.6, the Company may redeem the Preferred Shares by themselves in a
redemption permitted by, and conducted in accordance with, Section 4.2 and the
terms of such Preferred Shares. The foregoing restrictions shall only be
effective for the period of time in which the Preferred Shares are outstanding.

 

I-38



--------------------------------------------------------------------------------

ARTIGO X – DIREITO DE PRIMEIRA OFERTA    ARTICLE X - RIGHT OF FIRST OFFER SEÇÃO
10.1. Direito de Primeira Oferta da NCR e Opção de Venda da Scopus. (a) Após o
Período de Restrição, se a Scopus Industrial determinar a transferência de sua
Participação Acionária Total, exceto de acordo com uma oferta de boa-fé escrita
e Não Solicitada de um Terceiro, uma Transferência Permitida ou conforme de
outra forma previsto na Seção 8.2 acima, a Scopus Industrial notificará
primeiramente a NCR e o Presidente sobre essa determinação, por escrito, e
obterá uma avaliação do valor justo de mercado da Companhia (“Valor Patrimonial
da Companhia”) e do preço de toda a sua Participação Acionária Total (o preço
determinado dessa forma, “Preço da Participação Acionária Total”). Para se
evitar dúvidas, a Scopus Industrial procederá de acordo com esta Seção 10.1
sempre que desejar transferir sua Participação Acionária Total, exceto de acordo
com uma oferta de boa-fé escrita e Não Solicitada de um Terceiro ou uma
Transferência Permitida.    SECTION 10.1. NCR Right of First Offer and Scopus
Put Option. (a) After the Lock Up Period, if Scopus Industrial determines to
Transfer its Total Equity Interest, other than pursuant to an Unsolicited bona
fide written Third Party offer, a Permitted Transfer or as otherwise provided in
Section 8.2 above, it shall first notify NCR and the Chairman of such
determination in writing, and shall then obtain an appraisal of the Company’s
fair market value (the “Company Equity Value”) and of the price for all of its
Total Equity Interest (the price determined thereby, the “Price for the Total
Equity Interest”). For the avoidance of doubt, Scopus Industrial shall proceed
pursuant to this Section 10.1 whenever it desires to Transfer its Total Equity
Interest other than pursuant to an Unsolicited bona fide written Third Party
offer or a Permitted Transfer. (b) Para fins de determinação do Valor
Patrimonial da Companhia e do Preço da Participação Acionária Total, a Scopus
Industrial contratará uma instituição financeira independente e amplamente
reconhecida dentre aquelas relacionadas no Anexo 10.1(b) deste instrumento
(“Avaliador Independente”), que seja razoavelmente aceitável à NCR, para
determinar o Valor Patrimonial da Companhia e o Preço da Participação Acionária
Total utilizando padrões de avaliação internacionalmente reconhecidos. A carta
de contratação do Avaliador Independente conterá declarações e garantias
específicas do Avaliador Independente em favor da Companhia com relação à sua
independência da Companhia e seus Acionistas para fins de preparação o relatório
de avaliação, inclusive, entre outras, uma declaração de que ele não está
prestando (e não prestará) serviços a nenhum dos Acionistas da Companhia na
ocasião da execução e durante o curso da contratação. O Avaliador Independente
preparará e entregará à NCR e à Scopus Industrial um relatório de avaliação
escrito (incluindo todos os documentos de suporte, memórias de cálculo e
premissas básicas) no prazo de 60 (sessenta) dias corridos a contar da data da
carta de contratação do Avaliador Independente. As Partes deste instrumento
comprometem-se a fornecer todas as informações e os documentos razoavelmente
necessários para que o Avaliador Independente seja capaz de preparar um    (b)
For purposes of determining the Company Equity Value and the Price for the Total
Equity Interest, Scopus Industrial shall hire an independent and widely
recognized financial institution among those listed in Schedule 10.1(b) hereto
(the “Independent Appraiser”), which institution is reasonably acceptable to
NCR, to determine the Company Equity Value and the Price for the Total Equity
Interest using internationally recognized valuation standards. The engagement
letter of the Independent Appraiser shall contain specific representations and
warranties from the Independent Appraiser in favor of the Company regarding its
independence from the Company and its shareholders for purposes of preparing the
appraisal report, including but not limited to a representation that it is not
rendering (and will not render) services to any of the shareholders of the
Company at the time of execution and during the course of the engagement. The
Independent Appraiser shall prepare and deliver to NCR and Scopus Industrial a
written appraisal report (including all support papers, calculation methods and
underlying assumptions) within sixty (60) calendar days counted from the date of
the Independent Appraiser’s engagement letter. The Parties hereby undertake to
provide all reasonably necessary information and documents so that the
Independent Appraiser is able to prepare an appraisal report within such period
of time. The appraisal report prepared by the Independent

 

I-39



--------------------------------------------------------------------------------

relatório de avaliação dentro desse período de tempo. O relatório de avaliação
preparado pelo Avaliador Independente será final e vinculante às Partes. Se o
relatório preparado pelo Avaliador Independente mostrar uma faixa de avaliação,
o ponto médio dessa faixa será levado em consideração para fins de determinação
do Valor Patrimonial da Companhia. Para o cálculo do Preço da Participação
Acionária Total, o Avaliador Independente presumirá a inexistência de ágio para
o controle da Companhia e que todos os direitos de subscrição de Ações e todos
os valores mobiliários conversíveis em ou exercíveis com relação às Ações,
detidos por todos os Acionistas, foram exercidos. Todos os custos e despesas
relativos à preparação da contratação do Avaliador Independente serão arcados
pela Companhia, estabelecendo-se que, se a Scopus Industrial decidir, após a
determinação do Preço da Participação Acionária Total, por não proceder com a
Transferência de sua Participação Acionária Total, a Scopus Industrial, em
associação a qualquer tentativa posterior de transferir sua Participação
Acionária Total, sob esta Seção 10.1, arcará com todos os custos e despesas do
Avaliador Independente contratado em qualquer uma dessas tentativas
subsequentes.    Appraiser shall be final and binding upon the Parties. If the
report prepared by the Independent Appraiser shows a valuation range, the
mid-point of such range shall be considered for purposes of determination of the
Company Equity Value. For calculating the Price for the Total Equity Interest,
the Independent Appraiser shall assume the inexistence of a premium for the
control of the Company and that all Share subscription rights and all securities
convertible into or exercisable for Shares, held by all Shareholders, have been
exercised. All costs and expenses related to the preparation of the engagement
of the Independent Appraiser shall be borne by the Company; provided, that if
Scopus Industrial decides following determination of the Price for the Total
Equity Interest not to proceed with the Transfer of its Total Equity Interest,
Scopus Industrial shall, in connection with any subsequent attempt to Transfer
its Total Equity Interest under this Section 10.1, bear all costs and expenses
of the Independent Appraiser hired in any such subsequent attempts. (c) Após a
determinação do Preço da Participação Acionária Total, a Scopus Industrial
poderá optar (mas em nenhuma hipótese será obrigada) por proceder com a
Transferência de sua Participação Acionária Total, da seguinte forma:    (c)
Following determination of the Price for the Total Equity Interest, Scopus
Industrial may choose (but in no event shall it be obliged) to, proceed with the
Transfer of its Total Equity Interest, as follows: (i) se a Scopus Industrial
optar, após determinação do Preço da Participação Acionária Total, por não
proceder com a Transferência de sua Participação Acionária, qualquer tentativa
subsequente de transferir sua Participação Acionária Total (que deverá ocorrer a
qualquer tempo, conforme considerado apropriado pela Scopus Industrial), que não
seja de acordo com uma oferta de boa-fé escrita e Não Solicitada de um Terceiro
ou uma Transferência Permitida, observará a disposição desta Seção 10.1, desde
que a Scopus Industrial não possa buscar outro Preço da Participação Acionária
Total determinado para fins desta Seção 10.1 durante os 12 (doze) meses
decorridos após a data em que recebeu do Avaliador Independente o Preço da
Participação Acionária Total anterior;    (i) if Scopus Industrial decides,
following determination of the Price for the Total Equity Interest, not to
proceed with the Transfer of its Total Equity Interest, any subsequent attempt
to Transfer its Total Equity Interest (which may take place at any time deemed
appropriate by Scopus Industrial) other than pursuant to an Unsolicited bona
fide written Third Party offer or a Permitted Transfer shall follow the
provisions of this Section 10.1, provided, that it may not seek to have another
Price for the Total Equity Interest determined for purposes of this Section 10.1
during the twelve (12) months following the date it received from the
Independent Appraiser the prior Price for the Total Equity Interest; (ii) se a
Scopus Industrial optar, após recebimento do Preço da Participação Acionária
Total, por proceder    (ii) if Scopus Industrial determines, following receipt
of the Price for the Total Equity Interest, to

 

I-40



--------------------------------------------------------------------------------

com a Transferência de sua Participação Acionária Total, a Scopus Industrial
oferecerá primeiramente a venda da Participação Acionária Total à NCR, livre e
desimpedida de todos e quaisquer Gravames, pelo Preço da Participação Acionária
Total, por meio de envio de uma proposta escrita irreversível e irrevogável à
NCR de venda dessas Ações em dinheiro (“Notificação de Direito de Primeira
Oferta”), com uma cópia para o Presidente, no máximo 30 (trinta) dias a contar
da data de recebimento pela Scopus Industrial do relatório de avaliação.   
proceed with the Transfer of its Total Equity Interest, it shall then first
offer to sell such Total Equity Interest to NCR, free and clear of any and all
Liens, at the Price for the Total Equity Interest, by means of remittance of an
irreversible and irrevocable written proposal to NCR for the sale of such Shares
for cash (the “Right of First Offer Notice”), with a copy to the Chairman no
later than thirty (30) days counted from the date of receipt by Scopus
Industrial of the appraisal report. (d) Após recebimento de Notificação do
Direito de Primeira Oferta, a NCR terá 30 (trinta) dias (“Período de Avaliação
do Direito de Primeira Oferta”) para decidir sobre o exercício de seu direito de
comprar a Participação Acionária Total detida pela Scopus Industrial pelo Preço
da Participação Acionária Total (“Direito de Primeira Oferta”). Se a NCR optar
pelo exercício de seu Direito de Primeira Oferta, a NCR enviará uma notificação
escrita à Scopus Industrial dentro do Período de Avaliação do Direito de
Primeira Oferta e as Partes tomarão todas as medidas necessárias para formalizar
e consumar a Transferência durante um período de até 60 (sessenta) dias corridos
a contar da data de recebimento pela Scopus Industrial da notificação da NCR
sobre sua intenção de exercer seu Direito de Primeira Oferta.    (d) Following
receipt of a Right of First Offer Notice, NCR shall have thirty (30) days (the
“Right of First Offer Evaluation Period”) to decide whether to exercise its
right to purchase the Total Equity Interest held by Scopus Industrial, at the
Price for the Total Equity Interest (the “Right of First Offer”). If NCR decides
to exercise its Right of First Offer, it shall provide written notice to Scopus
Industrial within the Right of First Offer Evaluation Period and the Parties
shall take all necessary measures to formalize and consummate the Transfer
during a period of up to sixty (60) calendar days counted from the date of
receipt by Scopus Industrial of notice from NCR of its intention to exercise its
Right of First Offer. (e) Se a NCR optar pelo não exercício de seu Direito de
Primeira Oferta, a NCR enviará uma notificação escrita sobre sua renúncia ao
Direito de Primeira Oferta (“Notificação de Renúncia ao Direito de Primeira
Oferta”) dentro do Período de Avaliação do Direito de Primeira Oferta. A falha
em enviar uma Notificação de Renúncia ao Direito de Primeira Oferta no prazo do
Período de Avaliação do Direito de Primeira Oferta será considerada renúncia por
parte da NCR do Direito de Primeira Oferta. Se a NCR renunciar ao seu Direito de
Primeira Oferta, após essa renúncia, a Scopus Industrial poderá oferecer a venda
da Participação Acionária Total a um Terceiro, e poderá transferir essa
Participação Acionária Total durante um período de até 12 (doze) meses a contar
da data em que ela for informada sobre a renúncia pela NCR ao seu Direito de
Primeira Oferta, desde que a venda possa ocorrer somente por um preço que seja
igual ou acima do Preço da Participação Acionária Total em dinheiro, e que o
Terceiro comprador não seja um concorrente direto da NCR ou de qualquer de suas
Subsidiárias. A qualquer tempo, entre os aniversários de 6 (seis) meses e de 12
   (e) If NCR decides not to exercise its Right of First Offer, it shall provide
written notice of its rejection of its Right of First Offer (the “Right of First
Offer Rejection Notice”) within the Right of First Offer Evaluation Period.
Failure to provide a Right of First Offer Rejection Notice within the Right of
First Offer Evaluation Period shall be deemed a rejection by NCR of its Right of
First Offer. If NCR rejects its Right of First Offer, then upon such rejection
Scopus Industrial may offer to sell such Total Equity Interest to a Third Party,
and may Transfer such Total Equity Interest during a period of up to twelve (12)
months counted from the date it is informed of NCR’s rejection of its Right of
First Offer; provided, that such sale may only be at a price that is at or above
the Price for the Total Equity Interest for cash, and that the Third Party
purchaser may not be a direct competitor of NCR or any of its Subsidiaries. At
any time between the six (6) month and the twelve (12) month anniversaries of
the date of the Right of First Offer Rejection Notice, if Scopus Industrial is
unable to execute a definitive written agreement to Transfer its Total Equity
Interest to a Third Party at a price at or

 

I-41



--------------------------------------------------------------------------------

(doze) meses da data da Notificação de Renúncia ao Direito de Primeira Oferta,
se a Scopus Industrial não celebrar um contrato definitivo para transferir sua
Participação Acionária Total a um Terceiro por um preço que seja igual ou acima
do Preço da Participação Acionária Total, a Scopus Industrial terá o direito
(mas não a obrigação) de abandonar ou de terminar esse processo e exigir, por
meio de envio de uma notificação escrita irreversível e irrevogável à NCR, com
cópia para o Presidente, no máximo 10 (dez) Dias Úteis a contar da data em que a
Scopus Industrial indicar o abandono ou o término esse processo (“Notificação de
Opção de Venda da Scopus”) que a NCR (ou sua designada) adquira toda, mas não
menos do que toda a Participação Acionária Total detida pela Scopus Industrial,
pelo Preço da Participação Acionária Total (“Direito de Opção de Venda da
Scopus”). Se a Scopus Industrial não enviar à NCR a referida notificação escrita
durante o período de 10 (dez) Dias Úteis, a Scopus Industrial renunciará,
definitivamente, o Direito de Opção de Venda da Scopus sob esta Seção 10.1. Caso
a Scopus Industrial, no referido período de 12 (doze) meses, capaz de celebrar
um contrato definitivo para Transferir sua Participação Acionária Total a um
Terceiro por um preço que seja igual ou acima do Preço da Participação Acionária
Total, então a Scopus Industrial terá renunciado, definitivamente, ao Direito de
Opção de Venda da Scopus, conforme a Seção 10.1.    above the Price for the
Total Equity Interest, then Scopus Industrial shall be entitled (but not
obliged), to abandon or terminate such process and require, by means of
remittance of an irreversible and irrevocable written notice to NCR, with copy
to the Chairman, no later than ten (10) Business Days counted from the date on
which Scopus Industrial determines to abandon or terminate such process (such
notice, the “Scopus Put Notice”), that NCR (or its designee) acquires all, but
not less than all, of the Total Equity Interest held by Scopus Industrial, at
the Price for the Total Equity Interest (the “Scopus Put Right”). If Scopus
Industrial does not provide NCR with such written notice during such ten (10)
Business Day period, then Scopus Industrial shall forever forfeit the Scopus Put
Right under this Section 10.1. If Scopus Industrial is, during such twelve (12)
month period, able to execute a definitive written agreement to Transfer its
Total Equity Interest to a Third Party at a price at or above the Price for the
Total Equity Interest, then Scopus Industrial shall forever forfeit the Scopus
Put Right under this Section 10.1. (f) Se a Scopus Industrial exercer
tempestivamente o Direito de Opção de Venda da Scopus, a NCR será irrevogável e
incondicionalmente obrigada a adquirir a Participação Acionária Total detida
pela Scopus Industrial, pelo Preço da Participação Acionária Total, e a
Transferência da Participação Acionária Total detida pela Scopus Industrial será
efetuada dentro do período de até 60 (sessenta) dias corridos a contar da data
de recebimento pela NCR do Direito de Opção de Venda da Scopus. Na hipótese de a
NCR (ou sua designada) deixar de consumar a aquisição de toda, mas não menos do
que toda a Participação Acionária Total detida pela Scopus Industrial dentro de
um período de 60 (sessenta) dias corridos a contar da data de recebimento pela
NCR da Notificação de Opção de Venda da Scopus (exceto em resultado de qualquer
violação pela Scopus Industrial de qualquer termo ou condição dessa aquisição,
ou de qualquer ato ou omissão da Scopus Industrial), a Scopus Industrial poderá
oferecer a venda dessas Ações e concluir essa venda a qualquer Terceiro
(inclusive, entre outros, a um concorrente direto da NCR ou de suas
Subsidiárias) sob    (f) If Scopus Industrial timely exercises the Scopus Put
Right, NCR shall be irrevocably and unconditionally obliged to acquire the Total
Equity Interest held by Scopus Industrial, at the Price for the Total Equity
Interest, and the Transfer of the Total Equity Interest held by Scopus
Industrial shall take place within a period of up to sixty (60) calendar days
counted from the date of receipt by NCR of the Scopus Put Right. Should NCR (or
its designee) fail to consummate the acquisition of all, but not less than all,
of the Total Equity Interest held by Scopus Industrial within a period of sixty
(60) calendar days counted from the date of receipt by NCR of the Scopus Put
Notice (other than as a result of any breach by Scopus Industrial of any term or
condition of such acquisition, or any act or omission of Scopus Industrial),
then Scopus Industrial may offer to sell such Shares and complete such sale to
any Third Party (including, but not limited to, a direct competitor of NCR or
its Subsidiaries) on any terms and conditions acceptable to Scopus Industrial,
and may, in addition, exercise any available remedies under Brazilian law,
including, without limitation, request specific

 

I-42



--------------------------------------------------------------------------------

quaisquer termos e condições aceitáveis à Scopus Industrial, e poderá, também,
exercer todos os recursos disponíveis previstos na legislação brasileira,
inclusive, sem limitação, solicitar cumprimento específico pela NCR de sua
obrigação de adquirir a Participação Acionária Total detida pela Scopus
Industrial; estabelecendo-se, entretanto, que quaisquer recursos ou tutela
buscados ou recebidos pela NCR ou suas Afiliadas serão deduzidos de, e não serão
duplicativos do valor de receitas ou valores recebidos (ou considerados como
tendo sido recebidos) pela Scopus Industrial advindos da venda ao referido
Terceiro.    performance by NCR of its obligation to acquire the Total Equity
Interest held by Scopus Industrial; provided, however, that any remedies or
relief sought or received from NCR or its Affiliates shall be reduced by, and
shall not be duplicative of, the value of any proceeds or amounts received (or
deemed to have been received) by Scopus Industrial from a sale to such Third
Party. (g) Para evitar dúvidas, em caso de adesão de um Terceiro ao Acordo de
Acionistas após uma Transferência da Participação Acionária Total da Scopus
Industrial, esse Terceiro não estará sujeito às disposições da Seção 10.1 acima,
mas terá todos os direitos e obrigações da Seção 11.1 abaixo.    (g) For the
avoidance of doubt, in case of the adherence of a Third Party to this
Shareholders Agreement following a Transfer of Scopus Industrial’s Total Equity
Interest, such Third Party shall not be subject to the provisions of Section
10.1 above, but shall have all rights and obligations of Section 11.1 below.
ARTIGO XI – DIREITO DE PREFERÊNCIA    ARTICLE XI - RIGHT OF FIRST REFUSAL SEÇÃO
11.1. (a) Caso, após o Período de Restrição, um Acionista pretenda Transferir
toda a sua Participação Acionária Total (o Acionista que pretender Transferir
suas Ações, “Acionista Ofertante”), de acordo com uma oferta de boa-fé escrita
de um Terceiro (“Oferta”), (desde que qualquer tentativa por parte da Scopus
Industrial de Transferir sua Participação Acionária Total a um Terceiro, que não
seja de acordo com uma oferta de boa-fé escrita e não solicitada de um Terceiro,
esteja sujeita ao processo de Direito de Primeira Oferta estabelecido na Seção
10.1 acima), o referido Acionista Ofertante enviará ao outro Acionista
(“Acionista Ofertado”), com uma cópia ao Presidente, uma proposta escrita
irreversível e irrevogável de venda dessa Participação Acionária Total em
dinheiro (“Notificação de Direito de Preferência”), que contenha uma cópia da
Oferta e, no mínimo, o preço a ser pago por Ação em dinheiro (assumindo que
todos os direitos de subscrição, conversão e/ou permuta com relação às Ações
contidas na Participação Acionária Total do Acionista Ofertante tenham sido
totalmente exercidos), o termo e as condições de pagamento, garantias a serem
concedidas, todos os demais materiais e/ou condições significativas da
Transferência proposta e o nome completo e a identificação do potencial
adquirente, o grupo a que pertence, se aplicável, bem como a declaração de que a
Oferta apresentada pelo potencial adquirente é firme, irrevogável e irreversível
e    SECTION 11.1. (a) If, following the Lock Up Period, a Shareholder wishes to
Transfer all of its Total Equity Interest (the Shareholder wishing to Transfer
its Shares, the “Offering Shareholder”), pursuant to a bona fide written Third
Party offer (the “Offer”) (provided that any attempt by Scopus Industrial to
Transfer its Total Equity Interest to a Third Party other than pursuant to an
Unsolicited bona fide written Third Party offer shall be subject to the Right of
First Offer process set forth in Section 10.1 above), such Offering Shareholder
shall send to the other Shareholder (“Offered Shareholder”), with a copy to the
Chairman, an irreversible and irrevocable written proposal for the sale of such
Total Equity Interest for cash (the “Right of First Refusal Notice”), containing
a copy of the Offer and, at least, the price to be paid per Share in cash
(assuming that all subscription, conversion and/or exchange rights for Shares
contained in the Total Equity Interest of the Offering Shareholder have been
fully exercised), the term and conditions of payment, guaranties to be given,
all other material and/or significant conditions of the proposed Transfer and
the complete name and identification of the potential acquiror, the group that
it belongs to, if applicable, as well as representation that the Offer presented
by the potential acquiror is firm, irrevocable and irreversible and an
irrevocable and unconditional commitment from the Third Party to acquire all the
Total Equity Interest of the Offered

 

I-43



--------------------------------------------------------------------------------

um compromisso irrevogável e incondicional por parte do Terceiro de adquirir
toda a Participação Acionária Total do Acionista Ofertado se este último decidir
por exercer seu Direito de Venda Conjunta de acordo com a Seção12.1 abaixo).   
Shareholder if the latter decides to exercise its Tag-Along right pursuant to
Section 12.1 below). (b) Após o recebimento da Notificação do Direito de
Preferência, o Acionista Ofertado terá 30 (trinta) dias corridos (“Período de
Avaliação do Direito de Preferência”) para optar pelo exercício de seu direito
de comprar a Participação Acionária Total detida pelo Acionista Ofertante, sob
os mesmos termos e condições contidos na Oferta (“Direito de Preferência”). Se o
Acionista Ofertado optar pelo exercício de seu Direito de Preferência, o
Acionista Ofertado enviará uma notificação escrita ao Acionista Ofertante dentro
do Período de Avaliação do Direito de Preferência e as Partes tomarão todas as
medidas necessárias para formalizar e consumar a Transferência tão logo seja
possível, mas em qualquer caso em até 60 (sessenta) dias corridos a contar da
data de recebimento pelo Acionista Ofertante de notificação do Acionista
Ofertado de exercer seu Direito de Preferência.    (b) Following receipt of the
Right of First Refusal Notice, the Offered Shareholder shall have thirty (30)
calendar days (the “Right of First Refusal Evaluation Period”) to decide whether
to exercise its right to purchase the Total Equity Interest held by the Offering
Shareholder, under the same terms and conditions contained in the Offer (“Right
of First Refusal”). If the Offered Shareholder decides to exercise its Right of
First Refusal, it shall provide written notice to the Offering Shareholder
within the Right of First Refusal Evaluation Period and the Parties shall take
all necessary measures to formalize and consummate the Transfer as expeditiously
as possible but in any event within sixty (60) calendar days counted from the
date of receipt by the Offering Shareholder of notice from the Offered
Shareholder to exercise its Right of First Refusal. (c) Se o Acionista Ofertado
optar pelo não exercício de seu Direito de Preferência, o Acionista Ofertado
enviará uma notificação escrita sobre sua renúncia ao Direito de Preferência
(“Notificação de Renúncia ao Direito de Preferência”) dentro do Período de
Avaliação de Renúncia do Direito de Preferência. A falha em enviar uma
Notificação de Renúncia ao Direito de Preferência dentro do Período de Avaliação
de Renúncia do Direito de Preferência será considerada uma renúncia por parte do
Acionista Ofertado ao Direito de Preferência. Se o Acionista Ofertado renunciar
ao seu Direito de Preferência, após essa renúncia, o Acionista Ofertante estará
livre para transferir sua Participação Acionária Total a um Terceiro ofertante
sob os termos e condições da Oferta, essa Transferência deverá ocorrer no
período de até 90 (noventa) dias corridos a contar da data da renúncia por parte
do Acionista Ofertado de seu Direito de Preferência. Após o prazo de 90
(noventa) dias, se a Transferência não for consumada e o Acionista Ofertante
pretender vender sua Participação Acionária Total novamente, o Acionista
Ofertante reiniciará o procedimento estabelecido nesta Seção 11.1.    (c) If the
Offered Shareholder decides not to exercise its Right of First Refusal, it shall
provide written notice of its rejection of its Right of First Refusal (the
“Right of First Refusal Rejection Notice”) within the Right of First Refusal
Evaluation Period. Failure to provide a Right of First Refusal Rejection Notice
within the Right of First Refusal Evaluation Period shall be deemed a rejection
by the Offered Shareholder of the Right of First Refusal. If the Offered
Shareholder rejects its Right of First Refusal, then upon such rejection the
Offering Shareholder shall be free to Transfer its Total Equity Interest to the
Third Party offeror under terms and conditions of the Offer, such Transfer to
occur within a period of up to ninety (90) calendar days counted from the date
of the rejection by the Offered Shareholder of its Right of First Refusal. After
the term of ninety (90) days, if the Transfer is not consummated and the
Offering Shareholder intends to sell its Total Equity Interest again, then it
shall restart the procedure set forth in this Section 11.1. (d) Não obstante as
disposições acima: (i) exceto se especificamente estabelecido na Seção 10.1(f)
acima, a Scopus Industrial não poderá Transferir nem oferecer    (d)
Notwithstanding the foregoing, (i) except as specifically set forth under
Section 10.1(f) above, Scopus Industrial may not Transfer or offer to Transfer
  

 

I-44



--------------------------------------------------------------------------------

a Transferência de sua Participação Acionária Total a um concorrente direto da
NCR ou qualquer de suas Subsidiárias; e (ii) se um Acionista Ofertante iniciar
um processo, seja formal ou informal, para solicitar ofertas para Transferir sua
participação, o Acionista Ofertante notificará imediatamente o outro Acionista
sobre o início do processo (“Notificação do Início do Processo de
Transferência”), e conduzir esse processo de forma a não interferir de forma
injustificada na conduta da Companhia e administração dos negócios rotineiros da
Companhia. O referido processo será concluído ou terminado no prazo de 18
(dezoito) meses a contar da data da Notificação do Início do Processo de
Transferência, e o Acionista Ofertante envidará esforços de boa-fé para enviar
prontamente uma notificação escrita ao Acionista Ofertado na hipótese de o
Acionista Ofertante terminar ou abandonar esse processo. Se algum processo dessa
natureza for terminado ou abandonado pelo Acionista Ofertante, um novo ou
subsequente processo não será iniciado durante um período de no mínimo 12 (doze)
meses a partir da data de término ou abandono do processo anterior. Para fins
desta Seção 11.1(d), durante o procedimento descrito, o Acionista Ofertante
deverá, após solicitação por escrito encaminhada pelo Acionista Ofertado e tão
logo seja possível, providenciar um relatório, por escrito, informando o então
status das negociações (incluindo o estágio do Processo de Transferência),
diligência e celebração dos documentos, sendo certo que o Acionista Ofertado
poderá fazer tal solicitação até 5 (cinco) vezes durante a pendência de qualquer
procedimento.    its Total Equity Interest to a direct competitor of NCR or any
of its Subsidiaries, and (ii) if an Offering Shareholder commences a process,
whether formal or informal, to solicit offers to Transfer its Total Equity
Interest, it shall then immediately notify the other Shareholder about the
commencement of the process (the “Notice of Commencement of Transfer Process”),
and shall conduct such process in a manner that does not unreasonably interfere
with the conduct by the Company and the management of the Company’s day-to-day
business. Such process must be completed or terminated within eighteen (18)
months counted from the date of the Notice of Commencement of Transfer Process,
and the Offering Shareholder shall use its good faith efforts to provide prompt
written notification to the Offered Shareholder in the event that it terminates
or abandons such process. If any such process is terminated or abandoned by the
Offering Shareholder, a subsequent or new process shall not be commenced for a
period of at least twelve (12) months from the date of termination or
abandonment of the prior process. For purposes of this Section 11.1(d), during
the pendency of any such process, the Offering Shareholder shall, as promptly as
reasonably practicable following the written request of the Offered Shareholder,
provide the Offered Shareholder with a written summary report, in reasonable
detail, informing the then-current status of negotiations (including the stage
of the Transfer Process), due diligence and execution of documents; provided,
that the Offered Shareholder may make any such written request no more than five
(5) times during the pendency of any process. ARTIGO XII – DIREITO DE VENDA
CONJUNTA    ARTICLE XII - TAG-ALONG RIGHT SEÇÃO 12.1. Direito de Venda Conjunta.
(a) Após o Período de Restrição, como uma alternativa ao Direito de Primeira
Oferta ou ao Direito de Preferência, a NCR ou o Acionista Ofertado, conforme o
caso, terá o direito de exigir que a Scopus Industrial ou o Acionista Ofertante,
conforme aplicável, inclua na Transferência de sua Participação Acionária Total
ao Terceiro, a Participação detida pela NCR ou pelo Acionista Ofertado, conforme
aplicável, a partir da data em que a NCR ou o Acionista Ofertado for informado
sobre a transação, que será transferida para um Terceiro sob os mesmos termos e
condições aplicáveis à Participação Acionária Total sendo transferida pela
Scopus Industrial ou pelo Acionista Ofertante, conforme aplicável (“Direito de
Venda Conjunta”).    SECTION 12.1. Tag-Along Right. (a) After the Lock Up
Period, as an alternative to Right of First Offer or Right of First Refusal, NCR
or the Offered Shareholder, as the case may be, shall be entitled to require
that Scopus Industrial or the Offering Shareholder, as applicable, includes in
the Transfer of its Total Equity Interest to the Third Party, the Total Equity
Interest held by NCR or the Offered Shareholder, as applicable, as of the time
at which NCR or the Offered Shareholder is informed about the transaction, which
shall be Transferred to the Third Party under the same terms and conditions
applicable to the Total Equity Interest being Transferred by Scopus Industrial
or the Offering Shareholder, as applicable (“Tag-Along Right”).

 

I-45



--------------------------------------------------------------------------------

(b) O Direito de Venda Conjunta será exercido por: (i) no caso da Seção 10.1
acima, por meio de uma notificação escrita entregue pela NCR à Scopus Industrial
dentro do Período de Avaliação do Direito de Primeira Oferta; ou (ii) no caso da
Seção 11.1 acima, por meio de uma notificação escrita entregue pelo Acionista
Ofertado ao Acionista Ofertante dentro do Período de Avaliação do Direito de
Preferência (quaisquer de tais notificações, “Notificação de Venda Conjunta”).
Qualquer Notificação de Venda Conjunta será considerada como um compromisso
irreversível e irrevogável por parte da NCR ou do Acionista Ofertado, conforme o
caso, de transferir sua Participação Acionária Total sob os mesmos termos e
condições da Participação Acionária Total detida pela Scopus Industrial ou pelo
Acionista Ofertante.    (b) The Tag-Along Right shall be exercised (i) in case
of Section 10.1 above, by means of a written notice delivered by NCR to Scopus
Industrial within the Right of First Offer Evaluation Period or (ii) in case of
Section 11.1 above, by means of a written notice delivered by the Offered
Shareholder to the Offering Shareholder within the Right of First Refusal
Evaluation Period (any such notice, a “Tag-Along Notice”). Any such Tag-Along
Notice shall be considered as an irreversible and irrevocable commitment from
NCR or the Offered Shareholder, as the case may be, to Transfer its Total Equity
Interest under the same terms and conditions of the Total Equity Interest held
by Scopus Industrial or the Offering Shareholder. (c) Após o exercício do
Direito de Venda Conjunta, o Acionista Ofertante ou a Scopus Industrial,
conforme aplicável, tomará todas as medidas necessárias ou razoavelmente
desejáveis para rapidamente consumar a venda, desde que essa venda seja
concluída no período máximo de 90 (noventa) dias ou, se aplicável, em um período
mais longo conforme estabelecido sob a Seção 10.1. Após o prazo de 90 (noventa)
dias consecutivos, ou, se aplicável, após um período mais longo conforme
estabelecido de acordo com a Seção 10.1, se a venda não for consumada e a Scopus
Industrial ou o Acionista Ofertante, conforme aplicável, pretender novamente
vender sua Participação Acionária Total, a Scopus Industrial ou o Acionista
Ofertante reiniciará o procedimento estabelecido na Seção 10.1 ou 11.1, conforme
aplicável, e, em ambos os casos, a Seção 12.1 será aplicável.    (c) Upon the
exercise of the Tag Along Right, the Offering Shareholder or Scopus Industrial,
as applicable, shall take all actions necessary or reasonably desirable to
rapidly consummate the sale, provided that such sale shall be completed within a
maximum period of ninety (90) days or, if applicable, such longer period as is
set forth under Section 10.1. After the term of ninety (90) consecutive days,
or, if applicable, such longer period as is set forth under Section 10.1, if the
sale is not consummated and Scopus Industrial or the Offering Shareholder, as
applicable, intends to sell its Total Equity Interest again, then it shall
restart the procedure set forth in Section 10.1 or 11.1, as applicable, and, in
either case, Section 12.1 shall apply. ARTIGO XIII—OPÇÕES    ARTICLE XIII -
OPTIONS SEÇÃO 13.1. Direito de Opção de Venda. (a) Ao final do Prazo Inicial do
Contrato Principal de Compra e Venda, a Companhia solicitará ao auditor
independente que presta serviços à Companhia no momento (“Auditor Independente”)
uma determinação por escrito do RO da Companhia e do RO do Bradesco referente ao
período a contar da data deste Acordo até 31 de dezembro de 2011, dos anos 2012
a 2015, e referente ao período de 01 de janeiro de 2016 ao final do Prazo
Inicial do Contrato Principal de Compra e Venda, com base nas demonstrações
financeiras da Companhia aplicando princípios do GAAP no Brasil. O Auditor
Independente preparará e entregará aos    SECTION 13.1. Put Option Right. (a) At
the end of the Initial Term of the Master Purchase Agreement, the Company shall
request from the Company’s then-serving independent auditor (the “Independent
Auditor”) a written determination of the Company OI and the Bradesco OI for the
period from the date of this Agreement through December 31, 2011, the 2012
through 2015 calendar years, and the period from January 1, 2016 through the end
of the Initial Term of the Master Purchase Agreement, based on the financial
statements of the Company using principles of BR GAAP. The Independent Auditor
shall prepare and deliver to the Shareholders a written report (including

 

I-46



--------------------------------------------------------------------------------

Acionistas um relatório escrito (inclusive todos os documentos de suporte,
memórias de cálculo e premissas básicas) no prazo de 60 (sessenta) dias corridos
a contar da data da solicitação escrita da Companhia. As Partes, por este
instrumento, comprometem-se a fornecer todas as informações e os documentos
necessários para que o Auditor Independente possa preparar um relatório dentro
do referido período de tempo. O relatório preparado pelo Auditor Independente
será final e vinculante às Partes. Todos os custos e despesas relativos à
contratação do Auditor Independente serão arcados pela Companhia.    all support
papers, calculation methods and underlying assumptions) within sixty (60)
calendar days counted from the date of the written request from the Company. The
Parties hereby undertake to provide all necessary information and documents so
that the Independent Auditor is able to prepare a report within such period of
time. The report prepared by the Independent Auditor shall be final and binding
upon the Parties. All costs and expenses related to the preparation of the
engagement of the Independent Auditor shall be borne by the Company. (b) Na
hipótese de o RO do Bradesco (conforme determinado de acordo com a Seção
13.1(a)), contabilizado durante o Prazo Inicial do Contrato Principal de Compra
e Venda, ser maior do que 50% (cinquenta por cento) da RO da Companhia (conforme
determinado de acordo com a Seção 13.1(a)) contabilizado pela Companhia durante
o mesmo período, a Scopus Industrial terá o direito (mas não será obrigada), por
um período de 120 (cento e vinte) dias corridos após a data de entrega do
relatório de avaliação do Auditor Independente (“Período do Direito de Opção
RO”) de exigir que a NCR (ou sua designada) adquira a totalidade e não menos do
que a totalidade das Ações detidas pela Scopus Industrial na ocasião em que a
opção for exercida (“Direito de Opção de Venda RO”).    (b) In the event
Bradesco OI (as determined in accordance with Section 13.1(a)) accrued over the
Initial Term of the Master Purchase Agreement is greater than fifty percent
(50%) of the Company OI (as determined in accordance with Section 13.1(a))
accrued by the Company during the same period, Scopus Industrial shall be
entitled (but not obliged), for a period of one hundred and twenty (120)
calendar days following the date of delivery of the Independent Auditor’s
appraisal report (the “OI Put Option Period”) to require that NCR (or its
designee) acquires the totality and not less than the totality of the Shares
held by Scopus Industrial at the time such option is exercised (the “OI Put
Option Right”). (c) Se, durante o Período do Direito de Opção RO, a Scopus
Industrial entregar à NCR notificação, por escrito, informando de sua intenção
de exercer o Direito de Opção de Venda RO, então as Partes deverão formalizar e
consumar a Transferência no período de até 90 (noventa) dias contados da data em
que a Scopus Industrial informar a NCR de sua intenção de exercer o Direito de
Opção de Venda RO. Caso a Scopus Industrial não entregue à NCR notificação, por
escrito, com sua intenção de exercer o Direito de Opção de Venda RO, então a
Scopus Industrial terá renunciado, definitivamente, do Direito de Opção de Venda
RO.    (c) If during OI Put Option Period, Scopus Industrial provides NCR with
written notice of its intent to exercise the OI Put Option Right, then the
Parties shall formalize and consummate the Transfer during a period of up to
ninety (90) days counted from the date that Scopus Industrial informs NCR of its
intention to exercise the OI Put Option Right. If, during the OI Put Option
Period, Scopus Industrial does not provide NCR with written notice of its intent
to exercise the OI Put Option Right, then Scopus Industrial shall forever
forfeit the OI Put Option Right. (d) O preço da transação de venda envolvendo o
Direito de Opção de Venda RO (“Preço de Venda RO”) será determinado por um
processo de avaliação independente, seguindo o mesmo processo utilizado para
determinar o Preço da Participação Acionária Total conforme estabelecido na
Seção 10.1(b) deste instrumento, e será pago em dinheiro e em fundos
imediatamente disponíveis. Todos os custos e despesas    (d) The price of the
sale transaction involving the OI Put Option Right (the “OI Put Price”) shall be
determined by an independent appraisal process, following the same process used
to determine the Price for the Total Equity Interest as set forth in Section
10.1(b) hereto, and shall be paid in cash and immediately available funds. All
costs and expenses related to the preparation of the engagement of the

 

I-47



--------------------------------------------------------------------------------

relativos à preparação da contratação do Avaliador Independente serão arcados
pela Companhia.    Independent Appraiser shall be borne by the Company. (e) Na
hipótese de o Bradesco adquirir (em uma ou uma série de transações) um Comprador
ATM Relevante (ou operações bancárias brasileiras de um Comprador ATM
Relevante), a NCR e a Scopus Industrial, de boa-fé, ao final do Prazo Inicial do
Contrato Principal de Compra e Venda, revisarão e aumentarão a porcentagem do RO
do Bradesco (com base no impacto dessa aquisição sobre o mercado global
disponível, que não seja Bradesco, para ATMs no Brasil) para fins do Direito de
Opção de Venda descrito neste instrumento.    (e) In the event that Bradesco
acquires (in one or a series of transactions) a Relevant ATM Purchaser (or the
Brazilian banking operations of a Relevant ATM Purchaser), NCR and Scopus
Industrial shall in good faith, at the end of the Initial Term of the Master
Purchase Agreement, review and increase the percentage of Bradesco OI (based on
the impact of such acquisition on the overall available non-Bradesco market for
ATMs in Brazil) for purposes of the Put Option Right described herein. SEÇÃO
13.2. Opções de Venda e de Compra. (a) Após a ocorrência de qualquer dos eventos
descritos nos itens (i) até (ix) abaixo, os seguintes eventos ocorrerão:   
SECTION 13.2. Put and Call Options. (a) Upon the occurrence of any of the events
described in items (i) through (x) below, the following shall occur: (i) Se uma
Subsidiária integral, direta ou indireta, da NCR detiver, em resultado de uma
Transferência Permitida, as Ações Ordinárias da Companhia que são detidas pela
NCR na data deste instrumento e a referida subsidiária deixar de ser, direta ou
indiretamente, controlada pela NCR, a Scopus Industrial terá o direito (mas não
a obrigação), por um período de 90 (noventa) dias corridos a contar da data em
que a Scopus Industrial tomar conhecimento de um evento específico, de exigir
que a NCR (ou sua designada) adquira a totalidade e não menos do que a
totalidade das Ações Ordinárias detidas pela Scopus Industrial na ocasião em que
a opção for exercida (“Direito de Opção de Venda por Controle”).    (i) If a
direct or indirect wholly-owned subsidiary of NCR holds, as the result of a
Permitted Transfer, the Common Shares of the Company that are held by NCR as of
the date hereof and such subsidiary ceases to be Controlled, directly or
indirectly, by NCR, Scopus Industrial shall be entitled (but not obliged), for a
period of ninety (90) calendar days counted from the date that Scopus Industrial
becomes aware of the particular event, to require that NCR (or its designee)
acquires the totality and not less than the totality of the Common Shares held
by Scopus Industrial at the time such option is exercised (the “Control Put
Option Right”). (ii) Se a Scopus ou Scopus Industrial deixar de ser controlada,
direta ou indiretamente, pelo Bradesco, ou se uma subsidiária integral detida,
direta ou indiretamente, pela Scopus (com exceção da Scopus Industrial, detiver,
como resultado de uma Transferência Permitida, as Ações da Companhia que são
detidas pela Scopus Industrial na data deste instrumento e a referida
subsidiária deixar de ser controlada, direta ou indiretamente, pela Scopus, a
NCR terá o direito (mas não a obrigação), por um período de 90 (noventa) dias
corridos a contar da data em que NCR tomar conhecimento do evento específico, de
exigir que a Scopus Industrial ou outra subsidiária da Scopus, conforme
aplicável venda à NCR a totalidade e não menos do que a totalidade das Ações
detidas pela Scopus Industrial ou outra subsidiária da Scopus, conforme
aplicável, na ocasião em que essa opção for    (ii) If Scopus or Scopus
Industrial ceases to be Controlled, directly or indirectly, by Bradesco, or if a
direct or indirect wholly-owned subsidiary of Scopus (other than Scopus
Industrial) holds, as the result of a Permitted Transfer, the Shares of the
Company that are held by Scopus Industrial as of the date hereof and such
subsidiary ceases to be Controlled, directly or indirectly, by Scopus, NCR shall
be entitled (but not obliged), for a period of ninety (90) calendar days counted
from the date that NCR becomes aware of the particular event, to require that
Scopus Industrial or such other subsidiary of Scopus, as applicable sells to NCR
the totality and not less than the totality of the Shares held by Scopus
Industrial or such other subsidiary of Scopus, as applicable at the time such
option is exercised (the “Control Call Option Right”).

 

I-48



--------------------------------------------------------------------------------

exercida (“Direito Opção de Compra por Controle”).    (iii) Na hipótese de
recuperação judicial ou extrajudicial ou declaração de uma autoridade competente
de falência de um Acionista, o referido Acionista deverá entregar imediatamente
uma notificação, por escrito, ao Acionista solvente (sendo certo que a falta de
entrega tempestiva de tal notificação não afetará, de qualquer forma, os
direitos do Acionista solvente sob esta Seção 13.2(a)(iii), e o Acionista
solvente terá o direito (mas não a obrigação), por um período de 90 (noventa)
dias corridos a contar da data do recebimento, pelo Acionista solvente, da
notificação encaminhada pelo Acionista insolvente, de exigir que o Acionista
insolvente venda a totalidade e não menos do que a totalidade das Ações
Ordinárias detidas pelo Acionista insolvente na ocasião em que a referida opção
for exercida (“Direito de Opção de Compra por Insolvência”);    (iii) In the
event of judicial or extrajudicial recuperation (recuperação judicial ou
extrajudicial) or declaration by competent authority of bankruptcy of a
Shareholder, such Shareholder shall provide prompt written notice to the solvent
Shareholder (it being understood that the failure to timely provide such notice
shall not in any way affect the rights of the solvent Shareholder under this
Section 13.2(a)(iii)), and the solvent Shareholder shall be entitled (but not
obliged), for a period of ninety (90) calendar days counted from the date of the
receipt, by the solvent Shareholder, of such notice sent by the insolvent
Shareholder, to require that the insolvent Shareholder sells to the solvent
Shareholder the totality and not less than the totality of the Common Shares
held by the insolvent Shareholder at the time such option is exercised (the
“Insolvency Call Option Right”); (iv) Na hipótese de uso indevido ou divulgação
por um Acionista de Informações Confidenciais ou segredos comerciais da
Companhia, cujo uso indevido ou divulgação venha a afetar de forma adversa e
relevante, ou que possa razoavelmente se esperar que venha a afetar de forma
adversa e relevante os negócios e as perspectivas da Companhia ou o valor de
seus ativos, tomados como um todo, então (1) na hipótese de a Scopus ou Scopus
Industrial violar essas obrigações, a NCR terá o direito (mas não a obrigação),
por um período de 90 (noventa) dias corridos a contar da data em que a NCR tomar
conhecimento do evento específico, de exigir que a Scopus Industrial (ou sua
designada) venda à NCR a totalidade e não menos do que a totalidade das Ações
detidas pela Scopus Industrial na ocasião em que a referida opção for exercida
(“Direito de Opção de Compra por Divulgação da NCR”); e (2) na hipótese de a NCR
violar essas obrigações, a Scopus Industrial terá o direito (mas não a
obrigação), por um período de 90 (noventa) dias corridos da data em que a Scopus
Industrial tomar conhecimento do evento específico, de exigir que a NCR (ou sua
designada) compre a totalidade e não menos do que a totalidade das Ações detidas
pela Scopus Industrial na ocasião em que essa opção for exercida (“Direito de
Opção de Venda por Divulgação da Scopus”).    (iv) In the event of the misuse or
disclosure by a shareholder of confidential information or trade secrets of the
Company, which misuse or disclosure materially and adversely affects, or would
reasonably be expected to materially and adversely affect, the business and
prospects of the Company or the value of its assets, taken as a whole, then (1)
in the event Scopus or Scopus Industrial breaches such obligations, NCR shall be
entitled (but not obliged), for a period of ninety (90) calendar days counted
from the date that NCR becomes aware of the particular event, to require that
Scopus Industrial (or its designee) sells to NCR the totality and not less than
the totality of the Shares held by Scopus Industrial at the time such option is
exercised (the “NCR Disclosure Call Option Right”); and (2) in the event NCR
breaches such obligations, Scopus Industrial shall be entitled (but not
obliged), for a period of ninety (90) calendar days counted from the date that
Scopus Industrial becomes aware of the particular event, to require that NCR (or
its designee) purchases the totality and not less than the totality of the
Shares held by Scopus Industrial at the time such option is exercised (the
“Scopus Disclosure Put Option Right”). (v) Na hipótese de uma decisão final e
irrecorrível de uma corte ou árbitro de que o Bradesco violou de forma relevante
os termos do Contrato Principal de    (v) In the event of a final and
unappealable finding of a court or arbitrator that Bradesco materially breached
the terms of the Master Purchase Agreement,

 

I-49



--------------------------------------------------------------------------------

Compra e Venda, sujeito a disposições de período de correção e definição de uma
violação relevante, todos os quais constando do Contrato Principal de Compra e
Venda, a NCR terá o direito (mas não a obrigação), por um período de 90
(noventa) dias corridos a contar da data da referida decisão, de exigir que a
Scopus Industrial (ou sua designada) venda à NCR a totalidade e não menos do que
a totalidade das Ações detidas pela Scopus Industrial na ocasião em que a
referida opção for exercida (“Direito de Opção de Compra do Contrato Principal
de Compra e Venda”).    subject to cure period provisions and the definition of
a material breach, all of which shall be contained in the Master Purchase
Agreement, then NCR shall be entitled (but not obliged), for a period of ninety
(90) calendar days counted from the date of such finding, to require that Scopus
Industrial (or its designee) sells to NCR the totality and not less than the
totality of the Shares held by Scopus Industrial at the time such option is
exercised (the “Master Purchase Agreement Call Option Right”). (vi) Na hipótese
de rescisão do Contrato Principal de Compra e Venda como parte de um acordo
firmado pelas partes deste instrumento relativo a uma controvérsia sob o
Contrato Comercial, a NCR terá o direito (mas não a obrigação), por um período
de 90 (noventa) dias corridos a contar da rescisão, de exigir que a Scopus
Industrial (ou sua designada) venda à NCR a totalidade e não menos do que a
totalidade das Ações detidas pela Scopus Industrial na ocasião em que a referida
opção for exercida (“Direito de Opção de Compra por Acordo”).    (vi) In the
event of termination of the Master Purchase Agreement as part of a settlement by
the parties thereto relating to a dispute thereunder, then NCR shall be entitled
(but not obliged), for a period of ninety (90) calendar days counted from the
date of termination, to require that Scopus Industrial (or its designee) sells
to NCR the totality and not less than the totality of the Shares held by Scopus
Industrial at the time such option is exercised (the “Settlement Call Option
Right”). (vii) Na hipótese de rescisão, por parte do Bradesco, do Contrato
Principal de Compra e Venda (com exceção do término do Contrato Principal de
Compra e Venda resultante, tão somente, do vencimento do seu Prazo Inicial), se,
na ocasião da rescisão, a Companhia estiver de outra forma em cumprimento
relevante das disposições do referido contrato, a NCR terá o direito (mas não a
obrigação), por um período de 90 (noventa) dias corridos a contar da data da
rescisão, de exigir que a Scopus Industrial (ou sua designada) venda à NCR a
totalidade e não menos do que a totalidade das Ações detidas pela Scopus
Industrial na ocasião em que a referida opção for exercida (“Direito de Opção de
Compra por Rescisão”).    (vii) In the event of the termination, by Bradesco, of
the Master Purchase Agreement (other than a termination resulting solely from
the expiration of the Master Purchase Agreement at the end of the Initial Term
of the Master Purchase Agreement) if, at the time of termination, the Company is
otherwise in material compliance with the provisions thereof, then NCR shall be
entitled (but not obliged), for a period of ninety (90) calendar days from the
date of termination, to require that Scopus Industrial (or its designee) sells
to NCR the totality and not less than the totality of the Shares held by Scopus
Industrial at the time such option is exercised (the “Termination Call Option
Right”). (viii) Caso o Controle da NCR seja transferido para uma Pessoa que seja
uma instituição bancária ou Afiliada a uma instituição bancária, a Scopus
Industrial terá o direito (mas não a obrigação), por um período de 90 (noventa)
dias corridos contados da data em que a Scous Industrial tomar conhecimento da
Transferência de Controle, de exigir que a NCR (ou quem esta indicar) adquira a
totalidade, e não menos da totalidade, das Ações Ordinárias detidas pela Scopus
Industrial no momento em que tal opção for exercida (“Direito de Opção de Venda
por Controle de Competidor”).    (viii) If Control of NCR is Transferred to a
Person that is a banking institution or an Affiliate of a banking institution,
Scopus Industrial shall be entitled (but not obliged), for a period of ninety
(90) calendar days counted from the date that Scopus Industrial becomes aware of
the Transfer of Control, to require that NCR (or its designee) acquires the
totality and not less than the totality of the Common Shares held by Scopus
Industrial at the time such option is exercised (the “Competitor Control Put
Option Right”).

 

I-50



--------------------------------------------------------------------------------

(ix) Caso a NCR ou qualquer de suas Afiliadas (1) seja apontada, por decisão ou
determinação de uma Autoridade Governamental, no envolvimento em atividades que
constituem Práticas Questionáveis de Negócios, ou (2) entre em sociedade, joint
venture, ou negócio com características similares, com uma Pessoa que tenha (A)
sido apontada, por decisão ou determinação de uma Autoridade Governamental, no
envolvimento em atividades que constituem Práticas Questionáveis de Negócios, ou
(B) seja objeto (ou tenha sido objeto) de procedimento perante uma Autoridade
Governamental (procedimento este que tenha sido objeto de reportagens no The
Wall Street Journal ou publicações de importância e circulação similar nos
Estados Unidos ou Brasil, ou reportagens televisionadas por centrais de mídia
conhecidas nacionalmente nos Estados Unidos ou no Brasil), alegando que tal
Pessoa pratica ou praticou Práticas Questionáveis de Negócios, e como resultado,
em qualquer dos casos, a Reputação Pública da NCR e suas Afiliadas, como um
todo, seja afetada de forma adversa, então a Scopus Industrial terá o direito
(mas não a obrigação), por um período de 180 (cento e oitenta) dias contados da
data em que a Scopus Industrial tome conhecimento do evento específico, de
exigir que a NCR (ou quem esta indicar) adquira a totalidade e não menos do que
a totalidade das Ações Ordinárias detidas pela Scopus Industrial no momento em
que tal opção for exercida (“Direito de Opção de Venda por Dano a Reputação”).

   (ix) If NCR or any of its Affiliates (1) is determined, by decision or
finding of a Governmental Authority, to have engaged in activities that
constitute Questionable Business Practices, or (2) enters into a partnership,
joint venture or similar business arrangement with a Person that (A) has been
found, by decision or finding of a Governmental Authority, to have engaged in
activities that constitute Questionable Business Practices, or (B) is then the
subject of, or has in the past been the subject of, a proceeding before a
Governmental Authority (which proceeding is or has been the subject of written
reports in The Wall Street Journal or publications of similar import and
circulation in the United States or Brazil, or televised reports of
nationally-recognized business news outlets in the United States or Brazil),
alleging that such Person has engaged or is engaging in Questionable Business
Practices, and as a result, in either case, the Public Reputation of NCR and its
Affiliates, taken as a whole, is materially and adversely affected, then Scopus
Industrial shall be entitled (but not obliged), for a period of one hundred and
eighty (180) days counted from the date Scopus Industrial becomes aware of the
particular event, to require that NCR (or its designee) acquires the totality
and not less than the totality of the Common Shares held by Scopus Industrial at
the time such option is exercised (the “Reputational Harm Put Option Right”).
(x) Caso a Scopus, ou qualquer de suas Afiliadas, (1) seja apontada, por decisão
ou determinação de uma Autoridade Governamental, no envolvimento em atividades
que constituam Práticas Questionáveis de Negócios, ou (2) celebre sociedade,
joint venture, ou negócio com características similares, com uma Pessoa que
tenha (A) sido apontada, por decisão ou determinação de uma Autoridade
Governamental, no envolvimento em atividades que constituam Práticas
Questionáveis de Negócios, ou (B) seja objeto (ou tenha sido objeto) de
procedimento perante uma Autoridade Governamental (procedimento este que tenha
sido objeto de reportagens no The Wall Street Journal ou publicações de
importância e circulação similar nos Estados Unidos ou Brasil, ou reportagens
televisionadas por veículos de mídia conhecidas nacionalmente nos Estados Unidos
ou no Brasil), alegando que tal Pessoa pratica ou praticou Práticas
Questionáveis de Negócios, e como resultado, em qualquer dos casos, a Reputação
Pública da Scopus e suas Afiliadas, como um todo, seja    (x) If Scopus or any
of its Affiliates (1) is determined, by decision or finding of a Governmental
Authority, to have engaged in activities that constitute Questionable Business
Practices, or (2) enters into a partnership, joint venture or similar business
arrangement with a Person that (A) has been found, by decision or finding of a
Governmental Authority, to have engaged in activities that constitute
Questionable Business Practices, or (B) is then the subject of, or has in the
past been the subject of, a proceeding before a Governmental Authority (which
proceeding is or has been the subject of written reports in The Wall Street
Journal or publications of similar import and circulation in the United States
or Brazil, or televised reports of nationally-recognized business news outlets
in the United States or Brazil), alleging that such Person has engaged or is
engaging in Questionable Business Practices, and as a result, in either case,
the Public Reputation of Scopus and its Affiliates, taken as a whole, is
materially and adversely affected, then NCR

 

I-51



--------------------------------------------------------------------------------

afetada de forma adversa, então a NCR terá o direito (mas não a obrigação), por
um período de 180 (cento e oitenta) dias corridos contados da data em que a
Scopus Industrial tome conhecimento do evento específico, de exigir que a Scopus
Industrial (ou quem esta indicar) venda para a NCR a totalidade, e não menos da
totalidade, das Ações detidas pela Scopus Industrial no momento em que tal opção
for exercida (“Direito de Opção de Compra por Dano a Reputação” e, em conjunto
com Direito de Opção de Venda por Dano a Reputação, o “Direitos de Opção por
Dano a Reputação”).    shall be entitled (but not obliged), for a period of one
hundred and eighty (180) calendar days counted from the date Scopus Industrial
becomes aware of the particular event, to require that Scopus Industrial (or its
designee) sells to NCR the totality and not less than the totality of the Shares
held by Scopus Industrial at the time such option is exercised (the
“Reputational Harm Call Option Right” and, together with the Reputational Harm
Put Option Right, the “Reputational Harm Option Rights”). (b) O preço da
transação da venda que envolve o Direito de Opção de Venda por Controle, o
Direito de Opção de Compra por Controle, Direito de Opção de Compra por
Insolvência, Direito de Opção de Compra por Divulgação da NCR, Direito de Opção
de Venda por Divulgação da Scopus, Direito de Opção de Compra do Contrato
Principal de Compra e Venda, o Direito de Opção de Compra por Acordo, o Direito
de Opção de Compra por Rescisão, Direito de Opção de Venda por Controle de
Competidor ou Direitos de Opção por Dano a Reputação (cada um desses direitos de
opção de venda ou de compra, um “Direito”) será determinado por um processo de
avaliação independente, seguindo o mesmo processo utilizado para determinar o
Preço da Participação Acionária Total conforme estabelecido na Seção 10.1(b)
deste instrumento, e será pago em dinheiro e em fundos imediatamente
disponíveis; considerando que (A) o custo do processo de avaliação será arcado
pela NCR nos eventos descritos sob a Seções 13.2(a)(i), 13.2 (a)(iv)(2),
13.2(a)(viii) e 13.2 (a)(ix); (B) o custo do processo de avaliação será arcado
pela Scopus Industrial nos eventos descritos sob a Seções 13.2(a)(ii), 13.2
(iv)(1), 13.2(a)(v), 13.2(a)(vii), e 13.2 (a)(x); e (C) o custo do processo de
avaliação será arcado pela Companhia nos eventos descritos sob a Seção
13.2(a)(iii), ou 13.2(a)(vi).    (b) The price of the sale transaction involving
the Control Put Option Right, the Control Call Option Right, the Insolvency Call
Option Right, the NCR Disclosure Call Option Right, the Scopus Disclosure Put
Option Right, the Master Purchase Agreement Call Option Right, the Settlement
Call Option Right, the Termination Call Option Right, the Competitor Control Put
Option Right or the Reputational Harm Option Rights (each such put or call
option right, a “Right”) shall be determined by an independent appraisal
process, following the same process used to determine the Price for the Total
Equity Interest as set forth in Section 10.1(b) hereto, and shall be paid in
cash and immediately available funds; provided that (A) the cost of the
appraisal process shall be borne by NCR in the events described under Sections
13.2(a)(i), 13.2 (a)(iv)(2), 13.2(a)(viii) and 13.2 (a)(ix); (B) the cost of the
appraisal process shall be borne by Scopus Industrial in the events described
under Section 13.2(a)(ii), 13.2 (iv)(1), 13.2(a)(v), 13.2(a)(vii), and
13.2(a)(x); and (C) the cost of the appraisal process shall be borne by the
Company in the events described under Section 13.2(a)(iii) or 13.2(a)(vi). (c)
Se o Acionista com o direito de exercer um Direito, não o exerça dentro to prazo
prescrito para que tal exercício ocorra, conforme o disposto na Seção 13.2(a)
acima, então o Acionista detentor de tal Direito renunciará, definitivamente, ao
referido Direito com relação ao evento específico de acordo com o qual surgiu
esse direito.    (c) If the Shareholder entitled to exercise a Right does not
timely exercise such Right within the applicable time period for exercise set
forth in Section 13.2(a) above, then the Shareholder entitled to such Right
shall forever forfeit it in relation to the specific event pursuant to which it
arose. (d) Se o Acionista com direito de exercer um Direito enviar
tempestivamente ao outro Acionista uma notificação escrita do exercício do
referido Direito,    (d) If the Shareholder entitled to exercise a Right
provides the other Shareholder with timely written notice of exercise of such
Right, then the Shareholders

 

I-52



--------------------------------------------------------------------------------

então os Acionistas formalizarão e consumarão a Transferência em questão durante
o período de 120 (cento e vinte) dias a contar da data em que o Acionista com
direito ao Direito enviar uma notificação escrita ao outro Acionista sobre sua
intenção de exercer esse Direito.    shall formalize and consummate the related
Transfer during the one hundred and twenty (120) day period counted from the
date the Shareholder entitled to the Right provides written notice to the other
Shareholder of its intention to exercise it. ARTIGO XIV – PRAZO E RESCISÃO   
ARTICLE XIV - TERM AND TERMINATION SEÇÃO 14.1. Prazo. Este Acordo entrará em
vigor na data deste instrumento e permanecerá em pleno vigor e efeito,
vinculante aos Acionistas e seus respectivos sucessores, por um período de 20
(vinte) anos.    SECTION 14.1. Term. This Agreement shall come into force on the
date hereof and remain valid and in full force and effect, binding the
Shareholders and their respective successors for a period of twenty (20) years.
SEÇÃO 14.2. Rescisão. Não obstante as disposições acima, este Acordo será
rescindido:    SECTION 14.2. Termination. (a) Notwithstanding the above, this
Agreement shall terminate: (i) Por acordo mútuo entre as Partes; ou    (i) By
mutual agreement by the Parties; or (ii) Na ocorrência de um IPO (Oferta Pública
Inicial) da Companhia.    (ii) Upon the occurrence of an IPO of the Company. (b)
Caso a Scopus Industrial ou a NCR venham a deter menos de 25% (vinte e cinco por
cento) do capital social votante da Companhia, então, na data em que a
participação societária da Scopus Industrial ou NCR, conforme aplicável, se
tornar inferior ao limite de 25% (vinte e cinco por cento), as disposições do
Artigo V, Artigo VI e Artigo VII serão rescindidas e não terão mais
exequibilidade ou efeito.    (b) In the event that either Scopus Industrial or
NCR holds less than twenty-five percent (25%) of the outstanding voting equity
of the Company, then, as of the date that the ownership percentage of Scopus
Industrial or NCR, as applicable, falls below such twenty-five percent (25%)
threshold, the provisions of Article V, Article VI and Article VII shall
terminate and be of no further force or effect. ARTIGO XV – RESOLUÇÃO DE
CONTROVÉRSIAS    ARTICLE XV - DISPUTE RESOLUTION SEÇÃO 15.1. Lei Aplicável. Este
Acordo será regido por e interpretado de acordo com as leis da República
Federativa do Brasil.    SECTION 15.1. Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of Brazil. SEÇÃO 15.2.
Resolução de Controvérsias. As Partes tentarão resolver qualquer disputa entre
elas, controvérsia ou reivindicação surgida ou relacionada a este Acordo ou à
violação, término ou validade deste Acordo (“Controvérsia”). Se as Partes forem
incapazes de chegar a um acordo no prazo de 30 (trinta) Dias Úteis após a
notificação de Controvérsia ser entregue, a Controvérsia será apresentada para
arbitragem, de acordo com as disposições da Seção 15.3 abaixo.    SECTION 15.2.
Dispute Resolution. The Parties shall attempt to resolve amongst themselves any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach, termination or validity thereof (the “Dispute”). If the Parties are
unable to reach an agreement within thirty (30) Business Days after notice of
the Dispute is first given, the Dispute shall be submitted to arbitration,
according to the provisions of Section 15.3 below. SEÇÃO 15.3. Arbitragem.
(a) As Partes concordam que qualquer Controvérsia surgida de ou relacionada a
este Acordo, e as transações aqui contempladas, ou a    SECTION 15.3.
Arbitration. (a) The Parties agree that any Dispute arising out of or relating
to this Agreement, and the transactions contemplated hereby, or the

 

I-53



--------------------------------------------------------------------------------

violação de qualquer das disposições acima serão resolvidas por meio de
arbitragem. O procedimento de arbitragem estará em conformidade com as normas da
Câmara de Mediação e Arbitragem Brasil-Canadá (“CCBC”).    breach of any of the
terms hereof shall be settled by arbitration. The arbitration proceeding shall
be in accordance with the rules of the Arbitration and Mediation Chamber of the
Chamber of Commerce Brazil-Canada (“CCBC”). (b) O tribunal de arbitragem
consistirá em 3 (três) árbitros, dos quais 1 (um) será nomeado pelo autor(es), 1
(um) pelo réu(s) e o terceiro, que atuará como presidente, será escolhido pelos
dois árbitros nomeados pelas partes, ou, na hipótese de os árbitros nomeados
pelas partes não chegarem a um acordo com relação ao terceiro árbitro, o
referido terceiro árbitro será nomeado pelo presidente da CCBC de acordo com as
normas de arbitragem da referida câmara de comércio. Independentemente da
controvérsia que será resolvida por meio de arbitragem, as Partes deste Acordo
deverão participar, seja como parte (quando a disputa envolvê-la diretamente
como autor, réu ou reconvinte), ou como terceiro (quando, de alguma forma,
direta ou indiretamente, possa ser afetado pelas decisões tomadas durante ou ao
final da arbitragem). As Partes concordam que qualquer ordem, decisão ou
determinação do tribunal arbitral é definitiva e vinculante entre as partes,
independentemente de sua participação na arbitragem como parte ou como terceiro.
   (b) The arbitration tribunal shall consist of three (3) arbitrators, of whom
one (1) shall be nominated by the plaintiff(s), one (1) by the defendant(s) and
the third, who shall serve as chairman, shall be chosen by the two
party-appointed arbitrators, or, in the event the party-appointed arbitrators
are unable to designate the third arbitrator, the third arbitrator shall be
appointed by the president of CCBC according to the rules of arbitration of such
chamber of commerce. Independent of the controversy that will be solved by
arbitration, all Parties of this Agreement shall participate, either as party
(when the dispute directly involved it as plaintiff, defendant or
counterclaimant), or as third party (when, in any way, directly or indirectly,
it can be affected by the decisions rendered during or at the end of the
arbitration). The Parties agree that any order, decision or determination of the
arbitral tribunal is definitely binding upon, independently of their
participation in the arbitration as party or as third party. (c) O local da
arbitragem será a cidade de São Paulo, Estado de São Paulo, Brasil. O idioma da
arbitragem será o português.    (c) The place of arbitration shall be the city
of São Paulo, State of São Paulo, Brazil. The language of the arbitration shall
be Portuguese. (d) A decisão arbitral será final e vinculante. As Partes
renunciam a qualquer direito de apelação na medida em que um direito de apelação
puder ser legalmente renunciado.    (d) The award of the arbitrators shall be
final and binding. The Parties waive any right to appeal, to the extent that a
right to appeal may lawfully be waived. (e) O tribunal arbitral terá poderes
para conceder qualquer medida judicial de acordo com os termos deste Acordo e
com a lei aplicável, inclusive sem limitação, medida liminar ou ordem judicial e
cumprimento específico de qualquer obrigação criada neste instrumento. Sem
prejuízo da validade desta cláusula de arbitragem, as Partes deste instrumento
poderão buscar assistência jurídica e/ou tutela jurisdicional, se e quando
necessário, com o único propósito de: (a) fazer valer as obrigações que admitem,
de imediato, o cumprimento específico; e (b) aplicar medidas ou procedimentos
coercivos ou de natureza preventiva, provisória ou permanente antes da
constituição de um tribunal arbitral, ficando    (e) The arbitration tribunal
shall have the authority to award any remedy of relief in accordance with the
terms of this Agreement and the applicable law including, without limitation,
provisional or permanent injunctive relief and specific performance of any
obligation created hereunder. Without prejudice to the validity of this
arbitration clause, the Parties hereby may seek judicial assistance and/or
relief, if and when necessary, for the sole purposes of: (a) enforcing
obligations that admit, forthwith, specific performance; and (b) applying for
coercive or precautionary measures or procedures of a preventive, provisional or
permanent nature prior to the constitution of the arbitral tribunal it being
understood that, upon

 

I-54



--------------------------------------------------------------------------------

entendido que, após cumprimento de procedimentos de execução obrigatórios e
específicos buscados, deverão ser retornados para o tribunal arbitral para que
sejam estabelecidos plenos e exclusivos poderes para decidir sobre todas e
quaisquer questões, sejam relativas ao procedimento de natureza preventiva ou
relativas ao mérito, que tenham causado uma demanda de execução obrigatória ou
específica; e qualquer outra medida não será interpretada como renúncia de
procedimentos de arbitragem pelas Partes. Qualquer das Partes da arbitragem
poderá decidir buscar assistência jurídica, conforme descrito acima em qualquer
corte com jurisdição competente. A proposição de qualquer medida sob esta
cláusula não vincula qualquer renúncia da cláusula de arbitragem ou da
jurisdição do Tribunal Arbitral.    accomplishment of the mandatory or specific
enforcement procedures sought, it shall be returned to the arbitration tribunal
to be established full and exclusive authority to decide on all and any issues,
whether related to precautionary procedure or related to the merits, which has
caused the mandatory or specific enforcement claim; and any such action shall
not be construed as a waiver of the arbitration proceedings by the Parties. Any
of the Parties to the arbitration may decide to seek judicial assistance as
described above in any court of competent jurisdiction. The filing of any
measure under this clause does not entail any waiver to the arbitration clause
or to the full jurisdiction of the Arbitral Tribunal. (f) Em medida máxima
permitida pela lei aplicável, o procedimento de arbitragem e a sentença arbitral
serão mantidos em confidencialidade pelas Partes. Entretanto, (i) uma violação
desta obrigação de confidencialidade não afetará a exequibilidade deste Acordo
de arbitrar ou a sentença arbitral, e (ii) a apresentação por um Acionista deste
Acordo e/ou da sentença arbitral à corte não será considerada violação desta
obrigação de confidencialidade, na medida em que essa apresentação for
necessária para fazer valer uma disposição deste Artigo e/ou a sentença
arbitral.    (f) To the fullest extent permitted by applicable law, the
arbitration proceeding and the arbitrators’ award shall be maintained
confidential by the Parties. However, (i) a violation of this confidentiality
covenant shall not affect the enforceability of this Agreement to arbitrate or
the arbitrators’ award, and (ii) the presentation by a Shareholder of this
Agreement and/or of the arbitrators’ award to court shall not be deemed a
violation of this confidentiality covenant, to the extent that such presentation
is necessary to enforce the provision of this Article and/or the arbitrators’
award. (g) Com o objetivo de facilitar a resolução definitiva das controvérsias
correlatas, e mediante solicitação de qualquer parte do procedimento de
arbitragem, o tribunal de arbitragem poderá, no prazo de 20 (vinte) dias
corridos dessa solicitação, consolidar o procedimento de arbitragem com qualquer
outro procedimento de arbitragem que envolva qualquer das Partes deste Acordo.
Os árbitros não deverão consolidar essas arbitragens a menos que determinem que
(i) há questões de fato ou de direito comuns aos procedimentos, de forma que um
procedimento consolidado seja mais eficiente do que procedimentos separados, e
(ii) nenhuma parte deste instrumento seria prejudicada em resultado dessa
consolidação em virtude de atraso indevido, conflito de interesses ou de outra
forma.    (g) In order to facilitate the comprehensive resolution of related
disputes, and upon request of any party to the arbitration proceeding, the
arbitration tribunal may, within twenty (20) calendar days of such request,
consolidate the arbitration proceeding with any other arbitration proceeding
involving any of the Parties hereto. The arbitrators must not consolidate such
arbitrations unless they determine that (i) there are issues of fact or law
common to the proceedings, so that a consolidated proceeding would be more
efficient than separate proceedings, and (ii) no party hereto would be
prejudiced as a result of such consolidation through undue delay, conflict of
interest or otherwise. (h) Todas as despesas (inclusive, mas não limitadas a
honorários advocatícios e de arbitragem) relativas ao procedimento de arbitragem
serão arcadas conforme determinado no procedimento de arbitragem.    (h) All
expenses (including, but not limited, the arbitrators’ and attorneys fees)
related to the arbitration proceeding shall be borne as determined in the
arbitration proceeding.

 

I-55



--------------------------------------------------------------------------------

ARTIGO XVI – OUTRAS OBRIGAÇÕES    ARTICLE XVI - OTHER OBLIGATIONS SEÇÃO 16.1.
Notificações. Todos os avisos, comunicações e/ou notificações com relação a este
Acordo serão enviados aos Acionistas, por carta registrada, fac-símile, e-mail
ou por qualquer outro meio com comprovante de recebimento, aos endereços
indicados abaixo, sendo cada Parte obrigada a comunicar, por escrito, ao outro
Acionista, sobre quaisquer alterações no endereço e/ou nos dados indicados
abaixo.    SECTION 16.1. Notices. All notices, communications and/or
notifications in connection with this Agreement shall be addressed to the
Shareholders, through registered mail, fax, e-mail or any other means with proof
of receipt, to the addresses indicated below, being each Party obliged to
communicate, through written form, to the other Shareholder, any alterations in
the address and/or data indicated below:

(i) Se para NCR:

a/c NCR Corporation

3097 Satellite Boulevard

Building 700

Duluth, Georgia 30096

USA

Tel.nº:(937) 445-5000

Fax nº:(404) 487-8949

E-mail: lawnotices@NCR.com

Aos cuidados: Consultor Jurídico

  

(i) If to NCR:

c/o NCR Corporation

3097 Satellite Boulevard

Building 700

Duluth, Georgia 30096

USA

Tel. No.:(937) 445-5000

Fax No.:(404) 487-8949

E-mail: lawnotices@ncr.com

Attn.: General Counsel

(ii) Se para Scopus ou Scopus Industrial:

Av. Mutinga 4130

Jardim Santo Elias, São Paulo/SP

05110-000

Tel. nº:(11) 3909-3586

Fax nº:(11) 3904-0804

E-mail: scopusindustrial@scopus.com.br

Aos cuidados: Diretoria

  

(ii) If to Scopus or Scopus Industrial:

Av. Mutinga 4130

Jardim Santo Elias, São Paulo/SP

05110-000

Tel. No.:(11) 3909-3586

Fax No.:(11) 3904-0804

E-mail: scopusindustrial@scopus.com.br

Attn.: Diretoria

(iii) Se para a Companhia:

Av. Autaz Mirim, 1.030, Blocos 1 e 2, Distrito Industrial, Manaus, AM—Brasil

Email: JG185122@ncr.com

Aos cuidados: John A. Gregg

  

(iii) If to the Company:

Av. Autaz Mirim, 1.030, Blocos 1 and 2, Distrito Industrial, Manaus, AM - Brazil

Email: JG185122@ncr.com

Attn.: John A. Gregg

SEÇÃO 16.2. Alterações; Renúncias. Nenhuma alteração de qualquer disposição
deste Acordo será eficaz a menos que essa alteração seja feita por escrito e
assinada por todas as Partes e nenhuma renúncia de qualquer disposição deste
Acordo nem o consentimento por quaisquer das Partes será eficaz a menos que seja
feito por escrito e assinado pela Parte por ele afetada, e essa renúncia ou
consentimento será efetivo somente em instância específica e para finalidade
específica para a qual foi concedido. Nenhuma falha por parte de qualquer Parte
em exercer,    SECTION 16.2. Amendments; Waivers. No amendment of any provision
of this Agreement shall be effective unless it is in writing and signed by all
Parties and no waiver of any provision of this Agreement, nor consent by any of
the Parties thereto shall be effective unless it is in writing and signed by the
Party affected thereby, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of any Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof by

 

 

I-56



--------------------------------------------------------------------------------

e nenhum atraso em exercer qualquer direito deste instrumento operará como uma
renúncia desse direito pela referida Parte, e nenhum exercício único ou parcial
de qualquer direito sob este instrumento impedirá qualquer outro exercício ou
exercício futuro desse direito ou o exercício de qualquer outro direito. Os
direitos e recursos de cada Parte previstos neste instrumento são cumulativos e
complementares aos, e sem exclusão de quaisquer outros direitos ou recursos
previstos em lei (exceto se de outra forma expressamente estabelecido neste
instrumento).   such Party, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The rights and remedies of each Party provided herein are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law (except as otherwise expressly set forth herein). SEÇÃO 16.3.
Sucessores. Este Acordo reverterá em benefício das Partes e será vinculante às
Partes deste instrumento e seus respectivos sucessores e cessionários. A menos
que de outra forma mencionado neste instrumento, nem a Scopus e nem a Scopus
Industrial , de um lado, nem a NCR, do outro lado,terá o direito de ceder este
Acordo ou qualquer de seus direitos e obrigações sob este instrumento sem o
consentimento prévio e escrito da NCR ou Scopus, respectivamente.   SECTION
16.3. Successors. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their respective successors and assigns. Unless
otherwise stated herein, neither Scopus nor Scopus Industrial, on the one hand,
nor NCR, on the other hand, shall be entitled to assign this Agreement or any of
its rights and obligations hereunder without the prior written consent of the
NCR or Scopus, respectively. SEÇÃO 16.4. Divisibilidade. Se uma ou mais
disposições contidas neste Acordo, ou a aplicação dessas disposições em qualquer
circunstância forem consideradas inválidas, ilegais ou inexequíveis sob qualquer
aspecto por qualquer razão, a validade, legalidade e exequibilidade de qualquer
disposição em qualquer outro aspecto e das disposições remanescentes deste
instrumento não serão de nenhuma foram afetadas, a menos que as disposições
consideradas inválidas, ilegais ou inexequíveis prejudiquem substancialmente os
benefícios das disposições remanescentes deste instrumento.   SECTION 16.4.
Severability. If one or more of the provisions contained herein, or the
application thereof in any circumstance, is held to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way affected, unless the provisions held
invalid, illegal or unenforceable shall substantially prejudice the benefits of
the remaining provisions hereof. SEÇÃO 16.5. Acordo Total. A intenção das Partes
com relação a este Acordo é de que ele represente o acordo e entendimento final,
completo e exclusivo das Partes em relação ao objeto deste Acordo e cancela e
substitui todos os acordos e entendimentos anteriores celebrados entre das
Partes em relação ao referido objeto.   SECTION 16.5. Entire Agreement. This
Agreement is intended by the Parties to be a final, complete and exclusive
statement of the agreement and understanding of the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between the Parties with respect to such subject matter. SEÇÃO 16.6. Registro.
Este Contrato deverá ser arquivado na Companhia, de acordo com e para os fins
dos artigos 40 e 118 da Lei das Sociedades por Ações. A seguinte legenda deverá
ser inserida nas páginas do livro de registro de ações da Companhia onde as
Ações são registradas:   SECTION 16.6. Registry. This Agreement shall be filed
at the Company, in accordance with, and for the purposes of Articles 40 and 118
of the Brazilian Corporations Law. The following notes shall be inserted in the
pages of the share registry book of the Company where the Shares are registered:

 

 

I-57



--------------------------------------------------------------------------------

“Estas Ações são sujeitas ao Acordo de Acionistas assinado em [—], 2011 (o
“Acordo de Acionistas”), uma cópia do qual é arquivada na sede social da
Companhia”.

 

“As ações preferenciais, tampouco as ações ordinárias detidas pelos detentores
de ações preferenciais poderão ser Transferidas independentemente. Um Acionista
que detém ações preferenciais somente poderá Transferir suas ações ordinárias ou
preferenciais se tal Transferência (i) envolver uma Transferência simultânea
para a mesma Pessoal de (a) ações ordinárias com (b) um montante de ações
preferenciais igual a Proporção de Ações Preferenciais multiplicado pelo número
de ações ordinárias Transferido e (ii) seja de outra forma permitido por este
Contrato. Qualquer transferência de ações preferenciais ou ações ordinárias que
não seja de acordo com as restrições acima descritas será nula e sem efeito e
não deverá ser registrada no livro de registro de ações da Companhia. Não
obstante o disposto em contrário, a Companhia poderá resgatar as ações
preferenciais independentemente em um resgate permitido por e conduzido de
acordo com o Acordo de Acionistas e com os termos de tais ações preferenciais.
As restrições acima deverão ser removidas deste livro de registro de ações
quando tais ações preferenciais deixarem de existir.”

 

“These Shares are subject to the Shareholders’ Agreement executed on [—], 2011
(the “Shareholders’ Agreement”), a copy of which is filed at the Company.”

 

“Neither the preferred shares nor the common shares held by the holders of
preferred shares may be transferred or pledged by themselves. A shareholder that
holds preferred shares may only transfer or pledge their common or preferred
shares if such transfer or pledge (i) involves a simultaneous transfer or
pledge, to the same person or entity, of (a) common shares with (b) an amount of
preferred shares equal to the ratio of the aggregate number of preferred shares
then held by such shareholder to the aggregate number of common shares then held
by such Shareholder multiplied by the number of common shares transferred or
pledged and (ii) is otherwise permitted under the Shareholders’ Agreement. Any
purported transfer of a preferred share or common share held by a holder of
preferred shares other than in accordance with the foregoing shall be null and
void and shall not be recorded in the share registry book of the Company.
Notwithstanding the foregoing, the Company may redeem the preferred shares by
themselves in a redemption permitted by and conducted in accordance with, the
Shareholders’ Agreement and the terms of the preferred shares. The foregoing
restrictions shall be removed from this share registry book at such time as the
preferred shares are no longer outstanding.”

SEÇÃO 16.7. Idioma. Este Acordo é assinado em formato bicolunado, em inglês e
português. A versão em português do Acordo nesse formato bicolunado é incluída
apenas para fins de tradução. Na hipótese de conflito na interpretação dos
termos ou qualquer inconsistência, discrepância ou contradição entre a versão em
inglês e a versão em português, a versão em inglês, em qualquer caso,
prevalecerá.   SECTION 16.7. Language. This Agreement is being executed in a
bi-colunated form, in English and Portuguese. The Portuguese version of the
Agreement set forth in this bi-colunated form is included for translation
purposes only. In the event of any conflict in the interpretation of the terms
in, or any inconsistency, discrepancy or contradiction between the English
version and the Portuguese version, the English version shall, in all cases,
prevail. SEÇÃO 16.8. Títulos. Os títulos dos Artigos e das Seções contidos neste
Acordo são inseridos apenas para conveniência de referência e não afetarão o
significado ou a interpretação deste Acordo.   SECTION 16.8. Headings. The
Article and Section headings contained in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement. SEÇÃO 16.9. Cumprimento Específico. As Partes reconhecem e
concordam que na hipótese de qualquer violação deste Acordo, a Parte adimplente
será irreparavelmente prejudicada e não poderão ser integralmente reparadas por
danos materiais. Cada Parte concorda em não fazer valer por meio de defesa  
SECTION 16.9. Specific Performance. The Parties acknowledge and agree that in
the event of any breach of this Agreement, the non-breaching Parties would be
irreparably harmed and could not be made whole by monetary damages. Each Party
accordingly agrees not to assert by way of defense or otherwise that a remedy

 

I-58



--------------------------------------------------------------------------------

ou de outra forma que um recurso de direito possa ser adequado.
As Partes poderão, com respeito a qualquer violação de qualquer
disposição deste Acordo, buscar todos ou quaisquer recursos
disponíveis a elas, em complementação a todos os demais recursos
aplicáveis, para obter uma medida liminar ou uma ordem judicial
e, conforme estabelecido pelo Artigo 118, §3 da Lei das
Sociedades por Ações, um decreto para cumprimento específico
em associação com as obrigações previstas neste Acordo.   at law would be
adequate. The Parties may, with respect to any
breach of any provision of this Agreement, pursue any or all legal
remedies available to them and, in addition to all other applicable
remedies, to obtain a temporary and a permanent injunction and, as
set forth by Article 118, §3º of the Brazilian Corporations Law, a
decree for specific performance in connection with the obligations
provided in this Agreement. SEÇÃO 16.10. Rubricas. As Partes e a Companhia
concordam que todas as páginas deste Acordo e seus Anexos deverão ser
rubricados. Para este fim, a NCR e a Companhia indicam Rodrigo Figueiredo
Nascimento; e Scopus Industrial e Scopus indicam [—].   SECTION16.10. Initials.
The Parties and the Company agree that all pages of this Agreement and is
Schedules shall be initialed. For such purpose, NCR and the Company appoint
Rodrigo Figueiredo Nascimento; and Scopus Industrial and Scopus appoint [—].
ARTIGO XVII – GARANTIA SCOPUS   ARTICLE XVII – SCOPUS GUARANTY SEÇÃO 17.1.
Garantia Scopus. A Scopus, por meio do presente Acordo, em caráter irrevogável e
incondicional garante à NCR, como principal obrigado, o pagamento integral e o
cumprimento de cada uma das obrigações da Scopus Industrial neste Acordo e
renuncia a todos os direitos e benefícios que possui hoje ou possa vir possuir
no futuro em decorrência dos artigos 827, 828, 829, 834, 835, 837, 838 and 839
do Código de Processo Civil (Lei nº 10.406, de 10 de janeiro de 2002, conforme
alterado).   SECTION 17.1. Scopus Guaranty. Scopus hereby irrevocably and
unconditionally guarantees to NCR, as main obligor, the full payment and
performance of each and all of the obligations of Scopus Industrial hereunder
and waives any rights or benefits that it may now or hereafter have under
Articles 827, 828, 829, 834, 835, 837, 838 and 839 of the Brazilian Civil Code
(Law No. 10.406, of January 10, 2002, as amended from time to time). (Parte
remanescente desta página intencionalmente deixada em branco)   (Remainder of
this page intentionally left blank)

 

I-59



--------------------------------------------------------------------------------

EM TESTEMUNHO DO QUE, os Acionistas assinaram este Acordo em 3 (três) vias de
idêntica forma e conteúdo, para um único efeito na presença de duas testemunhas
que assinam abaixo.   IN WITNESS WHEREOF, the Shareholders have executed this
Agreement in 3 (three) counterparts of identical form and content, to one effect
and in the presence of the two witnesses below. São Paulo, [—] de 2011.     São
Paulo, [—], 2011.   SCOPUS TECNOLOGIA LTDA.          

Nome:

Cargo:

   

Name:

Title:

  SCOPUS INDUSTRIAL S.A.          

Nome:

Cargo:

   

Name:

Title:

  NCR CORPORATION          

Nome:

Cargo:

   

Name:

Title:

  NCR BRASIL – INDÚSTRIA DE EQUIPAMENTOS PARA AUTOMAÇÃO S.A.          

Nome:

Cargo:

   

Name:

Title:

  TESTEMUNHAS / WITNESSES

1.

   

2.

 

Nome:

    Name:  

RG:

    ID:  

 

I-60